Exhibit 10.1
 
 
AMENDMENT NO. 1 TO CREDIT AGREEMENT


AMENDMENT NO. 1, dated as of February 13, 2017 (this “Amendment”), to the Credit
Agreement, dated as of June 30, 2015, among CABLE ONE, INC. (the “Borrower”),
the several banks and other financial institutions or entities from time to time
party to the Credit Agreement as Lenders, JPMORGAN CHASE BANK, N.A., as
Administrative Agent (the “Administrative Agent”) and the various other parties
thereto (as amended, amended and restated, supplemented or otherwise modified
from time to time prior to the date hereof, the “Credit Agreement”). 
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.


WHEREAS, the Borrower desires that certain amendments (the “Proposed
Amendments”) be made to the Credit Agreement;


WHEREAS, Section 9.02 of the Credit Agreement permits the Proposed Amendments to
become effective with the consent of the Borrower and each Lender;


WHEREAS, each Lender is willing to consent to the Proposed Amendments;


NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:


Section 1.    Amendments to Credit Agreement.


(a)    The Credit Agreement is, effective as of the Initial Amendments Effective
Date (as defined below), hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the Credit Agreement
attached as Exhibit A hereto (such amendments, the “Initial Amendments”).


(b)    The Credit Agreement is, effective as of the Acquisition Amendments
Effective Date (as defined below), hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the Credit
Agreement, as amended by the Initial Amendments, attached as Exhibit B hereto
(such amendments, the “Acquisition Date Amendments”).


Section 2.    Conditions to Effectiveness of the Initial Amendments.  The
Initial Amendments will become effective (the “Initial Amendments Effective
Date”) when, and only when, the Administrative Agent shall have received
executed signature pages hereto from each Lender listed on Annex A hereto, the
Borrower, Cable One VOIP LLC and the Administrative Agent.


Section 3.    Conditions to Effectiveness of the Acquisition Date Amendments. 
The Acquisition Date Amendments will become effective (the “Acquisition
Amendments Effective Date”) when, and only when, each of the following
conditions precedent shall have been satisfied (or waived by the financial
institutions party to the Commitment Letter referred to below as of the date
hereof) prior to 11:59 p.m., New York City time, on August 2, 2017; provided
that if the “Outside Date” under the Acquisition Agreement (as defined in the
Commitment Letter) is extended pursuant to the first proviso to Section
9.1(b)(i) thereof as in effect on January 17, 2017, the date first set forth
above shall also be automatically extended so it is the same as the “Outside
Date” in effect under the Acquisition Agreement (and for the avoidance of doubt,
such extended date shall not be later than October 3, 2017):
 

--------------------------------------------------------------------------------

 
(a)    the Initial Amendments Effective Date shall have occurred; and


(b)    each of the conditions to the availability of the “Incremental Term Loan
A Facility” and “Incremental Term Loan B Facility” (each as defined in the
Commitment Letter referred to below) set forth in the first paragraph of Section
5 of the Amended and Restated Commitment Letter (as amended, amended and
restated or otherwise modified from time to time, the “Commitment Letter”),
dated as of the date hereof, by and among the Borrower, the Administrative Agent
and the other financial institutions party thereto shall have been satisfied (or
waived by the financial institutions party to the Commitment Letter as of the
date hereof) in accordance with and solely to the extent required by the terms
of the Commitment Letter.


For the avoidance of doubt, it is agreed that (i) there are no conditions to the
effectiveness of the Initial Amendments (other than the condition expressly set
forth in Section 2 above) and (ii) there are no conditions to the effectiveness
of the Acquisition Date Amendments (other than the conditions expressly set
forth in Section 3 above).


Section 4.    Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument.  Delivery of
an executed counterpart of a signature page of this Amendment by facsimile
transmission shall be effective as delivery of an original executed counterpart
hereof.


Section 5.    Expenses.  The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment and the other instruments and documents
to be delivered hereunder, if any (including, without limitation, the reasonable
fees and expenses of Cahill Gordon & Reindel llp, counsel for the Administrative
Agent) in accordance with the terms of Section 9.03 of the Credit Agreement.


Section 6.    Applicable Law; Waiver of Jury Trial; Jurisdiction; Consent to
Service of Process.  The provisions set forth in Sections 9.09 and 9.10 of the
Credit Agreement are hereby incorporated mutatis mutandis with all references to
the “Agreement” therein being deemed references to this Amendment.


Section 7.    Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
 
2

--------------------------------------------------------------------------------

 
Section 8.    Effect of Amendment.  Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Credit Agreement or any other Loan Documents, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of either such agreement or any other Loan
Documents, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. This Amendment shall constitute a Loan
Document for purposes of the Credit Agreement and from and after (x) the Initial
Amendments Effective Date, with respect to the Initial Amendments and (y) the
Acquisition Amendments Effective Date, with respect to the Acquisition Date
Amendments, all references to the Credit Agreement in any Loan Document and all
references in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, shall, unless expressly
provided otherwise, refer to the Credit Agreement as amended by this Amendment. 
This Amendment shall not constitute a novation of the Credit Agreement or any of
the Loan Documents.  Each Loan Party hereby (i) consents to this Amendment and
confirms that all obligations of such Loan Party under the Loan Documents to
which it is a party shall continue to apply to the Credit Agreement as amended
hereby and (ii) reaffirms, as of the date hereof, its guarantee of the
Obligations under the Guarantee Agreement (except in the case of the Borrower),
and its grant of Liens on the Collateral to secure the Obligations pursuant to
the Collateral Documents to which it is a party.


[Signature Pages Follow]
3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed by their respective authorized officers as of the day and year
first above written.
 
 
CABLE ONE, INC., as the Borrower
 
 
 
 
 
 
By:
/s/ Kevin P. Coyle 
 
 
 
Name:
Kevin P. Coyle
 
 
 
Title:
CFO
 
 
 
 
 

 
 
 
CABLE ONE VOIP LLC, as a Guarantor
 
 
 
 
 
 
By:
/s/ Kevin P. Coyle 
 
 
 
Name:
Kevin P. Coyle
 
 
 
Title:
Vice President
 
 
 
 
 

 

--------------------------------------------------------------------------------

 
 
JPMORGAN CHASE BANK, N.A., individually as a Lender and as Administrative Agent
 
 
 
 
 
 
By:
/s/ Alicia Schreibstein
 
 
 
Name:
Alicia Schreibstein
 
 
 
Title:
Executive Director
 
 
 
 
 

 

--------------------------------------------------------------------------------

 
 
Wells Fargo Bank, National Association
 individually as a Lender
 
 
 
 
 
 
By:
/s/ Patrick Levesque
 
 
 
Name:
Patrick Levesque
 
 
 
Title:
Director
 
 
 
 
 

 

--------------------------------------------------------------------------------

 
 
ROYAL BANK OF CANADA, individually as a Lender
 
 
 
 
 
 
By:
/s/ Stephen Oben
 
 
 
Name:
Stephen Oben
 
 
 
Title:
Authorized Signatory
 
 
 
 
 

 

--------------------------------------------------------------------------------

 
 
TORONTO DOMINION (TEXAS) LLC
 __________________________,
as a [Lender]
 
 
 
 
 
 
By:
/s/ Lexanne Cooper
 
 
 
Name:
Lexanne Cooper
 
 
 
Title:
Authorized Signatory
 
 
 
 
 
  By:        Name:         Title:          

 

--------------------------------------------------------------------------------

 
 
SunTrust Bank, individually as a Lender
 
 
 
 
 
 
By:
/s/ Thomas Mangum
 
 
 
Name:
Thomas Mangum
 
 
 
Title:
Director
 
 
 
 
 

 

--------------------------------------------------------------------------------

 
 
U.S. BANK NATIONAL ASSOCIATION, individually as a Lender
 
 
 
 
 
 
By:
/s/ Kenneth L. Altena
 
 
 
Name:
Kenneth L. Altena
 
 
 
Title:
SVP
 
 
 
 
 

 

--------------------------------------------------------------------------------

 
 
BANK OF AMERICA, N.A., individually as a Lender
 
 
 
 
 
 
By:
/s/ Christopher Weeks
 
 
 
Name:
Christopher Weeks
 
 
 
Title:
Vice President
 
 
 
 
 

 

--------------------------------------------------------------------------------

 
ANNEX A






Lenders as of the


Initial Amendments Effective Date






JPMorgan Chase Bank, N.A.


Wells Fargo Bank, National Association


Royal Bank of Canada


Toronto Dominion (Texas) LLC


SunTrust Bank


U.S. Bank National Association


Bank of America, N.A.
 

--------------------------------------------------------------------------------

 
EXHIBIT A




CREDIT AGREEMENT


dated as of


June 30, 2015,
and as amended by Amendment No. 1 dated as of February 13, 2017


among


CABLE ONE, INC.,
as the Borrower,


THE LENDERS PARTY HERETO,


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent
___________________________


JPMORGAN CHASE BANK, N.A.
and
WELLS FARGO SECURITIES, LLC,
as Joint Bookrunners and Joint Lead Arrangers


BANK OF AMERICA, N.A.
and
ROYAL BANK OF CANADA
as Co-Documentation Agents



--------------------------------------------------------------------------------



TABLE OF CONTENTS



   
Page
     
ARTICLE I
 
DEFINITIONS
     
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
43
SECTION 1.03.
Terms Generally
43
SECTION 1.04.
Accounting Terms; GAAP
44
SECTION 1.05.
Payments on Business Days
44
SECTION 1.06.
Limited Condition Transactions
44
SECTION 1.07.
Rounding
46
SECTION 1.08.
Letter of Credit Amounts
46
     
ARTICLE II
 
THE CREDITS
     
SECTION 2.01.
Commitments
46
SECTION 2.02.
Loans and Borrowings
46
SECTION 2.03.
Requests for Borrowings
47
SECTION 2.04.
Swingline Loans
48
SECTION 2.05.
Letters of Credit
52
SECTION 2.06.
Funding of Borrowings
59
SECTION 2.07.
[Reserved]
60
SECTION 2.08.
Termination and Reduction of Commitments
60
SECTION 2.09.
Repayment of Loans; Evidence of Debt
61
SECTION 2.10.
Prepayment of Loans
62
SECTION 2.11.
Fees
67
SECTION 2.12.
Interest
68
SECTION 2.13.
Alternate Rate of Interest
69
SECTION 2.14.
Increased Costs
69
SECTION 2.15.
Break Funding Payments
70
SECTION 2.16.
Taxes
71
SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
74
SECTION 2.18.
Mitigation Obligations; Replacement of Lenders
76
SECTION 2.19.
Incremental Facilities
77
SECTION 2.20.
Extended Term Loans and Extended Revolving Commitments
80
SECTION 2.21.
Defaulting Lenders
82
SECTION 2.22.
Illegality
84
SECTION 2.23.
Flood Regulations
85
     
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
     
SECTION 3.01.
Organization; Powers; Subsidiaries
85
SECTION 3.02.
Authorization; Enforceability
86
SECTION 3.03.
Governmental Approvals; No Conflicts
86
SECTION 3.04.
Financial Statements; Financial Condition; No Material Adverse Change
87
SECTION 3.05.
Properties
87

 
 
-i-

--------------------------------------------------------------------------------

 
SECTION 3.06.
Litigation and Environmental Matters
88
SECTION 3.07.
Compliance with Laws
88
SECTION 3.08.
Investment Company Status
88
SECTION 3.09.
Taxes
88
SECTION 3.10.
Solvency
88
SECTION 3.11.
ERISA
89
SECTION 3.12.
Disclosure
89
SECTION 3.13.
Federal Reserve Regulations
89
SECTION 3.14.
Security Interests
89
SECTION 3.15.
USA PATRIOT Act
90
SECTION 3.16.
Anti-Corruption Laws and Sanctions
90
SECTION 3.17.
Franchises, Licenses and Permits
90
SECTION 3.18.
Cable Systems; etc.
90
SECTION 3.19.
Insurance
92
     
ARTICLE IV
 
CONDITIONS
     
SECTION 4.01.
Initial Credit Events
92
SECTION 4.02.
Subsequent Credit Events
95
     
ARTICLE V
 
AFFIRMATIVE COVENANTS
     
SECTION 5.01.
Financial Statements and Other Information
96
SECTION 5.02.
Notices of Material Events
98
SECTION 5.03.
Existence; Conduct of Business
99
SECTION 5.04.
Payment of Taxes
99
SECTION 5.05.
Maintenance of Properties; Insurance
99
SECTION 5.06.
Books and Records; Inspection Rights
100
SECTION 5.07.
Compliance with Laws
100
SECTION 5.08.
Use of Proceeds and Letters of Credit
100
SECTION 5.09.
Further Assurances; Additional Security and Guarantees
101
SECTION 5.10.
[Reserved].
102
SECTION 5.11.
Designation of Subsidiaries
102
     
ARTICLE VI
 
NEGATIVE COVENANTS
     
SECTION 6.01.
Indebtedness
103
SECTION 6.02.
Liens
107
SECTION 6.03.
Fundamental Changes
110
SECTION 6.04.
Restricted Payments
110
SECTION 6.05.
Investments
112
SECTION 6.06.
Prepayments, Etc. of Indebtedness
114
SECTION 6.07.
Transactions with Affiliates
115
SECTION 6.08.
Changes in Fiscal Year
115
SECTION 6.09.
Financial Covenants
116
SECTION 6.10.
Burdensome Agreements
116
SECTION 6.11.
Dispositions
117
SECTION 6.12.
Lines of Business
118
SECTION 6.13.
Amendments to Organizational Documents
119
     

 
 
-ii-

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
EVENTS OF DEFAULT
     
ARTICLE VIII
 
THE ADMINISTRATIVE AGENT
     
ARTICLE IX
 
MISCELLANEOUS
     
SECTION 9.01.
Notices
127
SECTION 9.02.
Waivers; Amendments
129
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
132
SECTION 9.04.
Successors and Assigns
134
SECTION 9.05.
Survival
138
SECTION 9.06.
Counterparts; Integration; Effectiveness
139
SECTION 9.07.
Severability
139
SECTION 9.08.
Right of Setoff
139
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
140
SECTION 9.10.
WAIVER OF JURY TRIAL
141
SECTION 9.11.
Headings
141
SECTION 9.12.
Confidentiality
141
SECTION 9.13.
USA PATRIOT Act
142
SECTION 9.14.
Interest Rate Limitation
142
SECTION 9.15.
No Fiduciary Duty
143
SECTION 9.16.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
143



SCHEDULES:


Schedule 2.01
–
Commitments / Specified LC Exposure Sublimits
Schedule 3.01
–
Subsidiaries
Schedule 3.06
–
Disclosed Matters
Schedule 3.17
–
Franchise and License Matters
Schedule 3.18
–
Matters Relating to Cable Systems
Schedule 5.09(c)
–
Post-Closing Matters
Schedule 6.01
–
Existing Indebtedness
Schedule 6.02
–
Existing Liens
Schedule 6.05(f)
–
Investments
Schedule 6.07
–
Affiliate Transactions
Schedule 6.11
–
Dispositions
Schedule 6.10
–
Burdensome Agreements
Schedule 9.01
–
Notices



EXHIBITS:


Exhibit A
–
Form of Assignment and Assumption
Exhibit B
–
Form of Term Note
Exhibit C
–
Form of Revolving Note
Exhibit D
–
Form of Security Agreement

 
 
-iii-

--------------------------------------------------------------------------------

 
 
Exhibit E
–
Form of Borrowing Request
Exhibit F
–
Form of Swingline Loan Notice
Exhibit G
–
Form of Compliance Certificate
Exhibit H
–
Form of Guarantee Agreement
Exhibit I-1
–
Form of U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes)
Exhibit I-2
–
Form of U.S. Tax Certificate (For Foreign Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)
Exhibit I-3
–
Form of U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit I-4
–
Form of U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships
for U.S. Federal Income Tax Purposes)
Exhibit J
–
Form of First Lien Intercreditor Agreement
Exhibit K
–
Form of Discounted Prepayment Option Notice
Exhibit L
–
Form of Lender Participation Notice
Exhibit M
–
Form of Discounted Voluntary Prepayment Notice

 

 
-iv-

--------------------------------------------------------------------------------



CREDIT AGREEMENT (this “Agreement”) dated as of June 30, 2015, as amended on
February 13, 2017 pursuant to Amendment No. 1 to the Credit Agreement, dated as
of February 13, 2017, among CABLE ONE, INC., the LENDERS party hereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent and Wells Fargo Bank, National
Association, as Syndication Agent.
 
The parties hereto agree to the following:


ARTICLE I


Definitions


SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:


“Acceptable Discount” has the meaning provided in Section 2.10(c)(iii).


“Acceptance Date” has the meaning provided in Section 2.10(c)(ii).


“Acquired Entity or Business” means each Person, property, business or assets
acquired by the Borrower or a Subsidiary, to the extent not subsequently sold,
transferred or otherwise disposed of by the Borrower or such Subsidiary.


“Act” has the meaning assigned in Section 9.13.


“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent, be in the form of an
amendment and restatement of this Agreement) providing for any Incremental Term
Loans, assumption of Escrow Incremental Term Loans, Increased Commitments,
Replacement Term Loans, Extended Term Loans or Extended Revolving Commitments
which shall be consistent with the applicable provisions of this Agreement
relating to Incremental Term Loans, assumption of Escrow Incremental Term Loans,
Increased Commitments, Replacement Term Loans, Extended Term Loans or Extended
Revolving Commitments and otherwise satisfactory to the Administrative Agent and
the Borrower.


“Adjusted LIBO Rate” means, with respect to any Loan for any Interest Period, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%)
equal to (a) the Eurocurrency Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.


“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, or any successor administrative
agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.01, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.


1

--------------------------------------------------------------------------------





“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Agency Fee Letter” means the administrative agency fee letter, dated as of the
Closing Date, between the Borrower and the Administrative Agent.


“Agreement” has the meaning assigned in the preamble hereto.


“Amendment No. 1” means Amendment No. 1 to this Agreement dated as of February
13, 2017.


“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.


“Annualized Operating Cash Flow” means, for any fiscal quarter, an amount equal
to Consolidated Operating Cash Flow for such fiscal quarter multiplied by four.


“Applicable Discount” has the meaning provided in Section 2.10(c)(iii).


“Applicable Percentage” means, with respect to any Lender and as applicable (a)
with respect to Revolving Loans, LC Exposure or Swingline Loans of any Class, a
percentage equal to a fraction the numerator of which is such Lender’s Revolving
Commitment of such Class and the denominator of which is the aggregate Revolving
Commitment of such Class of all Revolving Lenders of such Class (and if the
Revolving Commitments of such Class have terminated or expired, the Applicable
Percentages shall be determined based upon such Lender’s share of the aggregate
Revolving Credit Exposures of such Class at that time) and (b) with respect to
the Term Loans of any Class, a percentage equal to a fraction the numerator of
which is such Lender’s outstanding principal amount of the Term Loans of such
Class and the denominator of which is the aggregate outstanding amount of the
Term Loans of such Class.


“Applicable Period” has the meaning assigned to such term in the definition of
“Applicable Rate.”


“Applicable Rate” means (i) 1.50% in the case of Eurocurrency Initial Term
Loans, (ii) 1.50% in the case of Eurocurrency Revolving Loans, (iii) 0.50%, in
the case of Base Rate Loans and Swingline Loans, and (iv) 0.25%, in the case of
commitment fees; provided that, the Applicable Rate with respect to Initial Term
Loans, Revolving Loans and Swingline Loans shall be subject to adjustment
following each date of delivery of financial statements of the Borrower pursuant
to Section 5.01(a) or (b) (“Financials”), based on the Total Net Leverage Ratio
as of the end of the period covered by such financial statements, as follows:


2

--------------------------------------------------------------------------------





Level
 
Total Net Leverage Ratio:
 
Eurocurrency Initial Term Loans
   
Base Rate Initial Term Loans
   
Eurocurrency Revolving Loans
   
Base Rate Revolving Loans and Swingline Loans
   
Commitment Fee
   
1
 
Greater than 4.00 to 1.00
   
2.25
%
   
1.25
%
   
2.25
%
   
1.25
%
   
0.40
%
 
2
 
Less than or equal to 4.00 to 1.00 but greater than 3.00 to 1.00
   
2.00
%
   
1.00
%
   
2.00
%
   
1.00
%
   
0.35
%
 
3
 
Less than or equal to 3.00 to 1.00 but greater than 2.00 to 1.00
   
1.75
%
   
0.75
%
   
1.75
%
   
0.75
%
   
0.30
%
 
4
 
Less than or equal to 2.00 to 1.00
   
1.50
%
   
0.50
%
   
1.50
%
   
0.50
%
   
0.25
%



Any increase or decrease in the Applicable Rates for Initial Term Loans,
Revolving Loans or Swingline Loans resulting from a change in the Total Net
Leverage Ratio shall become effective as of the first Business Day immediately
following the date of delivery of the Financials; provided that Level 1 pricing
shall apply at the option of the Administrative Agent or at the request of the
Required Lenders as of the first Business Day after the date on which such
Financials were required to have been delivered but have not been delivered
pursuant to Section 5.01(a) or (b) and shall continue to so apply to and
including the date on which such Financials are so delivered (and thereafter the
Level otherwise determined in accordance with this definition shall apply).


In the event that any Financials previously delivered were incorrect or
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Rate for any period (an
“Applicable Period”) than the Applicable Rate applied for such Applicable
Period, then (i) the Borrower shall as soon as practicable deliver to the
Administrative Agent the correct Financials for such Applicable Period, (ii) the
Applicable Rate shall be determined as if the Level for such higher Applicable
Rate were applicable for such Applicable Period, and (iii) the Borrower shall
within 3 Business Days of demand thereof by the Administrative Agent pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Rate for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with this Agreement. 
This paragraph shall not limit the rights of the Administrative Agent and
Lenders with respect to any Event of Default.


“Approved Bank” has the meaning assigned to such term in the definition of “Cash
Equivalents.”


3

--------------------------------------------------------------------------------





“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means JPMorgan Chase Bank, N.A. and Wells Fargo Securities, LLC.


“Asset Sale” means any Disposition of Property or series of related Dispositions
of Property pursuant to clause (k) of Section 6.11 which yields net cash
proceeds to the Borrower or any of its Restricted Subsidiaries in excess of
$10,000,000 in the aggregate for any such Disposition or series of related
Dispositions.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04 of this Agreement), and received by the Administrative
Agent, in the form of Exhibit A or any other form approved by the Administrative
Agent.


“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.05(b)(iii).


“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Revolving Credit Maturity Date and the date of
termination of the Revolving Commitments in accordance with the provisions of
this Agreement.


“Available Amount” means, at any time (the “Reference Time”), an amount equal
to:


(a)                 the sum, without duplication, of:


(i)            an amount equal to 50% of the cumulative amount of Consolidated
Net Income for the period commencing on the first day of the fiscal quarter in
which the Closing Date occurs and ending on the last day of the most recent
fiscal quarter of the Borrower completed prior to the Reference Time for which
financial statements have been delivered pursuant to Section 5.01(a) or (b) (or,
if Consolidated Net Income for such period is negative, 100% of such negative
amount), plus


(ii)            the aggregate net cash proceeds received after the Closing Date
and at or prior to the Reference Time by the Borrower either (1) as capital
contributions (other than from any of its Restricted Subsidiaries) or (2) from
the issuance or sale (other than to any of its Restricted Subsidiaries) of
Qualified Equity Interests (other than Designated Preferred Stock), plus


(iii)            the aggregate net cash proceeds received after the Closing Date
and at or prior to the Reference Time by the Borrower (other than from any of
its Restricted Subsidiaries) upon the exercise of any options, warrants or
rights to purchase Qualified Equity Interests (other than Designated Preferred
Stock) (and


4

--------------------------------------------------------------------------------





excluding the Net Cash Proceeds from the exercise of any options, warrants or
rights to purchase Qualified Equity Interest financed, directly or indirectly,
using funds borrowed from the Borrower or any Restricted Subsidiary until and
only to the extent such borrowing is repaid), plus


(iv)            the aggregate net cash proceeds received after the Closing Date
and at or prior to the Reference Time by the Borrower (other than from any of
its Restricted Subsidiaries) from the conversion or exchange, if any, of
Indebtedness or Disqualified Equity Interests of the Borrower or its Restricted
Subsidiaries into or for Qualified Equity Interests plus, to the extent such
Indebtedness or Disqualified Equity Interests were issued after the Closing
Date, the aggregate net cash proceeds received by the Borrower from their
original issuance (other than from any of its Restricted Subsidiaries) (and
excluding the net cash proceeds from the conversion or exchange of Indebtedness
or Disqualified Equity Interests financed, directly or indirectly, using funds
borrowed from the Borrower or any Restricted Subsidiary until and only to the
extent such borrowing is repaid), plus


(v)            100% of the aggregate amount received in cash by means of (i) the
sale or other disposition (other than to the Borrower or a Restricted
Subsidiary) of Investments made pursuant to Section 6.05(l) by the Borrower or
its Restricted Subsidiaries and repurchases and redemptions of such Investments
from the Borrower or its Restricted Subsidiaries and repayments of loans or
advances which constitute such Investments made pursuant to Section 6.05(l) by
the Borrower or its Restricted Subsidiaries, in each case to the extent that
such amounts were not otherwise included in the Consolidated Net Income of the
Borrower for such period, plus


(vi)            in the case of the redesignation of an Unrestricted Subsidiary
as a Restricted Subsidiary or the merger, amalgamation or consolidation of an
Unrestricted Subsidiary into the Borrower or a Restricted Subsidiary or the
transfer of all or substantially all of the assets of an Unrestricted Subsidiary
to the Borrower or a Restricted Subsidiary after the Closing Date, the lesser of
(x) the fair market value of the Investment in such Unrestricted Subsidiary (or
the assets transferred), as determined in good faith by the Company, at the time
of the redesignation of such Unrestricted Subsidiary as a Restricted Subsidiary
or at the time of such merger, amalgamation or consolidation or transfer of
assets (after taking into consideration any Indebtedness associated with the
Unrestricted Subsidiary so designated or merged, amalgamated or consolidated or
Indebtedness associated with the assets so transferred) and (y) the amount of
Investments made in such Unrestricted Subsidiary in reliance on the Available
Amount, minus


(b)                the sum, without duplication, of:


(i)            the aggregate amount of Restricted Payments made pursuant to
Section 6.04(g)(y) prior to the Reference Time; plus


5

--------------------------------------------------------------------------------





(ii)            the aggregate amount of Investments made in reliance on
Section 6.05(l) prior to the Reference Time; plus


(iii)            the aggregate amount of prepayments of Junior Financing made in
reliance on Section 6.06(a)(iii)(B) prior to the Reference Time.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that the Adjusted LIBO
Rate for any day shall be based on the Eurocurrency Rate at approximately 11:00
a.m. London time on such day, subject to the interest rate floor set forth in
the definition of the term “Eurocurrency Rate”.  Any change in the Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.


“Basic Subscribers” means, as at any date, (a) single household dwellings with
one or more television sets that receive a package of over-the-air-broadcast
stations, local access channels or certain satellite-delivered cable television
services from a Cable System, plus, without duplication, (b) the number of
subscribers determined by dividing the aggregate dollar monthly amount billed
for basic service to bulk subscribers (hotels, motels, apartment buildings,
hospitals and the like) located in a particular Cable System by the applicable
combined limited and expanded cable rate charged to basic subscribers in such
Cable System, plus (c) connections to schools, libraries, local government
offices and employee households that may not be charged for limited and expanded
cable services but may be charged for premium units, pay-per-view events or
high-speed Internet service.


“Blocker” means RBI Blocker Corp., a Delaware corporation.


“Bona Fide Debt Fund” means any fund or investment vehicle that is primarily
engaged in the making, purchasing, holding or otherwise investing in commercial
loans, bonds and other similar extensions of credit in the ordinary course.


“Borrower” means Cable One, Inc., a Delaware corporation.


“Borrower Materials” has the meaning assigned in Section 9.01(c).


6

--------------------------------------------------------------------------------





“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) Term Loans of a single Class made on
the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect or (c) a Swingline Loan.


“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York and if such day relates to any interest rate
settings as to a Eurocurrency Loan, any fundings, disbursements, settlements and
payments in respect of any such Eurocurrency Loan, or any other dealings to be
carried out pursuant to this Agreement in respect of any such Eurocurrency Loan,
means any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market.


“Cable System” has the meaning set forth in 47 U.S.C. Section 522(7).


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on the Closing Date, and
the amount of such obligations as of any date shall be the capitalized amount
thereof determined in accordance with GAAP as in effect on the Closing Date that
would appear on a balance sheet of such Person prepared as of such date.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank and the Revolving
Lenders, as collateral for the LC Exposures, cash or deposit account balances
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Bank (which documents are hereby consented
to by the Revolving Lenders).  Cash Collateral shall be maintained in blocked,
non-interest bearing deposit accounts at JPMorgan Chase Bank, N.A.


“Cash Equivalents” means


(1)                 any evidence of Indebtedness issued or directly and fully
and unconditionally guaranteed or insured by the United States government or any
agency or instrumentality thereof and having a maturity of 24 months or less
from the date of acquisition;


(2)                 time deposits, certificates of deposit, and bank notes of
any financial institution that (i) is a Lender or (ii) is a member of the
Federal Reserve System (or organized in any foreign country recognized by the
United States) and whose senior unsecured debt is rated at least A‑2, P‑2, or
F-2, short-term, or A or A2, long-term, by Moody’s, S&P or Fitch (any such bank
in the foregoing clause (i) or (ii) being an “Approved Bank”).  Issues with only
one short-term credit rating must have a minimum credit rating of A‑ 1, P‑1 or F
1;


7

--------------------------------------------------------------------------------





(3)                 commercial paper, including asset-backed commercial paper,
and floating or fixed rate notes issued by an Approved Bank or a corporation or
special purpose vehicle (other than an Affiliate or Subsidiary of the Borrower)
organized and existing under the laws of the United States of America, any state
thereof or the District of Columbia (or any foreign country recognized by the
United States) rated at least A‑2 by S&P and at least P‑2 by Moody’s and having
a maturity of not more than 12 months from the date of acquisition;


(4)                 asset-backed securities rated AAA by Moody’s, S&P, or Fitch,
with weighted average lives of 12 months or less (measured to the next maturity
date);


(5)                 repurchase agreements and reverse repurchase agreements
relating to marketable direct obligations issued or unconditionally guaranteed
or insured by the government or any agency or instrumentality of the United
States maturing within 365 days from the date of acquisition;


(6)                 readily marketable direct obligations issued by any state,
commonwealth or territory of the United States or any political subdivision or
taxing authority thereof having a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s or BBB- (or the equivalent) by S&P, and in each such case
with a “stable” or better outlook, with maturities of 24 months or less from the
date of acquisition;


(7)                 Investments with average maturities of 24 months or less
from the date of acquisition in money market funds rated “AAA” (or the
equivalent thereof) or better by S&P or “Aaa3” (or the equivalent thereof) or
better by Moody’s (or reasonably equivalent ratings of another internationally
recognized rating agency);


(8)                 money market funds which invest substantially all of their
assets in assets described in the preceding clauses (1) through (7); and


(9)                 instruments equivalent to those referred to in clauses (1)
through (8) above denominated in any foreign currency comparable in credit
quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Subsidiary organized in such jurisdiction.


“Cash Management Bank” means any Person that is the Administrative Agent, a
Lender or an Affiliate of the Administrative Agent or a Lender at the time the
Borrower or any Restricted Subsidiary initially incurred any Cash Management
Obligation to such Person (or on the Closing Date, in the case of Cash
Management Obligations existing on the Closing Date).


“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of treasury
management services (including controlled disbursements, zero balance
arrangements, cash sweeps, corporate credit card and other card services
(including commercial (or purchasing) card programs), automated


8

--------------------------------------------------------------------------------





clearinghouse transactions, return items, overdrafts, temporary advances,
interest and fees and interstate depository network services) provided to the
Borrower or any Restricted Subsidiary.


“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any tangible Property in excess of $10,000,000.


“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.


“Change in Control” means (a) the acquisition of beneficial ownership, directly
or indirectly, by any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
Closing Date), of Equity Interests representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower, (b) the Borrower is liquidated or dissolved or adopts a plan of
dissolution or (c) a “change in control” or any comparable term under, and as
defined in, the Senior Notes Indenture or any agreement governing Material
Indebtedness, shall have occurred.  For the avoidance of doubt, the consummation
of the Spin-Off shall not constitute a Change in Control.


“Change in Law” means (a) the adoption of any law, treaty, rule or regulation
after the date of this Agreement, (b) any change in any law, treaty, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.


“Charges” has the meaning assigned to such term in Section 9.14.


“Class” when used in reference to any (x) Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Initial
Term Loans, Incremental Term Loans of any series, Extended Term Loans of any
series, Replacement Term Loans of any series or Swingline Loans and (y) when
used with respect to any Commitment, refers to whether such Commitment is a Term
Loan Commitment, Revolving Commitment or Extended Revolving Commitment of any
series.


“Closing Date” means the date on which the conditions specified in Section 4.01
of this Agreement were satisfied (or waived in accordance with Section 9.02 of
this Agreement).


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


9

--------------------------------------------------------------------------------





“Co-Documentation Agents” means Bank of America, N.A. and Royal Bank of Canada.


“Collateral” means all the “Collateral” (or any equivalent term) as defined in
any Collateral Document and all Mortgaged Properties and all other property of
whatever kind and nature subject or purported to be subject from time to time to
a Lien under any Collateral Document.


“Collateral Documents” means, collectively, the Security Agreement, each
Mortgage, each guarantee agreement, security agreement, intellectual property
security agreement, pledge agreement or other similar agreement delivered to the
Administrative Agent and the Lenders pursuant to Section 5.09 and each of the
other agreements, instruments or documents executed by any Loan Party that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.


“Commitment” means a Revolving Commitment, Extended Revolving Commitment or Term
Loan Commitment.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Consolidated Net Income” means,  for any period, the consolidated net income
(or loss) of the Borrower and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that, GAAP
to the contrary notwithstanding, there shall be excluded, without duplication:


(a) the net income (or loss) of any Person (other than a Restricted Subsidiary
of the Borrower) in which the Borrower or any of its Restricted Subsidiaries has
an ownership interest, except to the extent that any such income is actually
received in cash (or in kind and converted to cash) by the Borrower or such
Restricted Subsidiary in the form of dividends or similar distributions,


(b) solely for the purpose of determining the Available Amount, the net income
(or loss) of any Restricted Subsidiary of the Borrower that is not a Guarantor
to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
requirement of Law applicable to such Restricted Subsidiary, except to the
extent that any such income is actually received in cash (or in kind and
converted to cash) by the Borrower or a Restricted Subsidiary that is a
Guarantor,


(c) the cumulative effect of a change in accounting principles during such
period,


(d) any income (or loss) from discontinued operations,


(e) any non-cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights,
employee benefit plans or agreements, stock options, restricted stock or other
rights, and any non-cash deemed finance charges or expenses in respect of any
pension liabilities or other retiree provisions or on the revaluation


10

--------------------------------------------------------------------------------





of any benefit plan obligation and any non-cash charges or expenses in respect
of curtailments, discontinuations or modifications to pension plans; and


(f) the effects of purchase accounting, fair value accounting or
recapitalization accounting adjustments (including the effects of such
adjustments pushed down to the Borrower and its Restricted Subsidiaries)
resulting from the application of purchase accounting, fair value accounting or
recapitalization accounting in relation to the Transactions or any acquisition
or divestiture consummated before or after the Closing Date, and the
amortization, write-down or write-off of any amounts thereof.


“Consolidated Operating Cash Flow” means, for any period with respect to the
Borrower and its Restricted Subsidiaries, Consolidated Net Income for such
period plus, without duplication and (except with respect to clause (vii) below)
to the extent deducted in computing Consolidated Net Income for such period, the
sum of:


(i) total income tax expense;


(ii) interest expense, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness;


(iii) depreciation and amortization expense;


(iv) any extraordinary, non-recurring or unusual expenses or losses, in each
case, including any restructuring charges or integration costs;


(v) losses on Dispositions of assets outside of the ordinary course of business;


(vi) other non-cash items reducing such Consolidated Net Income; and


(vii) the amount of “run-rate” cost savings projected by the Borrower in good
faith, net of the amount of actual benefits realized or expected to be realized
prior to or during such period (which cost savings shall be calculated on a pro
forma basis as though they had been realized on the first day of such period)
from actions taken or to be taken within four fiscal quarters of any Investment,
Permitted Acquisition or Disposition, in each case with respect to a business
(as such term is used in Regulation S-X Rule 11-01), a cable system, a company,
a segment, an operating division or unit or line of business; provided that (A)
(x) such cost savings are reasonably identifiable and expected by the Borrower
to be achieved based on such actions and (y) the benefits resulting therefrom
are anticipated by the Borrower to be realized within twelve (12) months of such
Investment, Permitted Acquisition or Disposition and (B) the aggregate amount
added back pursuant to this clause (vii) for any period shall not exceed (1) 15%
of Consolidated Operating Cash Flow for such period (calculated prior to giving
effect to this clause (vii)) plus (2) the amount of any such cost savings of the
type that would be permitted to be included in pro forma financial statements
prepared in accordance with Regulation S-X under the Securities Act of 1933, as
amended, minus, without duplication and to the extent included in the statement
of Consolidated Net Income for such period, the sum of (i) any extraordinary or
non-recurring or unusual income or gains, (ii) gains on Dispositions of assets
outside of the ordinary course of business


11

--------------------------------------------------------------------------------





and (iii) other non-cash items increasing such Consolidated Net Income, all as
determined on a consolidated basis in accordance with GAAP.


“Consolidated Subsidiaries” means Subsidiaries that would be consolidated with
the Borrower in accordance with GAAP.


“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.


“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (i) the aggregate principal amount of Indebtedness of the
Borrower and its Restricted Subsidiaries outstanding as of such time calculated
on a consolidated basis in accordance with GAAP (other than Indebtedness
described in clause (c), (d), (e) (except to the extent supporting Indebtedness
described in clauses (a), (b) and (g) of the definition of “Indebtedness”), (h),
(i) or (j) of the definition of “Indebtedness” (provided that there shall be
included in Consolidated Total Indebtedness, any Indebtedness in respect of
drawings thereunder to the extent not reimbursed within two Business Days after
the date of such drawing) plus (ii) the principal amount of any obligations of
any Person (other than the Borrower or any Restricted Subsidiary) of the type
described in the foregoing clause (i) that are Guaranteed by the Borrower or any
Restricted Subsidiary (whether or not reflected on a consolidated balance sheet
of the Borrower).


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means, with respect to any Person, the power, directly or indirectly,
to direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.


“Credit Event” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.


“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) the aggregate amount
of its Term Loans outstanding at such time.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Declined Proceeds” shall have the meaning assigned to such term in
Section 2.10(b)(iv).


“Default” means any event or condition, which constitutes an Event of Default
or, which upon notice, lapse of time or both would, unless cured or waived,
become an Event of Default.


12

--------------------------------------------------------------------------------





“Default Rate” has the meaning set forth in Section 2.12(c).


“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of any Class of Loans within two Business Days of the date such Loans
were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, any Issuing Bank, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any Issuing Bank or Swingline Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or a Bail-In Action, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to the Borrower, each Issuing Bank, the Swingline Lender and each Lender.


“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a disposition pursuant to Section 6.11 that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation, less the amount of cash or Cash
Equivalents received in connection with a subsequent sale of or conversion of or
collection on such Designated Non-Cash Consideration.


13

--------------------------------------------------------------------------------





“Designated Preferred Stock” means Preferred Stock (other than Disqualified
Equity Interests) of the Borrower that is issued for cash (other than to a
Restricted Subsidiary of the Borrower) and is so designated as Designated
Preferred Stock, pursuant to a certificate of a Responsible Officer, on or prior
to the issue date thereof.


“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.


“Discount Range” has the meaning provided in Section 2.10(c)(ii).


“Discounted Voluntary Prepayment” has the meaning provided in Section
2.10(c)(i).


“Discounted Voluntary Prepayment Notice” has the meaning provided in Section
2.10(c)(v).


“Disposition” means, with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof, and
the terms “Dispose” and “Disposed of” have correlative meanings, but excluding,
licenses and leases entered into in the ordinary course of business or that are
customarily entered into by companies in the same or similar lines of business.


“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control, public equity offering or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control, public equity offering or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments and the expiration,
cancellation, termination or cash collateralization of any Letters of Credit in
accordance with the terms hereof), (b) is redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests and except as
permitted in clause (a) above), in whole or in part, (c) requires the scheduled
payments of dividends in cash (for this purpose, dividends shall not be
considered required if the issuer has the option to permit them to accrue,
cumulate, accrete or increase in liquidation preference or if the Borrower has
the option to pay such dividends solely in Qualified Equity Interests), or (d)
is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is 91 days after the Latest Maturity Date.


“Disqualified Lenders” means (i) those Persons identified by the Borrower to the
Administrative Agent in writing prior to January 17, 2017, (ii) those Persons
who are competitors of the Borrower identified by the Borrower to the
Administrative Agent from time to time as provided below and (iii) any Affiliate
of any Person described in clause (i) or competitor described in clause (ii)
that is identified by the Borrower to the Administrative Agent in writing from
time to time or that is reasonably identifiable solely by virtue of its name as
an Affiliate of such Person, other than an Affiliate of a Person described in
clause (ii) that is a Bona Fide Debt Fund; provided


14

--------------------------------------------------------------------------------





that no updates to the list of Disqualified Lenders shall be deemed to
retroactively disqualify any parties that have previously validly acquired an
assignment or participation in respect of the Loans or that is party to a
pending trade from continuing to hold or vote such previously acquired
assignments and participations or completing such trade, as applicable, on the
terms set forth herein for Lenders that are not Disqualified Lenders.  Any
supplement to the list of Disqualified Lenders pursuant to clause (ii) or (iii)
above shall be sent by the Borrower to the Administrative Agent by email to
JPMDQ_Contact@jpmorgan.com and such supplement shall take effect three Business
Days after such notice is received by the Administrative Agent.


“Dollars” or “$” refers to lawful money of the United States of America.


“Domestic Subsidiary” means a Restricted Subsidiary organized under the laws of
the United States, any state thereof or the District of Columbia.


“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.04(b)(v), (vi), (vii) and (viii) (subject to such
consents, if any, as may be required under Section 9.04(b)(iii)).


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, or written notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
imposing liability or standards of conduct concerning protection of the
environment, preservation or reclamation of natural resources, the release or
threatened release of any hazardous or toxic material or, as it relates to
exposure to hazardous or toxic materials, health and safety matters.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement


15

--------------------------------------------------------------------------------





or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.


“ERISA Event” means (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (e) the incurrence by the Borrower, a Subsidiary or any ERISA Affiliate of
any liability under Title IV of ERISA with respect to the termination of any
Plan or Multiemployer Plan; (f) the receipt by the Borrower, a Subsidiary or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or to appoint a trustee to administer any
Plan under Section 4042 of ERISA; (g) the incurrence by the Borrower, a
Subsidiary or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (h) the
receipt by the Borrower, a Subsidiary or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Borrower, a Subsidiary or any
ERISA Affiliate of any notice, concerning the impending imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA, (i) the
withdrawal of any of the Borrower, a Subsidiary or any ERISA Affiliate from a
Plan subject to Section 4063 of ERISA during a plan year in which such entity
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA or (j) the imposition of a lien or security interest in
favor of the PBGC or any Plan on any assets of the Borrower or any Subsidiary
under Section 430(k) of the Code or under Section 4068 of ERISA.


“Escrow Assumption” means, with respect to any Escrow Incremental Term Loans
incurred by an Escrow Borrower, the assumption on the RBI Acquisition Closing
Date of the Escrow Borrower’s obligations with respect thereto by the Borrower
pursuant to an Additional Credit Extension Amendment in form reasonably
satisfactory to the Administrative Agent establishing that, upon such Escrow
Assumption, such Escrow Incremental Term Loan shall constitute an Incremental
Term Loan.


16

--------------------------------------------------------------------------------





“Escrow Borrower” means an Unrestricted Subsidiary established solely to borrow
Escrow Incremental Term Loans (pending assumption of such Escrow Incremental
Term Loans by the Borrower pursuant to an Escrow Assumption or repayment of such
Escrow Incremental Term Loans by such Escrow Borrower) in connection with the
RBI Transactions and that is designated to the Administrative Agent by a
Responsible Officer of the Borrower as an Escrow Borrower and that is not
engaged in any material operations and, when designated as an Escrow Borrower,
does not have any other material assets other than in connection therewith.


“Escrow Incremental Term Loan” means any Indebtedness of an Escrow Borrower that
is initially borrowed by an Escrow Borrower under a separate credit agreement,
for so long as the Escrow Assumption with respect to such Incremental Term Loan
has not occurred.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


“Eurocurrency Rate” means, for any Interest Period with respect to any Loan, 
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided further
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the Eurocurrency Rate shall
be the Interpolated Rate; provided that if any Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.


“Eurocurrency Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.


“Event of Default” has the meaning assigned to such term in Article VII.


“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 5.15 of the Guarantee Agreement and
any other “keepwell, support or other agreement” for the benefit of such Loan
Party and any and all guarantees of such Loan Party’s Swap Obligations by other
Loan Parties) at the time the Guarantee of such Loan Party, or a grant by such
Loan Party of a security interest, becomes effective with respect to such Swap
Obligation.


17

--------------------------------------------------------------------------------





If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes excluded in accordance with the first sentence of this definition.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party under any Loan Document, (a) any
Taxes imposed on (or measured by) net income (however denominated), franchise or
similar Taxes and branch profits Taxes, in each case (i) imposed on it by any
jurisdiction as a result of such recipient being organized or having its
principal office located in or, in the case of any Lender, having its applicable
lending office located in, such jurisdiction or (ii) that are Other Connection
Taxes, (b) in the case of a Lender, any U.S. federal withholding Tax imposed
with respect to any amounts payable to such Lender pursuant to a Law in effect
at the time such Lender becomes a party to this Agreement (other than pursuant
to an assignment request by the Borrower under Section 2.18) or designates a new
lending office, except to the extent that such Lender (or its assignor, if any)
was entitled, immediately prior to the designation of such new lending office
(or assignment), to receive additional amounts with respect to such withholding
Tax pursuant to Section 2.16, (c) any withholding Tax that is attributable to a
Lender’s failure to comply with Section 2.16(e) and (d) any U.S. federal
withholding Taxes imposed under FATCA.


“Excluded Term Loans” has the meaning set forth in the definition of “Required
Financial Covenant Lenders.”


“Existing Term Loan Class” has the meaning set forth in Section 2.20(a).


“Extended Revolving Commitments” means revolving credit commitments established
pursuant to Section 2.20 that are substantially identical to the Revolving
Commitments of either Class except that such Revolving Commitments may have a
later maturity date and different provisions with respect to interest rates and
fees (including any extension fees) than those applicable to the Revolving
Commitments of such Class.


“Extended Term Loans” has the meaning set forth in Section 2.20(a).


“Extending Term Lender” has the meaning provided in Section 2.20(c).


“Extension Election” has the meaning set forth in Section 2.20(c).


“Extension Request” has the meaning provided in Section 2.20(a).


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof, any
agreements entered into pursuant to current Section 1471(b)(1) of the Code (or
any amended or successor version described above) and any intergovernmental
agreements (and any related laws, regulations or official administrative
practices) implementing the foregoing.


18

--------------------------------------------------------------------------------





“FCC” means the Federal Communications Commission or any governmental authority
substituted therefor.


“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the FRBNY shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
FRBNY as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.


“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.


“Financials” has the meaning assigned to such term in the definition of
“Applicable Rate.”


“First Lien Indebtedness” means, as of any date of determination, the amount of
Consolidated Total Indebtedness less, (i) in each case to the extent
constituting Consolidated Total Indebtedness, (x) unsecured Indebtedness of the
Borrower and its Restricted Subsidiaries and (y) Indebtedness of the Borrower
and its Restricted Subsidiaries that is secured by a Lien that is junior to the
Lien securing the Obligations and (ii) the lesser of (x) the aggregate amount of
unrestricted cash and Cash Equivalents included in the consolidated balance
sheet of the Borrower and its Restricted Subsidiaries as of such date and (y)
$100,000,000.


“First Lien Intercreditor Agreement” means an intercreditor agreement,
substantially in the form of Exhibit J (with such changes thereto as are
reasonably acceptable to the Administrative Agent and the Borrower), by and
between the Administrative Agent and the collateral agent for one or more
classes of Incremental Equivalent Indebtedness or Term Loan Refinancing Debt
that are intended to be secured by Liens ranking pari passu with the Liens
securing the Obligations.


“First Lien Net Leverage Ratio” means, as of any date, the ratio of (a) First
Lien Indebtedness as of such date to (b) Annualized Operating Cash Flow
determined in respect of the fiscal quarter ending on, or most recently ended
prior to, such date.


“Flood Insurance Laws” collectively, (i) the National Flood Insurance Reform Act
of 1994 (which comprehensively revised the National Flood Insurance Act of 1968
and the Flood Disaster Protection Act of 1973) as now or hereafter in effect or
any successor statute thereto, (ii) the Flood Insurance Reform Act of 2004 as
now or hereafter in effect or any successor statute thereto and (iii) the
Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto.


“Foreign Holding Company” means any Domestic Subsidiary that has no material
assets other than Equity Interests issued by Foreign Subsidiaries of the
Borrower that are CFCs.


“Foreign Lender” means any Lender or Issuing Bank that is not a United States
person within the meaning of Section 7701(a)(30) of the Code.


19

--------------------------------------------------------------------------------





“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is not a Domestic Subsidiary.


“Form 10” means the registration statement on Form 10, originally filed by the
Borrower with the SEC on February 27, 2015, as amended or supplemented.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Franchises” has the meaning set forth in 47 U.S.C. Section 522(9).


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“FRBNY” means the Federal Reserve Bank of New York.


“GAAP” means generally accepted accounting principles in the United States of
America.


“Governmental Authority” means the government of the United States of America or
any other nation or, in each case, any political subdivision thereof, whether
state, local, provincial or otherwise and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other monetary obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof, (b)
to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other monetary obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other monetary obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or monetary obligation; provided
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business.  The amount of any Guarantee of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation, or portion thereof,
in respect of which such Guarantee is made and (b) the maximum amount for which
such guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation or the maximum amount
for which such guaranteeing person may be liable are not stated or determinable,
in which case


20

--------------------------------------------------------------------------------





the amount of such Guarantee shall be such guaranteeing person’s maximum
reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.


“Guarantee Agreement” means the Guarantee Agreement executed by the Loan Parties
and the Administrative Agent, substantially in the form of Exhibit H, together
with each guarantee agreement supplement executed and delivered pursuant to
Section 5.09.


“Guarantor” means (a) each Subsidiary that is party to the Guarantee Agreement
on the Closing Date and (b) each Domestic Subsidiary that becomes a party to the
Guarantee Agreement after the Closing Date pursuant to Section 5.09 or
otherwise.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature that in relevant form and concentration are
regulated pursuant to any Environmental Law.


“Hedge Bank” means any Person that is the Administrative Agent, a Lender or an
Affiliate of the Administrative Agent or a Lender at the time it enters into a
Secured Hedge Agreement(or on the Closing Date, in the case of Secured Hedge
Agreements existing on the Closing Date), in its capacity as a party thereto.


“Immaterial Subsidiary” means any Restricted Subsidiary of the Borrower that on
a consolidated basis with its Subsidiaries did not have consolidated revenues in
excess of 5.0% of the Borrower’s consolidated revenues for the most recently
ended four fiscal quarter period of the Borrower for which financial statements
have been delivered pursuant to Section 5.01(a) or (b) and did not have
consolidated total assets in excess of 5.0% of Consolidated Total Assets as of
the most recently ended fiscal quarter of the Borrower for which financial
statements have been delivered on or prior to the Closing Date or pursuant to
Section 5.01(a) or (b); provided that (i) all such Subsidiaries designated as
“Immaterial Subsidiaries” taken together shall not have revenues for any fiscal
year of the Borrower or total assets as of the last day of any fiscal year in an
amount that is equal to or greater than 5.0% of the consolidated revenues or
total assets, as applicable, of the Borrower and its Restricted Subsidiaries
for, or as of the last day of, such fiscal year, as the case may be, and (ii) to
the extent such limitation would be exceeded, the Borrower shall designate
Restricted Subsidiaries to the Administrative Agent to no longer be designated
as Immaterial Subsidiaries so that such limitation would not be exceeded.


“Impacted Interest Period” has the meaning assigned to it in the definition of
“Eurocurrency Rate.”


“Increased Commitments” has the meaning assigned to such term in Section
2.19(a).


“Increasing Lender” has the meaning assigned to such term in Section 2.19(a).


“Incremental Cap” means $650,000,000; provided that no more than $300,000,000 of
such amount may be utilized for purposes other than to provide funds that will
be used to consummate the RBI Transactions.


21

--------------------------------------------------------------------------------





“Incremental Equivalent Indebtedness” means Indebtedness consisting of (a) loans
that are unsecured or secured by Liens ranking junior to the Liens securing the
Obligations or (b) debt securities that are unsecured or secured by Liens
ranking pari passu or junior to the Liens securing the Obligations, in each case
issued or Guaranteed by the Loan Parties (or any of them) that is designated by
the Borrower in a certificate of a Responsible Officer delivered to the
Administrative Agent as “Incremental Equivalent Indebtedness” on or prior to the
date of incurrence; provided that (i) such Indebtedness does not have (x) a
final maturity that is prior to the Term Loan Maturity Date (or any later date
required pursuant to any Additional Credit Extension Amendment that has
previously become effective) or (y) a Weighted Average Life to Maturity that is
shorter than the then remaining Weighted Average Life to Maturity of the Initial
Term Loans (or any longer Weighted Average Life to Maturity required pursuant to
any Additional Credit Extension Amendment that has previously become effective)
(except to the extent of amortization of up to 1.00% per annum of the original
principal amount for periods where amortization has been eliminated as a result
of prepayment of the applicable Term Loans), (ii) such Indebtedness is not
secured by a Lien on any assets of the Borrower or any of its Restricted
Subsidiaries except for Liens on the Collateral permitted by Section 6.02(s),
(iii) such Indebtedness is not incurred or Guaranteed by any Restricted
Subsidiaries that are not Loan Parties, (iv) on the date of incurrence of such
Indebtedness the Borrower shall be in compliance, calculated on a Pro Forma
Basis (assuming for this purpose that all Increased Commitments were fully
drawn), with the covenants contained in Section 6.09 as of the last day of the
most recent fiscal quarter of the Borrower for which financial statements have
been delivered pursuant to Section 5.01(a) or (b) prior to such time, (v) the
aggregate principal amount of Incremental Equivalent Indebtedness, when
aggregated with the aggregate principal amount of all Increased Commitments
(other than Refinancing Revolving Commitments) and Incremental Term Loans (other
than Refinancing Term Loans) previously incurred, shall not exceed the
Incremental Cap and (vi) the other terms and conditions relating to such debt
securities or loans (other than interest rates, rate floors, call protection,
discounts, fees, premiums and optional prepayment or redemption provisions) are
not in the aggregate materially more restrictive than the terms of this
Agreement as determined in good faith by the Borrower (except for provisions
applicable only to periods after the Latest Maturity Date at the time such
Indebtedness is issued or incurred).


“Incremental Term Loan” has the meaning assigned to such term in Section
2.19(a).


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business, milestone payments incurred
in connection with any investment or series of related investments, any earn-out
obligation except to the extent such obligation is a liability on the balance
sheet of such Person in accordance with GAAP at the time initially incurred and
deferred or equity compensation arrangements payable to directors, officers or
employees), (e) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on Property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, but limited to the fair
market value of such Property (except to the extent otherwise


22

--------------------------------------------------------------------------------





provided in this definition), (f) all Guarantees by such Person of Indebtedness
of others, (g) all Capital Lease Obligations of such Person, (h) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(j) all obligations of such Person under any Swap Agreement (with the
“principal” amount of any Swap Agreement on any date being equal to the early
termination value thereof on such date).  The Indebtedness of any Person shall
(i) include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is expressly
liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity and pursuant to contractual arrangements, except
to the extent the terms of such Indebtedness provide that such Person is not
liable therefor and (ii) exclude (A) customer deposits and advances and interest
payable thereon in the ordinary course of business in accordance with customary
trade terms and other obligations incurred in the ordinary course of business
through credit on an open account basis customarily extended to such Person, (B)
obligations under customary overdraft arrangements with banks outside the United
States incurred in the ordinary course of business to cover working capital
needs and (C) bona fide indemnification, purchase price adjustment, earn-outs,
holdback and contingency payment obligations to which the seller may become
entitled to the extent such payment is determined by a final closing balance
sheet or such payment depends on the performance of such business after the
closing.


“Indemnified Taxes” means Taxes other than Excluded Taxes or Other Taxes.


“Indemnitee” has the meaning set forth in Section 9.03(b).


“Information” has the meaning specified in Section 9.12.


“Initial Amendments Effective Date” means February 13, 2017.


“Initial Term Loan” means a loan made pursuant to Section 2.01(a).


“Information Memorandum” means the Lender Presentation dated May 7, 2015
relating to the Borrower and the Transactions.


“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.03.


“Interest Payment Date” means (a) with respect to any Base Rate Loan (other than
a Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.


“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months,
or if available to all applicable Lenders,


23

--------------------------------------------------------------------------------





twelve months or a period less than one month thereafter, as the Borrower may
elect; provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurocurrency Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.


“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for Dollars) that is
shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate for the
shortest period (for which that LIBO Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, at such time.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person or
(b) a loan, advance or capital contribution to, Guarantee of Indebtedness of,
assumption of Indebtedness of, or purchase or other acquisition of any other
debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person.  For purposes of Section 6.05,(i) the amount of any Investment shall be
the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, and (ii) in the event the Borrower or
any Restricted Subsidiary (an “Initial Investing Person”) transfers an amount of
cash or other Property (the “Invested Amount”) for purposes of permitting the
Borrower or one or more other Restricted Subsidiaries to ultimately make an
Investment of the Invested Amount in the Borrower, any Restricted Subsidiary or
any other Person (the Person in which such Investment is ultimately made, the
“Subject Person”) through a series of substantially concurrent intermediate
transfers of the Invested Amount to the Borrower or one or more other Restricted
Subsidiaries other than the Subject Person (each an “Intermediate Investing
Person”), including through the incurrence or repayment of intercompany
Indebtedness, capital contributions or redemptions of Equity Interests, then,
for all purposes of Section 6.05, any transfers of the Invested Amount to
Intermediate Investing Persons in connection therewith shall be disregarded and
such transaction, taken as a whole, shall be deemed to have been solely an
Investment of the Invested Amount by the Initial Investing Person in the Subject
Person and not an Investment in any Intermediate Investing Person.


24

--------------------------------------------------------------------------------





“ISP” means, with respect to any standby Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance of such Letter of Credit).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Issuing Bank and the Borrower (or any Restricted Subsidiary) or in
favor of the Issuing Bank and relating to such Letter of Credit.


“Issuing Bank” means JPMorgan Chase Bank, N.A., each other Revolving Lender
party hereto on the Closing Date (other than SunTrust Bank, U.S. Bank National
Association and Wells Fargo Bank, National Association) (in the case of Royal
Bank of Canada, only with respect to standby Letters of Credit) and any other
Lender (subject to such Lender’s consent) designated by the Borrower and
consented to by the Administrative Agent (such consent not to be unreasonably
withheld or delayed) that becomes an Issuing Bank, in each case in its capacity
as an issuer of Letters of Credit hereunder, and any successors in such capacity
as provided in Section 9.04.  An Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.


“Issuing Bank LC Exposure Sublimit” means, for each Issuing Bank, the amount of
the LC Exposure Sublimit set forth beside such Issuing Bank on Schedule 2.01.


“Junior Financing” means (a) the Senior Notes, (b) any Material Indebtedness
that is unsecured, (c) any Material Indebtedness secured by a Lien ranking
junior to the Liens securing the Obligations and (d) any Indebtedness that is
contractually subordinated in right of payment to any of the Obligations.


“Latest Maturity Date” as of any date of determination, means the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity or expiration date of any Incremental
Term Loans, Extended Term Loans, Increased Commitments or Extended Revolving
Commitments.


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities.


“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage thereof.  All L/C Advances shall be denominated in
Dollars.


“L/C Borrowing” means an extension of credit resulting from a LC Disbursement
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as Base Rate Revolving Borrowing. All L/C Borrowings shall be
denominated in Dollars.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


25

--------------------------------------------------------------------------------





“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.


“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements, including Unreimbursed Amounts, that have not yet been
reimbursed by or on behalf of the Borrower at such time.  The LC Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total LC
Exposure of the Revolving Lenders at such time.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.


“LC Exposure Sublimit” means $20,000,000.


“LCT Election” has the meaning assigned to such term in Section 1.06.


“LCT Test Date” has the meaning assigned to such term in Section 1.06.


“Lender Participation Notice” has the meaning provided in Section 2.10(c)(iii).


“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.19 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.


“Letter of Credit” means a Letter of Credit issued pursuant to Section
2.05(a)(i)(x).


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.


“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Revolving Credit Maturity Date then in effect (or, if such day is
not a Business Day, the next preceding Business Day).


“LIBO Screen Rate” has the meaning assigned to it in the definition of
“Eurocurrency Rate.”


“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset (or any capital lease having substantially the same economic effect
as any of the foregoing).


“Limited Condition Transaction” has the meaning assigned to such term in Section
1.06.


“Loan Documents” means this Agreement, the Guarantee Agreement, the Collateral
Documents, any Issuer Documents, each Additional Credit Extension Amendment, any
promissory


26

--------------------------------------------------------------------------------





notes executed and delivered pursuant to Section 2.09(f), the Agency Fee Letter,
Amendment No. 1 and any amendments, waivers, supplements or other modifications
to any of the foregoing.


“Loan Parties” means the Borrower and the Guarantors.


“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Borrower and the Restricted
Subsidiaries taken as a whole or (b) the ability of the Loan Parties to perform
their obligations under this Agreement or any and all other Loan Documents, or
the rights and remedies of the Administrative Agent and the Lenders thereunder.


“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), of any one or more of the Borrower and its Restricted Subsidiaries in
an aggregate principal amount exceeding $25,000,000.


“Material Real Property” means any fee owned real property located in the United
States that is owned by any Loan Party with a fair market value in excess of
$5,000,000 (at the Closing Date or, with respect to real property acquired after
the Closing Date, at the time of acquisition, in each case, as reasonably
estimated by the Borrower in good faith).


“Maximum Rate” has the meaning assigned to such term in Section 9.14.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Mortgage” means any agreement, including but not limited to, mortgages, deeds
of trust, trust deeds, and deeds to secure debt, as the same may be amended from
time to time, made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Secured Parties in the form and substance
reasonably acceptable to the Administrative Agent (with such changes as may be
customary to account for local Law matters) encumbering a Mortgaged Property.


“Mortgaged Property” means each parcel of fee owned real property (together with
all improvements and fixtures thereon and rights appurtenant thereto) required
to be encumbered by a Mortgage pursuant to Section 5.09. For the avoidance of
doubt, the Mortgaged Property shall include any Material Real Property.  It is
understood and agreed that the real property set forth on Schedule 6.11 shall
not constitute Mortgaged Property; provided that if such real property is not
Disposed of by the Borrower prior to the second anniversary of the Closing Date,
then such real property shall constitute Mortgaged Property and the Borrower
will comply with the requirements of Section 5.09(b)(i)(D).


27

--------------------------------------------------------------------------------





“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that is subject to ERISA, and in respect of which the Borrower or any
of its ERISA Affiliates is an “employer” as defined in Section 3(5) of ERISA.


“Net Cash Proceeds” means (a) with respect to any Asset Sale or any Casualty
Event, an amount equal to (i) the sum of cash and Cash Equivalents received in
connection with such Asset Sale or Casualty Event (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note or installment receivable, purchase price adjustment or earn-out or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by the Borrower or any Restricted Subsidiary) less (ii)
the sum of (A) the principal amount, premium or penalty, if any, interest and
other amounts on any Indebtedness that is secured by the Property or otherwise
subject to mandatory prepayment in connection with such Asset Sale or Casualty
Event and that is repaid in connection with such Asset Sale or Casualty Event
(other than Indebtedness under the Loan Documents and Indebtedness secured by
Liens permitted by Section 6.02(s)), (B) the out-of-pocket expenses (including
attorneys’ fees, investment banking fees, accounting fees and other professional
and transactional fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other expenses and brokerage, consultant and other commissions and fees)
actually incurred by the Borrower or such Restricted Subsidiary in connection
with such Asset Sale or Casualty Event, (C) taxes paid or reasonably estimated
to be actually payable in connection therewith, (D) any reserve for adjustment
in accordance with GAAP in respect of (x) the sale price of such Property and
(y) any liabilities associated with such Property and retained by the Borrower
or any Restricted Subsidiary after such Disposition, including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction and (E) the Borrower’s reasonable estimate of payments required to
be made with respect to unassumed liabilities relating to the Property involved
within one year of such Asset Sale or Casualty Event; provided that “Net Cash
Proceeds” shall include any cash or Cash Equivalents received upon the
Disposition of any non-cash consideration received within 180 days of such Asset
Sale by the Borrower or any Restricted Subsidiary in any such Asset Sale (but
only as and when so received); and (b) with respect to the incurrence or
issuance of any Indebtedness by the Borrower or any Restricted Subsidiary, an
amount equal to (i) the sum of the cash received in connection with such
incurrence or issuance less (ii) the attorneys’ fees, investment banking fees,
accountants’ fees, underwriting or other discounts, upfront fees, commissions,
costs and other fees, transfer and similar taxes and other out-of-pocket
expenses actually incurred by the Borrower or such Restricted Subsidiary in
connection with such incurrence or issuance.


“New Lender” has the meaning assigned to such term in Section 2.19(a).


“Non-Extension Notice Date” has the meaning set forth in Section 2.05(b)(iii).


“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B or Exhibit C, as applicable.


28

--------------------------------------------------------------------------------





“Obligations” means all indebtedness (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
other monetary obligations, liabilities, covenants and duties of any of the Loan
Parties to any of the Secured Parties and their respective Affiliates,
individually or collectively, existing on the Closing Date or arising thereafter
(direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured) arising or incurred
under this Agreement or any of the other Loan Documents or any Secured Hedge
Agreement or Cash Management Obligation (including under any of the Loans made
or reimbursement or other monetary obligations incurred or any of the Letters of
Credit or other instruments at any time evidencing any thereof), in each case
whether now existing or hereafter arising, whether all such obligations arise or
accrue before or after the commencement of any bankruptcy, insolvency or
receivership proceedings (and whether or not such claims, interest, costs,
expenses or fees are allowed or allowable in any such proceeding); provided that
the “Obligations” with respect to any Loan Party shall exclude any Excluded Swap
Obligations of such Loan Party.


“Offered Loans” has the meaning provided in Section 2.10(c)(iii).


“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party under any Loan Document, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising solely as a
result of such recipient having executed, delivered, become a party to,
performed its obligations under, received payment under, received or perfected a
security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned any interest in any Loan or Loan
Document.


“Other Taxes” means all present or future stamp, court, documentary, recording,
filing or similar Taxes or any other excise or property Taxes, charges or
similar levies arising from any payment made under any Loan Document or from the
execution, delivery, performance, registration or enforcement of, or from the
receipt or perfection of a security interest under or otherwise with respect to,
this Agreement or any other Loan Document.


“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time)
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate (from and after such date as the FRBNY shall commence to
publish such composite rate).


“Participant” has the meaning set forth in Section 9.04(d).


“Participant Register” has the meaning set forth in Section 9.04(d).


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


29

--------------------------------------------------------------------------------





“Perfection Certificate” means a certificate substantially in the form of
Exhibit 6 to the Security Agreement or any other form approved by the
Administrative Agent.


“Perfection Certificate Supplement” means a supplement to the Perfection
Certificate containing any information not included in the Perfection
Certificate delivered to the Administrative Agent on the Closing Date (or in any
previously delivered Perfection Certificate Supplement) with respect to matters
required by Sections 1(a), (2), (4), (5), (6), (8), (9), (10) and (11) of the
Perfection Certificate.


“Permitted Acquisition” means the purchase or other acquisition, in one or more
series of transactions, of property and assets or businesses of any Person or of
assets constituting a cable system, a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a Restricted Subsidiary of the Borrower (including
as a result of a merger or consolidation); provided that the following
conditions are satisfied to the extent applicable:


(a)            to the extent required by Section 5.09, each applicable Loan
Party and any such newly created or acquired Restricted Subsidiary shall have
complied with the requirements of Section 5.09, within the times specified
therein;


(b)            the aggregate amount of Investments (without duplication for any
Investment made through a series of Investments) made by a Loan Party in Persons
that are not Loan Parties prior to any such Investment, and do not become Loan
Parties as a result of any such Investment, together with the amount of
Investments made in non-Loan Parties pursuant to Section 6.05(c), does not
exceed the greater of (x) $60,000,000 and (y) the product of (i) 0.20 multiplied
by (ii) Annualized Operating Cash Flow for the most recently ended full fiscal
quarter ending immediately prior to such date for which financial statements
have been delivered pursuant to Section 5.01(a) or (b);


(c)            the acquired Property, business or Person is in a business
permitted under Section 6.12; and


(d)            at the time of and immediately after giving effect thereto, no
Event of Default shall have occurred and be continuing.


“Permitted Asset Swap” means the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between the Borrower or any of its Restricted
Subsidiaries and another Person; provided that any cash or Cash Equivalents
received must be applied in accordance with Section 2.10(b).


“Permitted Encumbrances” means:


(a)            Liens imposed by law for taxes, assessments or other governmental
charges that are not yet delinquent or are being contested in compliance with
Section 5.04;


30

--------------------------------------------------------------------------------





(b)            carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, landlords’, workmen’s, suppliers’ and other like Liens imposed by
law, arising in the ordinary course of business and securing obligations that
are either (i) not overdue by more than sixty (60) days or (ii) being contested
in good faith by appropriate proceedings and reserves with respect thereto have
been set aside to the extent required by GAAP;


(c)            (i) Liens, pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations or employment laws or to secure other
public, statutory or regulatory obligations (including to support letters of
credit or bank guarantees) and (ii) Liens, pledges or deposits in the ordinary
course of business securing liability for premiums or reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
insurance to the Borrower or any Restricted Subsidiary;


(d)            Liens or deposits to secure the performance of bids, trade
contracts, governmental contracts, tenders, statutory bonds, leases, statutory
obligations, surety, stay, customs, appeal and replevin bonds, performance bonds
or in favor of franchisors or other regulatory bodies and other obligations of a
like nature (including those to secure health, safety and environmental
obligations), in each case in the ordinary course of business;


(e)            Liens in respect of judgments, decrees, attachments or awards
that do not constitute an Event of Default under clause (k) of Article VII;


(f)            easements, restrictions (including zoning restrictions),
rights-of-way, covenants, licenses, encroachments, protrusions and similar
encumbrances and minor title defects affecting real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially interfere with the ordinary conduct of
business of the Borrower or any Restricted Subsidiary; and


(g)            any interest or title of a lessor, sublessor, licensor or
sublicensor under any lease, sublease, license or sublicense entered into by the
Borrower or any other Restricted Subsidiary as a part of its business and
covering only the assets so leased;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.


“Permitted Refinancing Indebtedness” means, with respect to any Indebtedness of
a Person, any amendment, modification, refinancing, refunding, renewal,
replacement or extension of such Indebtedness of such Person; provided that (a)
the principal amount (or accreted value, if applicable) thereof does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
modified, refinanced, refunded, renewed, replaced or extended except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal, replacement
or extension, (b) other than with respect to Permitted Refinancing


31

--------------------------------------------------------------------------------





Indebtedness in respect of Indebtedness permitted pursuant to Section 6.01(e),
such modification, refinancing, refunding, renewal, replacement or extension has
a final maturity date equal to or later than the earlier of (x) the final
maturity date of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended and (y) the date which is 91 days after the Latest Maturity
Date at the time of such modification, refinancing, refunding, renewal,
replacement or extension, (c) other than with respect to Permitted Refinancing
Indebtedness in respect of Indebtedness permitted pursuant to Section 6.01(e),
such modification, refinancing, refunding, renewal, replacement or extension has
a Weighted Average Life to Maturity equal to or greater than the remaining
Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended (except to the extent of
amortization of up to 1.00% per annum of the original principal amount for
periods where amortization has been eliminated as a result of prepayment of the
applicable Term Loans), (d) to the extent such Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal,
replacement or extension is subordinated in right of payment to the Obligations
on terms, taken as a whole, at least as favorable to the Lenders (in the good
faith determination of the Borrower) as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended and (e) if any Liens securing the Indebtedness being
modified, refinanced, refunded, renewed, replaced, exchanged or extended is
secured by the Collateral on a second priority (or other junior priority) basis
to the Liens securing the Obligations, the Liens securing such Indebtedness
shall be secured by the Collateral on a second priority (or other junior
priority) basis to the Liens securing the Obligations on terms that are at least
as favorable to the Secured Parties (in the good faith determination of the
Borrower) as those contained in the documentation governing the Indebtedness
being modified, refinanced, refunded, renewed, replaced, exchanged or extended,
taken as a whole.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA) other than a Multiemployer Plan, subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Borrower or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.


“Platform” has the meaning assigned in Section 9.01(c).


“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the one-year anniversary of the date on which such Permitted
Acquisition is consummated.


“Pole Agreement” means any pole attachment agreement or underground conduit use
agreement entered into in connection with the operation of any Cable System.


“Preferred Stock” as applied to the Equity Interests of any Person, means Equity
Interests of any class or classes (however designated) which is preferred as to
the payment of dividends or


32

--------------------------------------------------------------------------------





distributions, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Equity
Interests of any other class of such Person.


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.


“Pro Forma Adjustment” means, for any applicable period of measurement that
includes all or any part of a fiscal quarter included in the Post-Acquisition
Period, with respect to the Consolidated Operating Cash Flow of the applicable
Acquired Entity or Business or the Consolidated Operating Cash Flow of the
Borrower, the pro forma increase or decrease in such Consolidated Operating Cash
Flow, projected by the Borrower in good faith as a result of (a) actions that
have been taken or are expected to be taken during such Post-Acquisition Period
for the purposes of realizing reasonably identifiable and factually supportable
cost savings or (b) any additional costs incurred during such Post-Acquisition
Period, in each case in connection with the combination of the operations of
such Acquired Entity or Business with the operations of the Borrower and its
Subsidiaries, calculated assuming that such actions had been taken on, or such
costs had been incurred since, the first day of such period; provided that (i)
any such pro forma increase or decrease to such Consolidated Operating Cash Flow
shall be without duplication for cost savings or additional costs already
included in such Consolidated Operating Cash Flow for such period of measurement
and (ii) any increase to Consolidated Operating Cash Flow pursuant to this
definition of “Pro Forma Basis” shall be subject to the limitations set forth in
the proviso of clause (vii) of the definition of “Consolidated Operating Cash
Flow”.


“Pro Forma Basis” means with respect to compliance with any test covenant
hereunder, that (A) to the extent applicable, the Pro Forma Adjustment shall
have been made and (B) all Specified Transactions and the following transactions
in connection therewith shall be deemed to have occurred as of the first day of
the applicable period of measurement in such test or covenant: (a) income
statement items (whether positive or negative) attributable to the Property or
Person subject to such Specified Transaction, (i) in the case of a Disposition
of all or substantially all Equity Interests in any Restricted Subsidiary of the
Borrower owned by the Borrower or any of its Restricted Subsidiaries or any
division, product line, or facility used for operations of the Borrower or any
of its Restricted Subsidiaries or any designation of a Restricted Subsidiary as
an Unrestricted Subsidiary, shall be excluded, and (ii) in the case of a
Permitted Acquisition or Investment described in the definition of “Specified
Transaction,” or designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall be included, (b) any repayment, redemption or retirement of
Indebtedness and (c) any Indebtedness incurred, assumed or guaranteed by the
Borrower or any of its Restricted Subsidiaries in connection therewith and if
such Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, without
limiting the application of the Pro Forma Adjustment pursuant to clause (A)
above (but without duplication thereof), the foregoing pro forma adjustments may
be applied to any such test or covenant solely to the extent that such
adjustments are (x) consistent with the definition of Consolidated Operating
Cash Flow and give effect to events (including operating expense reductions)


33

--------------------------------------------------------------------------------





that are in the good faith determination of the Borrower (I) reasonably
identifiable and factually supportable (provided that (i) any increase to
Consolidated Operating Cash Flow pursuant to this definition of “Pro Forma
Basis” shall be subject to the limitations set forth in the proviso of clause
(vii) of the definition of “Consolidated Operating Cash Flow” and (ii) any such
pro forma increase or decrease to such Consolidated Operating Cash Flow shall be
without duplication for cost savings or additional costs already included in
such Consolidated Operating Cash Flow for such period of measurement) and (y)
expected to have a continuing impact on the consolidated financial results of
the Borrower or (II) otherwise consistent with the definition of Pro Forma
Adjustment.


“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.


“Proposed Discounted Prepayment Amount” has the meaning provided in Section
2.10(c)(ii).


“Public Lender” has the meaning assigned in Section 9.01(c).


“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.


“Qualifying Lenders” has the meaning provided in Section 2.10(c)(iv).


“Qualifying Loans” has the meaning provided in Section 2.10(c)(iv).


“RBI Acquisition” means the acquisition by the Borrower, pursuant to the terms
and conditions of the RBI Acquisition Agreement, directly or indirectly, of all
of the equity interests of Target and Blocker.


“RBI Acquisition Agreement” means that certain Agreement and Plan of Merger
(together with all Schedules, Exhibits and Annexes thereto), dated as of January
17, 2017, by and among the Borrower, Target, Frequency Merger Sub, LLC, a
Delaware limited liability company, Blocker, RBI Blocker Holdings LLC, a
Delaware limited liability company and GTCR-RBI, LLC, solely in its capacity as
the equityholder representative.


“RBI Acquisition Closing Date” means the date of consummation of the RBI
Acquisition.


“RBI Transactions” means the RBI Acquisition, together with each of the
following transactions consummated or to be consummated in connection therewith:


(a)            the incurrence by the Borrower of up to $650,000,000 of
Incremental Term Loans;


(b)            the Target Refinancing; and


34

--------------------------------------------------------------------------------





(c)            the payment of all fees, premiums, costs and expenses incurred in
connection with the transactions described in the foregoing provisions of this
definition.


“Refinanced Term Loans” has the meaning assigned to such term in Section 9.02.


“Refinancing Indebtedness” means (i) any Refinancing Term Loans and (ii) any
Term Loan Refinancing Debt.


“Refinancing Revolving Commitments” means Increased Commitments that are
designated by the Borrower in a certificate of a Responsible Officer delivered
to the Administrative Agent on or prior to the date of issuance as “Refinancing
Revolving Commitments”.


“Refinancing Term Loans” means Incremental Term Loans that are designated by a
Responsible Officer of the Borrower as “Refinancing Term Loans” in a certificate
of a Responsible Officer of the Borrower delivered to the Administrative Agent
on or prior to the date of incurrence; provided that (i) the maturity date of
such Refinancing Term Loans shall be no earlier than the final maturity date of
the Term Loans being refinanced and (ii) the Weighted Average Life to Maturity
of such Refinancing Term Loans shall not be shorter than the then remaining
Weighted Average Life to Maturity of the Term Loans being refinanced (except to
the extent of amortization of up to 1.00% per annum of the original principal
amount for periods where amortization has been eliminated as a result of
prepayment of the applicable Term Loans).


“Register” has the meaning set forth in Section 9.04(c).


“Regulation S‑X” means Regulation S‑X under the Securities Act of 1933, as
amended.


“Rejection Notice” has the meaning assigned to such term in Section 2.10(b)(iv).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.


“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in any business permitted by Section 6.12; provided that any
assets received by the Borrower or a Restricted Subsidiary in exchange for
assets transferred by the Borrower or a Restricted Subsidiary shall not be
deemed to be Related Business Assets if they consist of securities of a Person,
unless upon receipt of the securities of such Person, such Person would be or
become a Restricted Subsidiary.


“Removal Effective Date” has the meaning assigned to such term in paragraph (g)
of Article VIII.


“Replacement Term Loans” has the meaning assigned to such term in Section 9.02.


“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, other than those events as to which
the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a


35

--------------------------------------------------------------------------------





Plan maintained by an ERISA Affiliate that is considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Code).


“Required Financial Covenant Lenders” means, at any time, the Required Lenders
but excluding for all purposes of the determination thereof any Term Loans that
pursuant to the terms of the applicable Additional Credit Extension Amendment
establishing such Term Loans are to be excluded from any determination of the
Required Financial Covenant Lenders (any Term Loans so excluded, “Excluded Term
Loans”).


“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing more than 50% of the sum of the total Credit Exposure
and unused Commitments at such time; provided that the Commitment of, and the
portion of the Credit Exposure held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.


“Required Revolving Lenders” means, at any time, Lenders having Revolving Credit
Exposure and/or unused Revolving Commitments representing more than 50% of the
sum of the total Revolving Credit Exposure and unused Revolving Commitments at
such time; provided that the Revolving Commitment of, and the portion of the
Revolving Credit Exposure held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving Lenders.


“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer or controller
of a Loan Party.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.


“Restricted Payments” means any dividend or other distribution (whether in cash,
securities or other property (other than Qualified Equity Interests)) with
respect to any Equity Interests of the Borrower or any Restricted Subsidiary, or
any payment (whether in cash, securities or other property (other than Qualified
Equity Interests)), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any Restricted Subsidiary.


“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.


“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.08, (b) increased from time to time pursuant to
Section 2.19 and (c) reduced or increased from time to time pursuant to
assignments by or


36

--------------------------------------------------------------------------------





to such Lender pursuant to Section 9.04 of this Agreement.  The initial amount
of each Lender’s Revolving Commitment is set forth on Schedule 2.01, in the
applicable Additional Credit Extension Amendment or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable.  The initial aggregate amount of the Lenders’
Revolving Commitments is $200,000,000.


“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of such Lender’s outstanding Revolving Loans and its LC Exposure and
Swingline Exposure at such time.


“Revolving Credit Maturity Date” means June 30, 2020.


“Revolving Lender” means each Lender that has a Revolving Commitment or that
holds Revolving Credit Exposure.


“Revolving Loan” means a Loan made pursuant to Section 2.01(b).


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.


“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced by (a) the U.S. government, including those
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury or the U.S. Department of State or (b) the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom.


“Sanctioned Country” means a country, region or territory which is itself the
subject or target of any comprehensive Sanctions.


“Sanctioned Persons” means (a) any Person listed in any Sanctions-related list
of designated Persons maintained by the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of State, or by the United
Nations Security Council or the European Union, (b) any Person organized under
the laws of or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).


“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority succeeding to any of its principal
functions.


“Second Lien Intercreditor Agreement” means an intercreditor agreement, in form
reasonably acceptable to the Administrative Agent and the Borrower, by and
between the Administrative Agent and the collateral agent for one or more
classes of Indebtedness that is intended to be secured by Liens ranking junior
to the Liens securing the Obligations providing that, inter alia, (i) the Liens
securing the Obligations rank prior to the Liens securing such other
Indebtedness, (ii) all amounts received in connection with any enforcement
action with respect to any Collateral or in connection with any United States or
foreign bankruptcy, liquidation or insolvency proceeding shall first be applied
to repay all Obligations (whether or not allowed in any such


37

--------------------------------------------------------------------------------





proceeding) prior to being applied to the obligations in respect of such other
Indebtedness and (iii) until the repayment of the Obligations in full and
termination of commitments hereunder (subject to customary limitations with
respect to contingent obligations and other customary qualifications and, in the
case of such Indebtedness in the form of bank debt, to customary standstill
provisions) the Administrative Agent shall have the sole right to take
enforcement actions with respect to the Collateral.


“Secured Hedge Agreement” means any Swap Agreement that is entered into by and
between any Loan Party or any Restricted Subsidiary and any Hedge Bank.


“Secured Parties” means, collectively, the Administrative Agent, the Issuing
Banks, the Lenders, the Hedge Banks, the Cash Management Banks, any Affiliate of
a Lender or the Administrative Agent to which Obligations are owed and each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Article VIII.


“Security Agreement” means the Security Agreement executed by the Loan Parties
and the Administrative Agent, substantially in the form of Exhibit D, together
with each security agreement supplement executed and delivered pursuant to
Section 5.09.


“Senior Notes” means (a) $450 million aggregate principal amount of the
Borrower’s 5.75% Senior Notes due 2022 outstanding on the Closing Date and
(b) any substantially identical senior unsecured notes that are registered under
the Securities Act and issued in exchange for any of the senior unsecured notes
described in clause (a) of this definition.


“Senior Notes Indenture” means the indenture for the 5.75% Senior Notes due
2022, dated as of June 17, 2015, between the Borrower, the guarantors party
thereto and The Bank of New York Mellon Trust Company, N.A., as trustee.


“Senior Secured Indebtedness” means, as of any date of determination, the amount
of Consolidated Total Indebtedness less, (i) in each case to the extent
constituting Consolidated Total Indebtedness, unsecured Indebtedness of the
Borrower and its Restricted Subsidiaries and (ii) the lesser of (x) the
aggregate amount of unrestricted cash and Cash Equivalents included in the
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as of
such date and (y) $100,000,000.


“Senior Secured Net Leverage Ratio” means, as of any date, the ratio of (a)
Senior Secured Indebtedness as of such date to (b) Annualized Operating Cash
Flow determined in respect of the fiscal quarter ending on, or most recently
ended prior to, such date.


“series” means, with respect to any Extended Term Loans, Incremental Term Loans
or Replacement Term Loans, all such Term Loans that have the same maturity date,
amortization and interest rate provision and that are designated as part of such
“series” pursuant to the applicable Additional Credit Extension Amendment.


“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of


38

--------------------------------------------------------------------------------





the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they become absolute and matured and (d) such Person is not
engaged in any business, as conducted on such date and as proposed to be
conducted following such date, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.


“Specified Domestic Subsidiary” means each wholly owned Domestic Subsidiary of
the Borrower other than (i) any Foreign Holding Company, (ii) any Unrestricted
Subsidiary, (iii) any Domestic Subsidiary that is a direct or indirect
Subsidiary of a Foreign Subsidiary that is a CFC and (iv) any Domestic
Subsidiary that is an Immaterial Subsidiary; provided, further, that upon any
wholly owned Domestic Subsidiary ceasing to meet the requirements of one or more
of clauses (i) through (iv) of this definition, the Borrower shall be deemed to
have acquired a Specified Domestic Subsidiary at such time and shall cause such
Domestic Subsidiary to comply with the applicable provisions of Section 5.09.


“Specified Representations” means the representations and warranties made by the
Borrower and the relevant parties pursuant to Sections 3.01(a)(i), 3.02,
3.03(b)(ii), 3.08, 3.10 (provided that references therein to (i) “Transactions”
shall instead refer to the applicable Permitted Acquisition or similar
investment (and any related transactions) and (ii) “Closing Date” shall instead
refer to the date in which any such transactions in clause (i) are consummated),
3.13, 3.14 and 3.15 and the final sentence of Section 3.16.


“Specified Transaction” means, with respect to any period, any of the following
events occurring after the first day of such period and prior to the applicable
date of determination:  (i) (A) any Investment by the Borrower or any Restricted
Subsidiary in any Person (including in connection with a Permitted Acquisition)
other than a Person that was a wholly-owned Restricted Subsidiary on the first
day of such period, (B) any Asset Sale or Casualty Event or discontinuation of
operations, in each of subclause (A) and subclause (B) with respect to a
business (as such term is used in Regulation S-X Rule 11-01), a cable system, a
company, a segment, an operating division or unit or line of business, (ii) any
incurrence, assumption, guarantee, repayment, redemption, or extinguishment of
Indebtedness, (iii) the designation of any Restricted Subsidiary as an
Unrestricted Subsidiary, or of any Unrestricted Subsidiary as a Restricted
Subsidiary, in each case in accordance with Section 5.11 and (iv) any Restricted
Payment.


“Spin-Off” has the meaning set forth in the definition of the “Transactions.”


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the FRB).  Such reserve percentage
shall include


39

--------------------------------------------------------------------------------





those imposed pursuant to such Regulation D.  Eurocurrency Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.


“Subsequent Transaction” has the meaning assigned to such term in Section 1.06.


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power for the election of directors or other governing body
are at the time beneficially owned, directly or indirectly, or is otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.


“Subsidiary” means any subsidiary of the Borrower.


“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Restricted Subsidiaries shall be a Swap Agreement.


“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.


“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.


“Swingline Lender” means JPMorgan Chase Bank, N.A. and any other Lender (subject
to such Lender’s consent) designated by the Borrower and consented to by the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
that becomes a Swingline Lender, in each case in its capacity as lender of
Swingline Loans hereunder, or any successor Swingline Lender hereunder.


“Swingline Loan” means a Loan made pursuant to Section 2.04.


“Swingline Loan Notice” means a notice of a Swingline Loan Borrowing pursuant to
Section 2.04, which, if in writing, shall be substantially in the form of
Exhibit F.


“Swingline Loan Sublimit” means $10,000,000.


40

--------------------------------------------------------------------------------





“Target” means RBI Holding LLC, a Delaware limited liability company.


“Target Refinancing” means the repayment of debt for borrowed money of Target
under (a) the Credit Agreement, dated as of April 30, 2013, by and among
Telecommunications Management, LLC, RBI Holding II LLC, the lenders from time to
time party thereto and SunTrust Bank, as Administrative Agent, and (b) the
Second Lien Credit Agreement, dated as of April 30, 2013, by and among
Telecommunications Management, LLC, RBI Holding II LLC, the lenders from time to
time party thereto and SunTrust Bank, as Administrative Agent, and, in each
case, the termination of all commitments thereunder and the release of the
security interests with respect thereto.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
charges or withholdings imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.


“Term Lender” means a Lender holding Term Loans or a Term Loan Commitment.


“Term Loan Commitment” means with respect to each Lender, the commitment, if
any, of such Lender to make an Initial Term Loan pursuant to Section 2.01(a), as
such commitment may be (a) reduced from time to time pursuant to Section 2.08
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04.  The initial amount of each Lender’s Term
Loan Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed a Term Loan
Commitment, as applicable.  The initial aggregate amount of the Lenders’ Term
Loan Commitments is $100,000,000.


“Term Loan Maturity Date” means June 30, 2020.


“Term Loan Refinancing Debt ” means any Indebtedness consisting of debt
securities or credit facilities incurred or Guaranteed by Loan Parties following
the Closing Date that are designated by the Borrower in a certificate of a
Responsible Officer delivered to the Administrative Agent on or prior to the
date of issuance as “Term Loan Refinancing Debt”; provided that (i) such
Indebtedness does not mature or have scheduled amortization or scheduled
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (other than customary offers to repurchase
upon a change of control, asset sale or casualty event and customary
acceleration rights after an event of default) prior to the maturity date of the
Term Loans being refinanced, (ii) the Weighted Average Life to Maturity of such
Indebtedness shall not be shorter than the then remaining Weighted Average Life
to Maturity of the Term Loans being refinanced (except to the extent of
amortization of up to 1.00% per annum of the original principal amount for
periods where amortization has been eliminated as a result of prepayment of the
applicable Term Loans), (iii) such Indebtedness is not secured by any assets of
the Borrower or any of its Restricted Subsidiaries except for assets subject to
Liens permitted by Section 6.02(s), (iv) such Indebtedness is not incurred or
Guaranteed by any Restricted Subsidiaries that are not Loan Parties and (v) the
other terms and conditions relating to such debt securities or loans (other than
interest rates, call protection, rate floors, fees, discounts, premiums, and
optional prepayment and redemption provisions) are not in the aggregate
materially more restrictive


41

--------------------------------------------------------------------------------





than the terms of this Agreement as determined in good faith by the Borrower
(except for provisions applicable only to periods after the Latest Maturity Date
at the time such Indebtedness is issued or incurred).


“Term Loans” means the Initial Term Loans, the Incremental Term Loans of each
series and the Extended Term Loans of each series, collectively; provided that
no Escrow Incremental Term Loan shall be deemed to be a Term Loan outstanding
hereunder until the Escrow Assumption with respect thereto shall have occurred.


“Total Net Leverage Ratio” means, as of any date, the ratio of (a) Consolidated
Total Indebtedness on such date less the lesser of (x) the aggregate amount of
unrestricted cash and Cash Equivalents included in the consolidated balance
sheet of the Borrower and its Restricted Subsidiaries as of such date and (y)
$100,000,000 to (b) Annualized Operating Cash Flow determined in respect of the
fiscal quarter ending on, or most recently ended prior to, such date.


“Transactions” means (i) the execution, delivery and performance by the Loan
Parties of this Agreement and the other Loan Documents and the borrowing of
Initial Term Loans hereunder on the Closing Date, (ii) the issuance of the
Senior Notes on or prior to the Closing Date, (iii) the use of the proceeds of
the Initial Term Loans borrowed on the Closing Date, together with the proceeds
of the Senior Notes, (x) to pay a distribution to Graham Holdings Company
(“Graham”) in connection with Graham’s spin-off of the Borrower (the
“Spin-Off”), (y) to fund cash to the balance sheet of the Borrower and (z) for
general corporate purposes and (iv) the payment of fees and expenses in
connection with the foregoing.


“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate or the Base Rate.


“UCP” means, with respect to any Letter of Credit, the “Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).


“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York.


“Unreimbursed Amount” has the meaning set forth in Section 2.05(c)(i).


“Unrestricted Subsidiary” means (i) any Escrow Borrower and (ii) any Subsidiary
designated by the Borrower as an Unrestricted Subsidiary pursuant to Section
5.11 subsequent to the Closing Date and (iii) any Subsidiary of an Unrestricted
Subsidiary.


“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
aggregate principal amount of such Indebtedness into (b) the sum of the total of
the products obtained by multiplying (i) the amount of each then remaining
scheduled installment, sinking fund, serial maturity or other required scheduled
payment of principal (including payment at final scheduled maturity), in
 


42

--------------------------------------------------------------------------------





respect thereof, by (ii) the number of years (calculated to the nearest
one-twelfth) which will elapse between such date and the making of such payment.


“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”).  Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).


SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented, refinanced, restated, replaced or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), unless otherwise expressly stated to the contrary,
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (d) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  Any reference herein to the “knowledge” of the Borrower or any
Restricted Subsidiary means the actual knowledge of a Responsible Officer of
such Person.


43

--------------------------------------------------------------------------------





SECTION 1.04.  Accounting Terms; GAAP.


(a)                 Except as otherwise expressly provided herein, all terms of
an accounting or financial nature shall be construed in accordance with GAAP, as
in effect from time to time; provided that, (i) if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (ii) notwithstanding anything in GAAP to the contrary,
for purposes of all financial calculations hereunder, the amount of any
Indebtedness outstanding at any time shall be the stated principal amount
thereof (except to the extent such Indebtedness provides by its terms for the
accretion of principal, in which case the amount of such Indebtedness at any
time shall be its accreted amount at such time); provided, further, that
notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made without giving effect to any
change to GAAP occurring after the date hereof as a result of the adoption of
any proposals set forth in the Proposed Accounting Standards Update, Leases
(Topic 840), issued by the Financial Accounting Standards Board on August 17,
2010, or any other proposals issued by the Financial Accounting Standards Board
in connection therewith, in each case if such change would require treating any
lease (or similar arrangement conveying the right to use) as a capital lease
where such lease (or similar arrangement) would not have been required to be so
treated under GAAP as in effect on the date hereof.


(b)                Notwithstanding anything to the contrary herein, for purposes
of determining compliance with any test or covenant or the compliance with or
availability of any basket contained in this Agreement, the Total Net Leverage
Ratio, Senior Secured Net Leverage Ratio and First Lien Net Leverage Ratio shall
be calculated with respect to such period on a Pro Forma Basis.


SECTION 1.05.  Payments on Business Days.  When the payment of any Obligation or
the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment or performance shall extend to the immediately succeeding Business Day
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, with respect to any payment of interest on or
principal of Eurocurrency Loans, if such extension would cause any such payment
to be made in the next succeeding calendar month, such payment shall be made on
the immediately preceding Business Day.


SECTION 1.06.  Limited Condition Transactions.


(a)                 In connection with any action taken solely in connection
with a Permitted Acquisition whose consummation is not conditioned on the
availability of, or on obtaining, third party


44

--------------------------------------------------------------------------------





financing, Investment or redemption or repayment of indebtedness requiring
irrevocable notice in advance of such redemption or repayment (a “Limited
Condition Transaction”), for purposes of (i) determining compliance with any
provision of this Agreement (other than Section 6.09) which requires the
calculation of any financial ratio or test, including the First Lien Net
Leverage Ratio, Total Net Leverage Ratio, Senior Secured Net Leverage Ratio and
any other financial ratio (and for the avoidance of doubt, to also include any
financial ratio or test set forth in Section 2.19 or (ii) testing availability
under baskets set forth in this Agreement (including baskets measured as a
percentage of Consolidated Total Assets and including any determination of
whether a Default or Event of Default has occurred and is continuing), in each
case, at the option of the Borrower (the Borrower’s election to exercise such
option in connection with any Limited Condition Transaction, an “LCT Election”),
the date of determination of whether any such action is permitted hereunder
shall be deemed to be the date the definitive agreements for such Limited
Condition Transaction are entered into (the “LCT Test Date”), and if, after
giving pro forma effect to the Limited Condition Transaction and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred on the first day of the most recent test period ending prior to the LCT
Test Date (except with respect to any incurrence or repayment of Indebtedness
for purposes of the calculation of any leverage-based test or ratio, which shall
in each case be treated as if they had occurred on the last day of such test
period), the Borrower would have been permitted to take such action on the
relevant LCT Test Date in compliance with such ratio, test or basket, such
ratio, test or basket shall be deemed to have been complied with.  For the
avoidance of doubt, if the Borrower has made an LCT Election and any of the
ratios, tests or baskets for which compliance was determined or tested as of the
LCT Test Date are exceeded as a result of fluctuations in any such ratio, test
or basket, including due to fluctuations in the total assets of the Borrower or
the person subject to such Limited Condition Transaction, at or prior to the
consummation of the relevant transaction or action, such baskets, tests or
ratios will not be deemed to have been exceeded as a result of such
fluctuations.


If the Borrower has made an LCT Election for any Limited Condition Transaction,
then in connection with any calculation of any ratio, test or basket
availability with respect to the incurrence of Indebtedness or Liens, the making
of Restricted Payments, the making of any Investment, mergers, the conveyance,
lease or other transfer of all or substantially all of the assets of the
Borrower, the prepayment, redemption, purchase, defeasance or other satisfaction
of Indebtedness, or the designation of an Unrestricted Subsidiary (a “Subsequent
Transaction”) following the relevant LCT Test Date and prior to the earlier of
the date on which such Limited Condition Transaction is consummated or the date
that the definitive agreement or irrevocable notice for such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Transaction, for purposes of determining whether such Subsequent
Transaction is permitted under this Agreement, any such ratio, test or basket
shall be required to be satisfied (i) on a pro forma basis assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any incurrence of indebtedness and the use of proceeds thereof) have been
consummated and (ii) assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of indebtedness
and the use of proceeds thereof) have not been consummated.


45

--------------------------------------------------------------------------------





SECTION 1.07.  Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


SECTION 1.08.  Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Application related thereto, provides for one or more automatic increases
in the stated amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such times.


ARTICLE II


The Credits


SECTION 2.01.  Commitments.


(a)                 Subject to the terms and conditions set forth herein, each
Lender having a Term Loan Commitment severally agrees to make a term loan (an
“Initial Term Loan”) on the Closing Date to the Borrower in Dollars by making
immediately available funds to the Administrative Agent’s account not later than
the time specified by the Administrative Agent, which Initial Term Loans shall
not exceed for any such Lender the Term Loan Commitment of such Lender.  Amounts
repaid in respect of Initial Term Loans may not be reborrowed.


(b)                 Subject to the terms and conditions set forth herein, each
Revolving Lender agrees to make Revolving Loans to the Borrower in Dollars from
time to time during the Availability Period in an aggregate principal amount
that will not result in (i) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Commitment or (ii) the total Revolving Credit Exposures
exceeding the sum of the total Revolving Commitments.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.


SECTION 2.02.  Loans and Borrowings.


(a)                 Each Loan (other than a Swingline Loan) shall be made as
part of a Borrowing consisting of Loans of the same Class and Type made by the
Lenders ratably in accordance with their respective Commitments of the
applicable Class.  The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.  Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.04.


46

--------------------------------------------------------------------------------





(b)                 Subject to Section 2.13, each Revolving Borrowing and Term
Loan Borrowing shall be comprised entirely of Base Rate Loans or Eurocurrency
Loans as the Borrower may request in accordance herewith.  Each Swingline Loan
shall be a Base Rate Loan.  Each Lender at its option may make any Eurocurrency
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.


(c)                 Each Borrowing of, conversion to or continuation of
(i) Eurocurrency Loans shall be in an aggregate amount that is an integral
multiple of $1,000,000 (or, if not an integral multiple, the entire available
amount) and not less than $1,000,000 and (ii) Base Rate Loans (other than
Swingline Loans which shall be subject to Section 2.04) shall be in an aggregate
amount that is an integral multiple of $100,000 and not less than $500,000;
provided that Eurocurrency Revolving Loans and Base Rate Revolving Loans may be
in an aggregate amount that is equal to the entire unused balance of the total
Revolving Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(c).  Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of twenty (20) Eurocurrency Borrowings
outstanding.


(d)                 Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request or convert a Base Rate Borrowing to or
continue, any Eurocurrency Borrowing if the Interest Period requested (i) with
respect to a Revolving Borrowing would end after the Revolving Credit Maturity
Date or (ii) with respect to a Term Loan Borrowing under any Class would end
after the final scheduled maturity date of such Class.


SECTION 2.03.  Requests for Borrowings.  To request a Borrowing, a conversion of
Loans from one Type to the other or a continuation of Eurocurrency Loans, the
Borrower shall notify the Administrative Agent of such request, which may be
given by telephone, not later than (i) 1:00 p.m., New York City time, three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Loans or of any conversion of Eurocurrency Loans to
Base Rate Loans,  and (ii) 12:00 noon, New York City time, on the requested date
of any Borrowing of Base Rate Loans; provided, however, that if the Borrower
wishes to request Eurocurrency Loans having an Interest Period of twelve months
in duration as provided in the definition of “Interest Period,” (x) the
applicable notice must be received by the Administrative Agent not later than
1:00 p.m., New York City time, four Business Days prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Loans, whereupon the
Administrative Agent shall give prompt notice to the applicable Lenders of such
request and determine whether the requested Interest Period is available to all
of them and (y) not later than 1:00 p.m., New York City time, three Business
Days before the requested date of such Borrowing, conversion or continuation of
Eurocurrency Loans, the Administrative Agent shall notify the Borrower (which
notice may be by telephone) whether or not the requested Interest Period has
been consented to by all the applicable Lenders.  Each Borrowing Request shall
be irrevocable and, in the case of a telephonic Borrowing Request, shall be
confirmed promptly by hand delivery or telecopy or transmission by electronic
communication in accordance with Section 9.01(b) to the Administrative Agent of
a written Borrowing Request substantially in the form attached hereto as Exhibit
E and signed by the Borrower; provided that such Borrowing Request may


47

--------------------------------------------------------------------------------





state that it is conditioned upon the occurrence of any specified event, in
which case, subject to Section 2.15, such Borrowing Request may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the date for
borrowing specified therein) if such condition is not satisfied.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:


(i)                   the Class of Loans to which such Borrowing Request
relates;


(ii)                 the aggregate amount of the requested Borrowing, conversion
or continuation;


(iii)                the date of such Borrowing, conversion or continuation,
which shall be a Business Day;


(iv)               whether such Borrowing, conversion or continuation is to be a
Base Rate Borrowing or a Eurocurrency Borrowing;


(v)                 in the case of a Eurocurrency Borrowing, the Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”;


(vi)               the location and number of the Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.06; and


(vii)             whether the Borrower is requesting a new Borrowing, a
conversion of Loans from one Type to the other, or a continuation of
Eurocurrency Loans.


If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing.  In the case of a failure to timely
request a conversion or continuation of Eurocurrency Loans, such Loans shall be
converted into Base Rate Loans.  If no Interest Period is specified with respect
to any requested Eurocurrency Borrowing or conversion or continuation of
Eurocurrency Loans, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.  Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Loans.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing. 
Except as otherwise provided herein, a Eurocurrency Loan may be continued or
converted only on the last day of an Interest Period for such Eurocurrency
Loan.  During the existence of an Event of Default, the Administrative Agent, at
the direction of the Required Lenders, may require that no Loans may be
requested as, converted to or continued as Eurocurrency Loans without the
consent of the Required Lenders.


SECTION 2.04.  Swingline Loans.


(a)                 Subject to the terms and conditions set forth herein, the
Swingline Lender may in its discretion, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, make Swingline Loans in Dollars to
the Borrower from time to time during the Availability Period;


48

--------------------------------------------------------------------------------





provided that no such Swingline Loan shall be permitted if, after giving effect
thereto, (i) the aggregate principal amount of outstanding Swingline Loans would
exceed the Swingline Loan Sublimit, (ii) the aggregate Revolving Credit
Exposures would exceed the total Revolving Commitments or (iii) unless otherwise
agreed by such Swingline Lender, the aggregate amount of Swingline Loans,
Revolving Loans and Letters of Credit issued by such Swingline Lender would
exceed such Swingline Lender’s Revolving Commitments hereunder; provided further
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Swingline Loans.  Immediately upon the making of a Swingline
Loan, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swingline Lender a risk
participation in such Swingline Loan in an amount equal to the product of such
Revolving Lender’s Applicable Percentage times the amount of such Swingline
Loan.


(b)                To request a Swingline Loan, the Borrower shall notify the
Administrative Agent and Swingline Lender of such request, which may be given by
telephone and shall be irrevocable.  Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m., New York
City time, on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000 and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swingline Lender and the Administrative
Agent of a written Swingline Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower.  Promptly after receipt by the Swingline
Lender of any telephonic Swingline Loan Notice, the Swingline Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swingline Loan Notice and, if not,
the Swingline Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 3:00 p.m. on the date of the proposed
Swingline Loan Borrowing (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in Section 2.04(a), or
(B) that one or more of the applicable conditions specified in Article IV is not
then satisfied, then, the Swingline Lender shall make such Swingline Loan
available to the Borrower by means of a credit to the general deposit account of
the Borrower with the Swingline Lender or the Administrative Agent (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 2.05(c), by remittance to the relevant Issuing Bank) by
4:00 p.m., New York City time, on the requested date of such Swingline Loan.


(c)                 (i) The Swingline Lender at any time in its sole and
absolute discretion may request, on behalf of the Borrower (and the Borrower
hereby irrevocably authorizes the Swingline Lender to so request on its behalf),
that each Revolving Lender make a Base Rate Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of the applicable Class of
Swingline Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Borrowing Request for purposes hereof)
and in accordance with the requirements of Section 2.02 and Section 2.03,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Revolving Commitments of the applicable Class and the conditions set forth in
Section 4.02.


49

--------------------------------------------------------------------------------





The Swingline Lender shall furnish the Borrower with a copy of the applicable
Borrowing Request promptly after delivering such notice to the Administrative
Agent.  Each Revolving Lender shall make an amount equal to its Applicable
Percentage (of the amount of the applicable Class of Swingline Loans) of the
aggregate amount specified in such Borrowing Request available to the
Administrative Agent in immediately available funds for the account of the
Swingline Lender at the Administrative Agent’s Office not later than 1:00 p.m.,
New York City time, on the day specified in such Borrowing Request, whereupon,
subject to Section 2.04(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the Swingline Lender.


(ii)                 If for any reason any Swingline Loan cannot be refinanced
by such Base Rate Loan in accordance with Section 2.04(c)(i), the request for
Base Rate Loans submitted by the Swingline Lender as set forth herein shall be
deemed to be a request by the Swingline Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swingline Loan and such
Revolving Lender’s payment to the Administrative Agent for the account of the
Swingline Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.  If any Revolving Lender fails to make available
to the Administrative Agent for the account of the Swingline Lender any amount
required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swingline Lender shall be entitled to recover from such Revolving Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swingline Lender at a rate
per annum equal to the applicable Overnight Bank Funding Rate from time to time
in effect, plus any administrative, processing or similar fees customarily
charged by the Swingline Lender in connection with the foregoing.  If such
Revolving Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Revolving Lender’s Base Rate Loan included
in the relevant Borrowing or funded participation in the relevant Swingline
Loan, as the case may be.  A certificate of the Swingline Lender submitted to
any Revolving Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (ii) shall be conclusive absent manifest error.


(iii)               Each Revolving Lender’s obligation to make Base Rate Loans
or to purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Base Rate Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02.  No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swingline Loans, together with interest as provided herein.


(d)                (i)  At any time after any Revolving Lender has purchased and
funded a risk participation in a Swingline Loan, if the Swingline Lender
receives any payment on account of such


50

--------------------------------------------------------------------------------





Swingline Loan, the Swingline Lender will distribute to such Revolving Lender
its Applicable Percentage thereof in the same funds as those received by the
Swingline Lender.


(ii)                 If any payment received by the Swingline Lender in respect
of principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in Section 9.08
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Bank Funding
Rate.  The Administrative Agent will make such demand upon the request of the
Swingline Lender.  The obligations of the Revolving Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.


(e)                 The Swingline Lender shall be responsible for invoicing the
Borrower for interest on the Swingline Loans.  Until each Revolving Lender funds
its Base Rate Loan or risk participation pursuant to this Section 2.04 to
refinance such Revolving Lender’s Applicable Percentage of any Swingline Loan,
interest in respect of such Applicable Percentage shall be solely for the
account of the Swingline Lender.


(f)                  The Borrower shall make all payments of principal and
interest in respect of the Swingline Loans directly to the Swingline Lender.


(g)                 If the maturity date shall have occurred in respect of any
tranche of Revolving Commitments at a time when another tranche or tranches of
Revolving Commitments is or are in effect with a longer maturity date, then on
the earliest occurring maturity date all then outstanding Swingline Loans shall
be repaid in full on such date (and there shall be no adjustment to the
participations in such Swingline Loans as a result of the occurrence of such
maturity date); provided, however, that if on the occurrence of such earliest
maturity date (after giving effect to any repayments of Revolving Loans and any
reallocation of Letter of Credit participations as contemplated in Section
2.05(d)), there shall exist sufficient unutilized Extended Revolving Commitments
or Revolving Commitments so that the respective outstanding Swingline Loans
could be incurred pursuant the Extended Revolving Commitments or Revolving
Commitments which will remain in effect after the occurrence of such maturity
date, then there shall be an automatic adjustment on such date of the
participations in such Swingline Loans and the same shall be deemed to have been
incurred solely pursuant to the relevant Extended Revolving Commitments or
Revolving Commitments, and such Swingline Loans shall not be so required to be
repaid in full on such earliest maturity date.


(h)                The Borrower may, at any time and from time to time,
designate as additional Swingline Lenders one or more Revolving Lenders that
agree to serve in such capacity as provided below.  The acceptance by a
Revolving Lender of an appointment as a Swingline Lender hereunder shall be
evidenced by an agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower, executed by the
Borrower, the Administrative Agent and such designated Swingline Lender, and,
from and after the effective date of such agreement, (i) such Revolving Lender
shall have all the rights and obligations of a Swingline Lender under this
Agreement and (ii) references herein to the term “Swingline Lender”


51

--------------------------------------------------------------------------------





shall be deemed to include such Revolving Lender in its capacity as a lender of
Swingline Loans hereunder.


SECTION 2.05.  Letters of Credit.


(a)                 The Letter of Credit Commitment.


(i)                  Subject to the terms and conditions set forth herein, (x)
each Issuing Bank agrees, in reliance upon the agreements of the Revolving
Lenders set forth in this Section 2.05, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit denominated in Dollars for the
account of the Borrower or its Restricted Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection (b)
below, and (2) to honor drawings under the Letters of Credit; and (y) the
Revolving Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or its Restricted Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (i) the aggregate LC Exposure shall not exceed
the LC Exposure Sublimit, (ii) the aggregate amount of LC Exposure with respect
to Letters of Credit issued and outstanding by any Issuing Bank shall not exceed
its Issuing Bank LC Exposure Sublimit at any one time, (iii) the total Revolving
Credit Exposures shall not exceed the total Revolving Commitments and (iv) the
aggregate amount of Swingline Loans, Revolving Loans and Letters of Credit
issued by the Issuing Bank would not exceed such Issuing Bank’s Revolving
Commitments hereunder.  Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence.  Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.


(ii)                 No Issuing Bank shall issue any Letter of Credit, if: (A)
subject to Section 2.05(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders and the applicable Issuing Bank have
approved such expiry date; or (B) the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Revolving Lenders and the applicable Issuing Bank have approved such expiry
date.


(iii)                No Issuing Bank shall be under any obligation to issue any
Letter of Credit if:


(A)            any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any Law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose


52

--------------------------------------------------------------------------------





upon such Issuing Bank with respect to such Letter of Credit any restriction,
reserve or capital requirement (for which such Issuing Bank is not otherwise
compensated hereunder) not in effect on the Closing Date, or shall impose upon
such Issuing Bank any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such Issuing Bank in good faith deems
material to it;


(B)            the issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally;


(C)            except as otherwise agreed by the Administrative Agent and such
Issuing Bank, such Letter of Credit is in an initial stated amount less than
$100,000;


(D)            such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or


(E)            a default of any Revolving Lender’s (of the applicable Class)
obligations to fund under Section 2.05(c) exists or any Revolving Lender (of the
applicable Class) is at such time a Defaulting Lender hereunder, unless such
Issuing Bank has entered into satisfactory arrangements (in the Issuing Bank’s
sole and absolute discretion) with the Borrower or such Revolving Lender to
eliminate the Issuing Bank’s risk with respect to such Revolving Lender
(including as a result of the reallocation of such Defaulting Lender’s LC
Exposure among the non-defaulting Revolving Lenders as contemplated by Section
2.21).


(iv)               No Issuing Bank shall amend any Letter of Credit if the
Issuing Bank would not be permitted at such time to issue such Letter of Credit
in its amended form under the terms hereof.


(v)                 No Issuing Bank shall be under any obligation to amend any
Letter of Credit if (A) such Issuing Bank would have no obligation at such time
to issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.


(vi)               Each Issuing Bank shall act on behalf of the applicable
Revolving Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and each Issuing Bank shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article VII
with respect to any acts taken or omissions suffered by such Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article VII included such Issuing Bank
with respect to such acts or omissions, and (B) as additionally provided herein
with respect to such Issuing Bank.


(b)                 Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(i)                   Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered (in writing, by e-mail,
fax or other electronic means) to the applicable


53

--------------------------------------------------------------------------------





Issuing Bank (with a copy to the Administrative Agent) in the form of a Letter
of Credit Application or amendment request, appropriately completed and signed
by a Responsible Officer of the Borrower.  Such Letter of Credit Application
must be received by the applicable Issuing Bank and the Administrative Agent not
later than 1:00 p.m., New York City time, at least two Business Days (or such
later date and time as the applicable Issuing Bank may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be.  In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the applicable Issuing Bank: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the applicable Issuing Bank may require.  In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit amendment request shall specify in form and detail satisfactory to the
applicable Issuing Bank (A) the Letter of Credit to be amended; (B) the proposed
date of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the applicable Issuing Bank
may require.  Additionally, the Borrower shall furnish to the applicable Issuing
Bank and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the applicable Issuing Bank or the Administrative Agent
may reasonably require.


(ii)                 Promptly after receipt of any Letter of Credit Application,
the applicable Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from the Borrower and, if not, such Issuing
Bank will provide the Administrative Agent with a copy thereof.  Unless an
Issuing Bank has received written notice from the Administrative Agent or the
Borrower, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such Issuing Bank shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with such Issuing Bank’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit by an Issuing
Bank, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such Issuing Bank a risk participation
in such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage of the relevant Class times the amount of such Letter of
Credit.


(iii)                If the Borrower so requests in any applicable Letter of
Credit Application, the applicable Issuing Bank may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the applicable Issuing Bank to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the applicable Issuing


54

--------------------------------------------------------------------------------





Bank, the Borrower shall not be required to make a specific request to an
Issuing Bank for any such extension.  Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the applicable Issuing Bank to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that no Issuing Bank shall permit any such
extension if (A) such Issuing Bank has determined that it would not be permitted
at such time to issue such Letter of Credit in its revised form (as extended)
under the terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.05(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (2) from
the Administrative Agent or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing such Issuing Bank not to permit such extension.


(iv)                Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the Issuing Bank will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


(c)                 Drawings and Reimbursements; Funding of Participations.


(i)                   Upon receipt from the beneficiary of any Letter of Credit
of any notice of a drawing under such Letter of Credit, the applicable Issuing
Bank shall promptly examine the documents presented relevant to such drawing and
shall notify the Borrower and the Administrative Agent thereof.  Not later than
1:00 p.m., New York City time, on the Business Day following the Business Day on
which the Borrower shall have received such notice, the Borrower shall reimburse
such Issuing Bank through the Administrative Agent in an amount equal to the
amount of such drawing.  If the Borrower fails to so reimburse such Issuing Bank
by such time, the Administrative Agent shall promptly notify each applicable
Revolving Lender of the amount of the unreimbursed drawing (the “Unreimbursed
Amount”) and the amount of such Revolving Lender’s Applicable Percentage
thereof.  In such event, the Borrower shall be deemed to have requested a Base
Rate Revolving Loan to be disbursed on such date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the applicable Class of Revolving
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Borrowing Notice).  Any notice given by the applicable Issuing
Bank or the Administrative Agent pursuant to this Section 2.05(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.


(ii)                 Each Revolving Lender shall upon any notice pursuant to
Section 2.05(c)(i) make funds available to the Administrative Agent for the
account of the applicable Issuing Bank at the Administrative Agent’s office for
payments in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 2:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
2.05(c)(iii), such


55

--------------------------------------------------------------------------------





Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Revolving Loan to the Borrower in such amount.


(iii)                With respect to any Unreimbursed Amount in respect of a
Letter of Credit that is not fully refinanced by a Revolving Borrowing of Base
Rate Loans because the conditions set forth in Section 4.02 cannot be satisfied
or for any other reason, the Borrower shall be deemed to have incurred from the
applicable Issuing Bank a L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate.  In
such event, each Revolving Lender’s payment to the Administrative Agent for the
account of the Issuing Bank pursuant to Section 2.05(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute a L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.05.


(iv)               Until each applicable Lender funds its Revolving Loan or L/C
Advance pursuant to this Section 2.05(c) to reimburse an Issuing Bank for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of such
Issuing Bank.


(v)                 Each Revolving Lender’s obligation to make Revolving Loans
or L/C Advances to reimburse each Issuing Bank for amounts drawn under Letters
of Credit of the applicable Class issued by it, as contemplated by this Section
2.05(c), shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against such Issuing Bank, the
Borrower, any Subsidiary or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Loans pursuant to this Section
2.05(c) is subject to the conditions set forth in Section 4.02 (other than
delivery by the Borrower of a Borrowing Request).  No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse an Issuing Bank for the amount of any payment made by such Issuing
Bank under any Letter of Credit, together with interest as provided herein.


(vi)               If any Revolving Lender fails to make available to the
Administrative Agent for the account of an Issuing Bank any amount required to
be paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.05(c) by the time specified in Section 2.05(c)(ii), such Issuing Bank
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Issuing Bank at a rate per annum equal to the
applicable Overnight Bank Funding Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Issuing
Bank in connection with the foregoing.  If such Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender’s Revolving Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of an Issuing Bank submitted to


56

--------------------------------------------------------------------------------





any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.


(d)                 Repayment of Participations.


(i)                  At any time after an Issuing Bank has made a payment under
any Letter of Credit and has received from any Revolving Lender such Revolving
Lender’s L/C Advance in respect of such payment in accordance with Section
2.05(c), if the Administrative Agent receives for the account of such Issuing
Bank any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Lender its Applicable Percentage thereof
in Dollars and in the same funds as those received by the Administrative Agent.


(ii)                 If any payment received by the Administrative Agent for the
account of an Issuing Bank pursuant to Section 2.05(c)(i) is required to be
returned under any of the circumstances described in Section 9.08 (including
pursuant to any settlement entered into by such Issuing Bank in its discretion),
each Revolving Lender shall pay to the Administrative Agent for the account of
such Issuing Bank its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Lender, at a rate per annum equal
to the applicable Overnight Bank Funding Rate from time to time in effect.  The
obligations of the Revolving Lenders under this clause shall survive the payment
in full of the Obligations and the termination of this Agreement.


(e)                 Obligations Absolute.  The obligation of the Borrower to
reimburse each Issuing Bank for each drawing under each Letter of Credit issued
by it and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following: (i) any lack of
validity or enforceability of such Letter of Credit, this Agreement, or any
other Loan Document; (ii) the existence of any claim, counterclaim, setoff,
defense or other right that the Borrower or any Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
applicable Issuing Bank or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit; (iv) any payment by such
Issuing Bank under such Letter of Credit against presentation of a draft or
certificate that does not strictly comply with the terms of such Letter of
Credit; or any payment made by such Issuing Bank under such Letter of Credit to
any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or (v) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a


57

--------------------------------------------------------------------------------





defense available to, or a discharge of, the Borrower or any Subsidiary.  The
Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable Issuing Bank. The Borrower shall be
conclusively deemed to have waived any such claim against the applicable Issuing
Bank and its correspondents unless such notice is given as aforesaid.


(f)                  Role of Issuing Banks.  Each Revolving Lender and the
Borrower agree that, in paying any drawing under any Letter of Credit, no
Issuing Bank shall have any responsibility to obtain any document (other than
any sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the Issuing Banks, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
Issuing Bank shall be liable to any Lender for (i) any action taken or omitted
in connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the Issuing Banks, the Administrative Agent, any
of their respective Related Parties nor any correspondent, participant or
assignee of any Issuing Bank shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.05(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against any Issuing Bank, and such Issuing Bank may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by such Issuing Bank’s willful misconduct or
gross negligence or such Issuing Bank’s willful failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, each Issuing
Bank may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such Issuing Bank shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.


(g)                Cash Collateral.


(i)                  Upon the request of the applicable Issuing Bank, if, as of
the Letter of Credit Expiration Date, any LC Exposure for any reason remains
outstanding, the Borrower shall immediately Cash Collateralize (or otherwise
backstop in a manner satisfactory to such Issuing Bank) 103% of the then
outstanding amount of all LC Exposure with respect to Letters of Credit issued
by such Issuing Bank.


58

--------------------------------------------------------------------------------





(ii)                 In addition, if the Administrative Agent notifies the
Borrower at any time that the LC Exposure at such time exceeds the LC Exposure
Sublimit then in effect, then, within two Business Days (or such later time as
the Administrative Agent may agree in its sole discretion) after receipt of such
notice, the Borrower shall Cash Collateralize the LC Exposure in an amount equal
to the amount by which the LC Exposure exceeds the LC Exposure Sublimit.


(h)                 Applicability of ISP and UCP.  Unless otherwise expressly
agreed by the Issuing Bank and the Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit, and (ii)
the rules of the UCP shall apply to each commercial Letter of Credit.


(i)                   Conflict with Issuer Documents.  In the event of any
conflict between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control.


(j)                   Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Restricted
Subsidiary, the Borrower shall be obligated to reimburse the applicable Issuing
Bank hereunder for any and all drawings under such Letter of Credit.  The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Restricted Subsidiaries inures to the benefit of the Borrower, and
that the Borrower’s business derives substantial benefits from the businesses of
such Restricted Subsidiaries.


(k)                 If the maturity date in respect of any tranche of Revolving
Commitments occurs prior to the expiration of any Letter of Credit, then (i) if
one or more other tranches of Revolving Commitments in respect of which the
maturity date shall not have occurred are then in effect, such Letters of Credit
shall automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Lenders to purchase participations therein and to
make Revolving Loans and payments in respect thereof pursuant to Section 2.05(c)
and (d)) under (and ratably participated in by Lenders pursuant to) the
Revolving Commitments in respect of such non-terminating tranches up to an
aggregate amount not to exceed the aggregate principal amount of the unutilized
Revolving Commitments thereunder at such time (it being understood that no
partial face amount of any Letter of Credit may be so reallocated) and (ii) to
the extent not reallocated pursuant to immediately preceding clause (i), the
Borrower shall Cash Collateralize any such Letter of Credit in accordance with
Section 2.05(g).  Commencing with the maturity date of any tranche of Revolving
Commitments, the sublimit for Letters of Credit shall be agreed with the Lenders
under the extended tranches of Revolving Commitments.


SECTION 2.06.  Funding of Borrowings.


(a)                 Each Lender shall make each Loan to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds by
2:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender’s Applicable Percentage or other percentage provided for
herein; provided that Swingline Loans shall be made as provided in Section
2.04.  The Administrative Agent will make such Loans available to the Borrower
by promptly crediting the amounts so received, in like funds, to an account
designated by the Borrower in the


59

--------------------------------------------------------------------------------





applicable Borrowing Request; provided that Base Rate Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(c)
shall be remitted by the Administrative Agent to the relevant Issuing Bank.


(b)                 Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed time of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the Overnight Bank Funding Rate or (ii) in the
case of the Borrower, the interest rate applicable to Base Rate Loans of the
applicable Class.  If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.


SECTION 2.07.  [Reserved].


SECTION 2.08.  Termination and Reduction of Commitments.


(a)                 Unless previously terminated, (i) the Term Loan Commitments
shall terminate at 5:00 p.m., New York City time, on the Closing Date and (ii)
all Revolving Commitments shall terminate on the Revolving Credit Maturity Date.


(b)                The Borrower may at any time terminate, or from time to time
reduce, the Revolving Commitments; provided that (i) each reduction of the
Revolving Commitments shall be in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000, (or, if less, the remaining amount of
such Commitments) and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.10 and Cash Collateralization (or other
backstop in respect of) outstanding Letters of Credit, the total Revolving
Credit Exposures would exceed the total Revolving Commitments.


(c)                 The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy or transmission by electronic communication in
accordance with Section 9.01(b)) of any election to terminate or reduce the
Commitments under paragraph (b) of this Section not later than 1:00 p.m., New
York City time, three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or
instruments of Indebtedness or the occurrence of any other specified event, in
which case such notice


60

--------------------------------------------------------------------------------





may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments shall be permanent.  Subject to
Section 2.20(d), each reduction of the Commitments of any Class shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class.


SECTION 2.09.  Repayment of Loans; Evidence of Debt.


(a)                 The Borrower hereby unconditionally promises to pay (i) to
the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Revolving Loan made to the Borrower on the Revolving
Credit Maturity Date in Dollars and (ii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving Credit
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least five (5) Business Days
after such Swingline Loan is made; provided that on each date that a Revolving
Loan is made, the Borrower shall repay all Swingline Loans then outstanding.


(b)                 The Borrower promises to repay in Dollars the Initial Term
Loans at the dates and in the amounts set forth below (subject to adjustment in
the event of prepayments as provided in Section 2.10):




Date
Amount
September 30, 2015
$625,000
December 31, 2015
$625,000
March 31, 2016
$625,000
June 30, 2016
$625,000
September 30, 2016
$1,250,000
December 31, 2016
$1,250,000
March 31, 2017
$1,250,000
June 30, 2017
$1,250,000
September 30, 2017
$1,875,000
December 31, 2017
$1,875,000
March 31, 2018
$1,875,000
June 30, 2018
$1,875,000
September 30, 2018
$2,500,000
December 31, 2018
$2,500,000
March 31, 2019
$2,500,000
June 30, 2019
$2,500,000
September 30, 2019
$3,750,000
December 31, 2019
$3,750,000
March 31, 2020
$3,750,000





provided, however, that the Borrower shall repay the entire unpaid principal
amount of the Initial Term Loans on the Term Loan Maturity Date.


61

--------------------------------------------------------------------------------





(c)                 Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.


(d)                 The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period, if any, applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.


(e)                 The entries made in the accounts maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein absent manifest error;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.


(f)                  Any Lender may request that Loans made by it be evidenced
by promissory notes.  In such event, the Borrower shall prepare, execute and
deliver to such Lender promissory notes payable to such Lender and its
registered assigns and in a form approved by the Administrative Agent.


SECTION 2.10.  Prepayment of Loans.


(a)                 Optional Prepayments.  (i)  The Borrower shall have the
right at any time and from time to time to prepay any Borrowing of any Class in
whole or in part, without premium or penalty except as set forth in clause (c)
below, subject to prior notice in accordance with paragraph (a)(ii) of this
Section.


(ii)                 The Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy or transmission by electronic communication in accordance
with Section 9.01(b)) of any prepayment hereunder (i) in the case of prepayment
of a Eurocurrency Borrowing, not later than 12:00 p.m., New York City time,
three (3) Business Days before the date of prepayment, (ii) in the case of
prepayment of a Base Rate Borrowing, not later than 12:00 pm., New York City
time, on the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 1:00 p.m., New York City time, on the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date, the Class or Classes of Loans to be repaid and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that such
notice may state that it is conditioned upon the effectiveness of other credit
facilities or instruments of Indebtedness or the occurrence of any other
specified event, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the date for prepayment
specified therein) if such condition is not satisfied.  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each partial prepayment of
any Borrowing shall be in an amount that would be permitted in the


62

--------------------------------------------------------------------------------





case of an advance of a Borrowing of the same Type as provided in Section 2.02. 
Each prepayment of Initial Term Loans pursuant to this Section 2.10(a) shall be
applied to repayments thereof required pursuant to Section 2.09(b) in the order
selected by the Borrower.  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the notice of prepayment.  Prepayments pursuant
to this Section 2.10(a) shall be accompanied by accrued interest to the extent
required by Section 2.12 and shall be subject to Section 2.15.


(b)                 Mandatory Prepayments.


(i)                   If the Administrative Agent notifies the Borrower at any
time that the aggregate Revolving Credit Exposure at such time exceeds the
Revolving Commitments then in effect, then, within one Business Day after
receipt of such notice, the Borrower shall prepay Revolving Loans or Swingline
Loans and/or Cash Collateralize the LC Exposure in an aggregate amount equal to
such excess; provided, however, that, subject to the provisions of Section
2.05(g)(ii), the Borrower shall not be required to Cash Collateralize the LC
Exposures pursuant to this Section 2.10(b) unless after the prepayment in full
of such Loans the Revolving Credit Exposure exceeds the Revolving Commitments
then in effect.


(ii)                 (A)  If the Borrower or any Restricted Subsidiary receives
any Net Cash Proceeds from any Asset Sale or Casualty Event, the Borrower shall
apply an amount equal to 100% of such Net Cash Proceeds (in the case of an Asset
Sale by a Foreign Subsidiary in connection with which funds are repatriated to
the United States in order to comply with this Section 2.10(b)(ii), net of
additional taxes payable or reserved against as a result thereof) to prepay Term
Loans in accordance with Section 2.10(b)(iv) on or prior to the date which is
ten (10) Business Days after the date of the realization or receipt of such Net
Cash Proceeds; provided that no such prepayment shall be required pursuant to
this Section 2.10(b)(ii)(A) with respect to such Net Cash Proceeds, that the
Borrower shall reinvest in accordance with Section 2.10(b)(ii)(B);


(B)                With respect to any Net Cash Proceeds realized or received
with respect to any Asset Sale or Casualty Event, at the option of the Borrower,
the Borrower may reinvest all or any portion of such Net Cash Proceeds in assets
useful for the Borrower’s or a Restricted Subsidiary’s business within
(x) twelve (12) months following receipt of such Net Cash Proceeds or (y) if the
Borrower or a Restricted Subsidiary enters into a legally binding commitment to
reinvest such Net Cash Proceeds within twelve (12) months following receipt
thereof, within six (6) months following the last day of such twelve month
period; provided that any such Net Cash Proceeds that are not so reinvested
within the applicable time period set forth above shall be applied as set forth
in Section 2.10(b)(ii)(A) within five (5) Business Days after the end of the
applicable time period set forth above.


(iii)                If the Borrower or any Restricted Subsidiary incurs or
issues any Refinancing Indebtedness or any Indebtedness not expressly permitted
to be incurred or issued pursuant to Section 6.01 (without prejudice to the
restrictions therein), the Borrower shall apply an amount equal to 100% of such
Net Cash Proceeds received by the Borrower or any Restricted Subsidiary
therefrom to prepay the Loans being refinanced thereby in accordance with
Section 2.10(b)(iv) on or prior to the date which is three (3) Business Days
after the receipt of such Net Cash Proceeds.


63

--------------------------------------------------------------------------------





(iv)               The Borrower shall notify the Administrative Agent in writing
of any mandatory prepayment of Term Loans required to be made pursuant to
clauses (ii) through (iii) of this Section 2.10(b) at least three (3) Business
Days prior to the date of such prepayment.  Each such notice shall specify the
date and amount of such prepayment.  The Administrative Agent will promptly
notify each Term Lender of the contents of the Borrower’s prepayment notice and
of such Term Lender’s pro rata share of the prepayment.  Each Term Lender may
reject all or a portion of its pro rata share of any mandatory prepayment (such
declined amounts, the “Declined Proceeds”) of Term Loans required to be made
pursuant to clauses (ii) or (iii) of this Section 2.10(b) by providing written
notice (each, a “Rejection Notice”) to the Administrative Agent and the Borrower
no later than 5:00 p.m. (New York time) one Business Day after the date of such
Lender’s receipt of notice from the Administrative Agent regarding such
prepayment.  Each Rejection Notice from a given Lender shall specify the
principal amount of the mandatory repayment of Term Loans to be rejected by such
Lender.  If a Term Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
Lender’s pro rata share of such mandatory prepayment of Term Loans.  Any
Declined Proceeds shall be offered to the Term Lenders not so declining such
prepayment on a pro rata basis in accordance with the Term Loans of such Lenders
(with such non-declining Term Lenders having the right to decline any prepayment
with Declined Proceeds at the time and in the manner specified by the
Administrative Agent).  To the extent such non-declining Term Lenders elect to
decline their pro rata share of such Declined Proceeds, any Declined Proceeds
remaining thereafter shall be retained by the Borrower and used for any purpose
not otherwise prohibited by this Agreement.  The Administrative Agent may make
appropriate adjustments to the accounts of the Term Lenders to reflect any non
pro rata payment of Term Loans of any Class as a result of this Section
2.10(b)(iv).


(v)                 Each prepayment of Term Loans pursuant to this Section
2.10(b) shall be applied, subject to Section 2.10(b)(iv), pro rata to each Class
of Term Loans (on a pro rata basis to the Term Loans of the Lenders with such
Class of Term Loans), except that prepayments pursuant to Section 2.10(b)(iii)
may be applied to the Class or Classes of Term Loans selected by the Borrower
and shall, in each case, be further applied to such Class of Term Loans, first
in direct order of maturity to the scheduled repayments thereof occurring in the
next twelve months following the date of such prepayment pursuant to Section
2.09(b) and second ratably to the remaining scheduled repayments of such Class
required pursuant to Section 2.09(b).


(vi)               Any prepayment of Term Loans pursuant to this Section 2.10(b)
shall be accompanied by accrued interest to the extent required by Section 2.12
and shall be subject to Section 2.15.


(vii)              If the Spin-Off shall not have been consummated within one
(1) Business Day of the Closing Date, the Borrower shall prepay all Loans then
outstanding (plus accrued and unpaid interest), on or prior to the date that is
two (2) Business Days after the Closing Date.


(c)                 (i) Notwithstanding anything to the contrary in Section
2.10(a) (which provisions shall not be applicable to this Section 2.10(c)), the
Borrower shall have the right at any time and from time to time to prepay its
Term Loans of any Class owing to Lenders electing to participate


64

--------------------------------------------------------------------------------





in such prepayments at a discount to the par value of such Term Loans and on a
non-pro rata basis (each, a “Discounted Voluntary Prepayment”) pursuant to the
procedures described in this Section 2.10(c); provided that (A) no Discounted
Voluntary Prepayment shall be made unless immediately after giving effect to
such Discounted Voluntary Prepayment, no Default or Event of Default has
occurred and is continuing, (B) no proceeds of Revolving Loans shall be utilized
to make any Discounted Voluntary Prepayment, (C) any Discounted Voluntary
Prepayment shall be offered to all Lenders with Term Loans of the applicable
Class on a pro rata basis and (D) the Borrower on the date such Discounted
Voluntary Prepayment is made shall deliver to the Administrative Agent a
certificate of a Responsible Officer of the Borrower stating (1) that no Default
or Event of Default has occurred and is continuing or would result from the
Discounted Voluntary Prepayment and (2) that each of the conditions to such
Discounted Voluntary Prepayment contained in this Section 2.10(c) has been
satisfied or waived.


(ii)                 To the extent the Borrower seeks to make a Discounted
Voluntary Prepayment, the Borrower will provide written notice to the
Administrative Agent substantially in the form of Exhibit K hereto (each, a
“Discounted Prepayment Option Notice”) that the Borrower desires to prepay Term
Loans in an aggregate principal amount specified therein by the Borrower (each,
a “Proposed Discounted Prepayment Amount”), in each case at a discount to the
par value of such Term Loans as specified below.  The Proposed Discounted
Prepayment Amount of Term Loans shall not be less than $10,000,000.  The
Discounted Prepayment Option Notice shall further specify with respect to the
proposed Discounted Voluntary Prepayment: (A) the Proposed Discounted Prepayment
Amount for Term Loans and the Class of Term Loans to which such offer relates,
(B) a discount range (which may be a single percentage) selected by the Borrower
with respect to such proposed Discounted Voluntary Prepayment equal to a
percentage of par of the principal amount of such Term Loans (the “Discount
Range”) and (C) the date by which Lenders are required to indicate their
election to participate in such proposed Discounted Voluntary Prepayment which
shall be at least five Business Days following the date of the Discounted
Prepayment Option Notice (the “Acceptance Date”).


(iii)                Upon receipt of a Discounted Prepayment Option Notice in
accordance with Section 2.10(c)(ii), the Administrative Agent shall promptly
notify each applicable Lender thereof.  On or prior to the Acceptance Date, each
Lender with Term Loans of the applicable Class may specify by written notice
substantially in the form of Exhibit L hereto (each, a “Lender Participation
Notice”) to the Administrative Agent (A) a maximum discount to par (the
“Acceptable Discount”) within the Discount Range (for example, a Lender
specifying a discount to par of 20% would accept a prepayment price of 80% of
the par value of the Term Loans to be prepaid) and (B) a maximum principal
amount (subject to rounding requirements specified by the Administrative Agent)
of Term Loans of the applicable Class held by such Lender with respect to which
such Lender is willing to permit a Discounted Voluntary Prepayment at the
Acceptable Discount (“Offered Loans”).  Based on the Acceptable Discounts and
principal amounts of Term Loans specified by the Lenders in Lender Participation
Notices, the Administrative Agent, in consultation with the Borrower, shall
calculate the applicable discount for Term Loans (the “Applicable Discount”),
which Applicable Discount shall be (A) the percentage specified by the Borrower
if the Borrower has selected a single percentage pursuant to Section 2.10(c)(ii)
for the Discounted Voluntary Prepayment or (B) otherwise, the highest Acceptable
Discount at which the Borrower can pay the Proposed Discounted Prepayment Amount
in full (determined by adding the principal


65

--------------------------------------------------------------------------------





amounts of Offered Loans commencing with the Offered Loans with the highest
Acceptable Discount); provided, however, that in the event that such Proposed
Discounted Prepayment Amount cannot be repaid in full at any Acceptable
Discount, the Applicable Discount shall be the lowest Acceptable Discount
specified by the Lenders that is within the Discount Range.  The Applicable
Discount shall be applicable for all Lenders who have offered to participate in
the Discounted Voluntary Prepayment and have Qualifying Loans (as defined
below).  Any Lender with outstanding Term Loans under the applicable Class whose
Lender Participation Notice is not received by the Administrative Agent by the
Acceptance Date shall be deemed to have declined to accept a Discounted
Voluntary Prepayment of any of its Term Loans at any discount to their par value
within the Applicable Discount.


(iv)            A Borrower shall make a Discounted Voluntary Prepayment by
prepaying those Term Loans (or the respective portions thereof) of the
applicable Class offered by the Lenders (“Qualifying Lenders”) that specify an
Acceptable Discount that is equal to or greater than the Applicable Discount
(“Qualifying Loans”) at the Applicable Discount; provided that if the aggregate
proceeds required to prepay all Qualifying Loans (disregarding any interest
payable at such time) would exceed the amount of aggregate proceeds required to
prepay the Proposed Discounted Prepayment Amount, such amounts in each case
calculated by applying the Applicable Discount, the Borrower shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective
principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent).  If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the Borrower shall prepay all Qualifying
Loans.


(v)            Each Discounted Voluntary Prepayment shall be made within five
Business Days of the Acceptance Date, without premium or penalty (and with any
amounts due under Section 2.15), upon irrevocable notice substantially in the
form of Exhibit M hereto (each a “Discounted Voluntary Prepayment Notice”),
delivered to the Administrative Agent no later than 1:00 p.m. New York City
time, two Business Days prior to the date of such Discounted Voluntary
Prepayment, which notice shall specify the date and amount of the Discounted
Voluntary Prepayment and the Applicable Discount determined by the
Administrative Agent.  Upon receipt of any Discounted Voluntary Prepayment
Notice the Administrative Agent shall promptly notify each relevant Lender
thereof.  If any Discounted Voluntary Prepayment Notice is given, the amount
specified in such notice shall be due and payable to the applicable Lenders,
subject to the Applicable Discount on the applicable Term Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to, but not including, such date on the amount prepaid.


(vi)            To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to reasonable procedures
(including as to timing, rounding, minimum amounts, Type and Interest Periods
and calculation of Applicable Discount in accordance with Section 2.10(c)(iii)
above) reasonably established by the Administrative Agent and the Borrower.


66

--------------------------------------------------------------------------------





(vii)              Prior to the delivery of a Discounted Voluntary Prepayment
Notice, upon written notice to the Administrative Agent, a Borrower may withdraw
its offer to make a Discounted Voluntary Prepayment pursuant to any Discounted
Prepayment Option Notice.


(viii)            To the extent the Term Loans are prepaid pursuant to this
Section 2.10(c), scheduled amortization amounts for the Term Loans of such Class
under Section 2.09 shall be reduced on a pro rata basis by the principal amount
of the Term Loans so prepaid.


(ix)                For the avoidance of doubt, any Loans that are prepaid
pursuant to this Section 2.10(c) shall be deemed canceled immediately upon
giving effect to such prepayment.


SECTION 2.11.  Fees.


(a)                 The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount by which the Revolving Commitment of such
Lender exceeds the Revolving Loans and LC Exposure of such Lender during the
period from and including the Closing Date to but excluding the date on which
such Commitment terminates; provided that any commitment fee accrued with
respect to the Revolving Commitment of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such commitment fee shall otherwise
have been due and payable by the Borrower prior to such time; and provided
further that no commitment fee shall accrue on the Revolving Commitment of a
Defaulting Lender at any time that such Lender shall be a Defaulting Lender. 
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the
Closing Date.  All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).


(b)                 The Borrower agrees to pay (i) to the Administrative Agent
for the account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurocurrency Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Closing Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure and (ii) to each Issuing Bank a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by such
Issuing Bank during the period from and including the Closing Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as such Issuing
Bank’s standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder.  Unless otherwise
specified above, participation fees and fronting fees shall be payable in
arrears on the last day of


67

--------------------------------------------------------------------------------





March, June, September and December of each year, commencing on the first such
date to occur after the Closing Date; provided that all such fees shall be
payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand.  Any other fees payable to an Issuing Bank pursuant to
this paragraph shall be payable within ten (10) days after demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).


(c)                 The Borrower agrees to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon between the Borrower and the Administrative Agent in the Agency Fee Letter.


(d)                 The Borrower agrees to pay on the Closing Date, to the
Administrative Agent, for the account of each Lender, the fees payable to such
Lender with respect to its Commitments under this Agreement on the Closing Date.


(e)                 All fees payable hereunder shall be paid on the dates due,
in Dollars and immediately available funds, to the Administrative Agent (or to
the relevant Issuing Bank, in the case of fees payable to it) for distribution,
in the case of commitment fees and participation fees, to the Lenders.  Fees
paid shall not be refundable under any circumstances.


SECTION 2.12.  Interest.


(a)                 The Loans comprising each Base Rate Borrowing (including
each Swingline Loan) shall bear interest at the Base Rate in effect from time to
time plus the Applicable Rate.


(b)                 The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Eurocurrency Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.


(c)                 Notwithstanding the foregoing, while an Event of Default
exists under clause (a), (b), (h) or (i) of Article VII, the Borrower shall pay
interest on all overdue amounts, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to Base Rate Loans as provided in paragraph (a) of this Section (the
“Default Rate”).


(d)                 Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date for such Loan and, in the case of Revolving Loans,
upon termination of the Revolving Commitments; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of a Base Rate Revolving Loan prior to the end of the Availability
Period or a Swingline Loan), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurocurrency Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.


68

--------------------------------------------------------------------------------





(e)                 All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Base Rate
or Eurocurrency Rate shall be determined by the Administrative Agent in
accordance with the provisions of this Agreement, and such determination shall
be conclusive absent manifest error.


SECTION 2.13.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:


(a)                 the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Eurocurrency Rate for such Interest Period; or


(b)                 the Administrative Agent is advised by the Required Lenders
that the Eurocurrency Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy or transmission by electronic communication in
accordance with Section 9.01 as promptly as practicable thereafter and, until
the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurocurrency Revolving
Borrowing, such Borrowing shall be made as a Base Rate Borrowing.


SECTION 2.14.  Increased Costs.


(a)                 If any Change in Law shall:


(i)                   impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender or any Issuing Bank;


(ii)                 subject a Lender or Issuing Bank to any additional Tax
(other than any Excluded Taxes or Indemnified Taxes indemnified under Section
2.16); or


(iii)                impose on any Lender or any Issuing Bank or the London
interbank market any other condition affecting this Agreement or Eurocurrency
Loans made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or, in the case of clause
(ii), any Loan) or of maintaining its obligation to make any such Loan or to
increase the cost to such Lender or such Issuing Bank of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum


69

--------------------------------------------------------------------------------





received or receivable by such Lender or such Issuing Bank hereunder, whether of
principal, interest or otherwise, in each case by an amount deemed by such
Lender or such Issuing Bank to be material in the context of its making of, and
participation in, extensions of credit under this Agreement, then, upon the
request of such Lender or such Issuing Bank, the Borrower will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.


(b)                 If any Lender or any Issuing Bank determines in good faith
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy and
liquidity requirements), then from time to time, upon the request of such Lender
or such Issuing Bank, the Borrower will pay to such Lender or such Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company for any such reduction suffered.


(c)                 A certificate of a Lender or an Issuing Bank setting forth
in reasonable detail the amount or amounts necessary to compensate such Lender
or such Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and setting forth in reasonable detail the
manner in which such amount or amounts was determined and certifying that such
Lender or Issuing Bank is generally charging such amounts to similarly situated
borrowers under comparable credit facilities shall be delivered to the Borrower
and shall be conclusive absent manifest error.  The Borrower shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten (10) days (or such later date as may be agreed by
the applicable Lender) after receipt thereof.


(d)                 Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.


SECTION 2.15.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant


70

--------------------------------------------------------------------------------





to Section 2.10), (b) the conversion of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurocurrency Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.03 or Section 2.10, as applicable, and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.18, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense (excluding
loss of anticipated profit) attributable to such event.  Such loss, cost or
expense to any Lender may be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Eurocurrency Rate that would have been applicable to such Loan (and excluding
any Applicable Rate), for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the relevant currency of a comparable amount and period from other banks in the
eurocurrency market.  A certificate of any Lender setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Administrative Agent, who in turn will
deliver to the Borrower, and shall be conclusive absent manifest error. The
Borrower shall pay the Administrative Agent for the account of such Lender the
amount shown as due on any such certificate within ten (10) days (or such later
date as may be agreed by the applicable Lender) after receipt thereof.


SECTION 2.16.  Taxes.


(a)                 All payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made free and clear of and without
deduction for any Taxes unless required by applicable Laws.  If any applicable
withholding agent shall be required to deduct any Indemnified Taxes or Other
Taxes in respect of any such payments, then (i) the sum payable by the
applicable Loan Party shall be increased as necessary so that after all required
deductions have been made (including deductions applicable to additional sums
payable under this Section 2.16) Lender or Issuing Bank (as the case may be) or,
in the case of a payment made to the Administrative Agent for its own account,
the Administrative Agent, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable withholding agent
shall make such deductions and (iii) the applicable withholding agent shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.


(b)                Without duplication of Section 2.16(a), the Borrower shall
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, any Other
Taxes.


(c)                 The Borrower shall indemnify the Administrative Agent, each
Lender and each Issuing Bank, within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes payable by the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, on
or with respect to any payment by or on account of any obligation of any Loan


71

--------------------------------------------------------------------------------





Party under any Loan Document hereunder (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.16), and any
Other Taxes, and, in each case, any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.


(d)                 As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by any Loan Party to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(e)                  Any Lender that is legally entitled to an exemption from or
reduction of withholding Tax under the law of any jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to any payments under this Agreement shall deliver to the Borrower and
the Administrative Agent, at the time or times reasonably requested by the
Borrower or Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  Each such Lender
shall, whenever a lapse in time or change in circumstances renders any such
documentation (including any specific documentation referred to in the paragraph
below) obsolete, expired or inaccurate in any material respect, deliver promptly
to the Borrower and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
Borrower or the Administrative Agent) or promptly notify the Borrower and the
Administrative Agent of its legal ineligibility to do so.


Without limiting the generality of the foregoing, with respect to any Loan made
to the Borrower, any Foreign Lender shall, to the extent it is legally eligible
to do so, deliver to the Borrower and the Administrative Agent on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally eligible to do
so), whichever of the following is applicable:


(i)                   two duly completed original Internal Revenue Service Forms
W‑8BEN or W-8BEN-E (or any successor forms) claiming eligibility for benefits of
an income Tax treaty to which the United States of America is a party,


(ii)                 two duly completed copies of Internal Revenue Service Forms
W‑8ECI (or any successor forms),


(iii)                in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (x) two
original certificates, in substantially the form of Exhibit I-1, or any other
form approved by the Borrower and the Administrative Agent, to the effect that
such Foreign Lender is not (A) a “bank” within


72

--------------------------------------------------------------------------------





the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no payments in connection with the Loan Documents are effectively
connected with such Foreign Lender’s conduct of a U.S. trade or business and (y)
two original duly completed Internal Revenue Service Forms W‑8BEN or W-8BEN-E
(or any successor forms),


(iv)               to the extent a Foreign Lender is not the beneficial owner
(for example, where the Foreign Lender is a partnership or a participating
Lender), two original Internal Revenue Service Forms W‑8IMY (or any successor
forms) of the Foreign Lender, accompanied by copies of Form W‑8ECI, W‑8BEN or
W-8BEN-E, a United States Tax Compliance Certificate, substantially in the form
of Exhibit I-2, Exhibit I-3, or Exhibit I-4, Form W‑9, Form W‑8IMY and/or any
other required information (or any successor forms) from each beneficial owner,
as applicable (provided that, if such Foreign Lender is a partnership and is not
a participating Lender and if one or more beneficial owners are claiming the
portfolio interest exemption, the United States Tax Compliance Certificate may
be provided by such Foreign Lender on behalf of such beneficial owner), or


(v)                 two originals of any other form prescribed by applicable
requirements of Law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax duly completed together with such supplementary
documentation as may be prescribed by applicable requirements of Law to permit
the Borrower and the Administrative Agent to determine the withholding or
deduction required to be made, and


(vi)               if a payment made to a Lender under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Laws (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA and to determine
whether any amount is required to be deducted and withheld from such payment. 
Solely for purposes of this clause (vi), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.


Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this Section 2.16(e).


(f)                  If the Administrative Agent, an Issuing Bank or a Lender
determines, in its sole good faith discretion, that it has received a refund of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by a
Loan Party or with respect to which a Loan Party has paid


73

--------------------------------------------------------------------------------





additional amounts pursuant to this Section 2.16, it shall promptly pay over
such refund to the Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by the Loan Parties under this Section 2.16 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all reasonable out-of-pocket expenses (including any Taxes) of the
Administrative Agent, such Issuing Bank or such Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Borrower, upon the request of the
Administrative Agent, such Issuing Bank or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Issuing Bank or such Lender in the event the Administrative Agent, such
Issuing Bank or such Lender is required to repay such refund to such
Governmental Authority.  The Administrative Agent, such Issuing Bank or such
Lender shall, at the Borrower’s request, provide the Borrower with a copy of any
notice of assessment or other evidence of the requirement to repay such refund
received from the relevant Governmental Authority (provided that the
Administrative Agent, such Issuing Bank or such Lender may delete any
information therein that the Administrative Agent, such Issuing Bank or such
Lender reasonably deems confidential).  This Section shall not be construed to
require the Administrative Agent or any Lender to make available its Tax returns
(or any other information relating to its Taxes which it reasonably deems
confidential) to the Borrower or any other Person.


(g)                 For the avoidance of doubt, for purposes of this Section
2.16, the term “Lender” shall include any Swingline Lender and any Issuing Bank.


SECTION 2.17.  Payments Generally; Pro Rata Treatment; Sharing of Setoffs.


(a)                 The Borrower shall make each payment required to be made by
it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14, 2.15 or 2.16, or
otherwise) without condition or deduction for any counterclaim, defense,
recoupment or setoff prior to 2:00 p.m., New York City time, on the date when
due, in immediately available funds.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made in Dollars to the
Administrative Agent, except payments to be made directly to an Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.


(b)                 If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal


74

--------------------------------------------------------------------------------





and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.


(c)                 If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements and Swingline
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price promptly restored to the extent of
such recovery, without interest, and (ii) the provisions of this paragraph shall
not be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements and Swingline Loans to any
assignee or participant in accordance with Section 9.04.  The Borrower consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable Laws, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.


(d)                 Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the relevant Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
such Issuing Bank, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
relevant Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Bank Funding Rate.  A notice of the Administrative Agent to any Lender
or the Borrower with respect to any amount owing under this subsection (d) shall
be conclusive, absent manifest error.


(e)                 If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.04, 2.05, 2.06, 2.17 or 9.03, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.  The
obligations of the Lenders


75

--------------------------------------------------------------------------------





hereunder to make Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments are several and not joint.  The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payments.


SECTION 2.18.  Mitigation Obligations; Replacement of Lenders.


(a)                 If any Lender requests compensation under Section 2.14, or
if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the good faith judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable out-of-pocket costs
and expenses incurred by any Lender in connection with any such designation or
assignment.  Any Lender claiming reimbursement of such costs and expenses shall
deliver to the Borrower a certificate setting forth such costs and expenses in
reasonable detail which shall be conclusive absent manifest error.


(b)                 If any Lender requests compensation under Section 2.14, or
if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
if any Lender is a Defaulting Lender, if any Lender fails to grant a consent in
connection with any proposed change, waiver, discharge or termination of the
provisions of this Agreement as contemplated by Section 9.02 for which the
consent of each Lender or each Lender of the applicable Class or each affected
Lender is required but the consent of the Required Lenders (or of a majority in
interest of the Lenders of the applicable Class, as the case may be) is obtained
or if any other circumstance exists hereunder that gives the Borrower the right
to replace a Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, but excluding the consents
required by, Section 9.04), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:


(i)                   the Borrower shall have paid to the Administrative Agent
the assignment fee specified in Section 9.04 (unless otherwise agreed by the
Administrative Agent);


(ii)                 such Lender shall have received payment of an amount equal
to the outstanding principal of its Loans and LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.14, Section 2.15
and Section 2.16) from the assignee


76

--------------------------------------------------------------------------------





(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts);


(iii)                in the case of any such assignment resulting from a claim
for compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments thereafter; and


(iv)               such assignment does not conflict with applicable Laws.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


SECTION 2.19.  Incremental Facilities.


(a)                 The Borrower may from time to time after the Closing Date
elect to increase the Revolving Commitments or any Extended Revolving
Commitments (“Increased Commitments”) or obtain one or more tranches of (or
increase any existing tranche of) term loans denominated in Dollars (each, an
“Incremental Term Loan”), in each case in an aggregate principal amount of not
less than (x) $10,000,000, in the case of Increased Commitments and (y)
$20,000,000 (or such lesser amount as the Administrative Agent may agree), in
the case of Incremental Term Loans so long as, after giving effect thereto, the
aggregate principal amount of all such Increased Commitments and all such
Incremental Term Loans (other than Refinancing Term Loans and Refinancing
Revolving Commitments), when aggregated with the aggregate principal amount of
all Incremental Equivalent Indebtedness previously incurred, does not exceed the
Incremental Cap.  The Borrower may arrange for any such increase or tranche to
be provided by one or more Lenders (each Lender so agreeing to an increase in
its Revolving Commitment or Extended Revolving Commitment, or to participate in
such Incremental Term Loan, an “Increasing Lender”), or by one or more new
banks, financial institutions or other entities (each such new bank, financial
institution or other entity, a “New Lender”), to increase their existing
Revolving Commitment or Extended Revolving Commitment, or to participate in such
Incremental Term Loan, or extend Revolving Commitments or Extended Revolving
Commitments, as the case may be; provided that each New Lender (and, in the case
of an Increased Commitment, each Increasing Lender) shall be subject to the
approval of the Borrower and, to the extent such consent would be required under
Section 9.04 for an assignment to such New Lender, the Administrative Agent and,
in the case of an Increased Commitment, each Issuing Bank and Swingline Lender
(in each case, such consents not to be unreasonably withheld or delayed). 
Without the consent of any Lenders other than the relevant Increasing Lenders or
New Lenders, this Agreement and the other Loan Documents may be amended pursuant
to an Additional Credit Extension Amendment as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.19.  Increases of Revolving Commitments
and Extended Revolving Commitment and new Incremental Term Loans created
pursuant to this Section 2.19 shall become effective on the date agreed by the
Borrower, the Administrative Agent and the relevant Increasing Lenders or New
Lenders and the Administrative Agent shall notify each Lender thereof. 
Notwithstanding the foregoing (but subject to the following provisos), no
Increased Commitments or Extended Revolving Commitments


77

--------------------------------------------------------------------------------





or Incremental Term Loans shall be permitted under this paragraph unless (i) on
the proposed date of the effectiveness of such increase in the Revolving
Commitments or Extended Revolving Commitments or borrowing of such Incremental
Term Loan, the conditions set forth in paragraphs (a) and (b) of Section 4.02
shall be satisfied or waived by the Required Lenders and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of the Borrower; provided, that to the extent
agreed to by the Lenders providing such Increased Commitments or Incremental
Term Loans, as applicable, and the proceeds of such Increased Commitments or
Incremental Term Loans, as the case may be, are used to finance a Permitted
Acquisition or similar Investment, with respect to the condition set forth in
Section 4.02(a), only the Specified Representations shall be required to be true
and correct, and the condition set forth in Section 4.02(b) shall be limited to
an Event of Default under clauses (a), (b), (h) or (i) of Article VII and (ii)
other than in the case of Refinancing Term Loans or Refinancing Revolving
Commitments, the Borrower shall be in compliance, calculated on a Pro Forma
Basis (assuming for this purpose that all Increased Commitments were fully
drawn), with the covenants contained in Section 6.09 as of the last day of the
most recent fiscal quarter of the Borrower for which financial statements have
been delivered pursuant to Section 5.01(a) or (b) prior to such time;
provided further that the requirements of this sentence shall not apply in any
respect to Incremental Term Loans incurred in connection with the RBI
Transactions if (x) the Acquisition Amendments Effective Date (as defined in
Amendment No. 1) occurs substantially concurrently with the incurrence of such
Incremental Term Loans or (y) such Incremental Term Loans are incurred by the
Borrower prior to the consummation of the RBI Acquisition and the proceeds
thereof are deposited into customary escrow arrangements reasonably satisfactory
to the Administrative Agent pursuant to which such proceeds will be released to
the Borrower (I) substantially concurrently with the Acquisition Amendments
Effective Date or, (II) in the event the Acquisition Amendments Effective Date
has not occurred on or prior to the Outside Date (as defined in Amendment No. 1)
to prepay in full such Incremental Term Loans and all accrued interest thereon
no later than one Business Day following the Outside Date.  On the effective
date of any increase in the Revolving Commitments or Extended Revolving
Commitments, (i) each relevant Increasing Lender and New Lender shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Loans of the applicable Lenders of such
class to equal its Applicable Percentage of such outstanding Loans, and (ii) if,
on the date of such increase, there are any Revolving Loans of the applicable
Class outstanding, such Revolving Loans shall on or prior to the effectiveness
of such Increased Commitments be prepaid to the extent necessary from the
proceeds of additional Revolving Loans made hereunder by the Increasing Lenders
and New Lenders, so that, after giving effect to such prepayments and any
borrowings on such date of all or any portion of such Increased Commitments, the
principal balance of all outstanding Revolving Loans of such Class owing to each
Lender with a Revolving Commitment of such Class is equal to such Lender’s pro
rata share (after giving effect to any nonratable Increased Commitment pursuant
to this Section 2.19) of all then outstanding Revolving Loans of such Class. 
The Administrative Agent and the Lenders hereby agree that the borrowing notice,
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.  The


78

--------------------------------------------------------------------------------





deemed payments made pursuant to clause (ii) of the second preceding sentence
shall be accompanied by payment of all accrued interest on the amount prepaid
and, in respect of each Eurocurrency Loan, and shall be subject to
indemnification by the Borrower pursuant to the provisions of Section 2.15 if
the deemed payment occurs other than on the last day of the related Interest
Periods.  The terms of any Incremental Term Loans shall be as set forth in the
Additional Credit Extension Amendment providing for such Incremental Term Loans;
provided that (i) the final scheduled maturity date of any Incremental Term
Loans (other than Refinancing Term Loans) shall be no earlier than the Term Loan
Maturity Date (or any later date required pursuant to any Additional Credit
Extension Amendment that has previously become effective), (ii) the Weighted
Average Life to Maturity of such Incremental Term Loans (other than Refinancing
Term Loans) shall not be shorter than the then remaining Weighted Average Life
to Maturity of the Initial Term Loans (or any longer Weighted Average Life to
Maturity required pursuant to any Additional Credit Extension Amendment that has
previously become effective) (except to the extent of amortization of up to
1.00% per annum of the original principal amount for periods where amortization
has been eliminated as a result of prepayment of the applicable Term Loans),
(iii) Incremental Term Loans shall not participate on a greater than pro rata
basis with the Term Loans in any mandatory prepayment hereunder (except in the
case of (a) incurrence of Refinancing Indebtedness in respect thereof and (b)
mandatory prepayments with respect to a Class of Incremental Term Loans issued
subject to customary escrow provisions that include a mandatory prepayment
applicable solely to such Class of Incremental Term Loans if the applicable
escrow release event does not occur prior to the specified escrow “outside
date”), (iv) the provisions with respect to payment of interest (including any
“MFN” provisions), original issue discount and upfront fees shall be as set
forth in the Additional Credit Extension Amendment providing for such
Incremental Term Loans, (v) any Class of Incremental Term Loans may contain
customary excess cash flow mandatory prepayment provisions; provided that such
mandatory prepayments with respect to such Incremental Term Loans shall be made
on a no greater than pro rata basis with the then existing Term Loans, (vi) if
the Borrower and the lenders providing the relevant Class of Incremental Term
Loans agree, such Incremental Term Loans may be Excluded Term Loans, (vii) if
the Borrower and the lenders providing the relevant Class of Incremental Term
Loans agree, the Additional Credit Extension Amendment providing for such
Incremental Term Loans may permit repurchases by, or assignments to, the
Borrower or any Restricted Subsidiary of such Incremental Term Loans pursuant to
open market purchases or “dutch auctions” so long as (1) no Event of Default
shall have occurred and be continuing, (2) the Incremental Term Loans purchased
are immediately and automatically canceled, (3) no proceeds from any loan under
any revolving credit facility shall be used to fund such assignments or
repurchases and (4) the purchasing party shall be required to identify itself
and the seller shall make a customary “big boy” representation and (viii) all
other terms applicable to such Incremental Term Loans (other than provisions
specified in clauses (i) through (vii) above) to the extent not identical to the
terms of the then outstanding Term Loans, shall be permitted if reasonably
satisfactory to the Administrative Agent (it being agreed that the terms
applicable to each Class of Incremental Term Loans contemplated by the
Commitment Letter (as defined in Amendment No. 1) and the fee letter referred to
therein are satisfactory to the Administrative Agent).  The terms of any
Increased Commitments shall be the same as those of the Revolving Commitments or
Extended Revolving Commitments, as applicable; provided that Refinancing
Revolving Commitments may have a later maturity date than, and pricing and fees
different from, those applicable to the


79

--------------------------------------------------------------------------------





Revolving Commitments and Extended Revolving Commitments.  For the avoidance of
doubt, no Lender shall have any obligation to provide any Increased Commitment
or Incremental Term Loan by virtue of this Agreement.


(b)                 Incremental Term Loans incurred in connection with the RBI
Transactions may, at the option of the Borrower, be initially borrowed by an
Escrow Borrower in the form of Escrow Incremental Term Loans; provided that (i)
such Escrow Incremental Term Loans shall not be deemed to be outstanding under
this Agreement or any other Loan Document for any purposes hereof (including,
without limitation, for purposes of any financial calculation, the definition of
“Obligations”, the definition of “Required Lenders” or Article VII or Section
9.02 hereof) and the obligations with respect thereto shall not be recourse to
the Borrower or any Guarantor, in each case, unless and until the Escrow
Assumption with respect thereto has occurred, (ii) the Escrow Assumption with
respect to any Escrow Incremental Term Loans shall not be permitted unless on
the date thereof (and after giving effect thereto) the applicable requirements
set forth in subclauses (i) through (viii) in the penultimate proviso to clause
(a) above would be satisfied if the Borrower were borrowing such Incremental
Term Loans on the date of such Escrow Assumption (subject to the provisions of
Section 1.06) and (iii) upon consummation of the Escrow Assumption, such Escrow
Incremental Term Loans shall constitute Incremental Term Loans for all purposes
hereunder.


(c)                 This Section 2.19 shall override any provisions in Section
9.02 to the contrary.


SECTION 2.20.  Extended Term Loans and Extended Revolving Commitments.


(a)                 The Borrower may at any time and from time to time request
that all or a portion of the Term Loans of any Class in an aggregate principal
amount of not less than $20,000,000 (or such lesser amount as the Administrative
Agent may agree) (an “Existing Term Loan Class”) be converted to extend the
scheduled maturity date(s) of any payment of principal with respect to all or a
portion of any principal amount of such Term Loans (any such Term Loans which
have been so converted, “Extended Term Loans”) and to provide for other terms
consistent with this Section 2.20.  In order to establish any Extended Term
Loans, the Borrower shall provide a notice to the Administrative Agent (who
shall provide a copy of such notice to each of the Lenders under the Existing
Term Loan Class) (an “Extension Request”) setting forth the proposed terms of
the Extended Term Loans to be established, which shall be consistent with the
Term Loans under the Existing Term Loan Class from which such Extended Term
Loans are to be converted except that:


(i)                  all or any of the scheduled amortization payments of
principal of the Extended Term Loans may be delayed to later dates than, or be
reduced to a lesser amount than, the scheduled amortization payments of
principal of the Term Loans of such Existing Term Loan Class to the extent
provided in the applicable Additional Credit Extension Amendment;


(ii)                 the pricing terms, including interest margins and interest
rate floors, with respect to the Extended Term Loans may be different than those
for the Term Loans of such Existing Term Loan Class and upfront fees may be paid
to the Extending Term


80

--------------------------------------------------------------------------------





Lenders to the extent provided in the applicable Additional Credit Extension
Amendment; and


(iii)                the Additional Credit Extension Amendment may provide for
other covenants and terms that apply only after the Latest Maturity Date at the
time such Extended Term Loans are incurred.


(b)                 Any Extended Term Loans converted pursuant to any Extension
Request shall be designated a series of Extended Term Loans for all purposes of
this Agreement; provided that, subject to the limitations set forth in clause
(a) above, any Extended Term Loans converted from an Existing Term Loan Class
may, to the extent provided in the applicable Additional Credit Extension
Amendment and consistent with the requirements set forth above, be designated as
an increase in any previously established Class of Term Loans.


(c)                 The Borrower shall provide the applicable Extension Request
at least ten (10) Business Days, or such shorter period as the Administrative
Agent may agree, prior to the date on which Lenders under the applicable
Existing Term Loan Class are requested to respond.  No Lender shall have any
obligation to agree to have any of its Term Loans of any Existing Term Loan
Class converted into Extended Term Loans pursuant to any Extension Request.  Any
Lender wishing to have all or a portion of its Term Loans under the Existing
Term Loan Class subject to such Extension Request (such Lender an “Extending
Term Lender”) converted into Extended Term Loans shall notify the Administrative
Agent (an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Term Loans under the Existing Term Loan
Class which it has elected to request be converted into Extended Term Loans
(subject to any minimum denomination requirements reasonably imposed by the
Administrative Agent and acceptable to the Borrower).  In the event that the
aggregate amount of Term Loans under the Existing Term Loan Class subject to
Extension Elections exceeds the amount of Extended Term Loans requested pursuant
to an Extension Request, Term Loans of the Existing Term Loan Class subject to
Extension Elections shall be converted to Extended Term Loans on a pro rata
basis based on the amount of Term Loans included in each such Extension Election
(subject to any minimum denomination requirements reasonably imposed by the
Administrative Agent and acceptable to the Borrower).


(d)                 The Borrower may, with the consent of each Person providing
an Extended Revolving Commitment, the Administrative Agent and any Person acting
as swingline lender or issuing bank under such Extended Revolving Commitments,
amend this Agreement pursuant to an Additional Credit Extension Amendment to
provide for Extended Revolving Commitments and to incorporate the terms of such
Extended Revolving Commitments into this Agreement on substantially the same
basis as provided with respect to the applicable Revolving Commitments; provided
that (i) the establishment of any such Extended Revolving Commitments shall be
accompanied by a corresponding reduction in the Revolving Commitments of the
applicable Class, (ii) any reduction in the applicable Revolving Commitments
may, at the option of the Borrower, be directed to a disproportional reduction
of such Revolving Commitments of any Lender providing an Extended Revolving
Commitment and (iii) any Extended Revolving Commitments provided pursuant to
this clause (d) shall be in a minimum principal amount of $10,000,000.


81

--------------------------------------------------------------------------------





(e)                 Extended Term Loans and Extended Revolving Commitments shall
be established pursuant to an Additional Credit Extension Amendment to this
Agreement among the Borrower, the Administrative Agent and each Extending Term
Lender or Lender providing an Extended Revolving Commitment which shall be
consistent with the provisions set forth above (but which shall not require the
consent of any other Lender other than those consents required pursuant to this
Agreement).  Each Additional Credit Extension Amendment shall be binding on the
Lenders, the Loan Parties and the other parties hereto.  In connection with any
Additional Credit Extension Amendment, the Loan Parties and the Administrative
Agent shall enter into such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent (which shall not require any
consent from any Lender other than those consents provided pursuant to this
Agreement) in order to ensure that the Extended Term Loans or Extended Revolving
Commitments are provided with the benefit of the applicable Collateral Documents
and shall deliver such other documents, certificates and opinions of counsel in
connection therewith as may be reasonably requested by the Administrative
Agent.  No Lender shall be under any obligation to provide any Extended Term
Loan or Extended Revolving Commitment.


(f)                  The provisions of this Section 2.20 shall override any
provision of Section 9.02 to the contrary.


SECTION 2.21.  Defaulting Lenders.


(a)                 Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:


(i)                   Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 9.02.


(ii)                 Reallocation of Payments.  Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of that Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VII or otherwise, and including any amounts made available
to the Administrative Agent by that Defaulting Lender pursuant to Section 9.08),
shall be applied at such time or times as may be determined by the
Administrative Agent as follows:  first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
any Issuing Bank or the Swingline Lender hereunder; third, if so determined by
the Administrative Agent or requested by any Issuing Bank or the Swingline
Lender, to be held as cash collateral for future funding obligations of that
Defaulting Lender of any participation in any Swingline Loan or Letter of
Credit; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans


82

--------------------------------------------------------------------------------





under this Agreement; sixth, to the payment of any amounts owing to the Lenders,
any Issuing Bank or the Swingline Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, any Issuing Bank or the
Swingline Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (A) such payment is a payment of the principal
amount of any Loans or Letter of Credit Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (B) such Loans
or Letter of Credit Borrowings were made at a time when the conditions set forth
in Section 4.02 were satisfied or waived, such payment shall be applied solely
to pay the Loans of, and Letter of Credit Borrowings owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or Letter of Credit Borrowings owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.21(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.


(iii)                Certain Fees.  That Defaulting Lender (A) shall not be
entitled to receive any commitment fee pursuant to Section 2.11(a) for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender for such period) and (B) shall be
limited in its right to receive a participation fee as provided in Section
2.21(c).


(iv)                Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swingline
Loans pursuant to Sections 2.04 and 2.05, the Applicable Percentage of each
non-Defaulting Lender shall be computed without giving effect to the Revolving
Commitment of that Defaulting Lender; provided that (A) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default or Event of Default exists; and (B) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swingline Loans shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of that
non-Defaulting Lender minus (2) the Revolving Credit Exposure of that Lender.


(b)                 Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, the Swingline Lender and the Issuing Banks agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral),


83

--------------------------------------------------------------------------------





that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letters of Credit and Swingline Loans to be held on a
pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.21(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower for the period that such Lender was a Defaulting Lender; and
provided further that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.


(c)                 Cash Collateral.  If the reallocation described in Section
2.21(a)(iv) above cannot, or can only partially, be effected, within three
(3) Business Day following the written request of the Administrative Agent, the
applicable Issuing Bank or the Swingline Lender, the Borrower shall deliver to
the Administrative Agent cash collateral (or, in the case of Swingline Exposure,
at the Borrower’s election, prepayment ) in an amount sufficient to cover the
portion of such Defaulting Lender’s Swingline Exposure and LC Exposure (after
giving effect to Section 2.21(a)(iv) and any cash collateral provided by the
Defaulting Lender or pursuant to Section 2.21(a)(ii) from payments made for the
account of such Defaulting Lender) for so long as such Swingline Exposure or LC
Exposure is outstanding; provided that, (i) if the Borrower cash collateralizes
any portion of such Defaulting Lender’s LC Exposure pursuant to this clause (c),
the Borrower shall not be required to pay participation fees to such Defaulting
Lender pursuant to Section 2.11(b) with respect to such portion of such
Defaulting Lender’s LC Exposure for so long as such Defaulting Lender’s LC
Exposure is cash collateralized; (ii) if any portion of the LC Exposure of such
Defaulting Lender is reallocated pursuant to Section 2.21(a)(iv) above, then the
fees payable to the Lenders pursuant to Sections 2.11(b) shall be adjusted to
give effect to such reallocation; and (iii) if all or any portion of such
Defaulting Lender’s LC Exposure is neither reallocated nor cash collateralized
pursuant to Section 2.21(a)(iv) or Section 2.21(c) above, then, without
prejudice to any rights or remedies of any Issuing Bank or any other Lender
hereunder, all participation fees payable under Section 2.11(b) with respect to
such Defaulting Lender’s LC Exposure shall be payable to the Issuing Banks (and
allocated among them ratably based on the amount of such Defaulting Lender’s LC
Exposure attributable to Letters of Credit issued by each Issuing Bank) until
and to the extent that such LC Exposure is reallocated and/or cash
collateralized.


SECTION 2.22.  Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its lending office to make, maintain or fund Loans whose
interest is determined by reference to the Eurocurrency Rate, or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Loans or to convert Base Rate Loans to Eurocurrency Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference


84

--------------------------------------------------------------------------------





to the Eurocurrency Rate component of the Base Rate, the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, (x) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent)
(at the option of the Borrower), prepay or convert all Eurocurrency Loans of
such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such Eurocurrency
Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurocurrency Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurocurrency Rate.  Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.


SECTION 2.23.  Flood Regulations.  If there are any Mortgaged Properties that
are improved with a Building (as defined in the Flood Insurance Laws), prior to
any increase, extension or renewal of any of the Commitments or Loans (including
the provision of Increased Commitments pursuant to Section 2.19 or any other
Incremental Term Loans hereunder, but excluding (i) any continuation or
conversion of borrowings, (ii) the making of any Loans and (iii) the issuance,
renewal or extension of Letters of Credit), the Borrower shall provide (and
shall use commercially reasonable efforts to provide as promptly as reasonably
possible prior to such increase, extension or renewal) to the Administrative
Agent, and authorize the Administrative Agent to provide to the Lenders, the
following documents in respect of any such Mortgaged Property that is improved
with a Building (as defined in the Flood Insurance Laws): (A) a completed flood
hazard determination from a third party vendor; (B) if such real property is
located in a “special flood hazard area”, (1) a copy of a notification to the
applicable Loan Parties of that fact and (if applicable) notification to the
applicable Loan Parties that flood insurance coverage is not available and (2)
evidence of the receipt by the applicable Loan Parties of such notice; and (C)
if required by Flood Insurance Laws, evidence of required flood insurance as
required by Section 5.05 hereof.


ARTICLE III


Representations and Warranties


The Borrower represents and warrants to the Lenders as of the Closing Date and
(except as to representations and warranties made as of a date certain) as of
the date such representations and warranties are deemed to be made under Section
4.02 of this Agreement, that:


SECTION 3.01.  Organization; Powers; Subsidiaries.


85

--------------------------------------------------------------------------------





(a)                  Each of the Borrower and its Restricted Subsidiaries is
(i) duly organized, validly existing and in good standing (to the extent such
concept is applicable in the relevant jurisdiction) under the laws of the
jurisdiction of its organization, (ii) has all requisite power and authority to
carry on its business as now conducted and (iii) is qualified to do business in,
and is in good standing (to the extent such concept is applicable) in, every
jurisdiction where such qualification is required; except in each case referred
to in clauses (i) (other than with respect to the Borrower), (ii) or (iii),
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.


(b)                 Schedule 3.01 hereto identifies each Subsidiary as of the
Closing Date, if such Subsidiary is a Specified Domestic Subsidiary, the
jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by the Borrower and the other Subsidiaries and,
if such percentage is not 100% (excluding directors’ qualifying shares as
required by law), a description of each class issued and outstanding.  All of
the outstanding shares of capital stock and other equity interests, to the
extent owned by the Borrower or any Subsidiary, of each Subsidiary are validly
issued and outstanding and fully paid and nonassessable and all such shares and
other equity interests indicated on Schedule 3.01 as owned by the Borrower or
another Subsidiary are owned, beneficially and of record, by the Borrower or any
Subsidiary on the Closing Date free and clear of all Liens, other than Liens
permitted under Section 6.02.  As of the Closing Date, there are no outstanding
commitments or other obligations of any Restricted Subsidiary to issue, and no
options, warrants or other rights of any Person to acquire, any shares of any
class of capital stock or other equity interests of any Subsidiary, except as
disclosed on Schedule 3.01.


SECTION 3.02.  Authorization; Enforceability.  The Transactions are within each
Loan Party’s corporate, limited liability company or partnership powers and have
been duly authorized by all necessary corporate or other organizational and, if
required, stockholder action.  The Loan Documents have been duly executed and
delivered by the Loan Parties party thereto and constitute a legal, valid and
binding obligation of the Loan Parties party thereto, enforceable against such
Loan Parties in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.


SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (A) filings necessary to
perfect or maintain the perfection of the Liens on the Collateral granted by the
Loan Parties in favor of the Administrative Agent, (B) the approvals, consents,
registrations, actions and filings which have been duly obtained, taken, given
or made and are in full force and effect, (C) those approvals, consents,
registrations or other actions or filings, the failure of which to obtain or
make could not reasonably be expected to have a Material Adverse Effect and (D)
those approvals, consents, registrations or other actions or filings required
prior to the exercise of any rights or remedies under the Loan Documents that
would constitute a transfer of control of, or assignment of, any FCC license or
Cable System, (b) will not violate (i) any applicable law or regulation or order
of any Governmental Authority or (ii) the charter, by-laws or other
organizational documents of any Loan Party,


86

--------------------------------------------------------------------------------





(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon any Loan Party or its assets, or give rise to a
right thereunder to require any payment to be made by any Loan Party, and (d)
will not result in the creation or imposition of any Lien on any material asset
of any Loan Party (other than pursuant to the Loan Documents and Liens permitted
by Section 6.02); except with respect to any violation or default referred to in
clause (b)(i) or (c) above, to the extent that such violation or default could
not reasonably be expected to have a Material Adverse Effect.


SECTION 3.04.  Financial Statements; Financial Condition; No Material Adverse
Change.


(a)                 The Borrower has heretofore furnished to the Lenders (i) the
consolidated balance sheet and statements of operations, stockholders equity and
cash flows of the Borrower (x)  as of, and for the fiscal year ended,
December 31, 2014 reported on by PricewaterhouseCoopers LLP, independent public
accountants, and (y) as of, and for the fiscal quarter ended, March 31, 2015,
which financial statements present fairly, in all material respects, the
consolidated financial position and results of operations and cash flows of the
Borrower as of such dates and for such periods in accordance with GAAP (subject
to normal year-end audit adjustments and the absence of certain footnotes in the
case of the statements referred to in clause (y) above).


(b)                 Since December 31, 2014, there has been no material adverse
change in the business, assets, properties or financial condition of the
Borrower and the Restricted Subsidiaries, taken as a whole.


SECTION 3.05.  Properties.


(a)                 Each Loan Party has good record title to, or valid leasehold
interests in, all its material real and personal property material to its
business, including Mortgaged Property, subject to Liens permitted by Section
6.02 and except for such defects in title that do not interfere with its ability
to conduct its business as currently conducted or to utilize such properties for
their intended purposes and except where the failure to have such title or
interest could not reasonably be expected to have a Material Adverse Effect.


(b)                 No Mortgage encumbers improved real property that is located
in an area that has been identified by the Federal Emergency Management Agency
(or any successor agency) as a special flood hazard area with respect to which
flood insurance has been made available under the Flood Insurance Laws unless
flood insurance available under such Flood Insurance Laws has been obtained in
accordance with Section 5.05.


(c)                 Each of the Borrower and its Restricted Subsidiaries owns,
or is licensed or possesses the right to use, all trademarks, trade names,
copyrights, patents and other intellectual property material to the operation of
the business of the Borrower and its Restricted Subsidiaries, taken as a whole,
and, to the knowledge of the Borrower, the use thereof by the Borrower and its
Restricted Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.


87

--------------------------------------------------------------------------------





SECTION 3.06.  Litigation and Environmental Matters.


(a)                  There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its Restricted
Subsidiaries as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters).  There are no labor controversies pending against or, to the knowledge
of the Borrower, threatened against or affecting the Borrower or any of its
Restricted Subsidiaries which could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.


(b)                 Except for the Disclosed Matters and except with respect to
any other matters that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect, neither the Borrower nor any
of its Restricted Subsidiaries (i) has failed to comply with any applicable
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law for the operation of the
business of the Borrower or any of its Restricted Subsidiaries, (ii) has become
obligated for any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.


SECTION 3.07.  Compliance with Laws.  Each of the Borrower and its Restricted
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.


SECTION 3.08.  Investment Company Status. Neither the Borrower nor any other
Loan Party is required to register as an “investment company” as defined in the
Investment Company Act of 1940.


SECTION 3.09.  Taxes.  Each of the Borrower and its Subsidiaries has (i) filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes (including any Taxes in the capacity
of a withholding agent) required to have been paid by it, except (a) Taxes that
are being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as applicable, has set aside on its books reserves
to the extent required by GAAP or (b) to the extent that the failure to do so
could not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect and (ii) Borrower and each of its Restricted
Subsidiaries has made adequate provisions in accordance with GAAP for all Taxes
payable by Borrower or such Restricted Subsidiary that are not yet due and
payable, except where the failure to do so could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.


SECTION 3.10.  Solvency.  Immediately after the consummation of the Transactions
to occur on the Closing Date, the Borrower and its Subsidiaries, on a
consolidated basis, are Solvent.


88

--------------------------------------------------------------------------------





SECTION 3.11.    ERISA.  Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect:  (a) no
Reportable Event has occurred during the past five years as to which the
Borrower, any of its Subsidiaries or any ERISA Affiliate was required to file a
report with the PBGC; (b) no ERISA Event has occurred or is reasonably expected
to occur; and (c)  none of the Borrower, the Subsidiaries or any of their ERISA
Affiliates has received any written notification during the past five years that
any Multiemployer Plan is in reorganization or has been terminated within the
meaning of Title IV of ERISA.


SECTION 3.12.  Disclosure.  Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other written information
(excluding any financial projections or pro forma financial information and
information of a general economic or general industry nature, to which the
Borrower makes only those representations stated in the following sentence)
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender on or before the Closing Date in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), when taken as a whole and when taken together with
the Borrower’s SEC filings at such time, contains as of the date such statement,
information, document or certificate was so furnished any material misstatement
of fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The financial projections and pro forma financial information
contained in the materials referenced above have been prepared in good faith
based upon assumptions believed by management of the Borrower to be reasonable
at the time made, it being recognized by the Lenders that such financial
information is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.


SECTION 3.13.  Federal Reserve Regulations.  No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the FRB, including
Regulations T, U and X.


SECTION 3.14.  Security Interests.  The provisions of each Collateral Document,
upon execution and delivery thereof by the parties thereto, are effective to
create legal and valid Liens on all the Collateral in respect of which and to
the extent such Collateral Document purports to create Liens in favor of the
Administrative Agent, for the benefit of the Secured Parties; and (a) upon the
proper filing of UCC financing statements, upon the taking of possession or
control by the Administrative Agent of the Collateral with respect to which a
security interest may be perfected by possession or control (which possession or
control shall be given to the Administrative Agent to the extent possession or
control by the Administrative Agent is required by this Agreement or the
Collateral Documents), and the taking of all other actions to be taken pursuant
to the terms of the Collateral Documents, such Liens constitute perfected first
priority Liens on the Collateral (subject to Liens permitted by Section 6.02) to
the extent perfection can be obtained by the filing of UCC financing statements,
possession or control, securing the Obligations, enforceable against the
applicable Loan Party and (b) upon the proper recording of Mortgages with
respect to the Mortgaged Properties, and the taking of all other actions to be
taken pursuant to the terms of the Collateral Documents, such Liens constitute
perfected and continuing


89

--------------------------------------------------------------------------------





first priority Liens on the Mortgaged Property (subject to Liens permitted by
Section 6.02), enforceable against the applicable Loan Party.


SECTION 3.15.  USA PATRIOT Act.  Each of the Loan Parties and each of the
Restricted Subsidiaries are in compliance, in all material respects, with the
Act.


SECTION 3.16.  Anti-Corruption Laws and Sanctions.  The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and, to the knowledge of the Borrower, their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and, to the
knowledge of the Borrower, their respective directors, officers, employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.  None of the Borrower, any Subsidiary or, to the
knowledge of the Borrower, any of their respective directors, officers,
employees or agents that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.   None of
the Transactions contemplated hereby will violate any Anti-Corruption Law or
applicable Sanctions.


SECTION 3.17.  Franchises, Licenses and Permits.


(a)                  Except as set forth on Schedule 3.17, none of the Borrower
or any of its Subsidiaries has received any notice from the granting body or any
other governmental authority with respect to any breach of any covenant under,
or any default with respect to, any Franchise which could reasonably be expected
to have a Material Adverse Effect.


(b)                 Each of the Borrower and its Restricted Subsidiaries
possesses or has the right to use all copyrights, licenses, permits, patents,
trademarks, service marks, trade names or other rights (collectively, the
“Licenses”), including, but not limited to, licenses, permits and registrations
granted or issued by the FCC or other Governmental Authorities, agreements with
public utilities and microwave transmission companies, Pole Agreements, use,
access or rental agreements, and utility easements that are necessary to conduct
their respective businesses as currently conducted and are necessary for the
legal operation and conduct of the Cable Systems, and each of such Licenses is
in full force and effect and, to the knowledge of Borrower, no material default
has occurred and is continuing thereunder, in each case except as could not
reasonably be expected to have a Material Adverse Effect.  Except as set forth
on Schedule 3.17, as of the Closing Date, none of the Borrower or any of its
Restricted Subsidiaries has received any notice from the granting body or any
other Governmental Authority with respect to any breach of any covenant under,
or any default with respect to, any Licenses which could reasonably be expected
to have a Material Adverse Effect.


SECTION 3.18.  Cable Systems; etc..


(a)                  Except to the extent that the failure to comply with any of
the following could not (either individually or in the aggregate) reasonably be
expected to have a Material Adverse Effect and except as set forth in Schedule
3.18:


90

--------------------------------------------------------------------------------





(i)      the communities included in the areas covered by the Franchises have
been registered with the FCC;


(ii)      all of the current annual performance tests on such Cable Systems
required under the rules and regulations of the FCC have been timely performed
and the results of such tests demonstrate satisfactory compliance with the
applicable FCC requirements in all material respects;


(iii)      to the knowledge of the Borrower and its Restricted Subsidiaries, as
of the most recent annual performance tests, such Cable Systems meet or exceed
the technical standards set forth in the rules and regulations of the FCC;


  (iv)    such Cable Systems are being operated in compliance with FCC
regulations, including, but not limited to, the provisions of 47 C.F.R. Sections
76.610 through 76.619 (mid-band and super-band signal carriage), including 47
C.F.R. Section 76.611 (compliance with the cumulative signal leakage index); and


(v)       where required, appropriate authorizations from the FCC have been
obtained for the use of all restricted frequencies in use in such Cable Systems
and, to the knowledge of the Borrower and its Restricted Subsidiaries, such
Cable Systems are presently being operated in compliance with such
authorizations.


(b)                 Except as set forth in Schedule 3.18, for all periods
covered by any applicable statute of limitations, all notices, statements of
account, supplements and other documents required under Section 111 of the
Copyright Act of 1976, as amended (the “Copyright Act”), and under the rules of
the United States Copyright Office, with respect to the carriage of broadcast
station signals by the Cable Systems (collectively, the “Copyright Filings”)
owned or operated by the Borrower and its Restricted Subsidiaries have been duly
filed, and the copyright fees that the Borrower and the Restricted Subsidiaries
have calculated in good faith as being due have been paid, and each such Cable
System qualifies for the compulsory license under Section 111 of the Copyright
Act, except to the extent that the failure to satisfy any of the foregoing could
not (either individually or in the aggregate) reasonably be expected to have a
Material Adverse Effect.  To the knowledge of the Borrower and its Restricted
Subsidiaries, there is no pending claim, action, demand or litigation by any
other Person with respect to the Copyright Filings or related royalty payments
made by the Cable Systems that could reasonably be expected to have a Material
Adverse Effect.


(c)                 To the knowledge of the Borrower and its Restricted
Subsidiaries and except as set forth in Schedule 3.18, the carriage of all
broadcast signals by the Cable Systems owned by the Borrower or any Restricted
Subsidiary is permitted by valid retransmission consent agreements or by
must-carry elections by broadcasters, or is otherwise permitted under applicable
law, except to the extent the failure to obtain any of the foregoing could not
(either individually or in the aggregate) reasonably be expected to have a
Material Adverse Effect.
 
(d)                 Except to the extent that the failure to comply with the FCC
rules currently in effect (the “Rate Regulation Rules”) implementing the cable
television rate regulation provisions


91

--------------------------------------------------------------------------------





of the Communications Act of 1934 (the “Communications Act”) could not (either
individually or in the aggregate) reasonably be expected to have a Material
Adverse Effect and except as set forth in Schedule 3.18, as of the Closing Date:


(i)                   there are no cable service programming rate complaints or
appeals of adverse cable programming service rate decisions pending with the FCC
relating to the Cable Systems;


(ii)                 for communities that are authorized to regulate basic
service and equipment rates under the Rate Regulations Rules, all FCC rate forms
required to be submitted by the Borrower or its Restricted Subsidiaries have
been timely submitted to local franchising authorities and have justified the
basic service and equipment rates in effect for all periods in which the local
franchising authority currently has the authority to review and to take adverse
action;


(iii)                for communities that are not authorized to regulate basic
service and equipment rates under the Rate Regulations Rules, the Borrower or
its Restricted Subsidiaries have timely submitted to local franchising
authorities and subscribers all required notices for basic service and equipment
rates in effect within one year of the date hereof;


(iv)               no reduction of rates or refunds to subscribers are required
by an outstanding order of the FCC or any local franchising authority as of the
date hereof under the Communications Act and the Rate Regulation Rules
applicable to the Cable Systems of the Borrower and its Restricted Subsidiaries;
and


(v)                each of the Cable Systems are in compliance with the
Communications Act and the Rate Regulation Rules concerning the uniform pricing
requirements and tier buy-through limitations (i.e., 47 U.S.C. §§ 543(b)(8),
(d)).


SECTION 3.19.  Insurance.  The properties of the Borrower and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses as the
Borrower and its Restricted Subsidiaries.


ARTICLE IV


Conditions


SECTION 4.01.  Initial Credit Events.  The obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit on the Closing Date
are subject to each of the following conditions being satisfied on or prior to
the Closing Date:


(a)                 The Administrative Agent (or its counsel) shall have
received from (i) each party thereto either (A) a counterpart of this Agreement
signed on behalf of such party or (B) written evidence reasonably satisfactory
to the Administrative Agent (which


92

--------------------------------------------------------------------------------





may include telecopy or electronic mail transmission in accordance with Section
9.01) that such party has signed a counterpart of this Agreement;


(b)                 The Administrative Agent (or its counsel) shall have
received from the Borrower and each initial Guarantor either (A) counterparts of
each of the Guarantee Agreement and the Security Agreement signed on behalf of
such Loan Party or (B) written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy or electronic mail transmission
in accordance with Section 9.01 of a signed signature page of each of the
Guarantee Agreement and the Security Agreement) that such party has signed a
counterpart of each of the Guarantee Agreement and the Security Agreement,
together with:


(i)              a duly completed Perfection Certificate signed by the Borrower
and each initial Guarantor;


(ii)             Uniform Commercial Code financing statements naming each Loan
Party as debtor and the Administrative Agent as secured party in appropriate
form for filing in the jurisdiction of incorporation or formation of each such
Loan Party;


(iii)            certificates representing all certificated Equity Interests
owned directly by any Loan Party to the extent pledged (and required to be
delivered) under the Security Agreement together with stock powers executed in
blank, except as contemplated by Schedule 5.09(c);


(iv)            all notes, chattel paper and instruments owned by any Loan Party
to the extent pledged (and required to be delivered) pursuant to the Security
Agreement duly endorsed in blank or with appropriate instruments of transfer;


(v)             short form security agreements in appropriate form for filing
with the United States Patent & Trademark Office and the United States Copyright
Office, as appropriate, with respect to the intellectual property of the Loan
Parties registered with such offices and listed in the Perfection Certificate
and constituting Collateral; and


(vi)            copies of Lien, judgment, copyright, patent and trademark
searches in each jurisdiction reasonably requested by the Administrative Agent
with respect to each Loan Party.


(c)            The Administrative Agent shall have received the executed legal
opinions of (x) Cravath, Swaine & Moore LLP, special New York counsel to the
Borrower, in form reasonably satisfactory to the Administrative Agent, (y)
Covington & Burling LLP, special regulatory counsel to the Borrower, in form
reasonably satisfactory to the Administrative Agent, and (z) Morris, Nichols,
Arsht & Tunnell LLP, special Delaware counsel to the Borrower and the Guarantors
in form reasonably satisfactory to the Administrative Agent.  The Borrower
hereby requests such counsel to deliver such opinion;


93

--------------------------------------------------------------------------------





(d)                 The Administrative Agent shall have received such customary
closing documents and certificates as the Administrative Agent or its counsel
may reasonably request relating to the organization, existence and good standing
of the initial Loan Parties, the authorization of the Transactions, and the
identity, authority and capacity of the Responsible Officers of the Loan Parties
authorized to act as such in connection with this Agreement and the other Loan
Documents, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel;


(e)                 After giving effect to the Transactions, the Borrower and
its Restricted Subsidiaries shall have outstanding no Indebtedness for borrowed
money other than (i) the Initial Term Loans and the Revolving Commitments (and
the Revolving Loans thereunder), (ii) the Senior Notes and (iii) Indebtedness
otherwise permitted hereunder;


(f)                  The Administrative Agent shall have received a certificate
attesting to the Solvency of the Borrower and its Subsidiaries (taken as a whole
on a consolidated basis) on the Closing Date after giving effect to the
Transactions, from a Financial Officer of the Borrower;


(g)                 The Lenders shall have received, at least three Business
Days prior to the Closing Date, all documentation and other information
reasonably requested in writing by them at least ten Business Days prior to the
Closing Date in order to allow the Lenders to comply with the Act;


(h)                 The Administrative Agent and the Arrangers shall have
received all fees and other amounts due and payable on or prior to the Closing
Date, including, to the extent invoiced three Business Days prior to the Closing
Date, reimbursement or payment of all reasonable out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder;


(i)                   The Administrative Agent shall have received Notes
executed by the Borrower in favor of each Lender requesting Notes at least three
Business Days prior to the Closing Date;


(j)                   The Spin-Off shall have been consummated, or shall be
consummated within one (1) Business Day of the Closing Date, on terms and
conditions reasonably satisfactory to the Lead Arrangers, it being understood
that the consummation of the Spin-Off in all material respects on the terms
disclosed in the Form 10 is satisfactory to the Lead Arrangers;


(k)                  The Administrative Agent shall have received a certificate
signed by a Responsible Officer of the Borrower certifying (A) that the
conditions specified in Sections 4.02(a) and (b) have been satisfied and (B)
that there has been no event or circumstance since December 31, 2014 that has
had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect;


94

--------------------------------------------------------------------------------





(l)                   The Administrative Agent shall have received certificates
of insurance and endorsements related thereto, naming the Administrative Agent,
on behalf of the Lenders, as an additional insured or loss payee, as the case
may be, under all liability and property insurance policies maintained with
respect to the assets and properties of the Loan Parties that constitute
Collateral; provided that to the extent that, notwithstanding its use of
commercially reasonable efforts in respect thereof, the Borrower is unable to
deliver such certificates and endorsements, such certificates and endorsements
shall not constitute a condition precedent under this Section 4.01 but shall
instead be required to be delivered within 30 days following the Closing Date
(or such longer period as the Administrative Agent may agree in its sole
discretion);


(m)                The Borrower shall have issued the Senior Notes in an
aggregate principal amount of $450,000,000; and


(n)                 The aggregate number of video Basic Subscribers served by
the Cable Systems of the Borrower and its Subsidiaries pursuant to each
Franchise for which (A) no consent with respect to the Spin-Off is required from
any Government Authority issuing such Franchise or (B) any such required consent
has been received (or deemed received under Section 617 of the Communications
Act) as of the date of the Spin-Off shall equal at least 80% of the aggregate
number of video Basic Subscribers served by the Cable Systems of the Borrower
and its Subsidiaries as of the Closing Date.


SECTION 4.02.  Subsequent Credit Events.  Except as provided in Section 2.19,
the obligation of each Lender to make a Loan on the occasion of any Borrowing
(but not a conversion or continuation of Loans), and of the Issuing Banks to
issue, amend, renew or extend any Letter of Credit, in each case, following the
Closing Date is subject to the satisfaction of the following conditions:


(a)                 The representations and warranties of the Borrower set forth
in this Agreement and the other Loan Documents shall be true and correct in all
material respects (except to the extent that any representation and warranty
that is qualified by materiality shall be true and correct in all respects) on
and as of the date of such Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable, except where any
representation and warranty is expressly made as of a specific earlier date,
such representation and warranty shall be true in all material respects as of
any such earlier date.


(b)                 At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing.


(c)                 The Administrative Agent, Swingline Lender or Issuing Bank,
as applicable, shall have received a Borrowing Request, Swingline Loan Notice or
Letter of Credit Application, as applicable.


95

--------------------------------------------------------------------------------





Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 4.02.  Notwithstanding anything to the contrary in this
Agreement, paragraphs (a) and (b) of this Section 4.02 (and the preceding
sentence) shall not apply in any respect to Incremental Term Loans made in
connection with the RBI Transactions if (x) the Acquisition Amendments Effective
Date (as defined in Amendment No. 1) occurs substantially concurrently with the
incurrence of such Incremental Term Loans or (y) such Incremental Term Loans are
incurred by the Borrower prior to the consummation of the RBI Acquisition and
the proceeds thereof are deposited into customary escrow arrangements reasonably
satisfactory to the Administrative Agent pursuant to which such proceeds will be
released to the Borrower (I) substantially concurrently with the Acquisition
Amendments Effective Date or, (II) in the event the Acquisition Amendments
Effective Date has not occurred on or prior to the Outside Date (as defined in
Amendment No. 1) to prepay in full such Incremental Term Loans and all accrued
interest thereon no later than one Business Day following the Outside Date.


ARTICLE V


Affirmative Covenants


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated or been cash
collateralized or otherwise backstopped on terms satisfactory to the Issuing
Bank and all LC Disbursements shall have been reimbursed, the Borrower covenants
and agrees with the Lenders that:


SECTION 5.01.  Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent (who shall promptly furnish a copy to each
Lender):


(a)                 within ninety (90) days after the end of each fiscal year of
the Borrower, commencing with the fiscal year ending December 31, 2015, the
audited consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries and related statements of operations, stockholders’ equity and cash
flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit (other
than a “going concern” or like qualification or exception resulting solely from
an upcoming maturity date of any Indebtedness or a prospective non-compliance
with any financial maintenance covenant under this Agreement) to the effect that
such consolidated financial statements present fairly in all material respects
the financial position and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP;


(b)                 within forty-five (45) days after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower, commencing with
the fiscal quarter ending


96

--------------------------------------------------------------------------------





June 30, 2015, the unaudited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries and related statements of operations and cash flows as
of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth, beginning with the fiscal quarter ended March 31,
2016, in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial position and results of
operations of the Borrower and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP, subject to normal year-end audit adjustments and
the absence of footnotes;


(c)                 (i) concurrently with any delivery of financial statements
under clause (a) or (b) above, a certificate substantially in the form of
Exhibit G executed by a Financial Officer of the Borrower (x) certifying as to
whether, to the knowledge of such Financial Officer after reasonable inquiry, a
Default has occurred and is continuing and, if so, specifying the details
thereof and any action taken or proposed to be taken with respect thereto and
(y) in the case of any such certificate delivered for any fiscal period ending
on or after September 30, 2015, setting forth reasonably detailed calculations
demonstrating compliance with the financial covenants set forth in Section 6.09
and (ii) concurrently with any delivery of financial statements under clause (a)
above, a Perfection Certificate Supplement or a certificate of a Financial
Officer of the Borrower stating that there has been no change in the information
set forth in the last Perfection Certificate or Perfection Certificate
Supplement, as the case may be, most recently delivered to the Administrative
Agent;


(d)                 within ninety (90) days after the end of each fiscal year of
the Borrower, commencing with the fiscal year ending December 31, 2015, a
reasonably detailed consolidated budget for such fiscal year;


(e)                 promptly after the same become publicly available, copies of
all annual, quarterly and current reports and proxy statements filed by the
Borrower or any Subsidiary with the SEC;
 
(f)                  promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of the Borrower or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender (through the Administrative
Agent) may reasonably request; and


(g)                at any time there are any Unrestricted Subsidiaries, with
each set of consolidated financial statements referred to in Sections 5.01(a)
and 5.01(b) above, (i) the related combined financial statements of the
Unrestricted Subsidiaries accompanied by the certification of a Financial
Officer of the Borrower certifying that such financial information presents
fairly, in all material respects in accordance with GAAP, the financial position
and result of operations of all Unrestricted Subsidiaries and (ii) a list of all
Unrestricted Subsidiaries as of such date or confirmation that there has been no
change in such information since the date of the last such list; provided,
however, that no information pursuant to this clause (g) shall be required if
the total amount of assets of all Unrestricted


97

--------------------------------------------------------------------------------





Subsidiaries as at the end of the most recently ended fiscal quarter for which
financial statements have been delivered pursuant to Sections 5.01(a) and
5.01(b) above, determined on a consolidated basis in accordance with GAAP, are
less than 5.0% of Consolidated Total Assets.


Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto, on the Borrower’s website on the Internet (if such
website address has been identified to the Administrative Agent) or the website
of the SEC; or (ii) on which such documents are delivered by the Borrower to the
Administrative Agent to be posted on the Borrower’s behalf on IntraLinks/or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website (including the SEC)
or whether sponsored by the Administrative Agent); provided that the Borrower
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery.


The Borrower acknowledges and agrees that all financial statements furnished
pursuant to paragraphs (a), (b) and (e) above are hereby deemed to be Borrower
Materials suitable for distribution, and to be made available, to Public Lenders
as contemplated by Section 9.01(c) and may be treated by the Administrative
Agent and the Lenders as if the same had been marked “PUBLIC” in accordance with
such paragraph (unless the Borrower otherwise notifies the Administrative Agent
in writing on or prior to delivery thereof).


SECTION 5.02.  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent (for prompt notification to each Lender) prompt (but in any
event within five (5) Business Days) written notice after any Financial Officer
of the Borrower obtains knowledge of the following:


(a)                 the occurrence of any Default;


(b)                 (i) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Restricted Subsidiary and any
Governmental Authority; or (ii) the commencement of, or any material development
in, any litigation or proceeding affecting the Borrower or any Restricted
Subsidiary, including pursuant to any Environmental Laws, in each case that
could reasonably be expected to result in a Material Adverse Effect; and


(c)                 the occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect.


98

--------------------------------------------------------------------------------





Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.


SECTION 5.03.  Existence; Conduct of Business.  The Borrower will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (i) its legal
existence, and (ii) the rights, licenses, permits, privileges and franchises
material to the conduct of its business, except, in the case of the preceding
clause (i) (other than with respect to the Borrower) or clause (ii), to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
transaction permitted under Section 6.03 or 6.11.


SECTION 5.04.  Payment of Taxes.  The Borrower will, and will cause each of its
Restricted Subsidiaries to, pay its Tax liabilities, before the same shall
become delinquent or in default, except where (a) (i) the validity or amount
thereof is being contested in good faith by appropriate proceedings and (ii) the
Borrower or such Restricted Subsidiary has set aside on its books reserves with
respect thereto to the extent required by GAAP or (b) the failure to make
payment could not reasonably be expected to, individually or in the aggregate,
result in a Material Adverse Effect.


SECTION 5.05.  Maintenance of Properties; Insurance.


(a)                 The Borrower will, and will cause each of its Restricted
Subsidiaries to, (a) keep and maintain all Mortgaged Property and any tangible
Property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted and casualty or condemnation
excepted, except if the failure to do so could not reasonably be expected to
have a Material Adverse Effect, and (b) maintain, with financially sound and
reputable insurance companies or through self-insurance, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.  The Borrower will, and will cause each of the other Loan Parties to
name the Administrative Agent as loss payee or mortgagee, as its interest may
appear, and/or additional insured with respect to any general and umbrella
liability insurance providing liability coverage or coverage in respect of any
Collateral, and use its commercially reasonable efforts to cause each provider
of any such insurance to agree, by endorsement upon the policy or policies
issued by it or by independent instruments furnished to the Administrative
Agent, that it will give the Administrative Agent prior written notice before
any such policy or policies shall be altered or canceled.


(b)                 If any portion of any Mortgaged Property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the Flood Insurance Laws, (x) maintain,
or cause to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and (y)
deliver to the Administrative Agent evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent.


99

--------------------------------------------------------------------------------





SECTION 5.06.  Books and Records; Inspection Rights.  The Borrower will, and
will cause each of its Restricted Subsidiaries to, keep proper books of record
and account in which entries that are full, true and correct in all material
respects are made of all material dealings and transactions in relation to its
business and activities.  The Borrower will, and will cause each of its
Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent or, during the continuance of an Event of Default, any
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its senior officers and use commercially
reasonable efforts to make its independent accountants available to discuss the
affairs, finances and condition of the Borrower, all at such reasonable times
and as often as reasonably requested and in all cases subject to applicable Law
and the terms of applicable confidentiality agreements; provided that (i) the
Lenders will conduct such requests for visits and inspections through the
Administrative Agent and (ii) unless an Event of Default has occurred and is
continuing, such visits and inspections can occur no more frequently than once
per year; provided, further, that none of the Borrower or any Restricted
Subsidiary will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter (x) that constitutes non-financial trade secrets or non-financial
proprietary information, (y)  in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (z) that is
subject to attorney-client or similar privilege or constitutes attorney work
product.  The Administrative Agent and the Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s independent
accountants.


SECTION 5.07.  Compliance with Laws.  The Borrower will, and will cause each of
its Restricted Subsidiaries to comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property (including
without limitation Environmental Laws), in each case except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.  The Borrower will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.


SECTION 5.08.  Use of Proceeds and Letters of Credit.  The proceeds of the
Initial Term Loans, together with the proceeds of the Senior Notes, will be used
to finance the Transactions, to pay related fees, costs, and expenses and for
working capital and general corporate purposes (including Permitted
Acquisitions) and the proceeds of Loans and other Credit Events made following
the Closing Date will be used to finance the working capital needs, and for
general corporate purposes (including Permitted Acquisitions or any other
purposes not prohibited by this Agreement), of the Borrower and its
Subsidiaries.  No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the FRB, including Regulations T, U and X.  The Borrower will not
request any Borrowing or Letter of Credit, and the Borrower shall not use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating


100

--------------------------------------------------------------------------------





any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent such activities, businesses or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States or in a European Union member state, or (C) in any manner that
would result in the violation of  any Sanctions applicable to any party hereto.


SECTION 5.09.  Further Assurances; Additional Security and Guarantees.


(a)                 The Borrower shall, and shall cause each applicable
Specified Domestic Subsidiary to, at the Borrower’s expense, comply with the
requirements of the Collateral Documents and take all action reasonably
requested by the Administrative Agent to carry out more effectively the purposes
of the Collateral Documents (including, without limitation, any such action
reasonably requested by the Administrative Agent in connection with the delivery
by the Borrower of any Perfection Certificate Supplement).


(b)                 Upon the formation or acquisition of any Specified Domestic
Subsidiary by the Borrower or any Guarantor or the designation of any
Unrestricted Subsidiary as a Restricted Subsidiary (to the extent such
Restricted Subsidiary is also a Specified Domestic Subsidiary) (and, in the case
of clause (D) below, upon the acquisition of any Material Real Property by any
Loan Party):


(i)                   within sixty (60) (or in the case of clause (D), ninety
(90)) days after such formation or acquisition (or such longer period as may be
reasonably acceptable to the Administrative Agent):


(A)            cause any such Subsidiary to deliver a Perfection Certificate
Supplement to the Administrative Agent;


(B)            deliver all certificated Equity Interests of such Subsidiary held
by any Loan Party that are Collateral pursuant to the Collateral Documents to
the Administrative Agent together with appropriately completed stock powers or
other instruments of transfer executed in blank by a duly authorized officer of
such Loan Party and all intercompany notes owing to such Subsidiary to any Loan
Party required to be delivered pursuant to the Collateral Documents together
with instruments of transfer executed and delivered in blank by a duly
authorized officer of such Loan Party;


(C)            cause each such Subsidiary to execute a supplement to each of the
Guarantee Agreement and the Security Agreement and take all actions reasonably
requested by the Administrative Agent in order to cause the Lien created by the
Security Agreement to be duly perfected to the extent required by such agreement
or this Agreement in accordance with all applicable requirements of Law,
including the filing of financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agent;


101

--------------------------------------------------------------------------------





(D)            cause any such Subsidiary or the applicable Loan Party to the
extent reasonably requested by the Administrative Agent to duly execute and
deliver to the Administrative Agent counterparts of a Mortgage together with the
other items set forth in Schedule 5.09(c) hereto, with respect to any Material
Real Property; and


(E)            if reasonably requested by the Administrative Agent, deliver a
customary opinion of counsel to the Borrower with respect to the guarantee and
security provided by such Specified Domestic Subsidiary.


(c)                  To the extent not completed prior to the Closing Date, the
Borrower shall satisfy the requirements set forth on Schedule 5.09(c) on or
prior to the dates set forth on such schedule (or such later dates as shall be
reasonably acceptable to the Administrative Agent).


(d)                 Notwithstanding the foregoing, the Borrower and its
Restricted Subsidiaries shall not be required to comply with the provisions of
this Section 5.09 to the extent that the cost of providing any Guarantee or
obtaining the Liens, or perfection thereof, required by this Section are, in the
reasonable determination of the Administrative Agent (in consultation with the
Borrower), excessive in relation to the value to be afforded to the Lenders
thereby.


(e)                 Notwithstanding the foregoing, the Collateral Agent shall
not enter into any Mortgage in respect of any Material Real Property that is
improved with a Building (as defined in the Flood Laws) acquired by the Borrower
or any other Guarantor after the Initial Amendments Effective Date until the
date that occurs (a) if such Mortgaged Property relates to property not located
in a “special flood hazard area”, five (5) Business Days or (b) if such
Mortgaged Property relates to property located in a “special flood hazard area”,
thirty (30) days, after the Administrative Agent has delivered to each Lender
the following documents in respect of such real property: (i) a completed flood
hazard determination from a third party vendor; (ii) if such real property is
located in a “special flood hazard area”, (A) a notification to the applicable
Loan Parties of that fact and (if applicable) notification to the applicable
Loan Parties that flood insurance coverage is not available and (B) evidence of
the receipt by the applicable Loan Parties of such notice; and (iii) if required
by Flood Insurance Laws, evidence of required flood insurance as required by
Section 5.05 hereof.


(f)                  Promptly upon reasonable request by the Administrative
Agent (i) correct any mutually identified material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any
Collateral Document or other document or instrument relating to any Collateral,
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
this Agreement and the Collateral Documents. 


SECTION 5.10.  [Reserved].


SECTION 5.11.  Designation of Subsidiaries.  The Borrower may at any time
designate any Restricted Subsidiary of the Borrower as an Unrestricted
Subsidiary or any Unrestricted


102

--------------------------------------------------------------------------------





Subsidiary as a Restricted Subsidiary; provided that (i) except with respect to
an Escrow Borrower, immediately before and after such designation, no Event of
Default shall have occurred and be con-tinuing, (ii) except with respect to an
Escrow Borrower, immediately after giving effect to such designation, the Total
Net Leverage Ratio on a Pro Forma Basis, as of the last day of the most recent
fiscal year or fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b), would not exceed 4.50 to 1.00, and, as a
condition precedent to the effectiveness of any such des-ignation, the Borrower
shall deliver to the Administrative Agent a certificate setting forth in
reasonable detail the calculations demonstrating compliance with such ratio and
(iii) no Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for purposes of any Material Indebtedness. The
designation of any Subsidiary as an Unrestricted Subsidiary after the Closing
Date shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the fair market value of the Borrower’s or its
Restricted Subsidiaries’, as applicable, Investments therein. The designation of
any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the Borrower in Unrestricted Subsidiaries pursuant to the preceding sentence in
an amount equal to the fair market value at the date of such des-ignation of the
Borrower’s or its Subsidiaries, as applicable, investment in such Subsidiary.


ARTICLE VI


Negative Covenants


From the Closing Date until the Commitments have expired or terminated and the
principal of and interest on each Loan (other than, with respect to Section 6.09
only, Excluded Term Loans) and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated or been cash collateralized
or otherwise backstopped on terms satisfactory to the Issuing Bank and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:


SECTION 6.01.  Indebtedness.  The Borrower will not create, incur, assume or
permit to exist, and will not permit any Restricted Subsidiary to create, incur,
assume or permit to exist, any Indebtedness, except:


(a)                 Indebtedness created under the Loan Documents (including by
reason of an Escrow Assumption);


(b)                 Indebtedness existing on the Closing Date and set forth in
Schedule 6.01 and Permitted Refinancing Indebtedness in respect of Indebtedness
permitted by this clause (b);


(c)                 Indebtedness of (i) any Loan Party to any other Loan Party,
(ii) any Restricted Subsidiary that is not a Loan Party to the Borrower or any
other Restricted Subsidiary to the extent permitted by Section 6.05 and
(iii) any Loan Party to any Restricted Subsidiary that is not a Loan Party;
provided all such Indebtedness permitted under this subclause (iii) shall be
subordinated to the Obligations of the issuer of such Indebtedness;


103

--------------------------------------------------------------------------------





(d)                 Guarantees of Indebtedness of the Borrower or any other
Restricted Subsidiary, all to the extent permitted by Section 6.05;


(e)                 Indebtedness incurred to finance the acquisition,
construction, repair, replacement or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and any Permitted Refinancing Indebtedness in
respect of Indebtedness permitted by this clause (e); provided that (i) such
Indebtedness (other than Permitted Refinancing Indebtedness permitted above in
this clause (e)) is incurred prior to or within two hundred seventy (270) days
after such acquisition or the completion of such construction, repair,
replacement or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed the greater of
(x) $30,000,000 and (y) the product of (i) 0.10 multiplied by (ii) Annualized
Operating Cash Flow for the most recently ended full fiscal quarter ending
immediately prior to such date for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) at any time outstanding;


(f)                  Indebtedness in respect of letters of credit (including
trade letters of credit), bank guarantees or similar instruments issued or
incurred in the ordinary course of business, including in respect of card
obligations or any overdraft and related liabilities arising from treasury,
depository and cash management services or any automated clearing house
transfers, workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding  workers
compensation claims;


(g)                 [reserved];


(h)                 Indebtedness of Restricted Subsidiaries that are not
Guarantors, provided that Indebtedness shall be permitted to be incurred
pursuant to this subclause (h) only if at the time such Indebtedness is incurred
the aggregate principal amount of Indebtedness outstanding pursuant to this
subclause (h) at such time (including such Indebtedness) would not exceed the
greater of (x) $35,000,000 and (y) the product of (i) 0.10 multiplied by
(ii) Annualized Operating Cash Flow for the most recently ended full fiscal
quarter ending immediately prior to such date for which financial statements
have been delivered pursuant to Section 5.01(a) or (b);


(i)                   Indebtedness under Swap Agreements entered into in the
ordinary course of business and not for speculative purposes;


(j)                   Indebtedness in respect of bid, performance, surety, stay,
customs, appeal or replevin bonds or performance and completion guarantees and
similar obligations issued or incurred in the ordinary course of business,
including guarantees or obligations of any Restricted Subsidiary with respect to
letters of credit, bank guarantees or similar instruments supporting such
obligation, in each case, not in connection with Indebtedness for money borrowed
and surety and performance bonds backing pole rental or conduit attachments


104

--------------------------------------------------------------------------------





and the like, or backing obligations under Franchises, arising in the ordinary
course of business of the Cable Systems of the Borrower and the Restricted
Subsidiaries;


(k)                 Indebtedness in respect of judgments, decrees, attachments
or awards that do not constitute an Event of Default under clause (k) of Article
VII;


(l)                  Indebtedness consisting of bona fide purchase price
adjustments, earn-outs, indemnification obligations, obligations under deferred
compensation or similar arrangements and similar items incurred in connection
with acquisitions and asset sales not prohibited by Section 6.05 or 6.11;


(m)               (i) Indebtedness of a Person acquired in a Permitted
Acquisition existing at the time such Person becomes a Restricted Subsidiary and
not created in contemplation thereof; provided that, after giving effect to the
acquisition of such Person, on a Pro Forma Basis, (A) no Default or Event of
Default shall have occurred and be continuing  or would result therefrom and (B)
the Borrower would be in compliance with Section 6.09 as of the last day of the
most recent fiscal year or fiscal quarter for which financial statements have
been delivered pursuant to Section 5.01(a) or 5.01(b) and (ii) any Permitted
Refinancing Indebtedness in respect of Indebtedness permitted by this clause
(m); provided, further that the aggregate principal amount of Indebtedness
incurred by non-Loan Parties under this clause (m), together with the aggregate
principal amount of Indebtedness incurred by non-Loan Parties under Section
6.01(u) shall not exceed $35,000,000.


(n)                the Senior Notes and any Permitted Refinancing Indebtedness
in respect thereof (and, in each case, any Guarantees thereof by the
Guarantors);


(o)                Indebtedness in the form of (x) guarantees of loans and
advances to officers, directors, consultants and employees, in an aggregate
amount not to exceed $5,000,000 at any one time outstanding, and (y)
reimbursements owed to officers, directors, consultants and employees;


(p)                Indebtedness consisting of obligations to make payments to
current or former officers, directors and employees, their respective estates,
spouses or former spouses with respect to the cancellation, or to finance the
purchase or redemption, of Equity Interests of the Borrower to the extent
permitted by Section 6.04;


(q)                Cash Management Obligations and other Indebtedness in respect
of card obligations, netting services, overdraft protections and similar cash
management arrangements, in each case in the ordinary course of business;


(r)                  Indebtedness consisting of (x) the financing of insurance
premiums with the providers of such insurance or their affiliates or (y)
take-or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;


(s)                 Indebtedness supported by a Letter of Credit, in a principal
amount not to exceed the face amount of such Letter of Credit;


105

--------------------------------------------------------------------------------





(t)                  [reserved];


(u)                (x) Indebtedness of any of the Borrower and its Restricted
Subsidiaries, which indebtedness may be unsecured or secured on a junior basis
to the Obligations, so long as (i) no Event of Default has occurred and is
continuing or would arise after giving effect thereto and (ii) on a Pro Forma
Basis (A) in the case of any such Indebtedness that is unsecured, the Total Net
Leverage Ratio, as of the last day of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 5.01(a) or (b),
would be no greater than 4.50:1.00 and (B) in the case of any such Indebtedness
that is secured, the Senior Secured Net Leverage Ratio, as of the last day of
the most recent fiscal quarter for which financial statements have been
delivered pursuant to Section 5.01(a) or (b), would be no greater than 3.50:1.00
and (y) any Permitted Refinancing Indebtedness in respect of Indebtedness
permitted by this clause (u); provided that (i) the aggregate amount of
Indebtedness of Restricted Subsidiaries of the Borrower that are not Guarantors
outstanding at any one time pursuant to this clause (u), together with the
aggregate amount of Indebtedness incurred by non-Loan Parties pursuant to
Section 6.01(m), shall not exceed $35,000,000 and (ii) (x) the maturity date of
such Indebtedness shall be no earlier than the Term Loan Maturity Date (or any
later date required pursuant to any Additional Credit Extension Amendment that
has previously become effective), (y) the Weighted Average Life to Maturity of
such Indebtedness  shall not be shorter than the then remaining Weighted Average
Life to Maturity of the Initial Term Loans (or any longer Weighted Average Life
to Maturity required pursuant to any Additional Credit Extension Amendment that
has previously become effective) (except to the extent of amortization of up to
1.00% per annum of the original principal amount for periods where amortization
has been eliminated as a result of prepayment of the applicable Term Loans) and
(z) such Indebtedness shall not have terms and conditions (other than pricing,
rate floors, discounts, fees, premiums, call protection and optional prepayment
and redemption provisions) that are materially less favorable (when taken as a
whole) to the Loan Parties than the terms and conditions of the Loan Documents
(when taken as a whole), as determined in good faith by the Borrower (except for
provisions applicable only to periods after the Latest Maturity Date at the time
such Indebtedness is issued or incurred);


(v)                other Indebtedness of the Borrower and its Restricted
Subsidiaries; provided that Indebtedness shall be permitted to be incurred
pursuant to this clause (v) only if at the time such Indebtedness is incurred
the aggregate principal amount of Indebtedness outstanding pursuant to this
clause (v) at such time (including such Indebtedness) would not exceed the
greater of (x) $75,000,000 and (y) the product of (i) 0.25 multiplied by
(ii) Annualized Operating Cash Flow for the most recently ended full fiscal
quarter ending immediately prior to such date for which financial statements
have been delivered pursuant to Section 5.01(a) or (b);


(w)               Indebtedness in respect of Investments permitted by Section
6.05(r);


(x)                 Incremental Equivalent Indebtedness and any Permitted
Refinancing Indebtedness in respect of Indebtedness permitted by this
clause (x);


106

--------------------------------------------------------------------------------





(y)                 Term Loan Refinancing Debt and any Permitted Refinancing
Indebtedness in respect of Indebtedness permitted by this clause (y); and


(z)                 all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (a) through (y) above.


SECTION 6.02.  Liens.  The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any Property
now owned or hereafter acquired by it, except:


(a)                 Permitted Encumbrances;


(b)                 Liens pursuant to any Loan Document;


(c)                 any Lien on any Property of the Borrower or any Restricted
Subsidiary existing on the Closing Date and set forth in Schedule 6.02 and any
modifications, replacements, renewals or extensions thereof; provided that (i)
such Lien shall not apply to any other Property of the Borrower or any
Restricted Subsidiary other than (A) improvements and after-acquired Property
that is affixed or incorporated into the Property covered by such Lien or
financed by Indebtedness permitted under Section 6.01, and (B) proceeds and
products thereof, and (ii) such Lien shall secure only those obligations which
it secures on the Closing Date and any Permitted Refinancing Indebtedness in
respect thereof;


(d)                 any Lien existing on any Property prior to the acquisition
thereof by the Borrower or any Restricted Subsidiary or existing on any Property
of any Person that becomes a Restricted Subsidiary after the Closing Date
pursuant to a Permitted Acquisition prior to the time such Person becomes a
Restricted Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary, as the case may be, (ii) such Lien shall not apply to
any other Property of the Borrower or any other Restricted Subsidiary (other
than the proceeds or products thereof and other than improvements and
after-acquired property that is affixed or incorporated into the Property
covered by such Lien), (iii) such Lien shall secure only those obligations which
it secures on the date of such acquisition or the date such Person becomes a
Restricted Subsidiary, as the case may be and Permitted Refinancing Indebtedness
in respect thereof and (iv) Indebtedness secured thereby (or, as applicable, any
modifications, replacements, renewals or extensions thereof) is permitted under
Section 6.01;


(e)                 Liens on fixed or capital assets acquired, constructed,
repaired, replaced or improved by the Borrower or any Restricted Subsidiary;
provided that (i) such security interests secure Indebtedness permitted by
clause (e) of Section 6.01, (ii) such security interests and the Indebtedness
secured thereby (other than Permitted Refinancing Indebtedness permitted by
clause (e) of Section 6.01) are incurred prior to or within two hundred seventy
(270) days after such acquisition or the completion of such construction, repair
or replacement or improvement, (iii) the Indebtedness secured thereby does not
exceed the


107

--------------------------------------------------------------------------------





cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other Property of the
Borrower or any Restricted Subsidiary except for accessions to such Property,
Property financed by such Indebtedness and the proceeds and products thereof;
provided further that individual financings of equipment provided by one lender
may be cross-collateralized to other financings of equipment provided by such
lender;


(f)                  rights of setoff and similar arrangements and Liens in
respect of Cash Management Obligations and in favor of depository and securities
intermediaries to secure obligations owed in respect of card obligations or any
overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers of funds and fees
and similar amounts related to bank accounts or securities accounts (including
Liens securing letters of credit, bank guarantees or similar instruments
supporting any of the foregoing);


(g)                 Liens on assets of a Restricted Subsidiary which is not a
Loan Party securing Indebtedness of such Restricted Subsidiary pursuant to
Section 6.01;


(h)                 Liens (i) on “earnest money” or similar deposits or other
cash advances in connection with acquisitions permitted by Section 6.05 or (ii)
consisting of an agreement to Dispose of any Property in a Disposition permitted
under Section 6.11 including customary rights and restrictions contained in such
agreements;


(i)                   leases, licenses, subleases or sublicenses granted to
others in the ordinary course of business which do not (i) interfere in any
material respect with the business of the Borrower or any Restricted  Subsidiary
or (ii) secure any Indebtedness;


(j)                   Liens in favor of customs and revenue authorities arising
as a matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;


(k)                 Liens (i) of a collection bank arising under Section 4-210
of the Uniform Commercial Code on items in the course of collection and (ii)
attaching to commodity trading accounts or other commodities brokerage accounts
incurred in the ordinary course of business, including Liens encumbering
reasonable customary initial deposits and margin deposits;


(l)                   Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business
permitted by this Agreement;


(m)                Liens deemed to exist in connection with Investments in
repurchase agreements permitted under Section 6.05;


(n)                 rights of setoff relating to purchase orders and other
agreements entered into with customers of the Borrower or any Restricted
Subsidiary in the ordinary course of business;


108

--------------------------------------------------------------------------------





(o)                ground leases in respect of real property on which facilities
owned or leased by the Borrower or any of its Restricted Subsidiaries are
located and other Liens affecting the interest of any landlord (and any
underlying landlord) of any real property leased by the Borrower or any
Restricted Subsidiary;


(p)                 Liens on equipment owned by the Borrower or any Restricted
Subsidiary and located on the premises of any supplier and used in the ordinary
course of business and not securing Indebtedness;


(q)                 Liens not otherwise permitted by this Section 6.02, provided
that a Lien shall be permitted to be incurred pursuant to this clause (q) only
if at the time such Lien is incurred the aggregate principal amount of the
obligations secured at such time (including such Lien) by Liens outstanding
pursuant to this clause (q) would not exceed the greater of (x) $75,000,000 and
(y) the product of (i) 0.25 multiplied by (ii) Annualized Operating Cash Flow
for the most recently ended full fiscal quarter ending immediately prior to such
date for which financial statements have been delivered pursuant to Section
5.01(a) or (b);


(r)                  Liens on any Property of (i) any Loan Party in favor of any
other Loan Party and (ii) any Restricted Subsidiary that is not a Loan Party in
favor of the Borrower or any other Restricted Subsidiary;


(s)                 Liens on the Collateral securing Indebtedness of the Loan
Parties permitted by Section 6.01(u), (x) or (y) so long as the holders of such
Indebtedness, or a trustee or agent acting on their behalf, are parties to the
Second Lien Intercreditor Agreement or the First Lien Intercreditor Agreement,
as applicable;


(t)                  Liens on specific items of inventory or other goods and
proceeds of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods;


(u)                 Liens arising from Uniform Commercial Code financing
statement filings regarding operating leases or consignments entered into by the
Borrower and its Restricted Subsidiaries in the ordinary course of business;


(v)                 Liens, pledges or deposits made in the ordinary course of
business to secure liability to insurance carriers;


(w)                Liens securing insurance premiums financing arrangements;
provided that such Liens are limited to the applicable unearned insurance
premiums;


(y)                Liens of or restrictions on the transfer of assets imposed by
any Governmental Authority or other franchising authority, utilities or other
regulatory bodies or any federal, state or local statute, regulation or
ordinance, in each case arising in the ordinary course of business in connection
with franchise agreements (including Franchises) or Pole Agreements; and


109

--------------------------------------------------------------------------------





(z)                  Liens created under Pole Agreements on cables and other
property affixed to transmission poles or contained in underground conduits.


SECTION 6.03.  Fundamental Changes.  The Borrower will not, and will not permit
any Restricted Subsidiary to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing:


(a)                 any Restricted Subsidiary may be merged or consolidated with
or into any Person and any Restricted Subsidiary may be liquidated or dissolved
or change its legal form, in each case in order to consummate any Investment
otherwise permitted by Section 6.05 or Disposition otherwise permitted by
Section 6.11; provided that if the Borrower is a party to any such merger or
consolidation transaction, the Borrower shall be the surviving Person in such
merger or consolidation;


(b)                 any Loan Party may merge or consolidate with any other
Person in a transaction in which such Loan Party is the surviving Person in such
merger or consolidation;


(c)                  the Borrower may be consolidated with or merged into an
Affiliate incorporated or organized for the purpose of changing the legal
domicile of the Borrower, reincorporating the Borrower in another jurisdiction,
or changing the legal form of the Borrower; provided that the Borrower remains
organized in a jurisdiction under the laws of a State in the United States; and


(d)           any Restricted Subsidiary may merge into or consolidate with the
Borrower or any other Restricted Subsidiary in a transaction in which the
surviving entity is a Restricted Subsidiary (and, if any party to such merger or
consolidation is a Loan Party, is a Loan Party); provided that if the Borrower
is a party to any such merger or consolidation transaction, the Borrower shall
be the surviving Person in such merger or consolidation.


SECTION 6.04.  Restricted Payments.  The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except


(a) the Borrower or any Restricted Subsidiary may declare and pay dividends or
other distributions with respect to its Equity Interests payable solely in
additional shares of its Qualified Equity Interests or options to purchase
Qualified Equity Interests;


(b) Restricted Subsidiaries may declare and make Restricted Payments ratably
with respect to their Equity Interests;


(c) the Borrower may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for present or former officers,
directors, consultants or employees of the Borrower and its Restricted
Subsidiaries in an amount not to exceed


110

--------------------------------------------------------------------------------





$10,000,000 in any fiscal year (with any unused amount of such base amount
available for use in the next succeeding fiscal year);


(d) the Borrower or any Restricted Subsidiary may declare and make Restricted
Payments in an amount not to exceed, when combined with prepayment of
Indebtedness pursuant to Section 6.06(a)(v), $50,000,000 in any fiscal year
(with any unused amount of such base amount available for use in the next
succeeding fiscal year);


(e) to the extent constituting Restricted Payments, the Borrower and the
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 6.07 (other than Section 6.07(a));


(f) repurchases of Equity Interests in the Borrower or any Restricted Subsidiary
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants;


(g) so long as no Event of Default has occurred and is continuing or would arise
after giving effect thereto, the Borrower may make other Restricted Payments in
an aggregate amount not to exceed the sum of (x) $50,000,000 less any amounts
used to prepay Indebtedness pursuant to Section 6.06(a)(iii)(A), plus (y) the
Available Amount; provided that the Borrower may only make the Restricted
Payments permitted under the foregoing clause (g)(y) so long as the Total Net
Leverage Ratio on a Pro Forma Basis, as of the last day of the most recent
fiscal year or fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01(a) or (b), would be no greater than 4.00:1.00;


(h) the Borrower or any Restricted Subsidiary may make unlimited Restricted
Payments under this clause (h) so long as (A) on a Pro Forma Basis the Total Net
Leverage Ratio as of the last day of the most recent fiscal year or fiscal
quarter for which financial statements have been delivered pursuant to Section
5.01(a) or 5.01(b) does not exceed 3.00 to 1.00 and (B) no Event of Default has
occurred and is continuing or would arise after giving effect thereto;


(i) the payment of cash in lieu of the issuance of fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exercisable for Qualified Equity Interests of the Borrower,
including Designated Preferred Stock;


(j) the declaration and payments of dividends on Disqualified Equity Interests
permitted to be issued pursuant to Section 6.01;


(k) the declaration and payment of dividends or distributions to holders of any
class or series of Designated Preferred Stock (other than Disqualified Equity
Interests) issued after the Closing Date in an amount not to exceed the net cash
proceeds of such Designated Preferred Stock received by the Borrower (other than
from a Restricted Subsidiary);


(l) Restricted Payments made to consummate the Transactions and the Spin-Off;
and


111

--------------------------------------------------------------------------------





(m) the payment of dividends and distributions within sixty (60) days after the
date of declaration thereof, if at the date of declaration of such payment, such
payment would have complied with any other provision of this Section 6.04.


SECTION 6.05.  Investments.  The Borrower will not, and will not allow any of
its Restricted Subsidiaries to make or hold any Investments, except:


(a)                 Investments by the Borrower or a Restricted Subsidiary in
cash and Cash Equivalents;


(b)                 loans or advances to officers, directors, consultants and
employees of the Borrower and the Restricted Subsidiaries (i) for reasonable and
customary business-related travel, entertainment, relocation and analogous
ordinary business purposes, (ii) in connection with such Person’s purchase of
Equity Interests of the Borrower; provided that an amount equal to the amount of
such loans and advances shall be contributed to the Borrower in cash as common
equity, and (iii) for purposes not described in the foregoing subclauses (i) and
(ii), in an aggregate principal amount outstanding not to exceed $5,000,000;


(c)                 Investments by (i) any Loan Party in any Loan Party, (ii)
any Foreign Subsidiary in any Loan Party, (iii) any Restricted Subsidiary that
is not a Loan Party in the Borrower or any Restricted Subsidiary, (iv) any Loan
Party in any Restricted Subsidiary that is not a Loan Party only if at the time
such Investment is made the aggregate amount of Investments outstanding at such
time (including such Investment) pursuant to this subclause (iv) (valued at cost
and net of any return representing a return of capital in respect of any such
Investment), together with the amount of Investments made in, and acquisitions
of, non-Loan Parties pursuant to clause (b) of the definition of “Permitted
Acquisition” would not exceed the greater of (x) $60,000,000 and (y) the product
of (i) 0.20 multiplied by (ii) Annualized Operating Cash Flow for the most
recently ended full fiscal quarter ending immediately prior to such date for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b);


(d)                 (i) Investments consisting of extensions of credit in the
nature of accounts receivable or notes receivable arising from the grant of
trade credit in the ordinary course of business, and (ii) Investments (including
debt obligations and Equity Interests) received in satisfaction or partial
satisfaction  thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business or received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;


(e)                 Investments resulting from the receipt of promissory notes
and other non-cash consideration in connection with any Disposition permitted by
Section 6.11 (other than Section 6.11(e)) or Restricted Payments permitted by
Section 6.04;


112

--------------------------------------------------------------------------------





(f)                  (i) Investments existing or contemplated on the Closing
Date and set forth on Schedule 6.05(f) and any modification, replacement,
renewal, reinvestment or extension thereof and (ii) Investments existing on the
Closing Date by the Borrower or any Restricted Subsidiary in the Borrower or any
other Restricted Subsidiary and any modification, renewal or extension thereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment or as otherwise permitted by this Section 6.05;


(g)                 Investments in Swap Agreements permitted under Section
6.01(i);


(h)                 Permitted Acquisitions;


(i)                   Investments in the ordinary course of business in prepaid
expenses, negotiable instruments held for collection and lease, utility and
worker’s compensation, performance and other similar deposits provided to third
parties;


(j)                  Investments in the ordinary course of business consisting
of endorsements for collection or deposit;


(k)                 Investments in the ordinary course of business consisting of
the licensing or contribution of intellectual property pursuant to development,
marketing or manufacturing agreements or arrangements or similar agreements or
arrangements with other Persons;


(l)                  any Investment; provided that (i) no Event of Default shall
have occurred and be continuing or would result therefrom and (B) the amount of
such Investment (valued at cost) does not exceed  the Available Amount at the
time such Investment is made;


(m)               advances of payroll payments, fees or other compensation to
officers, directors, consultants or employees, in the ordinary course of
business;


(n)                 Investments to the extent that payment for such Investments
is made solely with Qualified Equity Interests of the Borrower;


(o)                 Investments held by a Restricted Subsidiary acquired (or
designated as such) after the Closing Date or of a Person merged into the
Borrower or merged or consolidated with a Restricted Subsidiary in accordance
with Section 6.03 after the Closing Date to the extent that such Investments
were not made in contemplation of or in connection with such acquisition, merger
or consolidation and were in existence on the date of such acquisition, merger
or consolidation;


(p)                 lease, utility and other similar deposits in the ordinary
course of business;


(q)                 Investments resulting from the creation of a Lien permitted
under Section 6.02 and Investments resulting from Dispositions permitted under
Section 6.03(b), Restricted Payments permitted under Section 6.04 and payments
in respect of Indebtedness not prohibited by Section 6.06;


113

--------------------------------------------------------------------------------





(r)                  any Investment; provided that an Investment shall be
permitted to be made pursuant to this clause (r) only if at the time such
Investment is made the aggregate amount of Investments outstanding at such time
(including such Investment) pursuant to this clause (r) (valued at cost and net
of any return representing a return of capital in respect of any such
Investment) would not exceed the greater of (1) $75,000,000 and (2) the product
of (i) 0.25 multiplied by (ii) Annualized Operating Cash Flow for the most
recently ended full fiscal quarter ending immediately prior to such date for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b); and


(s)                 the Borrower or any Restricted Subsidiary may make unlimited
Investments under this clause (s) so long as (A) on a Pro Forma Basis the Total
Net Leverage Ratio as of the last day of the most recent fiscal year or fiscal
quarter for which financial statements have been delivered pursuant to Section
5.01(a) or 5.01(b) would not exceed 3.00 to 1.00 and (B) no Event of Default has
occurred and is continuing or would arise after giving effect thereto.


SECTION 6.06.  Prepayments, Etc. of Indebtedness.


(a)                 The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner (it being
understood that payments of regularly scheduled interest shall be permitted) any
Junior Financing or make any payment in violation of any subordination terms of
any Junior Financing, except (i) prepayments, redemptions, purchases,
defeasances or other satisfactions of Junior Financing with the Net Cash
Proceeds of any Permitted Refinancing Indebtedness in respect thereof,
(ii) payments upon the conversion of any Junior Financing to cash or Equity
Interests (other than Disqualified Equity Interests) of the Borrower, (iii) so
long as no Event of Default has occurred and is continuing or would arise after
giving effect thereto, prepayments, redemptions, purchases, defeasances and
other payments in respect of any Junior Financing in an aggregate amount not to
exceed the sum of (A) $50,000,000 less any amounts used to make Restricted
Payments pursuant to Section 6.04(g)(x) plus (B) the Available Amount; provided
that in the case of clause (iii)(B), the Total Net Leverage Ratio on a Pro Forma
Basis, as of the last day of the most recent fiscal year or fiscal quarter for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b), would be no greater than 4.00:1.00, (iv) the prepayments, redemptions,
purchases, defeasances or other satisfaction of any Junior Financing so long as
on a Pro Forma Basis the Total Net Leverage Ratio as of the last day of the most
recent fiscal year or fiscal quarter for which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b) would not exceed 3.00 to 1.00
and (v) prepayments, redemptions, purchases, defeasances or other satisfaction
of any Junior Financing, when combined with the amount of Restricted Payments
made pursuant to Section 6.04(d), in an amount not to exceed $50,000,000 in any
fiscal year (with any unused amount of such base amount available for use in the
next succeeding fiscal year).


(b)                 The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, amend, modify or change in any manner materially
adverse to the interests of the Lenders any term or condition of any Junior
Financing.


114

--------------------------------------------------------------------------------





SECTION 6.07.  Transactions with Affiliates.  The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, sell, lease or otherwise
transfer any Property to, or purchase, lease or otherwise acquire any Property
from, or otherwise engage in any other transactions involving aggregate
consideration in excess of $1,000,000 with, any of its Affiliates, except (a) at
prices and on terms and conditions substantially as favorable to the Borrower or
such Restricted Subsidiary (in the good faith determination of the Borrower) as
could reasonably be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Borrower and its Restricted
Subsidiaries and any entity that becomes a Restricted Subsidiary as a result of
such transaction not involving any other Affiliate, (c) the payment of customary
compensation and benefits and reimbursements of out-of-pocket costs to, and the
provision of indemnity on behalf of, directors, officers, consultants, employees
and members of the Boards of Directors of the Borrower or such Restricted
Subsidiary, (d) loans and advances to officers, directors, consultants and
employees in the ordinary course of business, (e) Restricted Payments and other
payments permitted under Section 6.04 or 6.06, (f) employment, incentive,
benefit, consulting and severance arrangements entered into in the ordinary
course of business with officers, directors, consultants and employees of the
Borrower or its Restricted Subsidiaries, (g) the transactions pursuant to the
agreements set forth in Schedule 6.07 or any amendment thereto to the extent
such an amendment, taken as a whole, is not adverse to the Lenders in any
material respect (as determined in good faith by the Borrower), (h) the
Transactions and the payment of fees and expenses related to the Transactions,
(i) the issuance of Qualified Equity Interests of the Borrower and the granting
of registration or other customary rights in connection therewith, (j) the
existence of, and the performance by the Borrower or any Restricted Subsidiary
of its obligations under the terms of, any limited liability company agreement,
limited partnership or other organizational document or securityholders
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party on the Closing Date and which is set
forth on Schedule 6.07, and similar agreements that it may enter into
thereafter, provided that the existence of, or the performance by the Borrower
or any Restricted Subsidiary of obligations under, any amendment to any such
existing agreement or any such similar agreement entered into after the Closing
Date shall only be permitted by this Section 6.07(j) to the extent not more
adverse to the interest of the Lenders in any material respect when taken as a
whole (in the good faith determination of the Borrower) than any of such
documents and agreements as in effect on the Closing Date, (k) transactions with
landlords, customers, clients, suppliers, joint venture partners or purchasers
or sellers of goods and services, in each case in the ordinary course of
business and not otherwise prohibited by this Agreement and (l) the provision of
services to directors or officers of the Borrower or any of its Restricted
Subsidiaries of the nature provided by the Borrower or any of its Restricted
Subsidiaries to customers in the ordinary course of business.


SECTION 6.08.  Changes in Fiscal Year.  The Borrower will cause its fiscal year
to end on December 31 of each calendar year; provided that the Borrower may upon
written notice to the Administrative Agent cause its fiscal year to end on
another date with the consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed), in which case the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.


115

--------------------------------------------------------------------------------





SECTION 6.09.  Financial Covenants.


(a)                 The Borrower will not permit the Total Net Leverage Ratio as
of the last day of any fiscal quarter of the Borrower to be greater than 4.50 to
1.00.


(b)                 The Borrower will not permit the First Lien Net Leverage
Ratio as of the last day of any fiscal quarter of the Borrower to be greater
than 3.50 to 1.00.


SECTION 6.10.  Burdensome Agreements.  The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, enter into or permit to exist any
Contractual Obligation that limits the ability of (a) any Restricted Subsidiary
to make Restricted Payments to the Borrower or any Guarantor or to otherwise
transfer property to or invest in the Borrower or any Guarantor, or (b) the
Borrower or any Loan Party to create, incur, assume or suffer to exist Liens on
property of such Person for the benefit of the Secured Parties with respect to
the Obligations or under the Loan Documents; provided that the foregoing shall
not apply to Contractual Obligations which (i) (A) exist on the date hereof and
(to the extent not otherwise permitted by this Section 6.10) are listed in
Schedule 6.10, (B) are contained in the Senior Notes or Senior Notes Indenture
as in effect on the date hereof and (C) to the extent Contractual Obligations
permitted by clauses (A) and (B) are set forth in an agreement evidencing
Indebtedness, such Contractual Obligations may set forth in any agreement
evidencing any permitted renewal, extension or refinancing of such Indebtedness
so long as such renewal, extension or refinancing does not expand the scope of
the restrictions described in clauses (a) or (b) that are contained in such
Contractual Obligation, (ii) are binding on a Restricted Subsidiary at the time
such Restricted Subsidiary first becomes a Restricted Subsidiary, so long as
such Contractual Obligations were not entered into in contemplation of such
Person becoming a Restricted Subsidiary, (iii) represent Indebtedness of a
Restricted Subsidiary which is not a Loan Party which is permitted by Section
6.01, (iv) arise in connection with any Disposition permitted by Section 6.11,
(v) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 6.05 and
applicable solely to such joint venture, (vi) are negative pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
Section 6.01 but solely to the extent any negative pledge relates to the
property financed by or secured by such Indebtedness (and excluding in any event
any Indebtedness constituting any Junior Financing) or that expressly permits
Liens for the benefit of the Administrative Agent and the Lenders with respect
to the credit facilities established hereunder and the Obligations under the
Loan Documents on a senior basis without the requirement that such holders of
such Indebtedness be secured by such Liens on an equal and ratable, or junior,
basis, (vii) are customary restrictions on leases, subleases, licenses or asset
sale agreements otherwise permitted hereby so long as such restrictions may
relate to the assets subject thereto, (viii) comprise restrictions imposed by
any agreement relating to secured Indebtedness permitted pursuant to Section
6.01(e) to the extent that such restrictions apply only to the property or
assets securing such Indebtedness, (ix) are customary provisions restricting
assignment or transfer of any agreement entered into in the ordinary course of
business, (x) arise in connection with cash or other deposits permitted under
Section 6.02 or are restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business and (xi) are
restrictions in any one or more agreements governing Indebtedness entered into
after the Closing Date that contain encumbrances and other restrictions that
are, taken as a whole, in the good faith judgment of the Borrower, no more
restrictive in any


116

--------------------------------------------------------------------------------





material respect with respect to the Borrower or any Restricted Subsidiary than
those encumbrances and other restrictions that are in effect on the Closing Date
pursuant to agreements and instruments in effect on the Closing Date or, if
applicable, on the date on which such Restricted Subsidiary became a Restricted
Subsidiary pursuant to agreements and instruments in effect on such date.


SECTION 6.11.  Dispositions.  The Borrower will not, and will not permit any
Restricted Subsidiary to, make any Disposition, except:


(a)                 Dispositions of obsolete or worn out Property and
Dispositions of property no longer used or useful in the conduct of the business
of the Borrower and the Restricted Subsidiaries, in each case, in the ordinary
course of business;


(b)                 Dispositions of inventory and immaterial assets in the
ordinary course of business;


(c)                 Dispositions of Property to the extent that (i) such
Property is exchanged for credit against the purchase price of similar
replacement Property or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement Property;


(d)                 Dispositions of Property (i) to the Borrower or to a
Restricted Subsidiary; provided that if the transferor of such Property is a
Loan Party, the transferee thereof must be a Loan Party, (ii) to the extent such
transaction constitutes an Investment permitted under Section 6.05 and
(iii) consisting of Equity Interests of non-Loan Parties to other non-Loan
Parties;


(e)                 Dispositions permitted by Sections 6.03, 6.04 and 6.05 and
Liens permitted by Section 6.02;


(f)                  Dispositions of cash and Cash Equivalents;


(g)                 Dispositions of accounts receivable in connection with the
collection or compromise thereof;


(h)                 leases, subleases, licenses or sublicenses, in each case in
the ordinary course of business and which do not materially interfere with the
business of the Borrower and the Restricted Subsidiaries;


(i)                  transfers of Property to the extent subject to Casualty
Events;


(j)                  Dispositions of Investments in, and issuances of any Equity
Interests in, joint ventures to the extent required by, or made pursuant to
customary buy/sell arrangements between, the joint venture parties set forth in
joint venture arrangements and similar binding arrangements;


117

--------------------------------------------------------------------------------





(k)                 any Disposition of Property; provided that (i) at the time
of such Disposition (other than any such Disposition made pursuant to a legally
binding commitment entered into at a time when no Event of Default exists), no
Event of Default shall exist or would result from such Disposition, (ii) at the
time of any such Disposition, the aggregate book value of all property Disposed
of in reliance on this clause (k) (including such Disposition) would not exceed
in the aggregate 20.0% of the Borrower’s Consolidated Total Assets as of the
last day of the most recent fiscal year or fiscal quarter for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) and
(iii) except in the case of a Permitted Asset Swap, with respect to any
Disposition pursuant to this clause (k), the Borrower or a Restricted Subsidiary
shall receive not less than 75% of such consideration in the form of cash or
Cash Equivalents; provided, however, that for the purposes of this clause (iii),
each of the following shall be deemed to be cash:  (A) any liabilities (as shown
on the Borrower’s or such Restricted Subsidiary’s most recent balance sheet
provided hereunder or in the footnotes thereto) of the Borrower or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable Disposition and for which the Borrower
and all of the Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities received by the Borrower or
such Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of the applicable Disposition
and (C) any Designated Non-Cash Consideration received by the Borrower or such
Restricted Subsidiary from such transferee having an aggregate fair market
value, taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (C) that is at that time outstanding, not in excess of
$50,000,000, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash consideration;


(l)                  any Restricted Subsidiary may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders; and


(m)                Dispositions of the real property set forth on Schedule 6.11;


provided that any Disposition of any Property to the extent classified pursuant
to Section 6.11(k) shall be for no less than the fair market value of such
Property at the time of such Disposition in the good faith determination of the
Borrower.


SECTION 6.12.  Lines of Business.  The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, engage to any material extent in any
business substantially different from the businesses of the type conducted by
the Borrower and its Restricted Subsidiaries on the date of execution of this
Agreement and businesses reasonably related, ancillary or complementary thereto
and reasonable extensions thereof.


118

--------------------------------------------------------------------------------





SECTION 6.13.  Amendments to Organizational Documents.  The Borrower shall not
amend or otherwise modify any of its organizational documents in a manner that
would be materially adverse to the Lenders.


ARTICLE VII


Events of Default


If any of the following events (each an “Event of Default”) shall occur and be
continuing:


(a)                 the Borrower shall fail to pay any principal of any Loan or
any reimbursement obligation in respect of any LC Disbursement (unless financed
with a Borrowing as contemplated by Section 2.05(c)) when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;


(b)                 the Borrower shall fail to pay any interest on any Loan or
any fee or any other amount (other than an amount referred to in clause (a) of
this Article) payable under this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of five
(5) Business Days;


(c)                 any representation or warranty made or deemed made by or on
behalf of the Borrower or Restricted Subsidiary in this Agreement or any other
Loan Document, or in any certificate, or other document required to be delivered
in connection with this Agreement or any other Loan Document, shall prove to
have been incorrect in any material respect when made or deemed made;


(d)                 the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Article VI, Section 2.10(b)(vii), Section
5.02(a), Section 5.03(i) (solely with respect to the legal existence of the
Borrower) or Section 5.08; provided that any failure to comply with Section 6.09
shall not constitute an Event of Default with respect to any Excluded Term Loans
unless and until the Required Financial Covenant Lenders have terminated
Commitments and/or accelerated Loans (other than Excluded Term Loans) as a
result thereof;


(e)                 any Loan Party, as applicable, shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Article) or any other
Loan Document, and such failure shall continue unremedied for a period of thirty
(30) days after written notice thereof from the Administrative Agent to the
Borrower;


(f)                  (i) the Borrower or any Restricted Subsidiary shall fail to
make any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness (other than any Swap Agreement), when and
as the same shall become due and payable, or if a grace period shall be
applicable to such payment under the agreement or instrument under which such
Indebtedness was created, beyond such applicable


119

--------------------------------------------------------------------------------





grace period; or (ii) the occurrence under any Swap Agreement of an “early
termination date” (or equivalent event) of such Swap Agreement resulting from
any event of default or “termination event” under such Swap Agreement as to
which the Borrower or any Restricted Subsidiary is the “defaulting party” or
“affected party” (or equivalent term) and, in either event, the termination
value with respect to any such Swap Agreement owed by the Borrower or any
Restricted Subsidiary as a result thereof is greater than $25,000,000 and the
Borrower or any Restricted Subsidiary fails to pay such termination value when
due after applicable grace periods;


(g)                 the Borrower or any Restricted Subsidiary shall default in
the performance of any obligation in respect of any Material Indebtedness or any
“change of control” (or equivalent term) shall occur with respect to any
Material Indebtedness, in each case, that results in such Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both, but after giving effect
to any applicable grace period) the holder or holders of such Material
Indebtedness or any trustee or agent on its or their behalf to cause such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity (other than
solely in Qualified Equity Interests); provided that this clause (g) shall not
apply to (i) secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness or as a
result of a casualty event affecting such property or assets or (ii) any default
that is validly waived by the holders of the relevant Material Indebtedness
prior to any termination of Commitments or acceleration of Loans as provided
below in this Article;


(h)                 an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of the Borrower or any Restricted Subsidiary or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Restricted Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed or unstayed for sixty (60) days or an order
or decree approving or ordering any of the foregoing shall be entered;


(i)                   the Borrower or any Restricted Subsidiary shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Restricted Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate action for the purpose of effecting any of the
foregoing;


120

--------------------------------------------------------------------------------





(j)                   the Borrower or any Restricted Subsidiary shall become
generally unable, admit in writing its inability generally or fail generally to
pay its debts as they become due;


(k)                 one or more final, non-appealable judgments for the payment
of money in an aggregate amount in excess of $25,000,000 (to the extent due and
payable and not covered by insurance as to which the relevant insurance company
has not denied coverage) shall be rendered against the Borrower, any Restricted
Subsidiary or any combination thereof and the same shall remain unpaid or
undischarged for a period of thirty (30) consecutive days during which execution
shall not be paid, bonded or effectively stayed;


(l)                   an ERISA Event shall have occurred that, when taken
together with all other ERISA Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect;


(m)                a Change in Control shall occur;


(n)                 at any time, any Lien purported to be created by any
Collateral Document, for any reason other than (i) as expressly permitted
hereunder or thereunder (including as a result of a transaction permitted under
Section 6.03 or 6.11) or the satisfaction in full of all the Obligations or
(ii) as a result of the Administrative Agent’s failure to (A) maintain
possession of any stock certificate, promissory note or other instrument
delivered to it under any Collateral Document or (B) file Uniform Commercial
Code continuation statements; (provided that in the case of each of subclauses
(A) and (B) the Loan Parties shall have taken such remedial action as the
Administrative Agent may reasonably request), ceases to be in full force and
effect; or any Loan Party contests in writing the validity or enforceability of
any provision of any Collateral Document; or any Loan Party denies in writing
that it has any or further liability or obligation under any Collateral Document
(other than as a result of repayment in full of the Obligations and termination
of the Commitments), or purports in writing to revoke or rescind any Collateral
Document, in each case with respect to a material portion of the Collateral
purported to be covered by the Collateral Documents,


then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders (or, in the case of an Event of Default under
clause (d) of this Article in respect of a failure to comply with Section 6.09
that has not become an Event of Default with respect to Excluded Term Loans, at
the request of the Required Financial Covenant Lenders (but such actions taken
by the Administrative Agent shall not apply to Excluded Term Loans)) shall, by
notice to the Borrower, take any or all of the following actions, at the same or
different times:  (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately,(ii) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other Obligations of the Borrower
accrued hereunder and under the other Loan Documents,


121

--------------------------------------------------------------------------------





shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower and
(iii) require the Borrower to Cash Collateralize 103% of the outstanding LC
Exposure; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other Obligations accrued hereunder and under the other
Loan Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower and the Borrower shall Cash Collateralize 103% of the outstanding
LC Exposure.


ARTICLE VIII


The Administrative Agent


(a)                  Each of the Lenders and the Issuing Banks hereby
irrevocably appoints JPMorgan Chase Bank, N.A. as its agent and authorizes
JPMorgan Chase Bank, N.A. to take such actions on its behalf and to exercise
such powers as are delegated to the Administrative Agent by the terms hereof and
the other Loan Documents, together with such actions and powers as are
reasonably incidental thereto.  Each of the Lenders and the Issuing Banks hereby
irrevocably appoints the Administrative Agent as its collateral agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the collateral agent by the terms
hereof and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto.  The provisions of this Article are solely
for the benefit of the Administrative Agent, the collateral agent, the Lenders
and the Issuing Bank, and no Borrower shall have rights as a third party
beneficiary of any of such provisions.


(b)                 The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent,
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.


(c)                 Any assignor of a Loan or seller of a participation
hereunder shall be entitled to rely conclusively on a representation of the
assignee Lender or Participant in the relevant Assignment and Assumption or
participation agreement, as applicable, that such assignee or purchaser is an
Eligible Assignee. The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to Disqualified Lenders. Without
limiting the generality of the foregoing, the Administrative Agent shall not (x)
be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Lender or (y)
have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information to, any
Disqualified Lender.


122

--------------------------------------------------------------------------------





(d)                 The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing; (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or by the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Laws; and (c)
except as expressly set forth herein and in the other Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided herein) or in the absence of its own bad faith, gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
non-appealable judgment.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice describing such Default
thereof is given to the Administrative Agent by the Borrower, a Lender or the
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement or
any other Loan Document or any other agreement, instrument or document, or (v)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


(e)                 The Administrative Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
be made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and


123

--------------------------------------------------------------------------------





other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.


(f)                  The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents reasonably appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers through
their respective Related Parties.  The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


(g)                 The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Bank and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower and (unless an Event of Default under clause (a),
(b), (h) or (i) of Article VII shall have occurred and be continuing) with the
consent of the Borrower (which consent of the Borrower shall not be unreasonably
withheld or delayed), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may on behalf of the Lenders and the
Issuing Bank, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Bank under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Bank directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 9.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.  Any
resignation by JPMorgan Chase Bank, N.A. as Administrative Agent pursuant to
this Section shall also constitute its resignation as Issuing


124

--------------------------------------------------------------------------------





Bank and Swingline Lender.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank and Swingline Lender, (b) the retiring Issuing Bank and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit.  If the
Person serving as Administrative Agent is a Defaulting Lender pursuant to clause
(d) of the definition of Defaulting Lender, the Required Lenders may, to the
extent permitted by applicable Laws, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent, and the Borrower in
consultation with the Lenders shall, unless an Event of Default shall have
occurred and be continuing, in which case the Required Lenders in consultation
with the Borrower shall, appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States; provided that, without the consent of the Borrower (not to be
unreasonably withheld), the Required Lenders shall not be permitted to select a
successor that is not a U.S. financial institution described in Treasury
Regulation Section 1.1441-1(b)(2)(ii) or a U.S. branch of a foreign bank
described in Treasury Regulation Section 1.1441-1(b)(2)(iv)(A).  If no such
successor shall have been appointed by the Borrower or the Required Lenders, as
applicable, and shall have accepted such appointment within thirty (30) days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with notice on the Removal Effective Date.


(h)                 Each Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.


(i)                   To the extent required by any applicable Laws, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax.  Without limiting or expanding the
provisions of Section 2.16, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
30 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the Internal Revenue Service or any other Governmental
Authority as a result of any failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of such Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective).


125

--------------------------------------------------------------------------------





A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error. 
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
clause (i).  The agreements in this clause (i) shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.  For the
avoidance of doubt, a “Lender” shall, for purposes of this clause (i), include
any Swingline Lender and any Issuing Bank.


(j)                   The Lenders irrevocably agree:


(i)                   that any Lien on any Property granted to or held by the
Administrative Agent under any Loan Document shall be automatically released (A)
upon termination of the Commitments and payment in full of all Obligations (in
each case, other than (x) obligations under Secured Hedge Agreements, (y) Cash
Management Obligations and (z) contingent reimbursement and indemnification
obligations, in each case not yet accrued and payable) and the expiration or
termination or cash collateralization of all Letters of Credit, (B) at the time
the Property subject to such Lien is transferred in connection with any transfer
permitted hereunder to any Person (other than in the case of a transfer by a
Loan Party, any transfer to another Loan Party), (C) subject to Section 9.02, if
the release of such Lien is approved, authorized or ratified in writing by the
Required Lenders (or such greater number of Lenders as may be required pursuant
to Section 9.02), or (D) if the Property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guarantee under the applicable Guarantee Agreement pursuant to clause (iii)
below;


(ii)                  (A) to release or subordinate any Lien on any Property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02(e) the
extent and for so long as the contract or other agreement in which such Lien is
granted validly prohibits the creation of any other Lien on such assets and (B)
that the Administrative Agent is authorized (but not required) to subordinate
any Lien on any Property granted to or held by the Administrative Agent under
any Loan Document to the holder of any Lien on such Property that is permitted
by any other clause of Section 6.02 to be senior to the Liens securing the
Obligations; and


(iii)                that any Guarantor shall be automatically released from its
obligations under the Guarantee Agreement if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder.


Upon request by the Administrative Agent at any time, the Required Lenders (or
such greater number of Lenders as may be required pursuant to Section 9.02) will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under the Guarantee Agreement or Security
Agreement pursuant to this paragraph (j).  In each case as specified in this
paragraph (j), the Administrative Agent will (and each Lender irrevocably
authorizes the Administrative Agent


126

--------------------------------------------------------------------------------





to), at the Borrower’s expense, execute and deliver to the applicable Loan Party
such documents as such Loan Party may reasonably request to evidence the release
or subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guarantee Agreement or Security
Agreement, in each case in accordance with the terms of the Loan Documents and
this paragraph (j) and subject to the Administrative Agent’s receipt of a
certification by the Borrower and applicable Loan Party stating that such
transaction is in compliance with this Agreement and the other Loan Documents
and as to such other matters with respect thereto as the Administrative Agent
may reasonably request.


Anything herein to the contrary notwithstanding, none of the Arrangers listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Bank hereunder.


ARTICLE IX


Miscellaneous


SECTION 9.01.  Notices.


(a)                 Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:


(i)                   if to the Borrower, the Administrative Agent, the Issuing
Bank or the Swingline Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 9.01; and


(ii)                 if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)                 Electronic Communications.  Notices and other communications
to the Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative


127

--------------------------------------------------------------------------------





Agent, provided that the foregoing shall not apply to notices to any Lender or
the Issuing Bank pursuant to Article II if such Lender or the Issuing Bank, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)                 The Platform; Borrower Materials.  The Borrower hereby
acknowledges that (a) the Administrative Agent and/or the Arrangers will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Intralinks or another similar
electronic system (the “Platform”), and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or their respective
Subsidiaries or any of their respective securities) (each, a “Public Lender”).
The Borrower hereby agrees that it will identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (i) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof, (ii) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Arrangers, the
Issuing Bank and the Lenders to treat such Borrower Materials as solely
containing information that is either (A) publicly available information or
(B) not material (although it may be sensitive and proprietary) with respect to
the Borrower or the Subsidiaries or any of their respective securities for
purposes of United States Federal securities laws (provided, however, that such
Borrower Materials shall be treated as set forth in Section 9.12, to the extent
such Borrower Materials constitute information subject to the terms thereof),
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (iv) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”  THE PLATFORM IS
PROVIDED “AS IS” AND “AS AVAILABLE”.  THE ADMINISTRATIVE AGENT, ITS RELATED
PARTIES AND THE ARRANGERS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED


128

--------------------------------------------------------------------------------





OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT, ANY OR ITS
RELATED PARTIES OR ANY ARRANGER IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM.


(d)                 Change of Address, Etc.  Each of the Borrower, the
Administrative Agent, the Issuing Bank and the Swingline Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the Issuing Bank
and the Swingline Lender.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.


SECTION 9.02.  Waivers; Amendments.


(a)                 No failure or delay by the Administrative Agent, any Issuing
Bank or any Lender in exercising any right or power hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.


(b)                 Except as otherwise set forth in this Agreement or any other
Loan Document, neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or by the Borrower and the Administrative Agent with the
consent of the Required Lenders; provided, that no such agreement shall (i)
increase the


129

--------------------------------------------------------------------------------





Commitment of any Lender without the written consent of each Lender directly
adversely affected thereby, it being understood that a waiver of any condition
precedent set forth in Section 4.02 or the waiver of any Default or mandatory
prepayment shall not constitute an increase of any Commitment of any Lender,
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest or premium thereon (other than any waiver of the application of
the default rate of interest pursuant to Section 2.12(c), which shall only
require the consent of the Required Lenders), or reduce any fees payable
hereunder, without the written consent of each Lender directly adversely
affected thereby, it being understood that any change to the definition of
“Total Net Leverage Ratio” or in the component definitions thereof shall not
constitute a reduction in such rate or fee, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly adversely
affected thereby, it being understood that the waiver of (or amendment to the
terms of) any mandatory prepayment of the Term Loans shall not constitute a
postponement of any date scheduled for the payment of principal or interest,
(iv) change Section 2.17(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each Lender
directly adversely affected thereby, (v) change any of the provisions of this
Section, the definition of “Required Lenders”, the definition of “Required
Financial Covenant Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder without the written
consent of each Lender, each Lender of the applicable Class or each Lender with
Commitments and Credit Exposure included in the calculation of “Required
Financial Covenant Lenders”, as applicable, (vi) release all or substantially
all of the value of the Guarantees provided by the Guarantors under the
Guarantee Agreement, without the written consent of each Lender (except in
connection with a transaction permitted hereby), (vii) after the Closing Date,
waive or modify any condition precedent set forth in Section 4.02 with respect
to Borrowings of Revolving Loans, without the written consent of the Required
Revolving Lenders or (viii) release all or substantially all of the Collateral
from the Lien of the Collateral Documents, without the written consent of each
Lender (except in connection with a transaction permitted hereby); provided that
(1) no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, any Issuing Bank or the Swingline Lender
hereunder without the prior written consent of the Administrative Agent, the
relevant Issuing Bank or the Swingline Lender, as the case may be, (2) the
Administrative Agent and the Borrower may, with the consent of the other but
without the consent of any other Person, amend, modify or supplement this
Agreement and any other Loan Document to cure any ambiguity, typographical or
technical error, omission, mistake, defect or inconsistency, (3) any waiver,
amendment or other modification of this Agreement that by its terms affects the
rights or duties under this Agreement of the Lenders of one or more Classes (but
not the Lenders of any other Class) may be effected by an agreement or
agreements in writing entered into by the Borrower and the requisite number or
percentage in interest of each affected Class of Lenders that would be required
to consent thereto under this Section if such Class of Lenders were the only
Class of Lenders hereunder at the time, (4) if the terms of any waiver,
amendment or other modification of this Agreement or any other Loan Document
provide that any Class of Loans (together with all accrued interest thereon and
all accrued fees payable with respect to the Commitments of such Class) will be
repaid or paid in full,


130

--------------------------------------------------------------------------------





and the Commitments of such Class (if any) terminated, as a condition to the
effectiveness of such waiver, amendment or other modification, then so long as
the Loans of such Class (together with such accrued interest and fees) are in
fact repaid or paid in full and such Commitments are in fact terminated, in each
case prior to or substantially simultaneously with the effectiveness of such
amendment, then such Loans and Commitments shall not be included in the
determination of the Required Lenders with respect to such amendment and (5) the
provisions of Section 6.09 (and any definition solely as it relates to such
Section) may be amended or modified and any Event of Default arising from a
failure to comply with Section 6.09 may be waived, in each case, with the
consent of solely the Borrower and the Required Financial Covenant Lenders. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
other than an amendment, waiver or consent described in clauses (i), (ii), (iii)
or (iv) above (it being understood that any Commitments or Loans held or deemed
held by any Defaulting Lender shall be excluded for a vote of the Lenders
hereunder requiring any consent of less than all affected Lenders).


Notwithstanding the foregoing, (A) this Agreement and the other Loan Documents
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (i) to add one or
more additional credit facilities to this Agreement and to permit the extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans and Revolving Credit Exposures and
the accrued interest and fees in respect thereof and (ii) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and (B) this Agreement may be amended as contemplated by
Section 2.19 and Section 2.20 with only the consent of such parties as is
provided for by such Sections.


In addition, notwithstanding the foregoing, this Agreement and the other Loan
Documents may be amended with the written consent of the Administrative Agent,
the Borrower and the Lenders providing the Replacement Term Loans (as defined
below) to permit the refinancing of all outstanding Term Loans of any Class
(“Refinanced Term Loans”) with a replacement term loan tranche denominated in
Dollars (“Replacement Term Loans”) hereunder; provided that (a) the aggregate
principal amount of such Replacement Term Loans shall not exceed the aggregate
principal amount of such Refinanced Term Loans, (b) the Applicable Rate for such
Replacement Term Loans shall not be higher than the Applicable Rate for such
Refinanced Term Loans, (c) the Weighted Average Life to Maturity of such
Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Term Loans at the time of such refinancing (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of such Refinanced Term Loans) and (d) all
other terms applicable to such Replacement Term Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Term
Loans than, those applicable to such Refinanced Term Loans (as determined by the
Borrower in good faith), except to the extent necessary to provide for covenants
and other terms applicable to any period after the latest final maturity of the
Term Loans in effect immediately prior to such refinancing.


131

--------------------------------------------------------------------------------





SECTION 9.03.  Expenses; Indemnity; Damage Waiver.


(a)                 The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers and
their Affiliates (limited, in the case of legal expenses, to the reasonable and
documented fees, charges and disbursements of a single counsel for the Arrangers
and the Administrative Agent and their Affiliates (and, if necessary, one local
counsel in each applicable jurisdiction and any reasonably necessary regulatory
counsel)), in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of this Agreement and the other
Loan Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable and documented out-of-pocket
expenses incurred by the relevant Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Bank or any Lender
(limited, in the case of legal expenses, to the reasonable and documented fees,
charges and disbursements of a single counsel (and, if necessary, one local
counsel in each applicable jurisdiction, any reasonably necessary regulatory
counsel and one additional counsel for each group of similarly affected Persons
in the event of a conflict of interest)), in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonable and documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.


(b)                 The Borrower shall indemnify the Administrative Agent, the
Arrangers, each Issuing Bank and each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related reasonable and documented out-of-pocket expenses
(limited, in the case of legal expenses, to the reasonable and documented fees,
charges and disbursements of a single counsel for the Indemnitees (and, if
necessary, one local counsel in each applicable jurisdiction and one additional
counsel for each group of similarly affected Indemnitees in the event of a
conflict of interest)), incurred by or asserted against any Indemnitee arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement or any agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) to the
extent relating to or arising from any of the foregoing, any actual or alleged
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto and whether brought by a
Borrower, its equityholders or any third party; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages,


132

--------------------------------------------------------------------------------





liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (i) the
bad faith, gross negligence or willful misconduct of such Indemnitee or any of
its Related Parties or (ii) the material breach of this Agreement or any other
Loan Document by such Indemnitee or any of its Related Parties or (y) resulted
from any dispute solely among Indemnitees (other than any dispute involving
claims against the Administrative Agent and any Arranger, in each case in its
capacity as such) and not arising out of any act or omission of the Borrower or
any of its Affiliates.  The Borrower shall not be liable for any settlement if
such settlement was effected without its consent (which consent shall not be
unreasonably withheld), but if settled with its written consent, the
indemnification obligations of the Borrower under this Section 9.03(b) shall
apply in respect thereof.  The Borrower shall not, without the prior written
consent of an Indemnitee (which consent shall not be unreasonably withheld or
delayed), effect any settlement of any pending or threatened proceedings in
respect of which indemnity could have been sought hereunder by such Indemnitee
unless (a) such settlement includes an unconditional release of such Indemnitee
in form and substance reasonably satisfactory to such Indemnitee from all
liability on claims that are the subject matter of such proceedings and (b) does
not include any statement as to or any admission of fault, culpability or a
failure to act by or on behalf of any Indemnitee or any injunctive relief or
other non-monetary remedy.


(c)                 To the extent that the Borrower fails to pay any amount
required to be paid by it to the Administrative Agent, an Issuing Bank or the
Swingline Lender under paragraph (a) or (b) of this Section, but without
releasing the Borrower from its obligation to do so, each Lender severally
agrees to pay to the Administrative Agent, the relevant Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, such Issuing
Bank or the Swingline Lender in its capacity as such.


(d)                 To the extent permitted by applicable Laws, no party hereto
shall assert, and each party hereto hereby waives, any claim against any other
party hereto and any Indemnitee on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof; provided, that this clause (d) shall in no way limit the
Borrower’s indemnification obligations set forth in this Section 9.03.


(e)                 All amounts due under this Section shall be payable not
later than fifteen (15) days after written demand therefor; provided, however,
that an Indemnitee shall promptly refund any amount received under this Section
9.03, without interest, to the extent that there is a final judicial or arbitral
determination that such Indemnitee was not entitled to indemnification rights
with respect to such payment pursuant to the express terms of this Section 9.03.


133

--------------------------------------------------------------------------------





SECTION 9.04.  Successors and Assigns.


(a)                 Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of this Section, (ii) by way of participation in accordance with the
provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.


(b)                 Assignments by Lenders.  Any Lender may at any time assign
to one or more assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in LC
Disbursement and in Swingline Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:


(i)                   Minimum Amounts.


(A)               in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitments of any Class and the Loans at the time owing
to it of such Class or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and


(B)                in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.


134

--------------------------------------------------------------------------------





(ii)                 Proportionate Amounts.  Each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not (A) apply to the
Swingline Lender’s rights and obligations in respect of Swingline Loans or (B)
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Classes on a non-pro rata basis;


(iii)                Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:


(A)            the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default pursuant
to Article VII(a), (b), (h) or (i) has occurred and is continuing at the time of
such assignment or (2) such assignment is an assignment of a Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment if it has not responded
to a request for its consent by written notice to the Administrative Agent
within ten (10) Business Days after having received such request;


(B)            the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Loan Commitment or Revolving Commitment if such assignment is to
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender or (2) any Term Loan to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund;


(C)            the consent of the Issuing Banks (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and


(D)            the consent of the Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of Revolving Loans.


(iv)                Assignment and Assumption.  The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


(v)                 No Assignment to the Borrower.  Subject to Section 9.04(h),
no such assignment shall be made to the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.


135

--------------------------------------------------------------------------------





(vi)               No Assignment to Natural Persons.  No such assignment shall
be made to a natural person.


(vii)              No Assignment to a Defaulting Lender.  No such assignment
shall be made to a Defaulting Lender or any Affiliate thereof.


(viii)            No Assignment to a Disqualified Lender.  No such assignment
shall be made to a Disqualified Lender.


The Administrative Agent shall have the right, and the Borrower hereby expressly
authorizes the Administrative Agent, to (A) post the list of Disqualified
Lenders provided by the Borrower and any updates thereto from time to time on
the Platform, including that portion of the Platform that is designated for
“public side” Lenders (it being understood that the list of Disqualified Lenders
shall not be effective until it has been posted to that portion of the Platform
that is designated for “public side” Lenders) or (B) provide the list of
Disqualified Lenders to each Lender requesting the same.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


(c)                  Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts and interest thereon of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


(d)                 Participations.  Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural


136

--------------------------------------------------------------------------------





person, a Defaulting Lender or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in LC
Disbursements and/or Swingline Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the Issuing Bank shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in Section 9.02(b)(i) that affects such Participant.  Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.14, 2.15 and 2.16 (subject to the
limitations and requirements of such Sections and Section 2.18) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section (it being agreed that any
documentation required to be provided under Section 2.16(e) shall be provided
solely to the participating Lender).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant shall be subject to Sections 2.17 and
2.18 as though it were a Lender.  Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts and interest thereon of each participant’s interest in
the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of the participation in question for
all purposes of this Agreement notwithstanding any notice to the contrary.  For
the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.


(e)                 Limitations upon Participant Rights.  A Participant shall
not be entitled to receive any greater payment under Section 2.14 or 2.16 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent or except to
the extent the entitlement to a greater payment results from a Change in Law
after the sale of such participation.


(f)                  Certain Pledges.  Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note(s), if any) to secure


137

--------------------------------------------------------------------------------





obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(g)                 Resignation as Issuing Bank or Swingline Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time JPMorgan Chase Bank, N.A. assigns all of its Revolving Commitment and
Revolving Loans pursuant to subsection (b) above, JPMorgan Chase Bank, N.A. may,
(i) upon 30 days’ notice to the Borrower and the Lenders, resign as Issuing Bank
and/or (ii) upon 30 days’ notice to the Borrower, resign as Swingline Lender. 
In the event of any such resignation as Issuing Bank or Swingline Lender, the
Borrower shall be entitled to appoint from among the Lenders a successor Issuing
Bank or Swingline Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of JPMorgan
Chase Bank, N.A. as Issuing Bank or Swingline Lender, as the case may be.  If
JPMorgan Chase Bank, N.A. resigns as Issuing Bank, it shall retain all the
rights, powers, privileges and duties of the Issuing Bank hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as Issuing Bank and all LC Disbursement with respect thereto (including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in Unreimbursed Amounts pursuant to Section 2.05(c)).  If JPMorgan Chase Bank,
N.A. resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swingline Loans pursuant to Section 2.04.  Upon the appointment
of a successor Issuing Bank and/or Swingline Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Issuing Bank or Swingline Lender, as the case may be, and
(b) the successor Issuing Bank shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to JPMorgan Chase Bank, N.A.  to
effectively assume the obligations of JPMorgan Chase Bank, N.A. with respect to
such Letters of Credit.


(h)                 Notwithstanding anything to the contrary herein, any Lender
under any Class of Incremental Term Loans may, subject to the provisions of
clause (vii) of the last sentence of Section 2.19(a), assign all or any portion
of its Incremental Term Loans of such Class to the Borrower or any Restricted
Subsidiary.


SECTION 9.05.  Survival.  All representations and warranties made hereunder and
in any other Loan Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof.  Such representations and warranties have been or
will be relied upon by the Administrative Agent and each Lender, regardless of
any investigation made by the Administrative Agent or any Lender or on their
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default at the time of any Credit Event, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.  The provisions of Sections 2.14, 2.15, 2.16 and 9.03
and Article VIII shall survive and remain in full force and effect regardless


138

--------------------------------------------------------------------------------





of the consummation of the transactions contemplated hereby, the repayment of
the Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.


SECTION 9.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto as of
the Closing Date, and thereafter shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.  Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or.pdf
shall be effective as delivery of an originally executed counterpart of this
Agreement.


SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 9.08.  Right of Setoff.


(a)                 If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower against any of and all the Obligations of the
Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.  Notwithstanding
anything herein or in any other Loan Document to the contrary, in no event shall
the assets of any Foreign Subsidiary that is not a Loan Party constitute
collateral security for payment of the Obligations of the Borrower or any
Domestic Subsidiary, it being understood that (a) the Equity Interests of any
Foreign Subsidiary that is a first-tier Subsidiary of a Loan Party do not
constitute such an asset (if owned by a Loan Party) and (b) the provisions
hereof shall not limit, reduce or otherwise diminish in any respect the
Borrower’s obligations to make any mandatory prepayment pursuant to Section
2.10(b)(ii).


139

--------------------------------------------------------------------------------





(b)                 To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the Issuing Bank or any Lender, or
the Administrative Agent, the Issuing Bank or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the Issuing Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the Issuing Bank severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Bank Funding Rate from time to time in effect, in the
applicable currency of such recovery or payment.  The obligations of the Lenders
and the Issuing Bank under clause (b) of the preceding sentence shall survive
the payment in full of the Obligations and the termination of this Agreement.


SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process.


(a)                 This Agreement shall be construed in accordance with and
governed by the law of the State of New York (without regard to the conflict of
law principles thereof to the extent that the application of the laws of another
jurisdiction would be required thereby).


(b)                 Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Notwithstanding the foregoing, nothing in
any Loan Document shall affect any right that the Administrative Agent or any
Lender may otherwise have to bring any action or proceeding to enforce any award
or judgment against the Borrower, its Subsidiaries or their respective
properties or to exercise any right under the Collateral Documents against any
Collateral in the courts of any jurisdiction.


(c)                 Each of the parties hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.


140

--------------------------------------------------------------------------------





(d)                 Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.


SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12.  Confidentiality.  Each of the Administrative Agent, the Lenders
and the Issuing Bank agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested or required by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (provided, that to the extent
practicable and permitted by law, the Borrower has been notified prior to such
disclosure so that the Borrower may seek, at the Borrower’s sole expense, a
protective order or other appropriate remedy), (d) to any other party hereto,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or any Eligible Assignee invited to be a Lender pursuant to Section
2.19 or (ii) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to a Borrower and its obligations, (g)
with the consent of the Borrower, or (h) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the Issuing Bank
or any of their respective Affiliates


141

--------------------------------------------------------------------------------





on a nonconfidential basis from a source other than the Borrower.  For purposes
of this Section, “Information” means all information received from the Borrower
or any Subsidiary relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Bank on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary; provided that all
information received after the Closing Date from the Borrower or any of its
Subsidiaries shall be deemed confidential unless such information is clearly
identified at the time of delivery as not being confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.  Notwithstanding the foregoing, any Lender may provide
the list of Disqualified Lenders to any potential assignee or participant on a
confidential basis for the purpose of verifying whether such Person is a
Disqualified Lender.


Each of the Administrative Agent, the Lenders and the Issuing Bank acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.


In addition, the Administrative Agent and the Lenders may disclose the existence
of this Agreement and publicly available information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Administrative Agent and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments and the Loans.


SECTION 9.13.  USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and each other Loan Party, which information includes
the name and address of the Borrower and each other Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and each other Loan Party in accordance
with the Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.


SECTION 9.14.  Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, if at any time the interest rate
applicable to any Loan, together with all fees, charges and other amounts which
are treated as interest on such Loan under applicable Law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable Law, the rate of interest payable in
respect


142

--------------------------------------------------------------------------------





of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.


SECTION 9.15.  No Fiduciary Duty.  In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
and each other Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and the Arrangers, on the other hand, (B) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, each Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower, any other Loan Party
or any of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor any Arranger nor any Lender has any obligation to the
Borrower, any other Loan Party or any of  their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers, the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower, the other Loan Parties and their respective
Affiliates, and neither the Administrative Agent nor any Arranger nor any Lender
has any obligation to disclose any of such interests to the Borrower, any other
Loan Party or any of their respective Affiliates.  To the fullest extent
permitted by Laws, each of the Borrower and the other Loan Parties hereby waives
and releases any claims that it may have against the Administrative Agent, the
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.


SECTION 9.16.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party to this Agreement acknowledges that any liability of any party hereto
(other than a Loan Party) that is an EEA Financial Institution arising under any
Loan Document may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledge and agrees to
be bound by:


143

--------------------------------------------------------------------------------





(a)                 the application of any Write-Down and Conversion Powers by
an EEA Resolution Authority to any such liabilities arising hereunder which may
be payable to it by any party hereto (other than a Loan Party) that is an EEA
Financial Institution; and


(b)                 the effects of any Bail-In Action on any such liability,
including, if applicable:


(i)                   a reduction in full or in part or cancellation of any such
liability;


(ii)                  a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)                the variation of the terms of such liability in connection
with the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


 
144

--------------------------------------------------------------------------------

 
EXHIBIT B


CREDIT AGREEMENT


dated as of


June 30, 2015,
and as amended by Amendment No. 1 dated as of February 13, 2017


among


CABLE ONE, INC.,
as the Borrower,


THE LENDERS PARTY HERETO,


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent
___________________________


JPMORGAN CHASE BANK, N.A.
and
WELLS FARGO SECURITIES, LLC,
as Joint Bookrunners and Joint Lead Arrangers


BANK OF AMERICA, N.A.
and
ROYAL BANK OF CANADA
as Co-Documentation Agents



--------------------------------------------------------------------------------



TABLE OF CONTENTS



   
Page
     
ARTICLE I
 
DEFINITIONS
     
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
44
SECTION 1.03.
Terms Generally
44
SECTION 1.04.
Accounting Terms; GAAP
44
SECTION 1.05.
Payments on Business Days
45
SECTION 1.06.
Limited Condition Transactions
45
SECTION 1.07.
Rounding
46
SECTION 1.08.
Letter of Credit Amounts
46
     
ARTICLE II
 
THE CREDITS
     
SECTION 2.01.
Commitments
47
SECTION 2.02.
Loans and Borrowings
47
SECTION 2.03.
Requests for Borrowings
48
SECTION 2.04.
Swingline Loans
49
SECTION 2.05.
Letters of Credit
52
SECTION 2.06.
Funding of Borrowings
60
SECTION 2.07.
[Reserved]
61
SECTION 2.08.
Termination and Reduction of Commitments
61
SECTION 2.09.
Repayment of Loans; Evidence of Debt
61
SECTION 2.10.
Prepayment of Loans
63
SECTION 2.11.
Fees
67
SECTION 2.12.
Interest
69
SECTION 2.13.
Alternate Rate of Interest
69
SECTION 2.14.
Increased Costs
70
SECTION 2.15.
Break Funding Payments
71
SECTION 2.16.
Taxes
72
SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
75
SECTION 2.18.
Mitigation Obligations; Replacement of Lenders
76
SECTION 2.19.
Incremental Facilities
77
SECTION 2.20.
Extended Term Loans and Extended Revolving Commitments
80
SECTION 2.21.
Defaulting Lenders.
82
SECTION 2.22.
Illegality
85
SECTION 2.23.
Flood Regulations
85
     
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
     
SECTION 3.01.
Organization; Powers; Subsidiaries
86
SECTION 3.02.
Authorization; Enforceability
87
SECTION 3.03.
Governmental Approvals; No Conflicts
87
SECTION 3.04.
Financial Statements; Financial Condition; No Material Adverse Change
87

 
 
-i-

--------------------------------------------------------------------------------

 
 
SECTION 3.05.
Properties
88
SECTION 3.06.
Litigation and Environmental Matters
88
SECTION 3.07.
Compliance with Laws
88
SECTION 3.08.
Investment Company Status
89
SECTION 3.09.
Taxes
89
SECTION 3.10.
Solvency
89
SECTION 3.11.
ERISA
89
SECTION 3.12.
Disclosure
89
SECTION 3.13.
Federal Reserve Regulations
90
SECTION 3.14.
Security Interests
90
SECTION 3.15.
USA PATRIOT Act
90
SECTION 3.16.
Anti-Corruption Laws and Sanctions
90
SECTION 3.17.
Franchises, Licenses and Permits
90
SECTION 3.18.
Cable Systems; etc.
91
SECTION 3.19.
Insurance
93
     
ARTICLE IV
 
CONDITIONS
     
SECTION 4.01.
Initial Credit Events
93
SECTION 4.02.
Subsequent Credit Events
95
     
ARTICLE V
 
AFFIRMATIVE COVENANTS
     
SECTION 5.01.
Financial Statements and Other Information
96
SECTION 5.02.
Notices of Material Events
98
SECTION 5.03.
Existence; Conduct of Business
99
SECTION 5.04.
Payment of Taxes
99
SECTION 5.05.
Maintenance of Properties; Insurance
99
SECTION 5.06.
Books and Records; Inspection Rights
100
SECTION 5.07.
Compliance with Laws
100
SECTION 5.08.
Use of Proceeds and Letters of Credit
100
SECTION 5.09.
Further Assurances; Additional Security and Guarantees
101
SECTION 5.10.
[Reserved].
103
SECTION 5.11.
Designation of Subsidiaries
103
     
ARTICLE VI
 
NEGATIVE COVENANTS
     
SECTION 6.01.
Indebtedness
103
SECTION 6.02.
Liens
107
SECTION 6.03.
Fundamental Changes
110
SECTION 6.04.
Restricted Payments
111
SECTION 6.05.
Investments
112
SECTION 6.06.
Prepayments, Etc. of Indebtedness
114
SECTION 6.07.
Transactions with Affiliates
115
SECTION 6.08.
Changes in Fiscal Year
116
SECTION 6.09.
Financial Covenants
116
SECTION 6.10.
Burdensome Agreements
116
SECTION 6.11.
Dispositions
117

 
 
-ii-

--------------------------------------------------------------------------------

 
 
SECTION 6.12.
Lines of Business
119
SECTION 6.13.
Amendments to Organizational Documents
119
     
ARTICLE VII
 
EVENTS OF DEFAULT
     
ARTICLE VIII
 
THE ADMINISTRATIVE AGENT
     
ARTICLE IX
 
MISCELLANEOUS
     
SECTION 9.01.
Notices
127
SECTION 9.02.
Waivers; Amendments
129
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
132
SECTION 9.04.
Successors and Assigns
134
SECTION 9.05.
Survival
139
SECTION 9.06.
Counterparts; Integration; Effectiveness
139
SECTION 9.07.
Severability
139
SECTION 9.08.
Right of Setoff
140
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
140
SECTION 9.10.
WAIVER OF JURY TRIAL
141
SECTION 9.11.
Headings
141
SECTION 9.12.
Confidentiality
142
SECTION 9.13.
USA PATRIOT Act
143
SECTION 9.14.
Interest Rate Limitation
143
SECTION 9.15.
No Fiduciary Duty
143
SECTION 9.16.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
144



SCHEDULES:


Schedule 2.01
–
Commitments / Specified LC Exposure Sublimits
Schedule 3.01
–
Subsidiaries
Schedule 3.06
–
Disclosed Matters
Schedule 3.17
–
Franchise and License Matters
Schedule 3.18
–
Matters Relating to Cable Systems
Schedule 5.09(c)
–
Post-Closing Matters
Schedule 6.01
–
Existing Indebtedness
Schedule 6.02
–
Existing Liens
Schedule 6.05(f)
–
Investments
Schedule 6.07
–
Affiliate Transactions
Schedule 6.11
–
Dispositions
Schedule 6.10
–
Burdensome Agreements
Schedule 9.01
–
Notices



 
-iii-

--------------------------------------------------------------------------------

 
EXHIBITS:


Exhibit A
–
Form of Assignment and Assumption
Exhibit B
–
Form of Term Note
Exhibit C
–
Form of Revolving Note
Exhibit D
–
Form of Security Agreement
Exhibit E
–
Form of Borrowing Request
Exhibit F
–
Form of Swingline Loan Notice
Exhibit G
–
Form of Compliance Certificate
Exhibit H
–
Form of Guarantee Agreement
Exhibit I-1
–
Form of U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes)
Exhibit I-2
–
Form of U.S. Tax Certificate (For Foreign Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)
Exhibit I-3
–
Form of U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit I-4
–
Form of U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships
for U.S. Federal Income Tax Purposes)
Exhibit J
–
Form of First Lien Intercreditor Agreement
Exhibit K
–
Form of Discounted Prepayment Option Notice
Exhibit L
–
Form of Lender Participation Notice
Exhibit M
–
Form of Discounted Voluntary Prepayment Notice



-iv-

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT (this “Agreement”) dated as of June 30, 2015, as amended on
February 13, 2017 pursuant to Amendment No. 1 to the Credit Agreement, dated as
of February 13, 2017, among CABLE ONE, INC., the LENDERS party hereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent and Wells Fargo Bank, National
Association, as Syndication Agent.


The parties hereto agree to the following:


ARTICLE I


Definitions


SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:


“Acceptable Discount” has the meaning provided in Section 2.10(c)(iii).


“Acceptance Date” has the meaning provided in Section 2.10(c)(ii).


“Acquired Entity or Business” means each Person, property, business or assets
acquired by the Borrower or a Subsidiary, to the extent not subsequently sold,
transferred or otherwise disposed of by the Borrower or such Subsidiary.


“Acquisition Amendments Effective Date” means the date on which all conditions
precedent set forth in Section 3 of Amendment No. 1 are satisfied (or waived as
provided for therein).


“Act” has the meaning assigned in Section 9.13.


“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent, be in the form of an
amendment and restatement of this Agreement) providing for any Incremental Term
Loans, assumption of Escrow Incremental Term Loans, Increased Commitments,
Replacement Term Loans, Extended Term Loans or Extended Revolving Commitments
which shall be consistent with the applicable provisions of this Agreement
relating to Incremental Term Loans, assumption of Escrow Incremental Term Loans,
Increased Commitments, Replacement Term Loans, Extended Term Loans or Extended
Revolving Commitments and otherwise satisfactory to the Administrative Agent and
the Borrower.


“Adjusted LIBO Rate” means, with respect to any Loan for any Interest Period, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%)
equal to (a) the Eurocurrency Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.


“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, or any successor administrative
agent.


1

--------------------------------------------------------------------------------





“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.01, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Agency Fee Letter” means the administrative agency fee letter, dated as of the
Closing Date, between the Borrower and the Administrative Agent.


“Agreement” has the meaning assigned in the preamble hereto.


“Amendment No. 1” means Amendment No. 1 to this Agreement dated as of February
13, 2017.


“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.


“Annualized Operating Cash Flow” means, for any fiscal quarter, an amount equal
to Consolidated Operating Cash Flow for such fiscal quarter multiplied by four.


“Applicable Discount” has the meaning provided in Section 2.10(c)(iii).


“Applicable Percentage” means, with respect to any Lender and as applicable (a)
with respect to Revolving Loans, LC Exposure or Swingline Loans of any Class, a
percentage equal to a fraction the numerator of which is such Lender’s Revolving
Commitment of such Class and the denominator of which is the aggregate Revolving
Commitment of such Class of all Revolving Lenders of such Class (and if the
Revolving Commitments of such Class have terminated or expired, the Applicable
Percentages shall be determined based upon such Lender’s share of the aggregate
Revolving Credit Exposures of such Class at that time) and (b) with respect to
the Term Loans of any Class, a percentage equal to a fraction the numerator of
which is such Lender’s outstanding principal amount of the Term Loans of such
Class and the denominator of which is the aggregate outstanding amount of the
Term Loans of such Class.


“Applicable Period” has the meaning assigned to such term in the definition of
“Applicable Rate.”


“Applicable Rate” means (i) 1.50% in the case of Eurocurrency Initial Term
Loans, (ii) 1.50% in the case of Eurocurrency Revolving Loans, (iii) 0.50%, in
the case of Base Rate Loans and Swingline Loans, and (iv) 0.25%, in the case of
commitment fees; provided that, the Applicable Rate with respect to Initial Term
Loans, Revolving Loans and Swingline Loans shall be subject to adjustment
following each date of delivery of financial statements of the Borrower


2

--------------------------------------------------------------------------------





pursuant to Section 5.01(a) or (b) (“Financials”), based on the Total Net
Leverage Ratio as of the end of the period covered by such financial statements,
as follows:


Level
 
Total Net Leverage Ratio:
 
Eurocurrency Initial Term Loans
   
Base Rate Initial Term Loans
   
Eurocurrency Revolving Loans
   
Base Rate Revolving Loans and Swingline Loans
   
Commitment Fee
   
1
 
Greater than 4.00 to 1.00
   
2.25
%
   
1.25
%
   
2.25
%
   
1.25
%
   
0.40
%
 
2
 
Less than or equal to 4.00 to 1.00 but greater than 3.00 to 1.00
   
2.00
%
   
1.00
%
   
2.00
%
   
1.00
%
   
0.35
%
 
3
 
Less than or equal to 3.00 to 1.00 but greater than 2.00 to 1.00
   
1.75
%
   
0.75
%
   
1.75
%
   
0.75
%
   
0.30
%
 
4
 
Less than or equal to 2.00 to 1.00
   
1.50
%
   
0.50
%
   
1.50
%
   
0.50
%
   
0.25
%



Any increase or decrease in the Applicable Rates for Initial Term Loans,
Revolving Loans or Swingline Loans resulting from a change in the Total Net
Leverage Ratio shall become effective as of the first Business Day immediately
following the date of delivery of the Financials; provided that Level 1 pricing
shall apply at the option of the Administrative Agent or at the request of the
Required Lenders as of the first Business Day after the date on which such
Financials were required to have been delivered but have not been delivered
pursuant to Section 5.01(a) or (b) and shall continue to so apply to and
including the date on which such Financials are so delivered (and thereafter the
Level otherwise determined in accordance with this definition shall apply).


In the event that any Financials previously delivered were incorrect or
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Rate for any period (an
“Applicable Period”) than the Applicable Rate applied for such Applicable
Period, then (i) the Borrower shall as soon as practicable deliver to the
Administrative Agent the correct Financials for such Applicable Period, (ii) the
Applicable Rate shall be determined as if the Level for such higher Applicable
Rate were applicable for such Applicable Period, and (iii) the Borrower shall
within 3 Business Days of demand thereof by the Administrative Agent pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Rate for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with this Agreement. 
This paragraph shall not limit the rights of the Administrative Agent and
Lenders with respect to any Event of Default.


3

--------------------------------------------------------------------------------





“Approved Bank” has the meaning assigned to such term in the definition of “Cash
Equivalents.”


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means JPMorgan Chase Bank, N.A. and Wells Fargo Securities, LLC.


“Asset Sale” means any Disposition of Property or series of related Dispositions
of Property pursuant to clause (k) of Section 6.11 which yields net cash
proceeds to the Borrower or any of its Restricted Subsidiaries in excess of
$12,000,000 in the aggregate for any such Disposition or series of related
Dispositions.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04 of this Agreement), and received by the Administrative
Agent, in the form of Exhibit A or any other form approved by the Administrative
Agent.


“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.05(b)(iii).


“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Revolving Credit Maturity Date and the date of
termination of the Revolving Commitments in accordance with the provisions of
this Agreement.


“Available Amount” means, at any time (the “Reference Time”), an amount equal
to:


(a)                 the sum, without duplication, of:


(i)               an amount equal to 50% of the cumulative amount of
Consolidated Net Income for the period commencing on the first day of the fiscal
quarter in which the Closing Date occurs and ending on the last day of the most
recent fiscal quarter of the Borrower completed prior to the Reference Time for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b) (or, if Consolidated Net Income for such period is negative, 100% of such
negative amount), plus


(ii)              the aggregate net cash proceeds received after the Closing
Date and at or prior to the Reference Time by the Borrower either (1) as capital
contributions (other than from any of its Restricted Subsidiaries) or (2) from
the issuance or sale (other than to any of its Restricted Subsidiaries) of
Qualified Equity Interests (other than Designated Preferred Stock), plus


4

--------------------------------------------------------------------------------





(iii)            the aggregate net cash proceeds received after the Closing Date
and at or prior to the Reference Time by the Borrower (other than from any of
its Restricted Subsidiaries) upon the exercise of any options, warrants or
rights to purchase Qualified Equity Interests (other than Designated Preferred
Stock) (and excluding the Net Cash Proceeds from the exercise of any options,
warrants or rights to purchase Qualified Equity Interest financed, directly or
indirectly, using funds borrowed from the Borrower or any Restricted Subsidiary
until and only to the extent such borrowing is repaid), plus


(iv)            the aggregate net cash proceeds received after the Closing Date
and at or prior to the Reference Time by the Borrower (other than from any of
its Restricted Subsidiaries) from the conversion or exchange, if any, of
Indebtedness or Disqualified Equity Interests of the Borrower or its Restricted
Subsidiaries into or for Qualified Equity Interests plus, to the extent such
Indebtedness or Disqualified Equity Interests were issued after the Closing
Date, the aggregate net cash proceeds received by the Borrower from their
original issuance (other than from any of its Restricted Subsidiaries) (and
excluding the net cash proceeds from the conversion or exchange of Indebtedness
or Disqualified Equity Interests financed, directly or indirectly, using funds
borrowed from the Borrower or any Restricted Subsidiary until and only to the
extent such borrowing is repaid), plus


(v)            100% of the aggregate amount received in cash by means of (i) the
sale or other disposition (other than to the Borrower or a Restricted
Subsidiary) of Investments made pursuant to Section 6.05(l) by the Borrower or
its Restricted Subsidiaries and repurchases and redemptions of such Investments
from the Borrower or its Restricted Subsidiaries and repayments of loans or
advances which constitute such Investments made pursuant to Section 6.05(l) by
the Borrower or its Restricted Subsidiaries, in each case to the extent that
such amounts were not otherwise included in the Consolidated Net Income of the
Borrower for such period, plus


(vi)            in the case of the redesignation of an Unrestricted Subsidiary
as a Restricted Subsidiary or the merger, amalgamation or consolidation of an
Unrestricted Subsidiary into the Borrower or a Restricted Subsidiary or the
transfer of all or substantially all of the assets of an Unrestricted Subsidiary
to the Borrower or a Restricted Subsidiary after the Closing Date, the lesser of
(x) the fair market value of the Investment in such Unrestricted Subsidiary (or
the assets transferred), as determined in good faith by the Company, at the time
of the redesignation of such Unrestricted Subsidiary as a Restricted Subsidiary
or at the time of such merger, amalgamation or consolidation or transfer of
assets (after taking into consideration any Indebtedness associated with the
Unrestricted Subsidiary so designated or merged, amalgamated or consolidated or
Indebtedness associated with the assets so transferred) and (y) the amount of
Investments made in such Unrestricted Subsidiary in reliance on the Available
Amount, minus


(b)                 the sum, without duplication, of:


5

--------------------------------------------------------------------------------





(i)               the aggregate amount of Restricted Payments made pursuant to
Section 6.04(g)(y) prior to the Reference Time; plus


(ii)             the aggregate amount of Investments made in reliance on
Section 6.05(l) prior to the Reference Time; plus


(iii)            the aggregate amount of prepayments of Junior Financing made in
reliance on Section 6.06(a)(iii)(B) prior to the Reference Time.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that the Adjusted LIBO
Rate for any day shall be based on the Eurocurrency Rate at approximately 11:00
a.m. London time on such day, subject to the interest rate floor set forth in
the definition of the term “Eurocurrency Rate”.  Any change in the Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.


“Basic Subscribers” means, as at any date, (a) single household dwellings with
one or more television sets that receive a package of over-the-air-broadcast
stations, local access channels or certain satellite-delivered cable television
services from a Cable System, plus, without duplication, (b) the number of
subscribers determined by dividing the aggregate dollar monthly amount billed
for basic service to bulk subscribers (hotels, motels, apartment buildings,
hospitals and the like) located in a particular Cable System by the applicable
combined limited and expanded cable rate charged to basic subscribers in such
Cable System, plus (c) connections to schools, libraries, local government
offices and employee households that may not be charged for limited and expanded
cable services but may be charged for premium units, pay-per-view events or
high-speed Internet service.


“Blocker” means RBI Blocker Corp., a Delaware corporation.


“Bona Fide Debt Fund” means any fund or investment vehicle that is primarily
engaged in the making, purchasing, holding or otherwise investing in commercial
loans, bonds and other similar extensions of credit in the ordinary course.


“Borrower” means Cable One, Inc., a Delaware corporation.


6

--------------------------------------------------------------------------------





“Borrower Materials” has the meaning assigned in Section 9.01(c).


“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) Term Loans of a single Class made on
the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect or (c) a Swingline Loan.


“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York and if such day relates to any interest rate
settings as to a Eurocurrency Loan, any fundings, disbursements, settlements and
payments in respect of any such Eurocurrency Loan, or any other dealings to be
carried out pursuant to this Agreement in respect of any such Eurocurrency Loan,
means any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market.


“Cable System” has the meaning set forth in 47 U.S.C. Section 522(7).


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on the Closing Date, and
the amount of such obligations as of any date shall be the capitalized amount
thereof determined in accordance with GAAP as in effect on the Closing Date that
would appear on a balance sheet of such Person prepared as of such date.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank and the Revolving
Lenders, as collateral for the LC Exposures, cash or deposit account balances
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Bank (which documents are hereby consented
to by the Revolving Lenders).  Cash Collateral shall be maintained in blocked,
non-interest bearing deposit accounts at JPMorgan Chase Bank, N.A.
 
“Cash Equivalents” means


(1)                 any evidence of Indebtedness issued or directly and fully
and unconditionally guaranteed or insured by the United States government or any
agency or instrumentality thereof and having a maturity of 24 months or less
from the date of acquisition;


(2)                 time deposits, certificates of deposit, and bank notes of
any financial institution that (i) is a Lender or (ii) is a member of the
Federal Reserve System (or organized in any foreign country recognized by the
United States) and whose senior unsecured debt is rated at least A‑2, P‑2, or
F-2, short-term, or A or A2, long-term, by Moody’s, S&P or Fitch (any such bank
in the foregoing clause (i) or (ii) being an “Approved Bank”).  Issues


7

--------------------------------------------------------------------------------





with only one short-term credit rating must have a minimum credit rating of A‑
1, P‑1 or F 1;


(3)                 commercial paper, including asset-backed commercial paper,
and floating or fixed rate notes issued by an Approved Bank or a corporation or
special purpose vehicle (other than an Affiliate or Subsidiary of the Borrower)
organized and existing under the laws of the United States of America, any state
thereof or the District of Columbia (or any foreign country recognized by the
United States) rated at least A‑2 by S&P and at least P‑2 by Moody’s and having
a maturity of not more than 12 months from the date of acquisition;


(4)                 asset-backed securities rated AAA by Moody’s, S&P, or Fitch,
with weighted average lives of 12 months or less (measured to the next maturity
date);


(5)                 repurchase agreements and reverse repurchase agreements
relating to marketable direct obligations issued or unconditionally guaranteed
or insured by the government or any agency or instrumentality of the United
States maturing within 365 days from the date of acquisition;


(6)                 readily marketable direct obligations issued by any state,
commonwealth or territory of the United States or any political subdivision or
taxing authority thereof having a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s or BBB- (or the equivalent) by S&P, and in each such case
with a “stable” or better outlook, with maturities of 24 months or less from the
date of acquisition;


(7)                 Investments with average maturities of 24 months or less
from the date of acquisition in money market funds rated “AAA” (or the
equivalent thereof) or better by S&P or “Aaa3” (or the equivalent thereof) or
better by Moody’s (or reasonably equivalent ratings of another internationally
recognized rating agency);


(8)                 money market funds which invest substantially all of their
assets in assets described in the preceding clauses (1) through (7); and


(9)                 instruments equivalent to those referred to in clauses (1)
through (8) above denominated in any foreign currency comparable in credit
quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Subsidiary organized in such jurisdiction.


“Cash Management Bank” means any Person that is the Administrative Agent, a
Lender or an Affiliate of the Administrative Agent or a Lender at the time the
Borrower or any Restricted Subsidiary initially incurred any Cash Management
Obligation to such Person (or on the Closing Date, in the case of Cash
Management Obligations existing on the Closing Date).


“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of treasury
management services (including controlled disbursements, zero balance
arrangements, cash sweeps, corporate credit


8

--------------------------------------------------------------------------------





card and other card services (including commercial (or purchasing) card
programs), automated clearinghouse transactions, return items, overdrafts,
temporary advances, interest and fees and interstate depository network
services) provided to the Borrower or any Restricted Subsidiary.


“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any tangible Property in excess of $12,000,000.


“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.


“Change in Control” means (a) the acquisition of beneficial ownership, directly
or indirectly, by any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
Closing Date), of Equity Interests representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower, (b) the Borrower is liquidated or dissolved or adopts a plan of
dissolution or (c) a “change in control” or any comparable term under, and as
defined in, the Senior Notes Indenture or any agreement governing Material
Indebtedness (other than any Material Indebtedness discharged as part of the
Target Refinancing), shall have occurred.  For the avoidance of doubt, the
consummation of the Spin-Off shall not constitute a Change in Control.


“Change in Law” means (a) the adoption of any law, treaty, rule or regulation
after the date of this Agreement, (b) any change in any law, treaty, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.


“Charges” has the meaning assigned to such term in Section 9.14.


“Class” when used in reference to any (x) Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Initial
Term Loans, Incremental Term Loans of any series, Extended Term Loans of any
series, Replacement Term Loans of any series or Swingline Loans and (y) when
used with respect to any Commitment, refers to whether such Commitment is a Term
Loan Commitment, Revolving Commitment or Extended Revolving Commitment of any
series.


“Closing Date” means the date on which the conditions specified in Section 4.01
of this Agreement were satisfied (or waived in accordance with Section 9.02 of
this Agreement).


9

--------------------------------------------------------------------------------





“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Co-Documentation Agents” means Bank of America, N.A. and Royal Bank of Canada.


“Collateral” means all the “Collateral” (or any equivalent term) as defined in
any Collateral Document and all Mortgaged Properties and all other property of
whatever kind and nature subject or purported to be subject from time to time to
a Lien under any Collateral Document.


“Collateral Documents” means, collectively, the Security Agreement, each
Mortgage, each guarantee agreement, security agreement, intellectual property
security agreement, pledge agreement or other similar agreement delivered to the
Administrative Agent and the Lenders pursuant to Section 5.09 and each of the
other agreements, instruments or documents executed by any Loan Party that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.


“Commitment” means a Revolving Commitment, Extended Revolving Commitment or Term
Loan Commitment.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Consolidated Net Income” means,  for any period, the consolidated net income
(or loss) of the Borrower and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that, GAAP
to the contrary notwithstanding, there shall be excluded, without duplication:


(a) the net income (or loss) of any Person (other than a Restricted Subsidiary
of the Borrower) in which the Borrower or any of its Restricted Subsidiaries has
an ownership interest, except to the extent that any such income is actually
received in cash (or in kind and converted to cash) by the Borrower or such
Restricted Subsidiary in the form of dividends or similar distributions,


(b) solely for the purpose of determining the Available Amount, the net income
(or loss) of any Restricted Subsidiary of the Borrower that is not a Guarantor
to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
requirement of Law applicable to such Restricted Subsidiary, except to the
extent that any such income is actually received in cash (or in kind and
converted to cash) by the Borrower or a Restricted Subsidiary that is a
Guarantor,


(c) the cumulative effect of a change in accounting principles during such
period,


(d) any income (or loss) from discontinued operations,


(e) any non-cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights,
employee benefit plans or agreements, stock options, restricted stock or other
rights, and any non-cash deemed finance charges


10

--------------------------------------------------------------------------------





or expenses in respect of any pension liabilities or other retiree provisions or
on the revaluation of any benefit plan obligation and any non-cash charges or
expenses in respect of curtailments, discontinuations or modifications to
pension plans; and


(f) the effects of purchase accounting, fair value accounting or
recapitalization accounting adjustments (including the effects of such
adjustments pushed down to the Borrower and its Restricted Subsidiaries)
resulting from the application of purchase accounting, fair value accounting or
recapitalization accounting in relation to the Transactions or any acquisition
or divestiture consummated before or after the Closing Date, and the
amortization, write-down or write-off of any amounts thereof.


“Consolidated Operating Cash Flow” means, for any period with respect to the
Borrower and its Restricted Subsidiaries, Consolidated Net Income for such
period plus, without duplication and (except with respect to clause (vii) below)
to the extent deducted in computing Consolidated Net Income for such period, the
sum of:


(i) total income tax expense;


(ii) interest expense, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness;


(iii) depreciation and amortization expense;


(iv) any extraordinary, non-recurring or unusual expenses or losses, in each
case, including any restructuring charges or integration costs;


(v) losses on Dispositions of assets outside of the ordinary course of business;


(vi) other non-cash items reducing such Consolidated Net Income; and


(vii) the amount of “run-rate” cost savings projected by the Borrower in good
faith, net of the amount of actual benefits realized during such period (which
cost savings shall be calculated on a pro forma basis as though they had been
realized on the first day of such period) from actions taken or to be taken
within four fiscal quarters of any Investment, Permitted Acquisition or
Disposition, in each case with respect to a business (as such term is used in
Regulation S-X Rule 11-01), a cable system, a company, a segment, an operating
division or unit or line of business; provided that (A) (x) such cost savings
are reasonably identifiable and expected by the Borrower to be achieved based on
such actions and (y) the benefits resulting therefrom are anticipated by the
Borrower to be realized within twelve (12) months of such Investment, Permitted
Acquisition or Disposition and (B) the aggregate amount added back pursuant to
this clause (vii) for any period shall not exceed (1) 15% of Consolidated
Operating Cash Flow for such period (calculated prior to giving effect to this
clause (vii)) plus (2) the amount of any such cost savings of the type that
would be permitted to be included in pro forma financial statements prepared in
accordance with Regulation S-X under the Securities Act of 1933, as amended,
minus, without duplication and to the extent included in the statement of
Consolidated Net Income for such period, the sum of (i) any extraordinary or
non-recurring or unusual income or gains, (ii) gains on Dispositions of


11

--------------------------------------------------------------------------------





assets outside of the ordinary course of business and (iii) other non-cash items
increasing such Consolidated Net Income, all as determined on a consolidated
basis in accordance with GAAP.


“Consolidated Subsidiaries” means Subsidiaries that would be consolidated with
the Borrower in accordance with GAAP.


“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.


“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (i) the aggregate principal amount of Indebtedness of the
Borrower and its Restricted Subsidiaries outstanding as of such time calculated
on a consolidated basis in accordance with GAAP (other than Indebtedness
described in clause (c), (d), (e) (except to the extent supporting Indebtedness
described in clauses (a), (b) and (g) of the definition of “Indebtedness”), (h),
(i) or (j) of the definition of “Indebtedness” (provided that there shall be
included in Consolidated Total Indebtedness, any Indebtedness in respect of
drawings thereunder to the extent not reimbursed within two Business Days after
the date of such drawing) plus (ii) the principal amount of any obligations of
any Person (other than the Borrower or any Restricted Subsidiary) of the type
described in the foregoing clause (i) that are Guaranteed by the Borrower or any
Restricted Subsidiary (whether or not reflected on a consolidated balance sheet
of the Borrower).


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means, with respect to any Person, the power, directly or indirectly,
to direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.


“Credit Event” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.


“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) the aggregate amount
of its Term Loans outstanding at such time.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Declined Proceeds” shall have the meaning assigned to such term in
Section 2.10(b)(iv).


“Default” means any event or condition, which constitutes an Event of Default
or, which upon notice, lapse of time or both would, unless cured or waived,
become an Event of Default.


12

--------------------------------------------------------------------------------





“Default Rate” has the meaning set forth in Section 2.12(c).


“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of any Class of Loans within two Business Days of the date such Loans
were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, any Issuing Bank, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any Issuing Bank or Swingline Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or a Bail-In Action, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to the Borrower, each Issuing Bank, the Swingline Lender and each Lender.


“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a disposition pursuant to Section 6.11 that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation, less the amount of cash or Cash
Equivalents received in connection with a subsequent sale of or conversion of or
collection on such Designated Non-Cash Consideration.


13

--------------------------------------------------------------------------------





“Designated Preferred Stock” means Preferred Stock (other than Disqualified
Equity Interests) of the Borrower that is issued for cash (other than to a
Restricted Subsidiary of the Borrower) and is so designated as Designated
Preferred Stock, pursuant to a certificate of a Responsible Officer, on or prior
to the issue date thereof.


“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.


“Discount Range” has the meaning provided in Section 2.10(c)(ii).


“Discounted Voluntary Prepayment” has the meaning provided in Section
2.10(c)(i).


“Discounted Voluntary Prepayment Notice” has the meaning provided in Section
2.10(c)(v).


“Disposition” means, with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof, and
the terms “Dispose” and “Disposed of” have correlative meanings, but excluding,
licenses and leases entered into in the ordinary course of business or that are
customarily entered into by companies in the same or similar lines of business.


“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control, public equity offering or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control, public equity offering or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments and the expiration,
cancellation, termination or cash collateralization of any Letters of Credit in
accordance with the terms hereof), (b) is redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests and except as
permitted in clause (a) above), in whole or in part, (c) requires the scheduled
payments of dividends in cash (for this purpose, dividends shall not be
considered required if the issuer has the option to permit them to accrue,
cumulate, accrete or increase in liquidation preference or if the Borrower has
the option to pay such dividends solely in Qualified Equity Interests), or (d)
is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is 91 days after the Latest Maturity Date.


“Disqualified Lenders” means (i) those Persons identified by the Borrower to the
Administrative Agent in writing prior to January 17, 2017, (ii) those Persons
who are competitors of the Borrower identified by the Borrower to the
Administrative Agent from time to time as provided below and (iii) any Affiliate
of any Person described in clause (i) or competitor described in clause (ii)
that is identified by the Borrower to the Administrative Agent in writing from
time to time or that is reasonably identifiable solely by virtue of its name as
an Affiliate of such Person, other than an Affiliate of a Person described in
clause (ii) that is a Bona Fide Debt Fund; provided


14

--------------------------------------------------------------------------------





that no updates to the list of Disqualified Lenders shall be deemed to
retroactively disqualify any parties that have previously validly acquired an
assignment or participation in respect of the Loans or that is party to a
pending trade from continuing to hold or vote such previously acquired
assignments and participations or completing such trade, as applicable, on the
terms set forth herein for Lenders that are not Disqualified Lenders.  Any
supplement to the list of Disqualified Lenders pursuant to clause (ii) or (iii)
above shall be sent by the Borrower to the Administrative Agent by email to
JPMDQ_Contact@jpmorgan.com and such supplement shall take effect three Business
Days after such notice is received by the Administrative Agent.


“Dollars” or “$” refers to lawful money of the United States of America.


“Domestic Subsidiary” means a Restricted Subsidiary organized under the laws of
the United States, any state thereof or the District of Columbia.


“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.04(b)(v), (vi), (vii) and (viii) (subject to such
consents, if any, as may be required under Section 9.04(b)(iii)).


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, or written notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
imposing liability or standards of conduct concerning protection of the
environment, preservation or reclamation of natural resources, the release or
threatened release of any hazardous or toxic material or, as it relates to
exposure to hazardous or toxic materials, health and safety matters.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement


15

--------------------------------------------------------------------------------





or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.


“ERISA Event” means (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (e) the incurrence by the Borrower, a Subsidiary or any ERISA Affiliate of
any liability under Title IV of ERISA with respect to the termination of any
Plan or Multiemployer Plan; (f) the receipt by the Borrower, a Subsidiary or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or to appoint a trustee to administer any
Plan under Section 4042 of ERISA; (g) the incurrence by the Borrower, a
Subsidiary or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (h) the
receipt by the Borrower, a Subsidiary or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Borrower, a Subsidiary or any
ERISA Affiliate of any notice, concerning the impending imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA, (i) the
withdrawal of any of the Borrower, a Subsidiary or any ERISA Affiliate from a
Plan subject to Section 4063 of ERISA during a plan year in which such entity
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA or (j) the imposition of a lien or security interest in
favor of the PBGC or any Plan on any assets of the Borrower or any Subsidiary
under Section 430(k) of the Code or under Section 4068 of ERISA.


“Escrow Assumption” means, with respect to any Escrow Incremental Term Loans
incurred by an Escrow Borrower, the assumption on the RBI Acquisition Closing
Date of the Escrow Borrower’s obligations with respect thereto by the Borrower
pursuant to an Additional Credit Extension Amendment in form reasonably
satisfactory to the Administrative Agent establishing that, upon such Escrow
Assumption, such Escrow Incremental Term Loan shall constitute an Incremental
Term Loan.


16

--------------------------------------------------------------------------------





“Escrow Borrower” means an Unrestricted Subsidiary established solely to borrow
Escrow Incremental Term Loans (pending assumption of such Escrow Incremental
Term Loans by the Borrower pursuant to an Escrow Assumption or repayment of such
Escrow Incremental Term Loans by such Escrow Borrower) in connection with the
RBI Transactions and that is designated to the Administrative Agent by a
Responsible Officer of the Borrower as an Escrow Borrower and that is not
engaged in any material operations and, when designated as an Escrow Borrower,
does not have any other material assets other than in connection therewith.


“Escrow Incremental Term Loan” means any Indebtedness of an Escrow Borrower that
is initially borrowed by an Escrow Borrower under a separate credit agreement,
for so long as the Escrow Assumption with respect to such Incremental Term Loan
has not occurred.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


“Eurocurrency Rate” means, for any Interest Period with respect to any Loan, 
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided further
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the Eurocurrency Rate shall
be the Interpolated Rate; provided that if any Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.


“Eurocurrency Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.


“Event of Default” has the meaning assigned to such term in Article VII.


“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 5.15 of the Guarantee Agreement and
any other “keepwell, support or other agreement” for the benefit of such Loan
Party and any and all guarantees of such Loan Party’s Swap Obligations by other
Loan Parties) at the time the Guarantee of such Loan Party, or a grant by such
Loan Party of a security interest, becomes effective with respect to such Swap
Obligation.


17

--------------------------------------------------------------------------------





If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes excluded in accordance with the first sentence of this definition.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party under any Loan Document, (a) any
Taxes imposed on (or measured by) net income (however denominated), franchise or
similar Taxes and branch profits Taxes, in each case (i) imposed on it by any
jurisdiction as a result of such recipient being organized or having its
principal office located in or, in the case of any Lender, having its applicable
lending office located in, such jurisdiction or (ii) that are Other Connection
Taxes, (b) in the case of a Lender, any U.S. federal withholding Tax imposed
with respect to any amounts payable to such Lender pursuant to a Law in effect
at the time such Lender becomes a party to this Agreement (other than pursuant
to an assignment request by the Borrower under Section 2.18) or designates a new
lending office, except to the extent that such Lender (or its assignor, if any)
was entitled, immediately prior to the designation of such new lending office
(or assignment), to receive additional amounts with respect to such withholding
Tax pursuant to Section 2.16, (c) any withholding Tax that is attributable to a
Lender’s failure to comply with Section 2.16(e) and (d) any U.S. federal
withholding Taxes imposed under FATCA.


“Excluded Term Loans” has the meaning set forth in the definition of “Required
Financial Covenant Lenders.”


“Existing Term Loan Class” has the meaning set forth in Section 2.20(a).


“Extended Revolving Commitments” means revolving credit commitments established
pursuant to Section 2.20 that are substantially identical to the Revolving
Commitments of either Class except that such Revolving Commitments may have a
later maturity date and different provisions with respect to interest rates and
fees (including any extension fees) than those applicable to the Revolving
Commitments of such Class.


“Extended Term Loans” has the meaning set forth in Section 2.20(a).


“Extending Term Lender” has the meaning provided in Section 2.20(c).


“Extension Election” has the meaning set forth in Section 2.20(c).


“Extension Request” has the meaning provided in Section 2.20(a).


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof, any
agreements entered into pursuant to current Section 1471(b)(1) of the Code (or
any amended or successor version described above) and any intergovernmental
agreements (and any related laws, regulations or official administrative
practices) implementing the foregoing.


18

--------------------------------------------------------------------------------





“FCC” means the Federal Communications Commission or any governmental authority
substituted therefor.


“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the FRBNY shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
FRBNY as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.


“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.


“Financials” has the meaning assigned to such term in the definition of
“Applicable Rate.”


“First Lien Indebtedness” means, as of any date of determination, the amount of
Consolidated Total Indebtedness less, (i) in each case to the extent
constituting Consolidated Total Indebtedness, (x) unsecured Indebtedness of the
Borrower and its Restricted Subsidiaries and (y) Indebtedness of the Borrower
and its Restricted Subsidiaries that is secured by a Lien that is junior to the
Lien securing the Obligations and (ii) the lesser of (x) the aggregate amount of
unrestricted cash and Cash Equivalents included in the consolidated balance
sheet of the Borrower and its Restricted Subsidiaries as of such date and (y)
$100,000,000.


“First Lien Intercreditor Agreement” means an intercreditor agreement,
substantially in the form of Exhibit J (with such changes thereto as are
reasonably acceptable to the Administrative Agent and the Borrower), by and
between the Administrative Agent and the collateral agent for one or more
classes of Incremental Equivalent Indebtedness or Term Loan Refinancing Debt
that are intended to be secured by Liens ranking pari passu with the Liens
securing the Obligations.


“First Lien Net Leverage Ratio” means, as of any date, the ratio of (a) First
Lien Indebtedness as of such date to (b) Annualized Operating Cash Flow
determined in respect of the fiscal quarter ending on, or most recently ended
prior to, such date.


“Flood Insurance Laws” collectively, (i) the National Flood Insurance Reform Act
of 1994 (which comprehensively revised the National Flood Insurance Act of 1968
and the Flood Disaster Protection Act of 1973) as now or hereafter in effect or
any successor statute thereto, (ii) the Flood Insurance Reform Act of 2004 as
now or hereafter in effect or any successor statute thereto and (iii) the
Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto.


“Foreign Holding Company” means any Domestic Subsidiary that has no material
assets other than Equity Interests issued by Foreign Subsidiaries of the
Borrower that are CFCs.


“Foreign Lender” means any Lender or Issuing Bank that is not a United States
person within the meaning of Section 7701(a)(30) of the Code.


19

--------------------------------------------------------------------------------





“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is not a Domestic Subsidiary.


“Form 10” means the registration statement on Form 10, originally filed by the
Borrower with the SEC on February 27, 2015, as amended or supplemented.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Franchises” has the meaning set forth in 47 U.S.C. Section 522(9).


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“FRBNY” means the Federal Reserve Bank of New York.


“GAAP” means generally accepted accounting principles in the United States of
America.


“Governmental Authority” means the government of the United States of America or
any other nation or, in each case, any political subdivision thereof, whether
state, local, provincial or otherwise and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other monetary obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof, (b)
to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other monetary obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other monetary obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or monetary obligation; provided
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business.  The amount of any Guarantee of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation, or portion thereof,
in respect of which such Guarantee is made and (b) the maximum amount for which
such guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation or the maximum amount
for which such guaranteeing person may be liable are not stated or determinable,
in which case


20

--------------------------------------------------------------------------------





the amount of such Guarantee shall be such guaranteeing person’s maximum
reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.


“Guarantee Agreement” means the Guarantee Agreement executed by the Loan Parties
and the Administrative Agent, substantially in the form of Exhibit H, together
with each guarantee agreement supplement executed and delivered pursuant to
Section 5.09.


“Guarantor” means (a) each Subsidiary that is party to the Guarantee Agreement
on the Closing Date and (b) each Domestic Subsidiary that becomes a party to the
Guarantee Agreement after the Closing Date pursuant to Section 5.09 or
otherwise.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature that in relevant form and concentration are
regulated pursuant to any Environmental Law.


“Hedge Bank” means any Person that is the Administrative Agent, a Lender or an
Affiliate of the Administrative Agent or a Lender at the time it enters into a
Secured Hedge Agreement(or on the Closing Date, in the case of Secured Hedge
Agreements existing on the Closing Date), in its capacity as a party thereto.


“Immaterial Subsidiary” means any Restricted Subsidiary of the Borrower that on
a consolidated basis with its Subsidiaries did not have consolidated revenues in
excess of 5.0% of the Borrower’s consolidated revenues for the most recently
ended four fiscal quarter period of the Borrower for which financial statements
have been delivered pursuant to Section 5.01(a) or (b) and did not have
consolidated total assets in excess of 5.0% of Consolidated Total Assets as of
the most recently ended fiscal quarter of the Borrower for which financial
statements have been delivered on or prior to the Closing Date or pursuant to
Section 5.01(a) or (b); provided that (i) all such Subsidiaries designated as
“Immaterial Subsidiaries” taken together shall not have revenues for any fiscal
year of the Borrower or total assets as of the last day of any fiscal year in an
amount that is equal to or greater than 5.0% of the consolidated revenues or
total assets, as applicable, of the Borrower and its Restricted Subsidiaries
for, or as of the last day of, such fiscal year, as the case may be, and (ii) to
the extent such limitation would be exceeded, the Borrower shall designate
Restricted Subsidiaries to the Administrative Agent to no longer be designated
as Immaterial Subsidiaries so that such limitation would not be exceeded.


“Impacted Interest Period” has the meaning assigned to it in the definition of
“Eurocurrency Rate.”


“Increased Commitments” has the meaning assigned to such term in Section
2.19(a).


“Increasing Lender” has the meaning assigned to such term in Section 2.19(a).


“Incremental Cap” means, at any time, (a) the excess, if any, of (x)
$425,000,000 over (y) the aggregate principal amount of all Increased
Commitments, Incremental Term Loans (other than Refinancing Term Loans and
Refinancing Revolving Commitments) and Incremental


21

--------------------------------------------------------------------------------





Equivalent Indebtedness previously incurred prior to such time in reliance on
this clause (a), plus (b) the excess, if any, of (x) $650,000,000 over (y) the
aggregate principal amount of all Incremental Term Loans previously incurred
prior to such time in reliance on this clause (b) (provided that availability
under this clause (b) may be used solely to incur one or more Classes of
Incremental Term Loans on or prior to the Acquisition Amendments Effective
Date), plus (c) the maximum aggregate principal amount that can be incurred
without causing the First Lien Net Leverage Ratio, after giving effect to the
contemplated incurrence or establishment, as applicable, of any Incremental Term
Loans, Increased Commitments or Incremental Equivalent Indebtedness (which shall
assume solely for purposes of this definition that all such Indebtedness is
First Lien Indebtedness, that the full amounts of any Increased Commitments
established at such time are fully drawn and that any cash proceeds thereof are
excluded from cash and Cash Equivalents) and the use of proceeds thereof, on a
Pro Forma Basis (but without giving effect to any substantially simultaneous
incurrence of any Incremental Term Loans, Increased Commitment or Incremental
Equivalent Indebtedness made in reliance on clause (a) or any increase in cash
and Cash Equivalents as a result thereof), to exceed 1.80 to 1.00 as of the last
day of the most recently ended fiscal quarter of the Borrower for which
financial statements have been delivered pursuant to Section 5.01(a) or (b);
provided that, in calculating the First Lien Net Leverage Ratio for purposes of
this clause (c), such First Lien Net Leverage shall disregard the $100,000,000
cap contained in clause (ii)(y) of the definition of “First Lien Indebtedness.” 
The Borrower shall have been deemed to have utilized capacity under clause (b)
above (to the extent compliant therewith) prior to utilizing capacity under
clause (a) or (c) above.  The Borrower shall be deemed to have utilized capacity
under clause (c) above (to the extent compliant therewith) prior to utilizing
capacity under clause (a) above.


“Incremental Equivalent Indebtedness” means Indebtedness consisting of (a) loans
that are unsecured or secured by Liens ranking junior to the Liens securing the
Obligations or (b) debt securities that are unsecured or secured by Liens
ranking pari passu or junior to the Liens securing the Obligations, in each case
issued or Guaranteed by the Loan Parties (or any of them) that is designated by
the Borrower in a certificate of a Responsible Officer delivered to the
Administrative Agent as “Incremental Equivalent Indebtedness” on or prior to the
date of incurrence; provided that (i) such Indebtedness does not have (x) a
final maturity that is prior to the Term Loan Maturity Date (or any later date
required pursuant to any Additional Credit Extension Amendment that has
previously become effective) or (y) a Weighted Average Life to Maturity that is
shorter than the then remaining Weighted Average Life to Maturity of the Initial
Term Loans (or any longer Weighted Average Life to Maturity required pursuant to
any Additional Credit Extension Amendment that has previously become effective)
(except to the extent of amortization of up to 1.00% per annum of the original
principal amount for periods where amortization has been eliminated as a result
of prepayment of the applicable Term Loans), (ii) such Indebtedness is not
secured by a Lien on any assets of the Borrower or any of its Restricted
Subsidiaries except for Liens on the Collateral permitted by Section 6.02(s),
(iii) such Indebtedness is not incurred or Guaranteed by any Restricted
Subsidiaries that are not Loan Parties, (iv) on the date of incurrence of such
Indebtedness the Borrower shall be in compliance, calculated on a Pro Forma
Basis (assuming for this purpose that all Increased Commitments were fully
drawn), with the covenants contained in Section 6.09 as of the last day of the
most recent fiscal quarter of the Borrower for which financial statements have
been delivered pursuant to Section 5.01(a) or (b) prior to such time, (v) at the
time such Indebtedness is to be incurred, the aggregate principal


22

--------------------------------------------------------------------------------





amount thereof shall not exceed the Incremental Cap at such time and (vi) the
other terms and conditions relating to such debt securities or loans (other than
interest rates, rate floors, call protection, discounts, fees, premiums and
optional prepayment or redemption provisions) are not in the aggregate
materially more restrictive than the terms of this Agreement as determined in
good faith by the Borrower (except for provisions applicable only to periods
after the Latest Maturity Date at the time such Indebtedness is issued or
incurred).


“Incremental Term Loan” has the meaning assigned to such term in Section
2.19(a).


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business, milestone payments incurred
in connection with any investment or series of related investments, any earn-out
obligation except to the extent such obligation is a liability on the balance
sheet of such Person in accordance with GAAP at the time initially incurred and
deferred or equity compensation arrangements payable to directors, officers or
employees), (e) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on Property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, but limited to the fair
market value of such Property (except to the extent otherwise provided in this
definition), (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (j) all
obligations of such Person under any Swap Agreement (with the “principal” amount
of any Swap Agreement on any date being equal to the early termination value
thereof on such date).  The Indebtedness of any Person shall (i) include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is expressly liable therefor as
a result of such Person’s ownership interest in or other relationship with such
entity and pursuant to contractual arrangements, except to the extent the terms
of such Indebtedness provide that such Person is not liable therefor and (ii)
exclude (A) customer deposits and advances and interest payable thereon in the
ordinary course of business in accordance with customary trade terms and other
obligations incurred in the ordinary course of business through credit on an
open account basis customarily extended to such Person, (B) obligations under
customary overdraft arrangements with banks outside the United States incurred
in the ordinary course of business to cover working capital needs and (C) bona
fide indemnification, purchase price adjustment, earn-outs, holdback and
contingency payment obligations to which the seller may become entitled to the
extent such payment is determined by a final closing balance sheet or such
payment depends on the performance of such business after the closing.


“Indemnified Taxes” means Taxes other than Excluded Taxes or Other Taxes.


“Indemnitee” has the meaning set forth in Section 9.03(b).


23

--------------------------------------------------------------------------------





“Information” has the meaning specified in Section 9.12.


“Initial Amendments Effective Date” means February 13, 2017.


“Initial Term Loan” means a loan made pursuant to Section 2.01(a).


“Information Memorandum” means the Lender Presentation dated May 7, 2015
relating to the Borrower and the Transactions.


“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.03.


“Interest Payment Date” means (a) with respect to any Base Rate Loan (other than
a Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.


“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months,
or if available to all applicable Lenders, twelve months or a period less than
one month thereafter, as the Borrower may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period.  For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, in the case of a Revolving Borrowing, thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.


“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for Dollars) that is
shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate for the
shortest period (for which that LIBO Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, at such time.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or


24

--------------------------------------------------------------------------------





debt or other securities of another Person or (b) a loan, advance or capital
contribution to, Guarantee of Indebtedness of, assumption of Indebtedness of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person.  For purposes of
Section 6.05,(i) the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment, and (ii) in the event the Borrower or any Restricted
Subsidiary (an “Initial Investing Person”) transfers an amount of cash or other
Property (the “Invested Amount”) for purposes of permitting the Borrower or one
or more other Restricted Subsidiaries to ultimately make an Investment of the
Invested Amount in the Borrower, any Restricted Subsidiary or any other Person
(the Person in which such Investment is ultimately made, the “Subject Person”)
through a series of substantially concurrent intermediate transfers of the
Invested Amount to the Borrower or one or more other Restricted Subsidiaries
other than the Subject Person (each an “Intermediate Investing Person”),
including through the incurrence or repayment of intercompany Indebtedness,
capital contributions or redemptions of Equity Interests, then, for all purposes
of Section 6.05, any transfers of the Invested Amount to Intermediate Investing
Persons in connection therewith shall be disregarded and such transaction, taken
as a whole, shall be deemed to have been solely an Investment of the Invested
Amount by the Initial Investing Person in the Subject Person and not an
Investment in any Intermediate Investing Person.


“ISP” means, with respect to any standby Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance of such Letter of Credit).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Issuing Bank and the Borrower (or any Restricted Subsidiary) or in
favor of the Issuing Bank and relating to such Letter of Credit.


“Issuing Bank” means JPMorgan Chase Bank, N.A., each other Revolving Lender
party hereto on the Closing Date (other than SunTrust Bank, U.S. Bank National
Association and Wells Fargo Bank, National Association) (in the case of Royal
Bank of Canada, only with respect to standby Letters of Credit) and any other
Lender (subject to such Lender’s consent) designated by the Borrower and
consented to by the Administrative Agent (such consent not to be unreasonably
withheld or delayed) that becomes an Issuing Bank, in each case in its capacity
as an issuer of Letters of Credit hereunder, and any successors in such capacity
as provided in Section 9.04.  An Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.


“Issuing Bank LC Exposure Sublimit” means, for each Issuing Bank, the amount of
the LC Exposure Sublimit set forth beside such Issuing Bank on Schedule 2.01.


25

--------------------------------------------------------------------------------





“Junior Financing” means (a) the Senior Notes, (b) any Material Indebtedness
that is unsecured, (c) any Material Indebtedness secured by a Lien ranking
junior to the Liens securing the Obligations and (d) any Indebtedness that is
contractually subordinated in right of payment to any of the Obligations.


“Latest Maturity Date” as of any date of determination, means the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity or expiration date of any Incremental
Term Loans, Extended Term Loans, Increased Commitments or Extended Revolving
Commitments.


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities.


“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage thereof.  All L/C Advances shall be denominated in
Dollars.


“L/C Borrowing” means an extension of credit resulting from a LC Disbursement
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as Base Rate Revolving Borrowing. All L/C Borrowings shall be
denominated in Dollars.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.


“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements, including Unreimbursed Amounts, that have not yet been
reimbursed by or on behalf of the Borrower at such time.  The LC Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total LC
Exposure of the Revolving Lenders at such time.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.


“LC Exposure Sublimit” means $20,000,000.


“LCT Election” has the meaning assigned to such term in Section 1.06.


“LCT Test Date” has the meaning assigned to such term in Section 1.06.


“Lender Participation Notice” has the meaning provided in Section 2.10(c)(iii).


26

--------------------------------------------------------------------------------





“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.19 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.


“Letter of Credit” means a Letter of Credit issued pursuant to Section
2.05(a)(i)(x).


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.


“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Revolving Credit Maturity Date then in effect (or, if such day is
not a Business Day, the next preceding Business Day).


“LIBO Screen Rate” has the meaning assigned to it in the definition of
“Eurocurrency Rate.”


“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset (or any capital lease having substantially the same economic effect
as any of the foregoing).


“Limited Condition Transaction” has the meaning assigned to such term in Section
1.06.


“Loan Documents” means this Agreement, the Guarantee Agreement, the Collateral
Documents, any Issuer Documents, each Additional Credit Extension Amendment, any
promissory notes executed and delivered pursuant to Section 2.09(f), the Agency
Fee Letter, Amendment No. 1 and any amendments, waivers, supplements or other
modifications to any of the foregoing.


“Loan Parties” means the Borrower and the Guarantors.


“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Borrower and the Restricted
Subsidiaries taken as a whole or (b) the ability of the Loan Parties to perform
their obligations under this Agreement or any and all other Loan Documents, or
the rights and remedies of the Administrative Agent and the Lenders thereunder.


“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), of any one or more of the Borrower and its Restricted Subsidiaries in
an aggregate principal amount exceeding $30,000,000.


“Material Real Property” means any fee owned real property located in the United
States that is owned by any Loan Party with a fair market value in excess of
$5,000,000 (at the Closing


27

--------------------------------------------------------------------------------





Date or, with respect to real property acquired after the Closing Date, at the
time of acquisition, in each case, as reasonably estimated by the Borrower in
good faith).


“Maximum Rate” has the meaning assigned to such term in Section 9.14.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Mortgage” means any agreement, including but not limited to, mortgages, deeds
of trust, trust deeds, and deeds to secure debt, as the same may be amended from
time to time, made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Secured Parties in the form and substance
reasonably acceptable to the Administrative Agent (with such changes as may be
customary to account for local Law matters) encumbering a Mortgaged Property.


“Mortgaged Property” means each parcel of fee owned real property (together with
all improvements and fixtures thereon and rights appurtenant thereto) required
to be encumbered by a Mortgage pursuant to Section 5.09. For the avoidance of
doubt, the Mortgaged Property shall include any Material Real Property.  It is
understood and agreed that the real property set forth on Schedule 6.11 shall
not constitute Mortgaged Property; provided that if such real property is not
Disposed of by the Borrower prior to the second anniversary of the Closing Date,
then such real property shall constitute Mortgaged Property and the Borrower
will comply with the requirements of Section 5.09(b)(i)(D).


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that is subject to ERISA, and in respect of which the Borrower or any
of its ERISA Affiliates is an “employer” as defined in Section 3(5) of ERISA.


“Net Cash Proceeds” means (a) with respect to any Asset Sale or any Casualty
Event, an amount equal to (i) the sum of cash and Cash Equivalents received in
connection with such Asset Sale or Casualty Event (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note or installment receivable, purchase price adjustment or earn-out or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by the Borrower or any Restricted Subsidiary) less (ii)
the sum of (A) the principal amount, premium or penalty, if any, interest and
other amounts on any Indebtedness that is secured by the Property or otherwise
subject to mandatory prepayment in connection with such Asset Sale or Casualty
Event and that is repaid in connection with such Asset Sale or Casualty Event
(other than Indebtedness under the Loan Documents and Indebtedness secured by
Liens permitted by Section 6.02(s)), (B) the out-of-pocket expenses (including
attorneys’ fees, investment banking fees, accounting fees and other professional
and transactional fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other expenses and brokerage, consultant and other commissions and fees)
actually incurred by the Borrower or such Restricted Subsidiary in connection
with such Asset Sale or Casualty Event, (C) taxes paid or reasonably estimated
to be actually payable in connection therewith, (D) any reserve for adjustment
in accordance with GAAP in respect of (x) the sale price of such Property and
(y) any liabilities associated with such Property and retained


28

--------------------------------------------------------------------------------





by the Borrower or any Restricted Subsidiary after such Disposition, including
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction and (E) the Borrower’s reasonable estimate of payments required
to be made with respect to unassumed liabilities relating to the Property
involved within one year of such Asset Sale or Casualty Event; provided that
“Net Cash Proceeds” shall include any cash or Cash Equivalents received upon the
Disposition of any non-cash consideration received within 180 days of such Asset
Sale by the Borrower or any Restricted Subsidiary in any such Asset Sale (but
only as and when so received); and (b) with respect to the incurrence or
issuance of any Indebtedness by the Borrower or any Restricted Subsidiary, an
amount equal to (i) the sum of the cash received in connection with such
incurrence or issuance less (ii) the attorneys’ fees, investment banking fees,
accountants’ fees, underwriting or other discounts, upfront fees, commissions,
costs and other fees, transfer and similar taxes and other out-of-pocket
expenses actually incurred by the Borrower or such Restricted Subsidiary in
connection with such incurrence or issuance.


“New Lender” has the meaning assigned to such term in Section 2.19(a).


“Non-Extension Notice Date” has the meaning set forth in Section 2.05(b)(iii).


“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B or Exhibit C, as applicable.


“Obligations” means all indebtedness (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
other monetary obligations, liabilities, covenants and duties of any of the Loan
Parties to any of the Secured Parties and their respective Affiliates,
individually or collectively, existing on the Closing Date or arising thereafter
(direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured) arising or incurred
under this Agreement or any of the other Loan Documents or any Secured Hedge
Agreement or Cash Management Obligation (including under any of the Loans made
or reimbursement or other monetary obligations incurred or any of the Letters of
Credit or other instruments at any time evidencing any thereof), in each case
whether now existing or hereafter arising, whether all such obligations arise or
accrue before or after the commencement of any bankruptcy, insolvency or
receivership proceedings (and whether or not such claims, interest, costs,
expenses or fees are allowed or allowable in any such proceeding); provided that
the “Obligations” with respect to any Loan Party shall exclude any Excluded Swap
Obligations of such Loan Party.


“Offered Loans” has the meaning provided in Section 2.10(c)(iii).


“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party under any Loan Document, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising solely as a
result of such recipient having executed, delivered, become a party


29

--------------------------------------------------------------------------------





to, performed its obligations under, received payment under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned any interest in any Loan
or Loan Document.


“Other Taxes” means all present or future stamp, court, documentary, recording,
filing or similar Taxes or any other excise or property Taxes, charges or
similar levies arising from any payment made under any Loan Document or from the
execution, delivery, performance, registration or enforcement of, or from the
receipt or perfection of a security interest under or otherwise with respect to,
this Agreement or any other Loan Document.


“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time)
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate (from and after such date as the FRBNY shall commence to
publish such composite rate).


“Participant” has the meaning set forth in Section 9.04(d).


“Participant Register” has the meaning set forth in Section 9.04(d).


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Perfection Certificate” means a certificate substantially in the form of
Exhibit 6 to the Security Agreement or any other form approved by the
Administrative Agent.


“Perfection Certificate Supplement” means a supplement to the Perfection
Certificate containing any information not included in the Perfection
Certificate delivered to the Administrative Agent on the Closing Date (or in any
previously delivered Perfection Certificate Supplement) with respect to matters
required by Sections 1(a), (2), (4), (5), (6), (8), (9), (10) and (11) of the
Perfection Certificate.


“Permitted Acquisition” means (I) the purchase or other acquisition, in one or
more series of transactions, of property and assets or businesses of any Person
or of assets constituting a cable system, a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a Restricted Subsidiary of the Borrower (including
as a result of a merger or consolidation); provided that the following
conditions are satisfied to the extent applicable:


(a)                 to the extent required by Section 5.09, each applicable Loan
Party and any such newly created or acquired Restricted Subsidiary shall have
complied with the requirements of Section 5.09, within the times specified
therein;


(b)                 the aggregate amount of Investments (without duplication for
any Investment made through a series of Investments) made by a Loan Party in
Persons that are not Loan Parties prior to any such Investment, and do not
become Loan Parties as a result of


30

--------------------------------------------------------------------------------





any such Investment, together with the amount of Investments made in non-Loan
Parties pursuant to Section 6.05(c), does not exceed the greater of
(x) $70,000,000 and (y) the product of (i) 0.20 multiplied by (ii) Annualized
Operating Cash Flow for the most recently ended full fiscal quarter ending
immediately prior to such date for which financial statements have been
delivered pursuant to Section 5.01(a) or (b);


(c)                 the acquired Property, business or Person is in a business
permitted under Section 6.12;


(d)                 at the time of and immediately after giving effect thereto,
no Event of Default shall have occurred and be continuing; and


(II)           the RBI Acquisition.


“Permitted Asset Swap” means the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between the Borrower or any of its Restricted
Subsidiaries and another Person; provided that any cash or Cash Equivalents
received must be applied in accordance with Section 2.10(b).


“Permitted Encumbrances” means:


(a)                 Liens imposed by law for taxes, assessments or other
governmental charges that are not yet delinquent or are being contested in
compliance with Section 5.04;


(b)                 carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, landlords’, workmen’s, suppliers’ and other like Liens imposed by
law, arising in the ordinary course of business and securing obligations that
are either (i) not overdue by more than sixty (60) days or (ii) being contested
in good faith by appropriate proceedings and reserves with respect thereto have
been set aside to the extent required by GAAP;


(c)                 (i) Liens, pledges and deposits made in the ordinary course
of business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations or employment laws or to secure other
public, statutory or regulatory obligations (including to support letters of
credit or bank guarantees) and (ii) Liens, pledges or deposits in the ordinary
course of business securing liability for premiums or reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
insurance to the Borrower or any Restricted Subsidiary;


(d)                 Liens or deposits to secure the performance of bids, trade
contracts, governmental contracts, tenders, statutory bonds, leases, statutory
obligations, surety, stay, customs, appeal and replevin bonds, performance bonds
or in favor of franchisors or other regulatory bodies and other obligations of a
like nature (including those to secure health, safety and environmental
obligations), in each case in the ordinary course of business;


31

--------------------------------------------------------------------------------





(e)                 Liens in respect of judgments, decrees, attachments or
awards that do not constitute an Event of Default under clause (k) of Article
VII;


(f)                  easements, restrictions (including zoning restrictions),
rights-of-way, covenants, licenses, encroachments, protrusions and similar
encumbrances and minor title defects affecting real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially interfere with the ordinary conduct of
business of the Borrower or any Restricted Subsidiary; and


(g)                 any interest or title of a lessor, sublessor, licensor or
sublicensor under any lease, sublease, license or sublicense entered into by the
Borrower or any other Restricted Subsidiary as a part of its business and
covering only the assets so leased;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.


“Permitted Refinancing Indebtedness” means, with respect to any Indebtedness of
a Person, any amendment, modification, refinancing, refunding, renewal,
replacement or extension of such Indebtedness of such Person; provided that (a)
the principal amount (or accreted value, if applicable) thereof does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
modified, refinanced, refunded, renewed, replaced or extended except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal, replacement
or extension, (b) other than with respect to Permitted Refinancing Indebtedness
in respect of Indebtedness permitted pursuant to Section 6.01(e), such
modification, refinancing, refunding, renewal, replacement or extension has a
final maturity date equal to or later than the earlier of (x) the final maturity
date of the Indebtedness so modified, refinanced, refunded, renewed, replaced or
extended and (y) the date which is 91 days after the Latest Maturity Date at the
time of such modification, refinancing, refunding, renewal, replacement or
extension, (c) other than with respect to Permitted Refinancing Indebtedness in
respect of Indebtedness permitted pursuant to Section 6.01(e), such
modification, refinancing, refunding, renewal, replacement or extension has a
Weighted Average Life to Maturity equal to or greater than the remaining
Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended (except to the extent of
amortization of up to 1.00% per annum of the original principal amount for
periods where amortization has been eliminated as a result of prepayment of the
applicable Term Loans), (d) to the extent such Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal,
replacement or extension is subordinated in right of payment to the Obligations
on terms, taken as a whole, at least as favorable to the Lenders (in the good
faith determination of the Borrower) as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended and (e) if any Liens securing the Indebtedness being
modified, refinanced, refunded, renewed, replaced, exchanged or extended is
secured by the Collateral on a second priority (or other junior priority) basis
to the Liens securing the Obligations, the Liens securing such Indebtedness
shall be secured by the Collateral on a second priority (or other junior
priority) basis to the Liens securing the Obligations on terms that are at least
as favorable


32

--------------------------------------------------------------------------------





to the Secured Parties (in the good faith determination of the Borrower) as
those contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed, replaced, exchanged or extended, taken as a
whole.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA) other than a Multiemployer Plan, subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Borrower or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.


“Platform” has the meaning assigned in Section 9.01(c).


“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the one-year anniversary of the date on which such Permitted
Acquisition is consummated.


“Pole Agreement” means any pole attachment agreement or underground conduit use
agreement entered into in connection with the operation of any Cable System.


“Preferred Stock” as applied to the Equity Interests of any Person, means Equity
Interests of any class or classes (however designated) which is preferred as to
the payment of dividends or distributions, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over shares of Equity Interests of any other class of such Person.


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.


“Pro Forma Adjustment” means, for any applicable period of measurement that
includes all or any part of a fiscal quarter included in the Post-Acquisition
Period, with respect to the Consolidated Operating Cash Flow of the applicable
Acquired Entity or Business or the Consolidated Operating Cash Flow of the
Borrower, the pro forma increase or decrease in such Consolidated Operating Cash
Flow, projected by the Borrower in good faith as a result of (a) actions that
have been taken or are expected to be taken during such Post-Acquisition Period
for the purposes of realizing reasonably identifiable and factually supportable
cost savings or (b) any additional costs incurred during such Post-Acquisition
Period, in each case in connection with the combination of the operations of
such Acquired Entity or Business with the operations of the Borrower and its
Subsidiaries, calculated assuming that such actions had been taken on, or such
costs had been incurred since, the first day of such period; provided that (i)
any such pro forma increase or decrease to such Consolidated Operating Cash Flow
shall be without duplication for cost savings or additional costs already
included in such Consolidated Operating Cash Flow for such period of measurement
and (ii) any increase to Consolidated Operating Cash Flow pursuant to this
definition


33

--------------------------------------------------------------------------------





of “Pro Forma Basis” shall be subject to the limitations set forth in the
proviso of clause (vii) of the definition of “Consolidated Operating Cash Flow”.


“Pro Forma Basis” means with respect to compliance with any test covenant
hereunder, that (A) to the extent applicable, the Pro Forma Adjustment shall
have been made and (B) all Specified Transactions and the following transactions
in connection therewith shall be deemed to have occurred as of the first day of
the applicable period of measurement in such test or covenant: (a) income
statement items (whether positive or negative) attributable to the Property or
Person subject to such Specified Transaction, (i) in the case of a Disposition
of all or substantially all Equity Interests in any Restricted Subsidiary of the
Borrower owned by the Borrower or any of its Restricted Subsidiaries or any
division, product line, or facility used for operations of the Borrower or any
of its Restricted Subsidiaries or any designation of a Restricted Subsidiary as
an Unrestricted Subsidiary, shall be excluded, and (ii) in the case of a
Permitted Acquisition or Investment described in the definition of “Specified
Transaction,” or designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall be included, (b) any repayment, redemption or retirement of
Indebtedness and (c) any Indebtedness incurred, assumed or guaranteed by the
Borrower or any of its Restricted Subsidiaries in connection therewith and if
such Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, without
limiting the application of the Pro Forma Adjustment pursuant to clause (A)
above (but without duplication thereof), the foregoing pro forma adjustments may
be applied to any such test or covenant solely to the extent that such
adjustments are (x) consistent with the definition of Consolidated Operating
Cash Flow and give effect to events (including operating expense reductions)
that are in the good faith determination of the Borrower (I) reasonably
identifiable and factually supportable (provided that (i) any increase to
Consolidated Operating Cash Flow pursuant to this definition of “Pro Forma
Basis” shall be subject to the limitations set forth in the proviso of clause
(vii) of the definition of “Consolidated Operating Cash Flow” and (ii) any such
pro forma increase or decrease to such Consolidated Operating Cash Flow shall be
without duplication for cost savings or additional costs already included in
such Consolidated Operating Cash Flow for such period of measurement) and (y)
expected to have a continuing impact on the consolidated financial results of
the Borrower or (II) otherwise consistent with the definition of Pro Forma
Adjustment.


“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.


“Proposed Discounted Prepayment Amount” has the meaning provided in Section
2.10(c)(ii).


“Public Lender” has the meaning assigned in Section 9.01(c).


“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.


34

--------------------------------------------------------------------------------





“Qualifying Lenders” has the meaning provided in Section 2.10(c)(iv).


“Qualifying Loans” has the meaning provided in Section 2.10(c)(iv).


“RBI Acquisition” means the acquisition by the Borrower, pursuant to the terms
and conditions of the RBI Acquisition Agreement, directly or indirectly, of all
of the equity interests of Target and Blocker.


“RBI Acquisition Agreement” means that certain Agreement and Plan of Merger
(together with all Schedules, Exhibits and Annexes thereto), dated as of January
17, 2017, by and among the Borrower, Target, Frequency Merger Sub, LLC, a
Delaware limited liability company, Blocker, RBI Blocker Holdings LLC, a
Delaware limited liability company and GTCR-RBI, LLC, solely in its capacity as
the equityholder representative.


“RBI Acquisition Closing Date” means the date of consummation of the RBI
Acquisition.


“RBI Transactions” means the RBI Acquisition, together with each of the
following transactions consummated or to be consummated in connection therewith:


(a)            the incurrence by the Borrower of up to $650,000,000 of
Incremental Term Loans;


(b)            the Target Refinancing; and


(c)            the payment of all fees, premiums, costs and expenses incurred in
connection with the transactions described in the foregoing provisions of this
definition.


“Refinanced Term Loans” has the meaning assigned to such term in Section 9.02.


“Refinancing Indebtedness” means (i) any Refinancing Term Loans and (ii) any
Term Loan Refinancing Debt.


“Refinancing Revolving Commitments” means Increased Commitments that are
designated by the Borrower in a certificate of a Responsible Officer delivered
to the Administrative Agent on or prior to the date of issuance as “Refinancing
Revolving Commitments”.


“Refinancing Term Loans” means Incremental Term Loans that are designated by a
Responsible Officer of the Borrower as “Refinancing Term Loans” in a certificate
of a Responsible Officer of the Borrower delivered to the Administrative Agent
on or prior to the date of incurrence; provided that (i) the maturity date of
such Refinancing Term Loans shall be no earlier than the final maturity date of
the Term Loans being refinanced and (ii) the Weighted Average Life to Maturity
of such Refinancing Term Loans shall not be shorter than the then remaining
Weighted Average Life to Maturity of the Term Loans being refinanced (except to
the extent of amortization of up to 1.00% per annum of the original principal
amount for periods where amortization has been eliminated as a result of
prepayment of the applicable Term Loans).


35

--------------------------------------------------------------------------------





“Register” has the meaning set forth in Section 9.04(c).


“Regulation S‑X” means Regulation S‑X under the Securities Act of 1933, as
amended.


“Rejection Notice” has the meaning assigned to such term in Section 2.10(b)(iv).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.


“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in any business permitted by Section 6.12; provided that any
assets received by the Borrower or a Restricted Subsidiary in exchange for
assets transferred by the Borrower or a Restricted Subsidiary shall not be
deemed to be Related Business Assets if they consist of securities of a Person,
unless upon receipt of the securities of such Person, such Person would be or
become a Restricted Subsidiary.


“Removal Effective Date” has the meaning assigned to such term in paragraph (g)
of Article VIII.


“Replacement Term Loans” has the meaning assigned to such term in Section 9.02.


“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, other than those events as to which
the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).


“Required Financial Covenant Lenders” means, at any time, the Required Lenders
but excluding for all purposes of the determination thereof any Term Loans that
pursuant to the terms of the applicable Additional Credit Extension Amendment
establishing such Term Loans are to be excluded from any determination of the
Required Financial Covenant Lenders (any Term Loans so excluded, “Excluded Term
Loans”).


“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing more than 50% of the sum of the total Credit Exposure
and unused Commitments at such time; provided that the Commitment of, and the
portion of the Credit Exposure held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.


“Required Revolving Lenders” means, at any time, Lenders having Revolving Credit
Exposure and/or unused Revolving Commitments representing more than 50% of the
sum of the total Revolving Credit Exposure and unused Revolving Commitments at
such time; provided that the Revolving Commitment of, and the portion of the
Revolving Credit Exposure held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving Lenders.


36

--------------------------------------------------------------------------------





“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer or controller
of a Loan Party.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.


“Restricted Payments” means any dividend or other distribution (whether in cash,
securities or other property (other than Qualified Equity Interests)) with
respect to any Equity Interests of the Borrower or any Restricted Subsidiary, or
any payment (whether in cash, securities or other property (other than Qualified
Equity Interests)), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any Restricted Subsidiary.


“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.


“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.08, (b) increased from time to time pursuant to
Section 2.19 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04 of this Agreement. 
The initial amount of each Lender’s Revolving Commitment is set forth on
Schedule 2.01, in the applicable Additional Credit Extension Amendment or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable.  The initial aggregate amount of the
Lenders’ Revolving Commitments is $200,000,000.


“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of such Lender’s outstanding Revolving Loans and its LC Exposure and
Swingline Exposure at such time.


“Revolving Credit Maturity Date” means June 30, 2020.


“Revolving Lender” means each Lender that has a Revolving Commitment or that
holds Revolving Credit Exposure.


“Revolving Loan” means a Loan made pursuant to Section 2.01(b).


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.


“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced by (a) the U.S. government, including those
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury or the U.S. Department of State


37

--------------------------------------------------------------------------------





or (b) the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.


“Sanctioned Country” means a country, region or territory which is itself the
subject or target of any comprehensive Sanctions.


“Sanctioned Persons” means (a) any Person listed in any Sanctions-related list
of designated Persons maintained by the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of State, or by the United
Nations Security Council or the European Union, (b) any Person organized under
the laws of or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).


“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority succeeding to any of its principal
functions.


“Second Lien Intercreditor Agreement” means an intercreditor agreement, in form
reasonably acceptable to the Administrative Agent and the Borrower, by and
between the Administrative Agent and the collateral agent for one or more
classes of Indebtedness that is intended to be secured by Liens ranking junior
to the Liens securing the Obligations providing that, inter alia, (i) the Liens
securing the Obligations rank prior to the Liens securing such other
Indebtedness, (ii) all amounts received in connection with any enforcement
action with respect to any Collateral or in connection with any United States or
foreign bankruptcy, liquidation or insolvency proceeding shall first be applied
to repay all Obligations (whether or not allowed in any such proceeding) prior
to being applied to the obligations in respect of such other Indebtedness and
(iii) until the repayment of the Obligations in full and termination of
commitments hereunder (subject to customary limitations with respect to
contingent obligations and other customary qualifications and, in the case of
such Indebtedness in the form of bank debt, to customary standstill provisions)
the Administrative Agent shall have the sole right to take enforcement actions
with respect to the Collateral.


“Secured Hedge Agreement” means any Swap Agreement that is entered into by and
between any Loan Party or any Restricted Subsidiary and any Hedge Bank.


“Secured Parties” means, collectively, the Administrative Agent, the Issuing
Banks, the Lenders, the Hedge Banks, the Cash Management Banks, any Affiliate of
a Lender or the Administrative Agent to which Obligations are owed and each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Article VIII.


“Security Agreement” means the Security Agreement executed by the Loan Parties
and the Administrative Agent, substantially in the form of Exhibit D, together
with each security agreement supplement executed and delivered pursuant to
Section 5.09.


“Senior Notes” means (a) $450 million aggregate principal amount of the
Borrower’s 5.75% Senior Notes due 2022 outstanding on the Closing Date and
(b) any substantially identical


38

--------------------------------------------------------------------------------





senior unsecured notes that are registered under the Securities Act and issued
in exchange for any of the senior unsecured notes described in clause (a) of
this definition.


“Senior Notes Indenture” means the indenture for the 5.75% Senior Notes due
2022, dated as of June 17, 2015, between the Borrower, the guarantors party
thereto and The Bank of New York Mellon Trust Company, N.A., as trustee.


“Senior Secured Indebtedness” means, as of any date of determination, the amount
of Consolidated Total Indebtedness less, (i) in each case to the extent
constituting Consolidated Total Indebtedness, unsecured Indebtedness of the
Borrower and its Restricted Subsidiaries and (ii) the lesser of (x) the
aggregate amount of unrestricted cash and Cash Equivalents included in the
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as of
such date and (y) $100,000,000.


“Senior Secured Net Leverage Ratio” means, as of any date, the ratio of (a)
Senior Secured Indebtedness as of such date to (b) Annualized Operating Cash
Flow determined in respect of the fiscal quarter ending on, or most recently
ended prior to, such date.


“series” means, with respect to any Extended Term Loans, Incremental Term Loans
or Replacement Term Loans, all such Term Loans that have the same maturity date,
amortization and interest rate provision and that are designated as part of such
“series” pursuant to the applicable Additional Credit Extension Amendment.


“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they become absolute and matured and (d) such Person is not
engaged in any business, as conducted on such date and as proposed to be
conducted following such date, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.


“Specified Domestic Subsidiary” means each wholly owned Domestic Subsidiary of
the Borrower other than (i) any Foreign Holding Company, (ii) any Unrestricted
Subsidiary, (iii) any Domestic Subsidiary that is a direct or indirect
Subsidiary of a Foreign Subsidiary that is a CFC, (iv) any Subsidiary (x) that
is prohibited or restricted by applicable Law (whether on the Acquisition
Amendments Effective Date or thereafter) or Contractual Obligations existing on
the Acquisition Amendments Effective Date (or, in the case of any newly acquired
Subsidiary, in existence at the time of acquisition but not entered into in
contemplation thereof) from guaranteeing the Obligations or, (y) if such
Subsidiary would require or be subject to any governmental authority or
regulatory third party consent, approval, license or authorization to guarantee
the Obligations, (v) any trusts relating to the funding or payment of benefits
under any “employee benefit


39

--------------------------------------------------------------------------------





plan” and (vi) any Domestic Subsidiary that is an Immaterial Subsidiary;
provided, further, that upon any wholly owned Domestic Subsidiary ceasing to
meet the requirements of one or more of clauses (i) through (vi) of this
definition, the Borrower shall be deemed to have acquired a Specified Domestic
Subsidiary at such time and shall cause such Domestic Subsidiary to comply with
the applicable provisions of Section 5.09.


“Specified Representations” means the representations and warranties made by the
Borrower and the relevant parties pursuant to Sections 3.01(a)(i), 3.02,
3.03(b)(ii), 3.08, 3.10 (provided that references therein to (i) “Transactions”
shall instead refer to the applicable Permitted Acquisition or similar
investment (and any related transactions) and (ii) “Closing Date” shall instead
refer to the date in which any such transactions in clause (i) are consummated),
3.13, 3.14 and 3.15 and the final sentence of Section 3.16.


“Specified Transaction” means, with respect to any period, any of the following
events occurring after the first day of such period and prior to the applicable
date of determination:  (i) (A) any Investment by the Borrower or any Restricted
Subsidiary in any Person (including in connection with a Permitted Acquisition)
other than a Person that was a wholly-owned Restricted Subsidiary on the first
day of such period, (B) any Asset Sale or Casualty Event or discontinuation of
operations, in each of subclause (A) and subclause (B) with respect to a
business (as such term is used in Regulation S-X Rule 11-01), a cable system, a
company, a segment, an operating division or unit or line of business, (ii) any
incurrence, assumption, guarantee, repayment, redemption, or extinguishment of
Indebtedness, (iii) the designation of any Restricted Subsidiary as an
Unrestricted Subsidiary, or of any Unrestricted Subsidiary as a Restricted
Subsidiary, in each case in accordance with Section 5.11 and (iv) any Restricted
Payment.


“Spin-Off” has the meaning set forth in the definition of the “Transactions.”


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the FRB).  Such reserve percentage
shall include those imposed pursuant to such Regulation D.  Eurocurrency Loans
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.


“Subsequent Transaction” has the meaning assigned to such term in Section 1.06.


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power for the election of directors or other governing body
are at the time beneficially owned, directly or indirectly, or


40

--------------------------------------------------------------------------------





is otherwise Controlled, by the parent or one or more subsidiaries of the parent
or by the parent and one or more subsidiaries of the parent.


“Subsidiary” means any subsidiary of the Borrower.


“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Restricted Subsidiaries shall be a Swap Agreement.


“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.


“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.


“Swingline Lender” means JPMorgan Chase Bank, N.A. and any other Lender (subject
to such Lender’s consent) designated by the Borrower and consented to by the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
that becomes a Swingline Lender, in each case in its capacity as lender of
Swingline Loans hereunder, or any successor Swingline Lender hereunder.


“Swingline Loan” means a Loan made pursuant to Section 2.04.


“Swingline Loan Notice” means a notice of a Swingline Loan Borrowing pursuant to
Section 2.04, which, if in writing, shall be substantially in the form of
Exhibit F.


“Swingline Loan Sublimit” means $10,000,000.


“Target” means RBI Holding LLC, a Delaware limited liability company.


“Target Refinancing” means the repayment of debt for borrowed money of Target
under (a) the Credit Agreement, dated as of April 30, 2013, by and among
Telecommunications Management, LLC, RBI Holding II LLC, the lenders from time to
time party thereto and SunTrust Bank, as Administrative Agent, and (b) the
Second Lien Credit Agreement, dated as of April 30, 2013, by and among
Telecommunications Management, LLC, RBI Holding II LLC, the lenders from time to
time party thereto and SunTrust Bank, as Administrative Agent, and, in each
case, the termination of all commitments thereunder and the release of the
security interests with respect thereto.


41

--------------------------------------------------------------------------------





“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
charges or withholdings imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.


“Term Lender” means a Lender holding Term Loans or a Term Loan Commitment.


“Term Loan Commitment” means with respect to each Lender, the commitment, if
any, of such Lender to make an Initial Term Loan pursuant to Section 2.01(a), as
such commitment may be (a) reduced from time to time pursuant to Section 2.08
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04.  The initial amount of each Lender’s Term
Loan Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed a Term Loan
Commitment, as applicable.  The initial aggregate amount of the Lenders’ Term
Loan Commitments is $100,000,000.


“Term Loan Maturity Date” means June 30, 2020.


“Term Loan Refinancing Debt ” means any Indebtedness consisting of debt
securities or credit facilities incurred or Guaranteed by Loan Parties following
the Closing Date that are designated by the Borrower in a certificate of a
Responsible Officer delivered to the Administrative Agent on or prior to the
date of issuance as “Term Loan Refinancing Debt”; provided that (i) such
Indebtedness does not mature or have scheduled amortization or scheduled
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (other than customary offers to repurchase
upon a change of control, asset sale or casualty event and customary
acceleration rights after an event of default) prior to the maturity date of the
Term Loans being refinanced, (ii) the Weighted Average Life to Maturity of such
Indebtedness shall not be shorter than the then remaining Weighted Average Life
to Maturity of the Term Loans being refinanced (except to the extent of
amortization of up to 1.00% per annum of the original principal amount for
periods where amortization has been eliminated as a result of prepayment of the
applicable Term Loans), (iii) such Indebtedness is not secured by any assets of
the Borrower or any of its Restricted Subsidiaries except for assets subject to
Liens permitted by Section 6.02(s), (iv) such Indebtedness is not incurred or
Guaranteed by any Restricted Subsidiaries that are not Loan Parties and (v) the
other terms and conditions relating to such debt securities or loans (other than
interest rates, call protection, rate floors, fees, discounts, premiums, and
optional prepayment and redemption provisions) are not in the aggregate
materially more restrictive than the terms of this Agreement as determined in
good faith by the Borrower (except for provisions applicable only to periods
after the Latest Maturity Date at the time such Indebtedness is issued or
incurred).


“Term Loans” means the Initial Term Loans, the Incremental Term Loans of each
series and the Extended Term Loans of each series, collectively; provided that
no Escrow Incremental Term Loan shall be deemed to be a Term Loan outstanding
hereunder until the Escrow Assumption with respect thereto shall have occurred.


“Total Net Leverage Ratio” means, as of any date, the ratio of (a) Consolidated
Total Indebtedness on such date less the lesser of (x) the aggregate amount of
unrestricted cash and Cash


42

--------------------------------------------------------------------------------





Equivalents included in the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as of such date and (y) $100,000,000 to (b) Annualized
Operating Cash Flow determined in respect of the fiscal quarter ending on, or
most recently ended prior to, such date.


“Transactions” means (i) the execution, delivery and performance by the Loan
Parties of this Agreement and the other Loan Documents and the borrowing of
Initial Term Loans hereunder on the Closing Date, (ii) the issuance of the
Senior Notes on or prior to the Closing Date, (iii) the use of the proceeds of
the Initial Term Loans borrowed on the Closing Date, together with the proceeds
of the Senior Notes, (x) to pay a distribution to Graham Holdings Company
(“Graham”) in connection with Graham’s spin-off of the Borrower (the
“Spin-Off”), (y) to fund cash to the balance sheet of the Borrower and (z) for
general corporate purposes and (iv) the payment of fees and expenses in
connection with the foregoing.


“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate or the Base Rate.


“UCP” means, with respect to any Letter of Credit, the “Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).


“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York.


“Unreimbursed Amount” has the meaning set forth in Section 2.05(c)(i).


“Unrestricted Subsidiary” means (i) any Escrow Borrower and (ii) any Subsidiary
designated by the Borrower as an Unrestricted Subsidiary pursuant to Section
5.11 subsequent to the Closing Date and (iii) any Subsidiary of an Unrestricted
Subsidiary.


“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
aggregate principal amount of such Indebtedness into (b) the sum of the total of
the products obtained by multiplying (i) the amount of each then remaining
scheduled installment, sinking fund, serial maturity or other required scheduled
payment of principal (including payment at final scheduled maturity), in respect
thereof, by (ii) the number of years (calculated to the nearest one-twelfth)
which will elapse between such date and the making of such payment.


“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


43

--------------------------------------------------------------------------------





“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”).  Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).


SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented, refinanced, restated, replaced or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), unless otherwise expressly stated to the contrary,
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (d) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  Any reference herein to the “knowledge” of the Borrower or any
Restricted Subsidiary means the actual knowledge of a Responsible Officer of
such Person.


SECTION 1.04.  Accounting Terms; GAAP.


(a)                 Except as otherwise expressly provided herein, all terms of
an accounting or financial nature shall be construed in accordance with GAAP, as
in effect from time to time; provided that, (i) if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance


44

--------------------------------------------------------------------------------





herewith and (ii) notwithstanding anything in GAAP to the contrary, for purposes
of all financial calculations hereunder, the amount of any Indebtedness
outstanding at any time shall be the stated principal amount thereof (except to
the extent such Indebtedness provides by its terms for the accretion of
principal, in which case the amount of such Indebtedness at any time shall be
its accreted amount at such time); provided, further, that notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made without giving effect to any change to GAAP
occurring after the date hereof as a result of the adoption of any proposals set
forth in the Proposed Accounting Standards Update, Leases (Topic 840), issued by
the Financial Accounting Standards Board on August 17, 2010, or any other
proposals issued by the Financial Accounting Standards Board in connection
therewith, in each case if such change would require treating any lease (or
similar arrangement conveying the right to use) as a capital lease where such
lease (or similar arrangement) would not have been required to be so treated
under GAAP as in effect on the date hereof.


(b)                 Notwithstanding anything to the contrary herein, for
purposes of determining compliance with any test or covenant or the compliance
with or availability of any basket contained in this Agreement, the Total Net
Leverage Ratio, Senior Secured Net Leverage Ratio and First Lien Net Leverage
Ratio shall be calculated with respect to such period on a Pro Forma Basis.


SECTION 1.05.  Payments on Business Days.  When the payment of any Obligation or
the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment or performance shall extend to the immediately succeeding Business Day
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, with respect to any payment of interest on or
principal of Eurocurrency Loans, if such extension would cause any such payment
to be made in the next succeeding calendar month, such payment shall be made on
the immediately preceding Business Day.


SECTION 1.06.  Limited Condition Transactions.


(a)                 In connection with any action taken solely in connection
with a Permitted Acquisition whose consummation is not conditioned on the
availability of, or on obtaining, third party financing, Investment or
redemption or repayment of indebtedness requiring irrevocable notice in advance
of such redemption or repayment (a “Limited Condition Transaction”), for
purposes of (i) determining compliance with any provision of this Agreement
(other than Section 6.09) which requires the calculation of any financial ratio
or test, including the First Lien Net Leverage Ratio, Total Net Leverage Ratio,
Senior Secured Net Leverage Ratio and any other financial ratio (and for the
avoidance of doubt, to also include any financial ratio or test set forth in
Section 2.19 or (ii) testing availability under baskets set forth in this
Agreement (including baskets measured as a percentage of Consolidated Total
Assets and including any determination of whether a Default or Event of Default
has occurred and is continuing), in each case, at the option of the Borrower
(the Borrower’s election to exercise such option in connection with any Limited
Condition Transaction, an “LCT Election”), the date of determination of whether
any such action is permitted hereunder shall be deemed to be the date the
definitive agreements for such Limited


45

--------------------------------------------------------------------------------





Condition Transaction are entered into (the “LCT Test Date”), and if, after
giving pro forma effect to the Limited Condition Transaction and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred on the first day of the most recent test period ending prior to the LCT
Test Date (except with respect to any incurrence or repayment of Indebtedness
for purposes of the calculation of any leverage-based test or ratio, which shall
in each case be treated as if they had occurred on the last day of such test
period), the Borrower would have been permitted to take such action on the
relevant LCT Test Date in compliance with such ratio, test or basket, such
ratio, test or basket shall be deemed to have been complied with.  For the
avoidance of doubt, if the Borrower has made an LCT Election and any of the
ratios, tests or baskets for which compliance was determined or tested as of the
LCT Test Date are exceeded as a result of fluctuations in any such ratio, test
or basket, including due to fluctuations in the total assets of the Borrower or
the person subject to such Limited Condition Transaction, at or prior to the
consummation of the relevant transaction or action, such baskets, tests or
ratios will not be deemed to have been exceeded as a result of such
fluctuations.


If the Borrower has made an LCT Election for any Limited Condition Transaction,
then in connection with any calculation of any ratio, test or basket
availability with respect to the incurrence of Indebtedness or Liens, the making
of Restricted Payments, the making of any Investment, mergers, the conveyance,
lease or other transfer of all or substantially all of the assets of the
Borrower, the prepayment, redemption, purchase, defeasance or other satisfaction
of Indebtedness, or the designation of an Unrestricted Subsidiary (a “Subsequent
Transaction”) following the relevant LCT Test Date and prior to the earlier of
the date on which such Limited Condition Transaction is consummated or the date
that the definitive agreement or irrevocable notice for such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Transaction, for purposes of determining whether such Subsequent
Transaction is permitted under this Agreement, any such ratio, test or basket
shall be required to be satisfied (i) on a pro forma basis assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any incurrence of indebtedness and the use of proceeds thereof) have been
consummated and (ii) assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of indebtedness
and the use of proceeds thereof) have not been consummated.


SECTION 1.07.  Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


SECTION 1.08.  Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Application related thereto, provides for one or more automatic increases
in the stated amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such times.


46

--------------------------------------------------------------------------------





ARTICLE II


The Credits


SECTION 2.01.  Commitments.


(a)                 Subject to the terms and conditions set forth herein, each
Lender having a Term Loan Commitment severally agrees to make a term loan (an
“Initial Term Loan”) on the Closing Date to the Borrower in Dollars by making
immediately available funds to the Administrative Agent’s account not later than
the time specified by the Administrative Agent, which Initial Term Loans shall
not exceed for any such Lender the Term Loan Commitment of such Lender.  Amounts
repaid in respect of Initial Term Loans may not be reborrowed.


(b)                Subject to the terms and conditions set forth herein, each
Revolving Lender agrees to make Revolving Loans to the Borrower in Dollars from
time to time during the Availability Period in an aggregate principal amount
that will not result in (i) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Commitment or (ii) the total Revolving Credit Exposures
exceeding the sum of the total Revolving Commitments.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.


SECTION 2.02.  Loans and Borrowings.


(a)                 Each Loan (other than a Swingline Loan) shall be made as
part of a Borrowing consisting of Loans of the same Class and Type made by the
Lenders ratably in accordance with their respective Commitments of the
applicable Class.  The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.  Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.04.


(b)                 Subject to Section 2.13, each Revolving Borrowing and Term
Loan Borrowing shall be comprised entirely of Base Rate Loans or Eurocurrency
Loans as the Borrower may request in accordance herewith.  Each Swingline Loan
shall be a Base Rate Loan.  Each Lender at its option may make any Eurocurrency
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.


(c)                 Each Borrowing of, conversion to or continuation of
(i) Eurocurrency Loans shall be in an aggregate amount that is an integral
multiple of $1,000,000 (or, if not an integral multiple, the entire available
amount) and not less than $1,000,000 and (ii) Base Rate Loans (other than
Swingline Loans which shall be subject to Section 2.04) shall be in an aggregate
amount that is an integral multiple of $100,000 and not less than $500,000;
provided that Eurocurrency Revolving Loans and Base Rate Revolving Loans may be
in an aggregate amount that is equal to the entire unused balance of the total
Revolving Commitments or that is required to finance the


47

--------------------------------------------------------------------------------





reimbursement of an LC Disbursement as contemplated by Section 2.05(c). 
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of twenty (20)
Eurocurrency Borrowings outstanding.


(d)                 Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request or convert a Base Rate Borrowing to or
continue, any Eurocurrency Borrowing if the Interest Period requested (i) with
respect to a Revolving Borrowing would end after the Revolving Credit Maturity
Date or (ii) with respect to a Term Loan Borrowing under any Class would end
after the final scheduled maturity date of such Class.


SECTION 2.03.  Requests for Borrowings.  To request a Borrowing, a conversion of
Loans from one Type to the other or a continuation of Eurocurrency Loans, the
Borrower shall notify the Administrative Agent of such request, which may be
given by telephone, not later than (i) 1:00 p.m., New York City time, three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Loans or of any conversion of Eurocurrency Loans to
Base Rate Loans,  and (ii) 12:00 noon, New York City time, on the requested date
of any Borrowing of Base Rate Loans; provided, however, that if the Borrower
wishes to request Eurocurrency Loans having an Interest Period of twelve months
in duration as provided in the definition of “Interest Period,” (x) the
applicable notice must be received by the Administrative Agent not later than
1:00 p.m., New York City time, four Business Days prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Loans, whereupon the
Administrative Agent shall give prompt notice to the applicable Lenders of such
request and determine whether the requested Interest Period is available to all
of them and (y) not later than 1:00 p.m., New York City time, three Business
Days before the requested date of such Borrowing, conversion or continuation of
Eurocurrency Loans, the Administrative Agent shall notify the Borrower (which
notice may be by telephone) whether or not the requested Interest Period has
been consented to by all the applicable Lenders.  Each Borrowing Request shall
be irrevocable and, in the case of a telephonic Borrowing Request, shall be
confirmed promptly by hand delivery or telecopy or transmission by electronic
communication in accordance with Section 9.01(b) to the Administrative Agent of
a written Borrowing Request substantially in the form attached hereto as Exhibit
E and signed by the Borrower; provided that such Borrowing Request may state
that it is conditioned upon the occurrence of any specified event, in which
case, subject to Section 2.15, such Borrowing Request may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the date for
borrowing specified therein) if such condition is not satisfied.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:


(i)                   the Class of Loans to which such Borrowing Request
relates;


(ii)                 the aggregate amount of the requested Borrowing, conversion
or continuation;


(iii)                the date of such Borrowing, conversion or continuation,
which shall be a Business Day;


48

--------------------------------------------------------------------------------





(iv)               whether such Borrowing, conversion or continuation is to be a
Base Rate Borrowing or a Eurocurrency Borrowing;


(v)                 in the case of a Eurocurrency Borrowing, the Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”;


(vi)               the location and number of the Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.06; and


(vii)              whether the Borrower is requesting a new Borrowing, a
conversion of Loans from one Type to the other, or a continuation of
Eurocurrency Loans.


If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing.  In the case of a failure to timely
request a conversion or continuation of Eurocurrency Loans, such Loans shall be
converted into Base Rate Loans.  If no Interest Period is specified with respect
to any requested Eurocurrency Borrowing or conversion or continuation of
Eurocurrency Loans, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.  Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Loans.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing. 
Except as otherwise provided herein, a Eurocurrency Loan may be continued or
converted only on the last day of an Interest Period for such Eurocurrency
Loan.  During the existence of an Event of Default, the Administrative Agent, at
the direction of the Required Lenders, may require that no Loans may be
requested as, converted to or continued as Eurocurrency Loans without the
consent of the Required Lenders.


SECTION 2.04.  Swingline Loans.


(a)                 Subject to the terms and conditions set forth herein, the
Swingline Lender may in its discretion, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, make Swingline Loans in Dollars to
the Borrower from time to time during the Availability Period; provided that no
such Swingline Loan shall be permitted if, after giving effect thereto, (i) the
aggregate principal amount of outstanding Swingline Loans would exceed the
Swingline Loan Sublimit, (ii) the aggregate Revolving Credit Exposures would
exceed the total Revolving Commitments or (iii) unless otherwise agreed by such
Swingline Lender, the aggregate amount of Swingline Loans, Revolving Loans and
Letters of Credit issued by such Swingline Lender would exceed such Swingline
Lender’s Revolving Commitments hereunder; provided further that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.  Immediately upon the making of a Swingline Loan, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swingline Lender a risk participation in such
Swingline Loan in an amount equal to the product of such Revolving Lender’s
Applicable Percentage times the amount of such Swingline Loan.


49

--------------------------------------------------------------------------------





(b)                 To request a Swingline Loan, the Borrower shall notify the
Administrative Agent and Swingline Lender of such request, which may be given by
telephone and shall be irrevocable.  Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m., New York
City time, on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000 and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swingline Lender and the Administrative
Agent of a written Swingline Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower.  Promptly after receipt by the Swingline
Lender of any telephonic Swingline Loan Notice, the Swingline Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swingline Loan Notice and, if not,
the Swingline Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 3:00 p.m. on the date of the proposed
Swingline Loan Borrowing (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in Section 2.04(a), or
(B) that one or more of the applicable conditions specified in Article IV is not
then satisfied, then, the Swingline Lender shall make such Swingline Loan
available to the Borrower by means of a credit to the general deposit account of
the Borrower with the Swingline Lender or the Administrative Agent (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 2.05(c), by remittance to the relevant Issuing Bank) by
4:00 p.m., New York City time, on the requested date of such Swingline Loan.


(c)                 (i) The Swingline Lender at any time in its sole and
absolute discretion may request, on behalf of the Borrower (and the Borrower
hereby irrevocably authorizes the Swingline Lender to so request on its behalf),
that each Revolving Lender make a Base Rate Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of the applicable Class of
Swingline Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Borrowing Request for purposes hereof)
and in accordance with the requirements of Section 2.02 and Section 2.03,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Revolving Commitments of the applicable Class and the conditions set forth in
Section 4.02.  The Swingline Lender shall furnish the Borrower with a copy of
the applicable Borrowing Request promptly after delivering such notice to the
Administrative Agent.  Each Revolving Lender shall make an amount equal to its
Applicable Percentage (of the amount of the applicable Class of Swingline Loans)
of the aggregate amount specified in such Borrowing Request available to the
Administrative Agent in immediately available funds for the account of the
Swingline Lender at the Administrative Agent’s Office not later than 1:00 p.m.,
New York City time, on the day specified in such Borrowing Request, whereupon,
subject to Section 2.04(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the Swingline Lender.


(ii)                 If for any reason any Swingline Loan cannot be refinanced
by such Base Rate Loan in accordance with Section 2.04(c)(i), the request for
Base Rate Loans submitted by the Swingline Lender as set forth herein shall be
deemed to be a request by the Swingline Lender


50

--------------------------------------------------------------------------------





that each of the Revolving Lenders fund its risk participation in the relevant
Swingline Loan and such Revolving Lender’s payment to the Administrative Agent
for the account of the Swingline Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.  If any Revolving Lender fails
to make available to the Administrative Agent for the account of the Swingline
Lender any amount required to be paid by such Revolving Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in Section
2.04(c)(i), the Swingline Lender shall be entitled to recover from such
Revolving Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the applicable Overnight Bank
Funding Rate from time to time in effect, plus any administrative, processing or
similar fees customarily charged by the Swingline Lender in connection with the
foregoing.  If such Revolving Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Revolving Lender’s Base
Rate Loan included in the relevant Borrowing or funded participation in the
relevant Swingline Loan, as the case may be.  A certificate of the Swingline
Lender submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (ii) shall be conclusive absent
manifest error.


(iii)                Each Revolving Lender’s obligation to make Base Rate Loans
or to purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Base Rate Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02.  No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swingline Loans, together with interest as provided herein.


(d)                 (i)  At any time after any Revolving Lender has purchased
and funded a risk participation in a Swingline Loan, if the Swingline Lender
receives any payment on account of such Swingline Loan, the Swingline Lender
will distribute to such Revolving Lender its Applicable Percentage thereof in
the same funds as those received by the Swingline Lender.


(ii)                 If any payment received by the Swingline Lender in respect
of principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in Section 9.08
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Bank Funding
Rate.  The Administrative Agent will make such demand upon the request of the
Swingline Lender.  The obligations of the Revolving Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.


(e)                 The Swingline Lender shall be responsible for invoicing the
Borrower for interest on the Swingline Loans.  Until each Revolving Lender funds
its Base Rate Loan or risk participation


51

--------------------------------------------------------------------------------





pursuant to this Section 2.04 to refinance such Revolving Lender’s Applicable
Percentage of any Swingline Loan, interest in respect of such Applicable
Percentage shall be solely for the account of the Swingline Lender.


(f)                  The Borrower shall make all payments of principal and
interest in respect of the Swingline Loans directly to the Swingline Lender.


(g)                 If the maturity date shall have occurred in respect of any
tranche of Revolving Commitments at a time when another tranche or tranches of
Revolving Commitments is or are in effect with a longer maturity date, then on
the earliest occurring maturity date all then outstanding Swingline Loans shall
be repaid in full on such date (and there shall be no adjustment to the
participations in such Swingline Loans as a result of the occurrence of such
maturity date); provided, however, that if on the occurrence of such earliest
maturity date (after giving effect to any repayments of Revolving Loans and any
reallocation of Letter of Credit participations as contemplated in Section
2.05(d)), there shall exist sufficient unutilized Extended Revolving Commitments
or Revolving Commitments so that the respective outstanding Swingline Loans
could be incurred pursuant the Extended Revolving Commitments or Revolving
Commitments which will remain in effect after the occurrence of such maturity
date, then there shall be an automatic adjustment on such date of the
participations in such Swingline Loans and the same shall be deemed to have been
incurred solely pursuant to the relevant Extended Revolving Commitments or
Revolving Commitments, and such Swingline Loans shall not be so required to be
repaid in full on such earliest maturity date.


(h)                 The Borrower may, at any time and from time to time,
designate as additional Swingline Lenders one or more Revolving Lenders that
agree to serve in such capacity as provided below.  The acceptance by a
Revolving Lender of an appointment as a Swingline Lender hereunder shall be
evidenced by an agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower, executed by the
Borrower, the Administrative Agent and such designated Swingline Lender, and,
from and after the effective date of such agreement, (i) such Revolving Lender
shall have all the rights and obligations of a Swingline Lender under this
Agreement and (ii) references herein to the term “Swingline Lender” shall be
deemed to include such Revolving Lender in its capacity as a lender of Swingline
Loans hereunder.


SECTION 2.05.  Letters of Credit.


(a)                 The Letter of Credit Commitment.


(i)                   Subject to the terms and conditions set forth herein, (x)
each Issuing Bank agrees, in reliance upon the agreements of the Revolving
Lenders set forth in this Section 2.05, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit denominated in Dollars for the
account of the Borrower or its Restricted Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection (b)
below, and (2) to honor drawings under the Letters of Credit; and (y) the
Revolving Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or its Restricted


52

--------------------------------------------------------------------------------





Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (i) the aggregate
LC Exposure shall not exceed the LC Exposure Sublimit, (ii) the aggregate amount
of LC Exposure with respect to Letters of Credit issued and outstanding by any
Issuing Bank shall not exceed its Issuing Bank LC Exposure Sublimit at any one
time, (iii) the total Revolving Credit Exposures shall not exceed the total
Revolving Commitments and (iv) the aggregate amount of Swingline Loans,
Revolving Loans and Letters of Credit issued by the Issuing Bank would not
exceed such Issuing Bank’s Revolving Commitments hereunder.  Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.


(ii)                 No Issuing Bank shall issue any Letter of Credit, if: (A)
subject to Section 2.05(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders and the applicable Issuing Bank have
approved such expiry date; or (B) the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Revolving Lenders and the applicable Issuing Bank have approved such expiry
date.


(iii)                No Issuing Bank shall be under any obligation to issue any
Letter of Credit if:


(A)               any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any Law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such Issuing Bank in good faith deems material to it;


(B)                the issuance of such Letter of Credit would violate one or
more policies of such Issuing Bank applicable to letters of credit generally;


(C)                except as otherwise agreed by the Administrative Agent and
such Issuing Bank, such Letter of Credit is in an initial stated amount less
than $100,000;


(D)                such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or


53

--------------------------------------------------------------------------------





(E)                 a default of any Revolving Lender’s (of the applicable
Class) obligations to fund under Section 2.05(c) exists or any Revolving Lender
(of the applicable Class) is at such time a Defaulting Lender hereunder, unless
such Issuing Bank has entered into satisfactory arrangements (in the Issuing
Bank’s sole and absolute discretion) with the Borrower or such Revolving Lender
to eliminate the Issuing Bank’s risk with respect to such Revolving Lender
(including as a result of the reallocation of such Defaulting Lender’s LC
Exposure among the non-defaulting Revolving Lenders as contemplated by Section
2.21).


(iv)                No Issuing Bank shall amend any Letter of Credit if the
Issuing Bank would not be permitted at such time to issue such Letter of Credit
in its amended form under the terms hereof.


(v)                 No Issuing Bank shall be under any obligation to amend any
Letter of Credit if (A) such Issuing Bank would have no obligation at such time
to issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.


(vi)                Each Issuing Bank shall act on behalf of the applicable
Revolving Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and each Issuing Bank shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article VII
with respect to any acts taken or omissions suffered by such Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article VII included such Issuing Bank
with respect to such acts or omissions, and (B) as additionally provided herein
with respect to such Issuing Bank.


(b)                 Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(i)                   Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered (in writing, by e-mail,
fax or other electronic means) to the applicable Issuing Bank (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application or
amendment request, appropriately completed and signed by a Responsible Officer
of the Borrower.  Such Letter of Credit Application must be received by the
applicable Issuing Bank and the Administrative Agent not later than 1:00 p.m.,
New York City time, at least two Business Days (or such later date and time as
the applicable Issuing Bank may agree in a particular instance in its sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable Issuing Bank: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the applicable Issuing Bank may require.  In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit amendment


54

--------------------------------------------------------------------------------





request shall specify in form and detail satisfactory to the applicable Issuing
Bank (A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as the applicable Issuing Bank may
require.  Additionally, the Borrower shall furnish to the applicable Issuing
Bank and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the applicable Issuing Bank or the Administrative Agent
may reasonably require.


(ii)                 Promptly after receipt of any Letter of Credit Application,
the applicable Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from the Borrower and, if not, such Issuing
Bank will provide the Administrative Agent with a copy thereof.  Unless an
Issuing Bank has received written notice from the Administrative Agent or the
Borrower, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such Issuing Bank shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with such Issuing Bank’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit by an Issuing
Bank, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such Issuing Bank a risk participation
in such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage of the relevant Class times the amount of such Letter of
Credit.


(iii)                If the Borrower so requests in any applicable Letter of
Credit Application, the applicable Issuing Bank may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the applicable Issuing Bank to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the applicable Issuing Bank, the
Borrower shall not be required to make a specific request to an Issuing Bank for
any such extension.  Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the
applicable Issuing Bank to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that no Issuing Bank shall permit any such extension if (A)
such Issuing Bank has determined that it would not be permitted at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.05(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing such Issuing Bank not to permit such extension.


55

--------------------------------------------------------------------------------





(iv)               Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the Issuing Bank will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


(c)                 Drawings and Reimbursements; Funding of Participations.


(i)                  Upon receipt from the beneficiary of any Letter of Credit
of any notice of a drawing under such Letter of Credit, the applicable Issuing
Bank shall promptly examine the documents presented relevant to such drawing and
shall notify the Borrower and the Administrative Agent thereof.  Not later than
1:00 p.m., New York City time, on the Business Day following the Business Day on
which the Borrower shall have received such notice, the Borrower shall reimburse
such Issuing Bank through the Administrative Agent in an amount equal to the
amount of such drawing.  If the Borrower fails to so reimburse such Issuing Bank
by such time, the Administrative Agent shall promptly notify each applicable
Revolving Lender of the amount of the unreimbursed drawing (the “Unreimbursed
Amount”) and the amount of such Revolving Lender’s Applicable Percentage
thereof.  In such event, the Borrower shall be deemed to have requested a Base
Rate Revolving Loan to be disbursed on such date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the applicable Class of Revolving
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Borrowing Notice).  Any notice given by the applicable Issuing
Bank or the Administrative Agent pursuant to this Section 2.05(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.


(ii)                 Each Revolving Lender shall upon any notice pursuant to
Section 2.05(c)(i) make funds available to the Administrative Agent for the
account of the applicable Issuing Bank at the Administrative Agent’s office for
payments in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 2:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
2.05(c)(iii), such Revolving Lender that so makes funds available shall be
deemed to have made a Base Rate Revolving Loan to the Borrower in such amount.


(iii)                With respect to any Unreimbursed Amount in respect of a
Letter of Credit that is not fully refinanced by a Revolving Borrowing of Base
Rate Loans because the conditions set forth in Section 4.02 cannot be satisfied
or for any other reason, the Borrower shall be deemed to have incurred from the
applicable Issuing Bank a L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate.  In
such event, each Revolving Lender’s payment to the Administrative Agent for the
account of the Issuing Bank pursuant to Section 2.05(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute a L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.05.


56

--------------------------------------------------------------------------------





(iv)                Until each applicable Lender funds its Revolving Loan or L/C
Advance pursuant to this Section 2.05(c) to reimburse an Issuing Bank for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of such
Issuing Bank.


(v)                 Each Revolving Lender’s obligation to make Revolving Loans
or L/C Advances to reimburse each Issuing Bank for amounts drawn under Letters
of Credit of the applicable Class issued by it, as contemplated by this Section
2.05(c), shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against such Issuing Bank, the
Borrower, any Subsidiary or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Loans pursuant to this Section
2.05(c) is subject to the conditions set forth in Section 4.02 (other than
delivery by the Borrower of a Borrowing Request).  No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse an Issuing Bank for the amount of any payment made by such Issuing
Bank under any Letter of Credit, together with interest as provided herein.


(vi)                If any Revolving Lender fails to make available to the
Administrative Agent for the account of an Issuing Bank any amount required to
be paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.05(c) by the time specified in Section 2.05(c)(ii), such Issuing Bank
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Issuing Bank at a rate per annum equal to the
applicable Overnight Bank Funding Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Issuing
Bank in connection with the foregoing.  If such Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender’s Revolving Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of an Issuing Bank submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.


(d)                 Repayment of Participations.


(i)                   At any time after an Issuing Bank has made a payment under
any Letter of Credit and has received from any Revolving Lender such Revolving
Lender’s L/C Advance in respect of such payment in accordance with Section
2.05(c), if the Administrative Agent receives for the account of such Issuing
Bank any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Lender its Applicable Percentage thereof
in Dollars and in the same funds as those received by the Administrative Agent.


57

--------------------------------------------------------------------------------





(ii)                 If any payment received by the Administrative Agent for the
account of an Issuing Bank pursuant to Section 2.05(c)(i) is required to be
returned under any of the circumstances described in Section 9.08 (including
pursuant to any settlement entered into by such Issuing Bank in its discretion),
each Revolving Lender shall pay to the Administrative Agent for the account of
such Issuing Bank its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Lender, at a rate per annum equal
to the applicable Overnight Bank Funding Rate from time to time in effect.  The
obligations of the Revolving Lenders under this clause shall survive the payment
in full of the Obligations and the termination of this Agreement.


(e)                 Obligations Absolute.  The obligation of the Borrower to
reimburse each Issuing Bank for each drawing under each Letter of Credit issued
by it and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following: (i) any lack of
validity or enforceability of such Letter of Credit, this Agreement, or any
other Loan Document; (ii) the existence of any claim, counterclaim, setoff,
defense or other right that the Borrower or any Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
applicable Issuing Bank or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit; (iv) any payment by such
Issuing Bank under such Letter of Credit against presentation of a draft or
certificate that does not strictly comply with the terms of such Letter of
Credit; or any payment made by such Issuing Bank under such Letter of Credit to
any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or (v) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower or any Subsidiary.  The Borrower shall promptly examine a copy of each
Letter of Credit and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will promptly notify the applicable Issuing Bank. The
Borrower shall be conclusively deemed to have waived any such claim against the
applicable Issuing Bank and its correspondents unless such notice is given as
aforesaid.


(f)                  Role of Issuing Banks.  Each Revolving Lender and the
Borrower agree that, in paying any drawing under any Letter of Credit, no
Issuing Bank shall have any responsibility to obtain any document (other than
any sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the Issuing Banks, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
Issuing Bank shall be liable to any Lender for (i) any


58

--------------------------------------------------------------------------------





action taken or omitted in connection herewith at the request or with the
approval of the Lenders or the Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document.  The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the Issuing Banks, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any Issuing Bank shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.05(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against any Issuing
Bank, and such Issuing Bank may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
Issuing Bank’s willful misconduct or gross negligence or such Issuing Bank’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, each Issuing Bank may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such Issuing Bank
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.


(g)                 Cash Collateral.


(i)                   Upon the request of the applicable Issuing Bank, if, as of
the Letter of Credit Expiration Date, any LC Exposure for any reason remains
outstanding, the Borrower shall immediately Cash Collateralize (or otherwise
backstop in a manner satisfactory to such Issuing Bank) 103% of the then
outstanding amount of all LC Exposure with respect to Letters of Credit issued
by such Issuing Bank.


(ii)                 In addition, if the Administrative Agent notifies the
Borrower at any time that the LC Exposure at such time exceeds the LC Exposure
Sublimit then in effect, then, within two Business Days (or such later time as
the Administrative Agent may agree in its sole discretion) after receipt of such
notice, the Borrower shall Cash Collateralize the LC Exposure in an amount equal
to the amount by which the LC Exposure exceeds the LC Exposure Sublimit.


(h)                 Applicability of ISP and UCP.  Unless otherwise expressly
agreed by the Issuing Bank and the Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit, and (ii)
the rules of the UCP shall apply to each commercial Letter of Credit.


(i)                   Conflict with Issuer Documents.  In the event of any
conflict between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control.


59

--------------------------------------------------------------------------------





(j)                   Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Restricted
Subsidiary, the Borrower shall be obligated to reimburse the applicable Issuing
Bank hereunder for any and all drawings under such Letter of Credit.  The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Restricted Subsidiaries inures to the benefit of the Borrower, and
that the Borrower’s business derives substantial benefits from the businesses of
such Restricted Subsidiaries.


(k)                 If the maturity date in respect of any tranche of Revolving
Commitments occurs prior to the expiration of any Letter of Credit, then (i) if
one or more other tranches of Revolving Commitments in respect of which the
maturity date shall not have occurred are then in effect, such Letters of Credit
shall automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Lenders to purchase participations therein and to
make Revolving Loans and payments in respect thereof pursuant to Section 2.05(c)
and (d)) under (and ratably participated in by Lenders pursuant to) the
Revolving Commitments in respect of such non-terminating tranches up to an
aggregate amount not to exceed the aggregate principal amount of the unutilized
Revolving Commitments thereunder at such time (it being understood that no
partial face amount of any Letter of Credit may be so reallocated) and (ii) to
the extent not reallocated pursuant to immediately preceding clause (i), the
Borrower shall Cash Collateralize any such Letter of Credit in accordance with
Section 2.05(g).  Commencing with the maturity date of any tranche of Revolving
Commitments, the sublimit for Letters of Credit shall be agreed with the Lenders
under the extended tranches of Revolving Commitments.


SECTION 2.06.  Funding of Borrowings.


(a)                  Each Lender shall make each Loan to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds by
2:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender’s Applicable Percentage or other percentage provided for
herein; provided that Swingline Loans shall be made as provided in Section
2.04.  The Administrative Agent will make such Loans available to the Borrower
by promptly crediting the amounts so received, in like funds, to an account
designated by the Borrower in the applicable Borrowing Request; provided that
Base Rate Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(c) shall be remitted by the
Administrative Agent to the relevant Issuing Bank.


(b)                 Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed time of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case


60

--------------------------------------------------------------------------------





of such Lender, the Overnight Bank Funding Rate or (ii) in the case of the
Borrower, the interest rate applicable to Base Rate Loans of the applicable
Class.  If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.


SECTION 2.07.  [Reserved].


SECTION 2.08.  Termination and Reduction of Commitments.


(a)                 Unless previously terminated, (i) the Term Loan Commitments
shall terminate at 5:00 p.m., New York City time, on the Closing Date and (ii)
all Revolving Commitments shall terminate on the Revolving Credit Maturity Date.


(b)                 The Borrower may at any time terminate, or from time to time
reduce, the Revolving Commitments; provided that (i) each reduction of the
Revolving Commitments shall be in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000, (or, if less, the remaining amount of
such Commitments) and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.10 and Cash Collateralization (or other
backstop in respect of) outstanding Letters of Credit, the total Revolving
Credit Exposures would exceed the total Revolving Commitments.


(c)                 The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy or transmission by electronic communication in
accordance with Section 9.01(b)) of any election to terminate or reduce the
Commitments under paragraph (b) of this Section not later than 1:00 p.m., New
York City time, three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or
instruments of Indebtedness or the occurrence of any other specified event, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments
shall be permanent.  Subject to Section 2.20(d), each reduction of the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments of such Class.


SECTION 2.09.  Repayment of Loans; Evidence of Debt.


(a)                 The Borrower hereby unconditionally promises to pay (i) to
the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Revolving Loan made to the Borrower on the Revolving
Credit Maturity Date in Dollars and (ii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving Credit
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least five (5) Business Days
after such Swingline Loan is


61

--------------------------------------------------------------------------------





made; provided that on each date that a Revolving Loan is made, the Borrower
shall repay all Swingline Loans then outstanding.


(b)                 The Borrower promises to repay in Dollars the Initial Term
Loans at the dates and in the amounts set forth below (subject to adjustment in
the event of prepayments as provided in Section 2.10):


Date
 
Amount
 
September 30, 2015
$625,000
December 31, 2015
$625,000
March 31, 2016
$625,000
June 30, 2016
$625,000
September 30, 2016
$1,250,000
December 31, 2016
$1,250,000
March 31, 2017
$1,250,000
June 30, 2017
$1,250,000
September 30, 2017
$1,875,000
December 31, 2017
$1,875,000
March 31, 2018
$1,875,000
June 30, 2018
$1,875,000
September 30, 2018
$2,500,000
December 31, 2018
$2,500,000
March 31, 2019
$2,500,000
June 30, 2019
$2,500,000
September 30, 2019
$3,750,000
December 31, 2019
$3,750,000
March 31, 2020
$3,750,000



provided, however, that the Borrower shall repay the entire unpaid principal
amount of the Initial Term Loans on the Term Loan Maturity Date.


(c)                  Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.


(d)                 The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period, if any, applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.


62

--------------------------------------------------------------------------------





(e)                 The entries made in the accounts maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein absent manifest error;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.


(f)                  Any Lender may request that Loans made by it be evidenced
by promissory notes.  In such event, the Borrower shall prepare, execute and
deliver to such Lender promissory notes payable to such Lender and its
registered assigns and in a form approved by the Administrative Agent.


SECTION 2.10.  Prepayment of Loans.


(a)                 Optional Prepayments.  (i)  The Borrower shall have the
right at any time and from time to time to prepay any Borrowing of any Class in
whole or in part, without premium or penalty except as set forth in clause (c)
below, subject to prior notice in accordance with paragraph (a)(ii) of this
Section.


(ii)                 The Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy or transmission by electronic communication in accordance
with Section 9.01(b)) of any prepayment hereunder (i) in the case of prepayment
of a Eurocurrency Borrowing, not later than 12:00 p.m., New York City time,
three (3) Business Days before the date of prepayment, (ii) in the case of
prepayment of a Base Rate Borrowing, not later than 12:00 pm., New York City
time, on the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 1:00 p.m., New York City time, on the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date, the Class or Classes of Loans to be repaid and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that such
notice may state that it is conditioned upon the effectiveness of other credit
facilities or instruments of Indebtedness or the occurrence of any other
specified event, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the date for prepayment
specified therein) if such condition is not satisfied.  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each partial prepayment of
any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02.  Each
prepayment of Initial Term Loans pursuant to this Section 2.10(a) shall be
applied to repayments thereof required pursuant to Section 2.09(b) in the order
selected by the Borrower.  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the notice of prepayment.  Prepayments pursuant
to this Section 2.10(a) shall be accompanied by accrued interest to the extent
required by Section 2.12 and shall be subject to Section 2.15.


(b)                 Mandatory Prepayments.


(i)                   If the Administrative Agent notifies the Borrower at any
time that the aggregate Revolving Credit Exposure at such time exceeds the
Revolving Commitments then in effect, then, within one Business Day after
receipt of such notice, the Borrower shall prepay Revolving


63

--------------------------------------------------------------------------------





Loans or Swingline Loans and/or Cash Collateralize the LC Exposure in an
aggregate amount equal to such excess; provided, however, that, subject to the
provisions of Section 2.05(g)(ii), the Borrower shall not be required to Cash
Collateralize the LC Exposures pursuant to this Section 2.10(b) unless after the
prepayment in full of such Loans the Revolving Credit Exposure exceeds the
Revolving Commitments then in effect.


(ii)                  (A)  If the Borrower or any Restricted Subsidiary receives
any Net Cash Proceeds from any Asset Sale or Casualty Event, the Borrower shall
apply an amount equal to 100% of such Net Cash Proceeds (in the case of an Asset
Sale by a Foreign Subsidiary in connection with which funds are repatriated to
the United States in order to comply with this Section 2.10(b)(ii), net of
additional taxes payable or reserved against as a result thereof) to prepay Term
Loans in accordance with Section 2.10(b)(iv) on or prior to the date which is
ten (10) Business Days after the date of the realization or receipt of such Net
Cash Proceeds; provided that no such prepayment shall be required pursuant to
this Section 2.10(b)(ii)(A) with respect to such Net Cash Proceeds, that the
Borrower shall reinvest in accordance with Section 2.10(b)(ii)(B);


(B)                 With respect to any Net Cash Proceeds realized or received
with respect to any Asset Sale or Casualty Event, at the option of the Borrower,
the Borrower may reinvest all or any portion of such Net Cash Proceeds in assets
useful for the Borrower’s or a Restricted Subsidiary’s business within
(x) twelve (12) months following receipt of such Net Cash Proceeds or (y) if the
Borrower or a Restricted Subsidiary enters into a legally binding commitment to
reinvest such Net Cash Proceeds within twelve (12) months following receipt
thereof, within six (6) months following the last day of such twelve month
period; provided that any such Net Cash Proceeds that are not so reinvested
within the applicable time period set forth above shall be applied as set forth
in Section 2.10(b)(ii)(A) within five (5) Business Days after the end of the
applicable time period set forth above.


(iii)                 If the Borrower or any Restricted Subsidiary incurs or
issues any Refinancing Indebtedness or any Indebtedness not expressly permitted
to be incurred or issued pursuant to Section 6.01 (without prejudice to the
restrictions therein), the Borrower shall apply an amount equal to 100% of such
Net Cash Proceeds received by the Borrower or any Restricted Subsidiary
therefrom to prepay the Loans being refinanced thereby in accordance with
Section 2.10(b)(iv) on or prior to the date which is three (3) Business Days
after the receipt of such Net Cash Proceeds.


(iv)                The Borrower shall notify the Administrative Agent in
writing of any mandatory prepayment of Term Loans required to be made pursuant
to clauses (ii) through (iii) of this Section 2.10(b) at least three (3)
Business Days prior to the date of such prepayment.  Each such notice shall
specify the date and amount of such prepayment.  The Administrative Agent will
promptly notify each Term Lender of the contents of the Borrower’s prepayment
notice and of such Term Lender’s pro rata share of the prepayment.  Each Term
Lender may reject all or a portion of its pro rata share of any mandatory
prepayment (such declined amounts, the “Declined Proceeds”) of Term Loans
required to be made pursuant to clauses (ii) or (iii) of this Section 2.10(b) by
providing written notice (each, a “Rejection Notice”) to the Administrative
Agent and the Borrower no later than 5:00 p.m. (New York time) one Business Day
after the date of such Lender’s receipt of notice from the Administrative Agent
regarding such prepayment.  Each Rejection Notice from a given Lender shall
specify the principal amount of the mandatory repayment


64

--------------------------------------------------------------------------------





of Term Loans to be rejected by such Lender.  If a Term Lender fails to deliver
a Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the principal amount of the Term
Loans to be rejected, any such failure will be deemed an acceptance of the total
amount of such Lender’s pro rata share of such mandatory prepayment of Term
Loans.  Any Declined Proceeds shall be offered to the Term Lenders not so
declining such prepayment on a pro rata basis in accordance with the Term Loans
of such Lenders (with such non-declining Term Lenders having the right to
decline any prepayment with Declined Proceeds at the time and in the manner
specified by the Administrative Agent).  To the extent such non-declining Term
Lenders elect to decline their pro rata share of such Declined Proceeds, any
Declined Proceeds remaining thereafter shall be retained by the Borrower and
used for any purpose not otherwise prohibited by this Agreement.  The
Administrative Agent may make appropriate adjustments to the accounts of the
Term Lenders to reflect any non pro rata payment of Term Loans of any Class as a
result of this Section 2.10(b)(iv).


(v)                 Each prepayment of Term Loans pursuant to this Section
2.10(b) shall be applied, subject to Section 2.10(b)(iv), pro rata to each Class
of Term Loans (on a pro rata basis to the Term Loans of the Lenders with such
Class of Term Loans), except that prepayments pursuant to Section 2.10(b)(iii)
may be applied to the Class or Classes of Term Loans selected by the Borrower
and shall, in each case, be further applied to reduce the remaining scheduled
repayments of such Class of Term Loans as directed by the Borrower (or, if no
such direction is indicated, first in direct order of maturity to the scheduled
repayments thereof occurring in the next twelve months following the date of
such prepayment pursuant to Section 2.09(b) and second ratably to the remaining
scheduled repayments of such Class required pursuant to Section 2.09(b)).


(vi)               Any prepayment of Term Loans pursuant to this Section 2.10(b)
shall be accompanied by accrued interest to the extent required by Section 2.12
and shall be subject to Section 2.15.


(vii)              If the Spin-Off shall not have been consummated within one
(1) Business Day of the Closing Date, the Borrower shall prepay all Loans then
outstanding (plus accrued and unpaid interest), on or prior to the date that is
two (2) Business Days after the Closing Date.
 
(c)                 (i) Notwithstanding anything to the contrary in Section
2.10(a) (which provisions shall not be applicable to this Section 2.10(c)), the
Borrower shall have the right at any time and from time to time to prepay its
Term Loans of any Class owing to Lenders electing to participate in such
prepayments at a discount to the par value of such Term Loans and on a non-pro
rata basis (each, a “Discounted Voluntary Prepayment”) pursuant to the
procedures described in this Section 2.10(c); provided that (A) no Discounted
Voluntary Prepayment shall be made unless immediately after giving effect to
such Discounted Voluntary Prepayment, no Default or Event of Default has
occurred and is continuing, (B) no proceeds of Revolving Loans shall be utilized
to make any Discounted Voluntary Prepayment, (C) any Discounted Voluntary
Prepayment shall be offered to all Lenders with Term Loans of the applicable
Class on a pro rata basis and (D) the Borrower on the date such Discounted
Voluntary Prepayment is made shall deliver to the Administrative Agent a
certificate of a Responsible Officer of the Borrower stating (1) that no Default
or Event of Default has occurred and is continuing or would result from the
Discounted
65

--------------------------------------------------------------------------------





Voluntary Prepayment and (2) that each of the conditions to such Discounted
Voluntary Prepayment contained in this Section 2.10(c) has been satisfied or
waived.


(ii)                 To the extent the Borrower seeks to make a Discounted
Voluntary Prepayment, the Borrower will provide written notice to the
Administrative Agent substantially in the form of Exhibit K hereto (each, a
“Discounted Prepayment Option Notice”) that the Borrower desires to prepay Term
Loans in an aggregate principal amount specified therein by the Borrower (each,
a “Proposed Discounted Prepayment Amount”), in each case at a discount to the
par value of such Term Loans as specified below.  The Proposed Discounted
Prepayment Amount of Term Loans shall not be less than $10,000,000.  The
Discounted Prepayment Option Notice shall further specify with respect to the
proposed Discounted Voluntary Prepayment: (A) the Proposed Discounted Prepayment
Amount for Term Loans and the Class of Term Loans to which such offer relates,
(B) a discount range (which may be a single percentage) selected by the Borrower
with respect to such proposed Discounted Voluntary Prepayment equal to a
percentage of par of the principal amount of such Term Loans (the “Discount
Range”) and (C) the date by which Lenders are required to indicate their
election to participate in such proposed Discounted Voluntary Prepayment which
shall be at least five Business Days following the date of the Discounted
Prepayment Option Notice (the “Acceptance Date”).


(iii)                Upon receipt of a Discounted Prepayment Option Notice in
accordance with Section 2.10(c)(ii), the Administrative Agent shall promptly
notify each applicable Lender thereof.  On or prior to the Acceptance Date, each
Lender with Term Loans of the applicable Class may specify by written notice
substantially in the form of Exhibit L hereto (each, a “Lender Participation
Notice”) to the Administrative Agent (A) a maximum discount to par (the
“Acceptable Discount”) within the Discount Range (for example, a Lender
specifying a discount to par of 20% would accept a prepayment price of 80% of
the par value of the Term Loans to be prepaid) and (B) a maximum principal
amount (subject to rounding requirements specified by the Administrative Agent)
of Term Loans of the applicable Class held by such Lender with respect to which
such Lender is willing to permit a Discounted Voluntary Prepayment at the
Acceptable Discount (“Offered Loans”).  Based on the Acceptable Discounts and
principal amounts of Term Loans specified by the Lenders in Lender Participation
Notices, the Administrative Agent, in consultation with the Borrower, shall
calculate the applicable discount for Term Loans (the “Applicable Discount”),
which Applicable Discount shall be (A) the percentage specified by the Borrower
if the Borrower has selected a single percentage pursuant to Section 2.10(c)(ii)
for the Discounted Voluntary Prepayment or (B) otherwise, the highest Acceptable
Discount at which the Borrower can pay the Proposed Discounted Prepayment Amount
in full (determined by adding the principal amounts of Offered Loans commencing
with the Offered Loans with the highest Acceptable Discount); provided, however,
that in the event that such Proposed Discounted Prepayment Amount cannot be
repaid in full at any Acceptable Discount, the Applicable Discount shall be the
lowest Acceptable Discount specified by the Lenders that is within the Discount
Range.  The Applicable Discount shall be applicable for all Lenders who have
offered to participate in the Discounted Voluntary Prepayment and have
Qualifying Loans (as defined below).  Any Lender with outstanding Term Loans
under the applicable Class whose Lender Participation Notice is not received by
the Administrative Agent by the Acceptance Date shall be deemed to have declined
to accept a Discounted Voluntary Prepayment of any of its Term Loans at any
discount to their par value within the Applicable Discount.


66

--------------------------------------------------------------------------------





(iv)               A Borrower shall make a Discounted Voluntary Prepayment by
prepaying those Term Loans (or the respective portions thereof) of the
applicable Class offered by the Lenders (“Qualifying Lenders”) that specify an
Acceptable Discount that is equal to or greater than the Applicable Discount
(“Qualifying Loans”) at the Applicable Discount; provided that if the aggregate
proceeds required to prepay all Qualifying Loans (disregarding any interest
payable at such time) would exceed the amount of aggregate proceeds required to
prepay the Proposed Discounted Prepayment Amount, such amounts in each case
calculated by applying the Applicable Discount, the Borrower shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective
principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent).  If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the Borrower shall prepay all Qualifying
Loans.


(v)                 Each Discounted Voluntary Prepayment shall be made within
five Business Days of the Acceptance Date, without premium or penalty (and with
any amounts due under Section 2.15), upon irrevocable notice substantially in
the form of Exhibit M hereto (each a “Discounted Voluntary Prepayment Notice”),
delivered to the Administrative Agent no later than 1:00 p.m. New York City
time, two Business Days prior to the date of such Discounted Voluntary
Prepayment, which notice shall specify the date and amount of the Discounted
Voluntary Prepayment and the Applicable Discount determined by the
Administrative Agent.  Upon receipt of any Discounted Voluntary Prepayment
Notice the Administrative Agent shall promptly notify each relevant Lender
thereof.  If any Discounted Voluntary Prepayment Notice is given, the amount
specified in such notice shall be due and payable to the applicable Lenders,
subject to the Applicable Discount on the applicable Term Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to, but not including, such date on the amount prepaid.


(vi)               To the extent not expressly provided for herein, each
Discounted Voluntary Prepayment shall be consummated pursuant to reasonable
procedures (including as to timing, rounding, minimum amounts, Type and Interest
Periods and calculation of Applicable Discount in accordance with Section
2.10(c)(iii) above) reasonably established by the Administrative Agent and the
Borrower.


(vii)              Prior to the delivery of a Discounted Voluntary Prepayment
Notice, upon written notice to the Administrative Agent, a Borrower may withdraw
its offer to make a Discounted Voluntary Prepayment pursuant to any Discounted
Prepayment Option Notice.


(viii)            To the extent the Term Loans are prepaid pursuant to this
Section 2.10(c), scheduled amortization amounts for the Term Loans of such Class
under Section 2.09 shall be reduced on a pro rata basis by the principal amount
of the Term Loans so prepaid.


(ix)                For the avoidance of doubt, any Loans that are prepaid
pursuant to this Section 2.10(c) shall be deemed canceled immediately upon
giving effect to such prepayment.


SECTION 2.11.  Fees.


67

--------------------------------------------------------------------------------





(a)                 The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount by which the Revolving Commitment of such
Lender exceeds the Revolving Loans and LC Exposure of such Lender during the
period from and including the Closing Date to but excluding the date on which
such Commitment terminates; provided that any commitment fee accrued with
respect to the Revolving Commitment of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such commitment fee shall otherwise
have been due and payable by the Borrower prior to such time; and provided
further that no commitment fee shall accrue on the Revolving Commitment of a
Defaulting Lender at any time that such Lender shall be a Defaulting Lender. 
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the
Closing Date.  All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).


(b)                 The Borrower agrees to pay (i) to the Administrative Agent
for the account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurocurrency Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Closing Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure and (ii) to each Issuing Bank a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by such
Issuing Bank during the period from and including the Closing Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as such Issuing
Bank’s standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder.  Unless otherwise
specified above, participation fees and fronting fees shall be payable in
arrears on the last day of March, June, September and December of each year,
commencing on the first such date to occur after the Closing Date; provided that
all such fees shall be payable on the date on which the Revolving Commitments
terminate and any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand.  Any other fees payable to an
Issuing Bank pursuant to this paragraph shall be payable within ten (10) days
after demand.  All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).


(c)                 The Borrower agrees to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon between the Borrower and the Administrative Agent in the Agency Fee Letter.


68

--------------------------------------------------------------------------------





(d)                 The Borrower agrees to pay on the Closing Date, to the
Administrative Agent, for the account of each Lender, the fees payable to such
Lender with respect to its Commitments under this Agreement on the Closing Date.


(e)                 All fees payable hereunder shall be paid on the dates due,
in Dollars and immediately available funds, to the Administrative Agent (or to
the relevant Issuing Bank, in the case of fees payable to it) for distribution,
in the case of commitment fees and participation fees, to the Lenders.  Fees
paid shall not be refundable under any circumstances.


SECTION 2.12.  Interest.


(a)                 The Loans comprising each Base Rate Borrowing (including
each Swingline Loan) shall bear interest at the Base Rate in effect from time to
time plus the Applicable Rate.


(b)                 The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Eurocurrency Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.


(c)                 Notwithstanding the foregoing, while an Event of Default
exists under clause (a), (b), (h) or (i) of Article VII, the Borrower shall pay
interest on all overdue amounts, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to Base Rate Loans as provided in paragraph (a) of this Section (the
“Default Rate”).


(d)                 Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date for such Loan and, in the case of Revolving Loans,
upon termination of the Revolving Commitments; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of a Base Rate Revolving Loan prior to the end of the Availability
Period or a Swingline Loan), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurocurrency Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.


(e)                 All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Base Rate
or Eurocurrency Rate shall be determined by the Administrative Agent in
accordance with the provisions of this Agreement, and such determination shall
be conclusive absent manifest error.


SECTION 2.13.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:


(a)                 the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Eurocurrency Rate for such Interest Period; or


69

--------------------------------------------------------------------------------





(b)                 the Administrative Agent is advised by the Required Lenders
that the Eurocurrency Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy or transmission by electronic communication in
accordance with Section 9.01 as promptly as practicable thereafter and, until
the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurocurrency Revolving
Borrowing, such Borrowing shall be made as a Base Rate Borrowing.


SECTION 2.14.  Increased Costs.


(a)                 If any Change in Law shall:


(i)                   impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender or any Issuing Bank;


(ii)                 subject a Lender or Issuing Bank to any additional Tax
(other than any Excluded Taxes or Indemnified Taxes indemnified under Section
2.16); or


(iii)                impose on any Lender or any Issuing Bank or the London
interbank market any other condition affecting this Agreement or Eurocurrency
Loans made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or, in the case of clause
(ii), any Loan) or of maintaining its obligation to make any such Loan or to
increase the cost to such Lender or such Issuing Bank of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or such Issuing Bank hereunder, whether of
principal, interest or otherwise, in each case by an amount deemed by such
Lender or such Issuing Bank to be material in the context of its making of, and
participation in, extensions of credit under this Agreement, then, upon the
request of such Lender or such Issuing Bank, the Borrower will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.


(b)                 If any Lender or any Issuing Bank determines in good faith
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued


70

--------------------------------------------------------------------------------





by such Issuing Bank, to a level below that which such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or such
Issuing Bank’s policies and the policies of such Lender’s or such Issuing Bank’s
holding company with respect to capital adequacy and liquidity requirements),
then from time to time, upon the request of such Lender or such Issuing Bank,
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.


(c)                 A certificate of a Lender or an Issuing Bank setting forth
in reasonable detail the amount or amounts necessary to compensate such Lender
or such Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and setting forth in reasonable detail the
manner in which such amount or amounts was determined and certifying that such
Lender or Issuing Bank is generally charging such amounts to similarly situated
borrowers under comparable credit facilities shall be delivered to the Borrower
and shall be conclusive absent manifest error.  The Borrower shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten (10) days (or such later date as may be agreed by
the applicable Lender) after receipt thereof.


(d)                 Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.


SECTION 2.15.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.10), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.03 or Section 2.10, as
applicable, and is revoked in accordance therewith) or (d) the assignment of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense (excluding loss of anticipated profit) attributable to such event. 
Such loss, cost or expense to any Lender may be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Eurocurrency Rate that would have been applicable to
such Loan (and excluding any Applicable Rate), for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a
71

--------------------------------------------------------------------------------





failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market.  A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Administrative Agent, who in
turn will deliver to the Borrower, and shall be conclusive absent manifest
error. The Borrower shall pay the Administrative Agent for the account of such
Lender the amount shown as due on any such certificate within ten (10) days (or
such later date as may be agreed by the applicable Lender) after receipt
thereof.


SECTION 2.16.  Taxes.


(a)                 All payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made free and clear of and without
deduction for any Taxes unless required by applicable Laws.  If any applicable
withholding agent shall be required to deduct any Indemnified Taxes or Other
Taxes in respect of any such payments, then (i) the sum payable by the
applicable Loan Party shall be increased as necessary so that after all required
deductions have been made (including deductions applicable to additional sums
payable under this Section 2.16) Lender or Issuing Bank (as the case may be) or,
in the case of a payment made to the Administrative Agent for its own account,
the Administrative Agent, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable withholding agent
shall make such deductions and (iii) the applicable withholding agent shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.


(b)                 Without duplication of Section 2.16(a), the Borrower shall
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, any Other
Taxes.


(c)                 The Borrower shall indemnify the Administrative Agent, each
Lender and each Issuing Bank, within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes payable by the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, on
or with respect to any payment by or on account of any obligation of any Loan
Party under any Loan Document hereunder (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.16), and any
Other Taxes, and, in each case, any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.


(d)                 As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by any Loan Party to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


72

--------------------------------------------------------------------------------





(e)                 Any Lender that is legally entitled to an exemption from or
reduction of withholding Tax under the law of any jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to any payments under this Agreement shall deliver to the Borrower and
the Administrative Agent, at the time or times reasonably requested by the
Borrower or Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  Each such Lender
shall, whenever a lapse in time or change in circumstances renders any such
documentation (including any specific documentation referred to in the paragraph
below) obsolete, expired or inaccurate in any material respect, deliver promptly
to the Borrower and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
Borrower or the Administrative Agent) or promptly notify the Borrower and the
Administrative Agent of its legal ineligibility to do so.


Without limiting the generality of the foregoing, with respect to any Loan made
to the Borrower, any Foreign Lender shall, to the extent it is legally eligible
to do so, deliver to the Borrower and the Administrative Agent on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally eligible to do
so), whichever of the following is applicable:


(i)                   two duly completed original Internal Revenue Service Forms
W‑8BEN or W-8BEN-E (or any successor forms) claiming eligibility for benefits of
an income Tax treaty to which the United States of America is a party,


(ii)                  two duly completed copies of Internal Revenue Service
Forms W‑8ECI (or any successor forms),


(iii)                in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (x) two
original certificates, in substantially the form of Exhibit I-1, or any other
form approved by the Borrower and the Administrative Agent, to the effect that
such Foreign Lender is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and that no payments
in connection with the Loan Documents are effectively connected with such
Foreign Lender’s conduct of a U.S. trade or business and (y) two original duly
completed Internal Revenue Service Forms W‑8BEN or W-8BEN-E (or any successor
forms),
 
(iv)               to the extent a Foreign Lender is not the beneficial owner
(for example, where the Foreign Lender is a partnership or a participating
Lender), two original Internal Revenue Service Forms W‑8IMY (or any successor
forms) of the Foreign Lender, accompanied by copies of Form W‑8ECI, W‑8BEN or
W-8BEN-E, a United States Tax Compliance Certificate, substantially in the form
of Exhibit I-2, Exhibit I-3, or Exhibit I-4, Form W‑9, Form W‑8IMY and/or any
other required information (or any successor forms) from each beneficial owner,
as applicable (provided that, if such Foreign Lender
 
73

--------------------------------------------------------------------------------





is a partnership and is not a participating Lender and if one or more beneficial
owners are claiming the portfolio interest exemption, the United States Tax
Compliance Certificate may be provided by such Foreign Lender on behalf of such
beneficial owner), or


(v)                 two originals of any other form prescribed by applicable
requirements of Law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax duly completed together with such supplementary
documentation as may be prescribed by applicable requirements of Law to permit
the Borrower and the Administrative Agent to determine the withholding or
deduction required to be made, and


(vi)                if a payment made to a Lender under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Laws (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA and to determine
whether any amount is required to be deducted and withheld from such payment. 
Solely for purposes of this clause (vi), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.


Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this Section 2.16(e).


(f)                   If the Administrative Agent, an Issuing Bank or a Lender
determines, in its sole good faith discretion, that it has received a refund of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by a
Loan Party or with respect to which a Loan Party has paid additional amounts
pursuant to this Section 2.16, it shall promptly pay over such refund to the
Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Loan Parties under this Section 2.16 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including any Taxes) of the Administrative
Agent, such Issuing Bank or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent, such Issuing Bank or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Issuing Bank
or such Lender in the event the Administrative Agent, such Issuing Bank or such
Lender is required to repay such refund to such Governmental Authority.  The
Administrative Agent, such Issuing Bank or such Lender shall, at the Borrower’s
request, provide the Borrower with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the relevant
Governmental Authority (provided that the Administrative Agent, such Issuing


74

--------------------------------------------------------------------------------





Bank or such Lender may delete any information therein that the Administrative
Agent, such Issuing Bank or such Lender reasonably deems confidential).  This
Section shall not be construed to require the Administrative Agent or any Lender
to make available its Tax returns (or any other information relating to its
Taxes which it reasonably deems confidential) to the Borrower or any other
Person.


(g)                 For the avoidance of doubt, for purposes of this Section
2.16, the term “Lender” shall include any Swingline Lender and any Issuing Bank.


SECTION 2.17.  Payments Generally; Pro Rata Treatment; Sharing of Setoffs.


(a)                 The Borrower shall make each payment required to be made by
it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14, 2.15 or 2.16, or
otherwise) without condition or deduction for any counterclaim, defense,
recoupment or setoff prior to 2:00 p.m., New York City time, on the date when
due, in immediately available funds.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made in Dollars to the
Administrative Agent, except payments to be made directly to an Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.


(b)                 If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.


(c)                 If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements and Swingline
Loans; provided


75

--------------------------------------------------------------------------------





that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price promptly restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements and Swingline Loans to any assignee
or participant in accordance with Section 9.04.  The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
Laws, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower in the amount of such participation.


(d)                 Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the relevant Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
such Issuing Bank, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
relevant Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Bank Funding Rate.  A notice of the Administrative Agent to any Lender
or the Borrower with respect to any amount owing under this subsection (d) shall
be conclusive, absent manifest error.


(e)                 If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.04, 2.05, 2.06, 2.17 or 9.03, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.  The
obligations of the Lenders hereunder to make Loans, to fund participations in
Letters of Credit and Swingline Loans and to make payments are several and not
joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payments.


SECTION 2.18.  Mitigation Obligations; Replacement of Lenders.


(a)                 If any Lender requests compensation under Section 2.14, or
if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the good


76

--------------------------------------------------------------------------------





faith judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable out-of-pocket costs
and expenses incurred by any Lender in connection with any such designation or
assignment.  Any Lender claiming reimbursement of such costs and expenses shall
deliver to the Borrower a certificate setting forth such costs and expenses in
reasonable detail which shall be conclusive absent manifest error.


(b)                 If any Lender requests compensation under Section 2.14, or
if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
if any Lender is a Defaulting Lender, if any Lender fails to grant a consent in
connection with any proposed change, waiver, discharge or termination of the
provisions of this Agreement as contemplated by Section 9.02 for which the
consent of each Lender or each Lender of the applicable Class or each affected
Lender is required but the consent of the Required Lenders (or of a majority in
interest of the Lenders of the applicable Class, as the case may be) is obtained
or if any other circumstance exists hereunder that gives the Borrower the right
to replace a Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, but excluding the consents
required by, Section 9.04), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:


(i)                   the Borrower shall have paid to the Administrative Agent
the assignment fee specified in Section 9.04 (unless otherwise agreed by the
Administrative Agent);


(ii)                 such Lender shall have received payment of an amount equal
to the outstanding principal of its Loans and LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.14, Section 2.15
and Section 2.16) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);


(iii)                in the case of any such assignment resulting from a claim
for compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments thereafter; and


(iv)               such assignment does not conflict with applicable Laws.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


SECTION 2.19.  Incremental Facilities.


77

--------------------------------------------------------------------------------





(a)                 The Borrower may from time to time after the Closing Date
elect to increase the Revolving Commitments or any Extended Revolving
Commitments (“Increased Commitments”) or obtain one or more tranches of (or
increase any existing tranche of) term loans denominated in Dollars (each, an
“Incremental Term Loan”), in each case in an aggregate principal amount of not
less than (x) $10,000,000, in the case of Increased Commitments and (y)
$20,000,000 (or such lesser amount as the Administrative Agent may agree), in
the case of Incremental Term Loans, so long as (except in the case of
Refinancing Term Loans and Refinancing Revolving Commitments) the aggregate
principal amount of Increased Commitments or Incremental Term Loans to be
established or incurred, as applicable, does not exceed the Incremental Cap at
such time.  The Borrower may arrange for any such increase or tranche to be
provided by one or more Lenders (each Lender so agreeing to an increase in its
Revolving Commitment or Extended Revolving Commitment, or to participate in such
Incremental Term Loan, an “Increasing Lender”), or by one or more new banks,
financial institutions or other entities (each such new bank, financial
institution or other entity, a “New Lender”), to increase their existing
Revolving Commitment or Extended Revolving Commitment, or to participate in such
Incremental Term Loan, or extend Revolving Commitments or Extended Revolving
Commitments, as the case may be; provided that each New Lender (and, in the case
of an Increased Commitment, each Increasing Lender) shall be subject to the
approval of the Borrower and, to the extent such consent would be required under
Section 9.04 for an assignment to such New Lender, the Administrative Agent and,
in the case of an Increased Commitment, each Issuing Bank and Swingline Lender
(in each case, such consents not to be unreasonably withheld or delayed). 
Without the consent of any Lenders other than the relevant Increasing Lenders or
New Lenders, this Agreement and the other Loan Documents may be amended pursuant
to an Additional Credit Extension Amendment as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.19.  Increases of Revolving Commitments
and Extended Revolving Commitment and new Incremental Term Loans created
pursuant to this Section 2.19 shall become effective on the date agreed by the
Borrower, the Administrative Agent and the relevant Increasing Lenders or New
Lenders and the Administrative Agent shall notify each Lender thereof. 
Notwithstanding the foregoing (but subject to the following provisos), no
Increased Commitments or Extended Revolving Commitments or Incremental Term
Loans shall be permitted under this paragraph unless (i) on the proposed date of
the effectiveness of such increase in the Revolving Commitments or Extended
Revolving Commitments or borrowing of such Incremental Term Loan, the conditions
set forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived
by the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Borrower; provided, that to the extent agreed to by the Lenders providing
such Increased Commitments or Incremental Term Loans, as applicable, and the
proceeds of such Increased Commitments or Incremental Term Loans, as the case
may be, are used to finance a Permitted Acquisition or similar Investment, with
respect to the condition set forth in Section 4.02(a), only the Specified
Representations shall be required to be true and correct, and the condition set
forth in Section 4.02(b) shall be limited to an Event of Default under clauses
(a), (b), (h) or (i) of Article VII and (ii) other than in the case of
Refinancing Term Loans or Refinancing Revolving Commitments, the Borrower shall
be in compliance, calculated on a Pro Forma Basis (assuming for this purpose
that all Increased Commitments were fully drawn), with the covenants contained
in Section 6.09 as of the last day of the most recent fiscal quarter of the
Borrower for which financial


78

--------------------------------------------------------------------------------





statements have been delivered pursuant to Section 5.01(a) or (b) prior to such
time; provided further that the requirements of this sentence shall not apply in
any respect to Incremental Term Loans incurred in connection with the RBI
Transactions.  On the effective date of any increase in the Revolving
Commitments or Extended Revolving Commitments, (i) each relevant Increasing
Lender and New Lender shall make available to the Administrative Agent such
amounts in immediately available funds as the Administrative Agent shall
determine, for the benefit of the other Lenders, as being required in order to
cause, after giving effect to such increase and the use of such amounts to make
payments to such other Lenders, each Lender’s portion of the outstanding Loans
of the applicable Lenders of such class to equal its Applicable Percentage of
such outstanding Loans, and (ii) if, on the date of such increase, there are any
Revolving Loans of the applicable Class outstanding, such Revolving Loans shall
on or prior to the effectiveness of such Increased Commitments be prepaid to the
extent necessary from the proceeds of additional Revolving Loans made hereunder
by the Increasing Lenders and New Lenders, so that, after giving effect to such
prepayments and any borrowings on such date of all or any portion of such
Increased Commitments, the principal balance of all outstanding Revolving Loans
of such Class owing to each Lender with a Revolving Commitment of such Class is
equal to such Lender’s pro rata share (after giving effect to any nonratable
Increased Commitment pursuant to this Section 2.19) of all then outstanding
Revolving Loans of such Class.  The Administrative Agent and the Lenders hereby
agree that the borrowing notice, minimum borrowing, pro rata borrowing and pro
rata payment requirements contained elsewhere in this Agreement shall not apply
to the transactions effected pursuant to the immediately preceding sentence. 
The deemed payments made pursuant to clause (ii) of the second preceding
sentence shall be accompanied by payment of all accrued interest on the amount
prepaid and, in respect of each Eurocurrency Loan, and shall be subject to
indemnification by the Borrower pursuant to the provisions of Section 2.15 if
the deemed payment occurs other than on the last day of the related Interest
Periods.  The terms of any Incremental Term Loans shall be as set forth in the
Additional Credit Extension Amendment providing for such Incremental Term Loans;
provided that (i) the final scheduled maturity date of any Incremental Term
Loans (other than Refinancing Term Loans) shall be no earlier than the Term Loan
Maturity Date (or any later date required pursuant to any Additional Credit
Extension Amendment that has previously become effective), (ii) the Weighted
Average Life to Maturity of such Incremental Term Loans (other than Refinancing
Term Loans)  shall not be shorter than the then remaining Weighted Average Life
to Maturity of the Initial Term Loans (or any longer Weighted Average Life to
Maturity required pursuant to any Additional Credit Extension Amendment that has
previously become effective) (except to the extent of amortization of up to
1.00% per annum of the original principal amount for periods where amortization
has been eliminated as a result of prepayment of the applicable Term Loans),
(iii) Incremental Term Loans shall not participate on a greater than pro rata
basis with the Term Loans in any mandatory prepayment hereunder (except in the
case of (a) incurrence of Refinancing Indebtedness in respect thereof and (b)
mandatory prepayments with respect to a Class of Incremental Term Loans issued
subject to customary escrow provisions that include a mandatory prepayment
applicable solely to such Class of Incremental Term Loans if the applicable
escrow release event does not occur prior to the specified escrow “outside
date”), (iv) the provisions with respect to payment of interest (including any
“MFN” provisions), original issue discount and upfront fees shall be as set
forth in the Additional Credit Extension Amendment providing for such
Incremental Term Loans, (v) any Class of Incremental Term Loans may contain
customary excess cash


79

--------------------------------------------------------------------------------





flow mandatory prepayment provisions; provided that such mandatory prepayments
with respect to such Incremental Term Loans shall be made on a no greater than
pro rata basis with the then existing Term Loans, (vi) if the Borrower and the
lenders providing the relevant Class of Incremental Term Loans agree, such
Incremental Term Loans may be Excluded Term Loans, (vii) if the Borrower and the
lenders providing the relevant Class of Incremental Term Loans agree, the
Additional Credit Extension Amendment providing for such Incremental Term Loans
may permit repurchases by, or assignments to, the Borrower or any Restricted
Subsidiary of such Incremental Term Loans pursuant to open market purchases or
“dutch auctions” so long as (1) no Event of Default shall have occurred and be
continuing, (2) the Incremental Term Loans purchased are immediately and
automatically canceled, (3) no proceeds from any loan under any revolving credit
facility shall be used to fund such assignments or repurchases and (4) the
purchasing party shall be required to identify itself and the seller shall make
a customary “big boy” representation and (viii) all other terms applicable to
such Incremental Term Loans (other than provisions specified in clauses (i)
through (vii) above) to the extent not identical to the terms of the then
outstanding Term Loans, shall be permitted if reasonably satisfactory to the
Administrative Agent (it being agreed that the terms applicable to each Class of
Incremental Term Loans contemplated by the Commitment Letter (as defined in
Amendment No. 1) and the fee letter referred to therein are satisfactory to the
Administrative Agent).  The terms of any Increased Commitments shall be the same
as those of the Revolving Commitments or Extended Revolving Commitments, as
applicable; provided that Refinancing Revolving Commitments may have a later
maturity date than, and pricing and fees different from, those applicable to the
Revolving Commitments and Extended Revolving Commitments.  For the avoidance of
doubt, no Lender shall have any obligation to provide any Increased Commitment
or Incremental Term Loan by virtue of this Agreement.


(b)                 Incremental Term Loans incurred in connection with the RBI
Transactions may, at the option of the Borrower, be initially borrowed by an
Escrow Borrower in the form of Escrow Incremental Term Loans; provided that (i)
such Escrow Incremental Term Loans shall not be deemed to be outstanding under
this Agreement or any other Loan Document for any purposes hereof (including,
without limitation, for purposes of any financial calculation, the definition of
“Obligations”, the definition of “Required Lenders” or Article VII or Section
9.02 hereof) and the obligations with respect thereto shall not be recourse to
the Borrower or any Guarantor, in each case, unless and until the Escrow
Assumption with respect thereto has occurred, (ii) the Escrow Assumption with
respect to any Escrow Incremental Term Loans shall not be permitted unless on
the date thereof (and after giving effect thereto) the applicable requirements
set forth in subclauses (i) through (viii) in the penultimate proviso to clause
(a) above would be satisfied if the Borrower were borrowing such Incremental
Term Loans on the date of such Escrow Assumption (subject to the provisions of
Section 1.06) and (iii) upon consummation of the Escrow Assumption, such Escrow
Incremental Term Loans shall constitute Incremental Term Loans for all purposes
hereunder.


(c)                 This Section 2.19 shall override any provisions in Section
9.02 to the contrary.


SECTION 2.20.  Extended Term Loans and Extended Revolving Commitments.


80

--------------------------------------------------------------------------------





(a)                 The Borrower may at any time and from time to time request
that all or a portion of the Term Loans of any Class in an aggregate principal
amount of not less than $20,000,000 (or such lesser amount as the Administrative
Agent may agree) (an “Existing Term Loan Class”) be converted to extend the
scheduled maturity date(s) of any payment of principal with respect to all or a
portion of any principal amount of such Term Loans (any such Term Loans which
have been so converted, “Extended Term Loans”) and to provide for other terms
consistent with this Section 2.20.  In order to establish any Extended Term
Loans, the Borrower shall provide a notice to the Administrative Agent (who
shall provide a copy of such notice to each of the Lenders under the Existing
Term Loan Class) (an “Extension Request”) setting forth the proposed terms of
the Extended Term Loans to be established, which shall be consistent with the
Term Loans under the Existing Term Loan Class from which such Extended Term
Loans are to be converted except that:


(i)                  all or any of the scheduled amortization payments of
principal of the Extended Term Loans may be delayed to later dates than, or be
reduced to a lesser amount than, the scheduled amortization payments of
principal of the Term Loans of such Existing Term Loan Class to the extent
provided in the applicable Additional Credit Extension Amendment;


(ii)                 the pricing terms, including interest margins and interest
rate floors, with respect to the Extended Term Loans may be different than those
for the Term Loans of such Existing Term Loan Class and upfront fees may be paid
to the Extending Term Lenders to the extent provided in the applicable
Additional Credit Extension Amendment; and


(iii)                the Additional Credit Extension Amendment may provide for
other covenants and terms that apply only after the Latest Maturity Date at the
time such Extended Term Loans are incurred.


(b)                 Any Extended Term Loans converted pursuant to any Extension
Request shall be designated a series of Extended Term Loans for all purposes of
this Agreement; provided that, subject to the limitations set forth in clause
(a) above, any Extended Term Loans converted from an Existing Term Loan Class
may, to the extent provided in the applicable Additional Credit Extension
Amendment and consistent with the requirements set forth above, be designated as
an increase in any previously established Class of Term Loans.


(c)                 The Borrower shall provide the applicable Extension Request
at least ten (10) Business Days, or such shorter period as the Administrative
Agent may agree, prior to the date on which Lenders under the applicable
Existing Term Loan Class are requested to respond.  No Lender shall have any
obligation to agree to have any of its Term Loans of any Existing Term Loan
Class converted into Extended Term Loans pursuant to any Extension Request.  Any
Lender wishing to have all or a portion of its Term Loans under the Existing
Term Loan Class subject to such Extension Request (such Lender an “Extending
Term Lender”) converted into Extended Term Loans shall notify the Administrative
Agent (an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Term Loans under the Existing Term Loan
Class which it has elected to request be converted into Extended Term Loans
(subject


81

--------------------------------------------------------------------------------





to any minimum denomination requirements reasonably imposed by the
Administrative Agent and acceptable to the Borrower).  In the event that the
aggregate amount of Term Loans under the Existing Term Loan Class subject to
Extension Elections exceeds the amount of Extended Term Loans requested pursuant
to an Extension Request, Term Loans of the Existing Term Loan Class subject to
Extension Elections shall be converted to Extended Term Loans on a pro rata
basis based on the amount of Term Loans included in each such Extension Election
(subject to any minimum denomination requirements reasonably imposed by the
Administrative Agent and acceptable to the Borrower).


(d)                 The Borrower may, with the consent of each Person providing
an Extended Revolving Commitment, the Administrative Agent and any Person acting
as swingline lender or issuing bank under such Extended Revolving Commitments,
amend this Agreement pursuant to an Additional Credit Extension Amendment to
provide for Extended Revolving Commitments and to incorporate the terms of such
Extended Revolving Commitments into this Agreement on substantially the same
basis as provided with respect to the applicable Revolving Commitments; provided
that (i) the establishment of any such Extended Revolving Commitments shall be
accompanied by a corresponding reduction in the Revolving Commitments of the
applicable Class, (ii) any reduction in the applicable Revolving Commitments
may, at the option of the Borrower, be directed to a disproportional reduction
of such Revolving Commitments of any Lender providing an Extended Revolving
Commitment and (iii) any Extended Revolving Commitments provided pursuant to
this clause (d) shall be in a minimum principal amount of $10,000,000.


(e)                 Extended Term Loans and Extended Revolving Commitments shall
be established pursuant to an Additional Credit Extension Amendment to this
Agreement among the Borrower, the Administrative Agent and each Extending Term
Lender or Lender providing an Extended Revolving Commitment which shall be
consistent with the provisions set forth above (but which shall not require the
consent of any other Lender other than those consents required pursuant to this
Agreement).  Each Additional Credit Extension Amendment shall be binding on the
Lenders, the Loan Parties and the other parties hereto.  In connection with any
Additional Credit Extension Amendment, the Loan Parties and the Administrative
Agent shall enter into such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent (which shall not require any
consent from any Lender other than those consents provided pursuant to this
Agreement) in order to ensure that the Extended Term Loans or Extended Revolving
Commitments are provided with the benefit of the applicable Collateral Documents
and shall deliver such other documents, certificates and opinions of counsel in
connection therewith as may be reasonably requested by the Administrative
Agent.  No Lender shall be under any obligation to provide any Extended Term
Loan or Extended Revolving Commitment.


(f)                 The provisions of this Section 2.20 shall override any
provision of Section 9.02 to the contrary.


SECTION 2.21.  Defaulting Lenders.


(a)                 Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:


82

--------------------------------------------------------------------------------





(i)                  Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 9.02.


(ii)                 Reallocation of Payments.  Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of that Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VII or otherwise, and including any amounts made available
to the Administrative Agent by that Defaulting Lender pursuant to Section 9.08),
shall be applied at such time or times as may be determined by the
Administrative Agent as follows:  first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
any Issuing Bank or the Swingline Lender hereunder; third, if so determined by
the Administrative Agent or requested by any Issuing Bank or the Swingline
Lender, to be held as cash collateral for future funding obligations of that
Defaulting Lender of any participation in any Swingline Loan or Letter of
Credit; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, any Issuing Bank or the Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Bank or the Swingline Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (A) such payment is a payment
of the principal amount of any Loans or Letter of Credit Borrowings in respect
of which that Defaulting Lender has not fully funded its appropriate share and
(B) such Loans or Letter of Credit Borrowings were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and Letter of Credit Borrowings
owed to, all non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or Letter of Credit Borrowings owed to, that
Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section
2.21(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.


(iii)                Certain Fees.  That Defaulting Lender (A) shall not be
entitled to receive any commitment fee pursuant to Section 2.11(a) for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender for such


83

--------------------------------------------------------------------------------





period) and (B) shall be limited in its right to receive a participation fee as
provided in Section 2.21(c).


(iv)               Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swingline
Loans pursuant to Sections 2.04 and 2.05, the Applicable Percentage of each
non-Defaulting Lender shall be computed without giving effect to the Revolving
Commitment of that Defaulting Lender; provided that (A) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default or Event of Default exists; and (B) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swingline Loans shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of that
non-Defaulting Lender minus (2) the Revolving Credit Exposure of that Lender.


(b)                 Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, the Swingline Lender and the Issuing Banks agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.21(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower for the period that such Lender was a Defaulting
Lender; and provided further that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.
 
(c)                 Cash Collateral.  If the reallocation described in Section
2.21(a)(iv) above cannot, or can only partially, be effected, within three
(3) Business Day following the written request of the Administrative Agent, the
applicable Issuing Bank or the Swingline Lender, the Borrower shall deliver to
the Administrative Agent cash collateral (or, in the case of Swingline Exposure,
at the Borrower’s election, prepayment ) in an amount sufficient to cover the
portion of such Defaulting Lender’s Swingline Exposure and LC Exposure (after
giving effect to Section 2.21(a)(iv) and any cash collateral provided by the
Defaulting Lender or pursuant to Section 2.21(a)(ii) from payments made for the
account of such Defaulting Lender) for so long as such Swingline Exposure or LC
Exposure is outstanding; provided that, (i) if the Borrower cash collateralizes
any portion of such Defaulting Lender’s LC Exposure pursuant to this clause (c),
the Borrower shall not be required to pay participation fees to such Defaulting
Lender pursuant to Section 2.11(b) with respect to such portion of such
Defaulting Lender’s LC Exposure for so long as such Defaulting Lender’s LC
Exposure is cash collateralized; (ii) if any portion of the LC


84

--------------------------------------------------------------------------------





Exposure of such Defaulting Lender is reallocated pursuant to Section
2.21(a)(iv) above, then the fees payable to the Lenders pursuant to Sections
2.11(b) shall be adjusted to give effect to such reallocation; and (iii) if all
or any portion of such Defaulting Lender’s LC Exposure is neither reallocated
nor cash collateralized pursuant to Section 2.21(a)(iv) or Section 2.21(c)
above, then, without prejudice to any rights or remedies of any Issuing Bank or
any other Lender hereunder, all participation fees payable under Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to the
Issuing Banks (and allocated among them ratably based on the amount of such
Defaulting Lender’s LC Exposure attributable to Letters of Credit issued by each
Issuing Bank) until and to the extent that such LC Exposure is reallocated
and/or cash collateralized.


SECTION 2.22.  Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its lending office to make, maintain or fund Loans whose
interest is determined by reference to the Eurocurrency Rate, or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Loans or to convert Base Rate Loans to Eurocurrency Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice, (x)
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent) (at the option of the Borrower), prepay or convert all
Eurocurrency Loans of such Lender to Base Rate Loans (the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Loans to such day, or promptly, if such Lender may not lawfully continue to
maintain such Eurocurrency Loans and (y) if such notice asserts the illegality
of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate.  Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted.


SECTION 2.23.   Flood Regulations.  If there are any Mortgaged Properties that
are improved with a Building (as defined in the Flood Insurance Laws), prior to
any increase, extension or renewal of any of the Commitments or Loans (including
the provision of Increased Commitments pursuant to Section 2.19 or any other
Incremental Term Loans hereunder, but excluding (i) any continuation or
conversion of borrowings, (ii) the making of any Loans and (iii)


85

--------------------------------------------------------------------------------





the issuance, renewal or extension of Letters of Credit), the Borrower shall
provide (and shall use commercially reasonable efforts to provide as promptly as
reasonably possible prior to such increase, extension or renewal) to the
Administrative Agent, and authorize the Administrative Agent to provide to the
Lenders, the following documents in respect of any such Mortgaged Property that
is improved with a Building (as defined in the Flood Insurance Laws): (A) a
completed flood hazard determination from a third party vendor; (B) if such real
property is located in a “special flood hazard area”, (1) a copy of a
notification to the applicable Loan Parties of that fact and (if applicable)
notification to the applicable Loan Parties that flood insurance coverage is not
available and (2) evidence of the receipt by the applicable Loan Parties of such
notice; and (C) if required by Flood Insurance Laws, evidence of required flood
insurance as required by Section 5.05 hereof.


ARTICLE III


Representations and Warranties


The Borrower represents and warrants to the Lenders as of the Closing Date and
(except as to representations and warranties made as of a date certain) as of
the date such representations and warranties are deemed to be made under Section
4.02 of this Agreement, that:


SECTION 3.01.  Organization; Powers; Subsidiaries.


(a)                 Each of the Borrower and its Restricted Subsidiaries is
(i) duly organized, validly existing and in good standing (to the extent such
concept is applicable in the relevant jurisdiction) under the laws of the
jurisdiction of its organization, (ii) has all requisite power and authority to
carry on its business as now conducted and (iii) is qualified to do business in,
and is in good standing (to the extent such concept is applicable) in, every
jurisdiction where such qualification is required; except in each case referred
to in clauses (i) (other than with respect to the Borrower), (ii) or (iii),
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.


(b)                 Schedule 3.01 hereto identifies each Subsidiary as of the
Closing Date, if such Subsidiary is a Specified Domestic Subsidiary, the
jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by the Borrower and the other Subsidiaries and,
if such percentage is not 100% (excluding directors’ qualifying shares as
required by law), a description of each class issued and outstanding.  All of
the outstanding shares of capital stock and other equity interests, to the
extent owned by the Borrower or any Subsidiary, of each Subsidiary are validly
issued and outstanding and fully paid and nonassessable and all such shares and
other equity interests indicated on Schedule 3.01 as owned by the Borrower or
another Subsidiary are owned, beneficially and of record, by the Borrower or any
Subsidiary on the Closing Date free and clear of all Liens, other than Liens
permitted under Section 6.02.  As of the Closing Date, there are no outstanding
commitments or other obligations of any Restricted Subsidiary to issue, and no
options, warrants or other rights of any Person to acquire, any shares of any
class of capital stock or other equity interests of any Subsidiary, except as
disclosed on Schedule 3.01.


86

--------------------------------------------------------------------------------





SECTION 3.02.  Authorization; Enforceability.  The Transactions are within each
Loan Party’s corporate, limited liability company or partnership powers and have
been duly authorized by all necessary corporate or other organizational and, if
required, stockholder action.  The Loan Documents have been duly executed and
delivered by the Loan Parties party thereto and constitute a legal, valid and
binding obligation of the Loan Parties party thereto, enforceable against such
Loan Parties in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.


SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (A) filings necessary to
perfect or maintain the perfection of the Liens on the Collateral granted by the
Loan Parties in favor of the Administrative Agent, (B) the approvals, consents,
registrations, actions and filings which have been duly obtained, taken, given
or made and are in full force and effect, (C) those approvals, consents,
registrations or other actions or filings, the failure of which to obtain or
make could not reasonably be expected to have a Material Adverse Effect and (D)
those approvals, consents, registrations or other actions or filings required
prior to the exercise of any rights or remedies under the Loan Documents that
would constitute a transfer of control of, or assignment of, any FCC license or
Cable System, (b) will not violate (i) any applicable law or regulation or order
of any Governmental Authority or (ii) the charter, by-laws or other
organizational documents of any Loan Party, (c) will not violate or result in a
default under any indenture, agreement or other instrument binding upon any Loan
Party or its assets, or give rise to a right thereunder to require any payment
to be made by any Loan Party, and (d) will not result in the creation or
imposition of any Lien on any material asset of any Loan Party (other than
pursuant to the Loan Documents and Liens permitted by Section 6.02); except with
respect to any violation or default referred to in clause (b)(i) or (c) above,
to the extent that such violation or default could not reasonably be expected to
have a Material Adverse Effect.


SECTION 3.04.  Financial Statements; Financial Condition; No Material Adverse
Change.


(a)            The Borrower has heretofore furnished to the Lenders (i) the
consolidated balance sheet and statements of operations, stockholders equity and
cash flows of the Borrower (x)  as of, and for the fiscal year ended,
December 31, 2014 reported on by PricewaterhouseCoopers LLP, independent public
accountants, and (y) as of, and for the fiscal quarter ended, March 31, 2015,
which financial statements present fairly, in all material respects, the
consolidated financial position and results of operations and cash flows of the
Borrower as of such dates and for such periods in accordance with GAAP (subject
to normal year-end audit adjustments and the absence of certain footnotes in the
case of the statements referred to in clause (y) above).


(b)            Since December 31, 2014, there has been no material adverse
change in the business, assets, properties or financial condition of the
Borrower and the Restricted Subsidiaries, taken as a whole.


87

--------------------------------------------------------------------------------





SECTION 3.05.  Properties.


(a)                 Each Loan Party has good record title to, or valid leasehold
interests in, all its material real and personal property material to its
business, including Mortgaged Property, subject to Liens permitted by Section
6.02 and except for such defects in title that do not interfere with its ability
to conduct its business as currently conducted or to utilize such properties for
their intended purposes and except where the failure to have such title or
interest could not reasonably be expected to have a Material Adverse Effect.


(b)                 No Mortgage encumbers improved real property that is located
in an area that has been identified by the Federal Emergency Management Agency
(or any successor agency) as a special flood hazard area with respect to which
flood insurance has been made available under the Flood Insurance Laws unless
flood insurance available under such Flood Insurance Laws has been obtained in
accordance with Section 5.05.


(c)                 Each of the Borrower and its Restricted Subsidiaries owns,
or is licensed or possesses the right to use, all trademarks, trade names,
copyrights, patents and other intellectual property material to the operation of
the business of the Borrower and its Restricted Subsidiaries, taken as a whole,
and, to the knowledge of the Borrower, the use thereof by the Borrower and its
Restricted Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.


SECTION 3.06.  Litigation and Environmental Matters.


(a)                 There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its Restricted
Subsidiaries as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters).  There are no labor controversies pending against or, to the knowledge
of the Borrower, threatened against or affecting the Borrower or any of its
Restricted Subsidiaries which could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.


(b)                 Except for the Disclosed Matters and except with respect to
any other matters that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect, neither the Borrower nor any
of its Restricted Subsidiaries (i) has failed to comply with any applicable
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law for the operation of the
business of the Borrower or any of its Restricted Subsidiaries, (ii) has become
obligated for any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.


SECTION 3.07.  Compliance with Laws.  Each of the Borrower and its Restricted
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority


88

--------------------------------------------------------------------------------





applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.


SECTION 3.08.  Investment Company Status. Neither the Borrower nor any other
Loan Party is required to register as an “investment company” as defined in the
Investment Company Act of 1940.


SECTION 3.09.  Taxes.  Each of the Borrower and its Subsidiaries has (i) filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes (including any Taxes in the capacity
of a withholding agent) required to have been paid by it, except (a) Taxes that
are being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as applicable, has set aside on its books reserves
to the extent required by GAAP or (b) to the extent that the failure to do so
could not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect and (ii) Borrower and each of its Restricted
Subsidiaries has made adequate provisions in accordance with GAAP for all Taxes
payable by Borrower or such Restricted Subsidiary that are not yet due and
payable, except where the failure to do so could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.


SECTION 3.10.  Solvency.  Immediately after the consummation of the Transactions
to occur on the Closing Date, the Borrower and its Subsidiaries, on a
consolidated basis, are Solvent.


SECTION 3.11.    ERISA.  Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect:  (a) no
Reportable Event has occurred during the past five years as to which the
Borrower, any of its Subsidiaries or any ERISA Affiliate was required to file a
report with the PBGC; (b) no ERISA Event has occurred or is reasonably expected
to occur; and (c)  none of the Borrower, the Subsidiaries or any of their ERISA
Affiliates has received any written notification during the past five years that
any Multiemployer Plan is in reorganization or has been terminated within the
meaning of Title IV of ERISA.


SECTION 3.12.  Disclosure.  Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other written information
(excluding any financial projections or pro forma financial information and
information of a general economic or general industry nature, to which the
Borrower makes only those representations stated in the following sentence)
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender on or before the Closing Date in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), when taken as a whole and when taken together with
the Borrower’s SEC filings at such time, contains as of the date such statement,
information, document or certificate was so furnished any material misstatement
of fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The financial projections and pro forma financial information
contained in the materials referenced above have been prepared in good faith
based upon assumptions believed by management of the Borrower to be reasonable
at the time made, it being recognized by the Lenders that such financial
information is not to be viewed as fact and that actual results during the
period or periods covered by


89

--------------------------------------------------------------------------------





such financial information may differ from the projected results set forth
therein by a material amount.


SECTION 3.13.  Federal Reserve Regulations.  No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the FRB, including
Regulations T, U and X.


SECTION 3.14.  Security Interests.  The provisions of each Collateral Document,
upon execution and delivery thereof by the parties thereto, are effective to
create legal and valid Liens on all the Collateral in respect of which and to
the extent such Collateral Document purports to create Liens in favor of the
Administrative Agent, for the benefit of the Secured Parties; and (a) upon the
proper filing of UCC financing statements, upon the taking of possession or
control by the Administrative Agent of the Collateral with respect to which a
security interest may be perfected by possession or control (which possession or
control shall be given to the Administrative Agent to the extent possession or
control by the Administrative Agent is required by this Agreement or the
Collateral Documents), and the taking of all other actions to be taken pursuant
to the terms of the Collateral Documents, such Liens constitute perfected first
priority Liens on the Collateral (subject to Liens permitted by Section 6.02) to
the extent perfection can be obtained by the filing of UCC financing statements,
possession or control, securing the Obligations, enforceable against the
applicable Loan Party and (b) upon the proper recording of Mortgages with
respect to the Mortgaged Properties, and the taking of all other actions to be
taken pursuant to the terms of the Collateral Documents, such Liens constitute
perfected and continuing first priority Liens on the Mortgaged Property (subject
to Liens permitted by Section 6.02), enforceable against the applicable Loan
Party.


SECTION 3.15.  USA PATRIOT Act.  Each of the Loan Parties and each of the
Restricted Subsidiaries are in compliance, in all material respects, with the
Act.


SECTION 3.16.  Anti-Corruption Laws and Sanctions.  The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and, to the knowledge of the Borrower, their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and, to the
knowledge of the Borrower, their respective directors, officers, employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.  None of the Borrower, any Subsidiary or, to the
knowledge of the Borrower, any of their respective directors, officers,
employees or agents that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.   None of
the Transactions contemplated hereby will violate any Anti-Corruption Law or
applicable Sanctions.


SECTION 3.17.  Franchises, Licenses and Permits.


(a)                 Except as set forth on Schedule 3.17, none of the Borrower
or any of its Subsidiaries has received any notice from the granting body or any
other governmental authority with respect to any breach of any covenant under,
or any default with respect to, any Franchise which could reasonably be expected
to have a Material Adverse Effect.


90

--------------------------------------------------------------------------------





(b)            Each of the Borrower and its Restricted Subsidiaries possesses or
has the right to use all copyrights, licenses, permits, patents, trademarks,
service marks, trade names or other rights (collectively, the “Licenses”),
including, but not limited to, licenses, permits and registrations granted or
issued by the FCC or other Governmental Authorities, agreements with public
utilities and microwave transmission companies, Pole Agreements, use, access or
rental agreements, and utility easements that are necessary to conduct their
respective businesses as currently conducted and are necessary for the legal
operation and conduct of the Cable Systems, and each of such Licenses is in full
force and effect and, to the knowledge of Borrower, no material default has
occurred and is continuing thereunder, in each case except as could not
reasonably be expected to have a Material Adverse Effect.  Except as set forth
on Schedule 3.17, as of the Closing Date, none of the Borrower or any of its
Restricted Subsidiaries has received any notice from the granting body or any
other Governmental Authority with respect to any breach of any covenant under,
or any default with respect to, any Licenses which could reasonably be expected
to have a Material Adverse Effect.


SECTION 3.18.  Cable Systems; etc..


(a)                 Except to the extent that the failure to comply with any of
the following could not (either individually or in the aggregate) reasonably be
expected to have a Material Adverse Effect and except as set forth in Schedule
3.18:


(i)                   the communities included in the areas covered by the
Franchises have been registered with the FCC;


(ii)                 all of the current annual performance tests on such Cable
Systems required under the rules and regulations of the FCC have been timely
performed and the results of such tests demonstrate satisfactory compliance with
the applicable FCC requirements in all material respects;


(iii)                to the knowledge of the Borrower and its Restricted
Subsidiaries, as of the most recent annual performance tests, such Cable Systems
meet or exceed the technical standards set forth in the rules and regulations of
the FCC;


(iv)               such Cable Systems are being operated in compliance with FCC
regulations, including, but not limited to, the provisions of 47 C.F.R. Sections
76.610 through 76.619 (mid-band and super-band signal carriage), including 47
C.F.R. Section 76.611 (compliance with the cumulative signal leakage index); and


(v)                 where required, appropriate authorizations from the FCC have
been obtained for the use of all restricted frequencies in use in such Cable
Systems and, to the knowledge of the Borrower and its Restricted Subsidiaries,
such Cable Systems are presently being operated in compliance with such
authorizations.


(b)                 Except as set forth in Schedule 3.18, for all periods
covered by any applicable statute of limitations, all notices, statements of
account, supplements and other documents required under Section 111 of the
Copyright Act of 1976, as amended (the “Copyright Act”), and


91

--------------------------------------------------------------------------------





under the rules of the United States Copyright Office, with respect to the
carriage of broadcast station signals by the Cable Systems (collectively, the
“Copyright Filings”) owned or operated by the Borrower and its Restricted
Subsidiaries have been duly filed, and the copyright fees that the Borrower and
the Restricted Subsidiaries have calculated in good faith as being due have been
paid, and each such Cable System qualifies for the compulsory license under
Section 111 of the Copyright Act, except to the extent that the failure to
satisfy any of the foregoing could not (either individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect.  To the knowledge of
the Borrower and its Restricted Subsidiaries, there is no pending claim, action,
demand or litigation by any other Person with respect to the Copyright Filings
or related royalty payments made by the Cable Systems that could reasonably be
expected to have a Material Adverse Effect.


(c)                 To the knowledge of the Borrower and its Restricted
Subsidiaries and except as set forth in Schedule 3.18, the carriage of all
broadcast signals by the Cable Systems owned by the Borrower or any Restricted
Subsidiary is permitted by valid retransmission consent agreements or by
must-carry elections by broadcasters, or is otherwise permitted under applicable
law, except to the extent the failure to obtain any of the foregoing could not
(either individually or in the aggregate) reasonably be expected to have a
Material Adverse Effect.


(d)                 Except to the extent that the failure to comply with the FCC
rules currently in effect (the “Rate Regulation Rules”) implementing the cable
television rate regulation provisions of the Communications Act of 1934 (the
“Communications Act”) could not (either individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect and except as set forth
in Schedule 3.18, as of the Closing Date:


(i)                   there are no cable service programming rate complaints or
appeals of adverse cable programming service rate decisions pending with the FCC
relating to the Cable Systems;


(ii)                 for communities that are authorized to regulate basic
service and equipment rates under the Rate Regulations Rules, all FCC rate forms
required to be submitted by the Borrower or its Restricted Subsidiaries have
been timely submitted to local franchising authorities and have justified the
basic service and equipment rates in effect for all periods in which the local
franchising authority currently has the authority to review and to take adverse
action;


(iii)                for communities that are not authorized to regulate basic
service and equipment rates under the Rate Regulations Rules, the Borrower or
its Restricted Subsidiaries have timely submitted to local franchising
authorities and subscribers all required notices for basic service and equipment
rates in effect within one year of the date hereof;


(iv)                no reduction of rates or refunds to subscribers are required
by an outstanding order of the FCC or any local franchising authority as of the
date hereof under the Communications Act and the Rate Regulation Rules
applicable to the Cable Systems of the Borrower and its Restricted Subsidiaries;
and


92

--------------------------------------------------------------------------------





(v)                 each of the Cable Systems are in compliance with the
Communications Act and the Rate Regulation Rules concerning the uniform pricing
requirements and tier buy-through limitations (i.e., 47 U.S.C. §§ 543(b)(8),
(d)).


SECTION 3.19.  Insurance.  The properties of the Borrower and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses as the
Borrower and its Restricted Subsidiaries.


ARTICLE IV


Conditions


SECTION 4.01.  Initial Credit Events.  The obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit on the Closing Date
are subject to each of the following conditions being satisfied on or prior to
the Closing Date:


(a)                 The Administrative Agent (or its counsel) shall have
received from (i) each party thereto either (A) a counterpart of this Agreement
signed on behalf of such party or (B) written evidence reasonably satisfactory
to the Administrative Agent (which may include telecopy or electronic mail
transmission in accordance with Section 9.01) that such party has signed a
counterpart of this Agreement;


(b)                 The Administrative Agent (or its counsel) shall have
received from the Borrower and each initial Guarantor either (A) counterparts of
each of the Guarantee Agreement and the Security Agreement signed on behalf of
such Loan Party or (B) written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy or electronic mail transmission
in accordance with Section 9.01 of a signed signature page of each of the
Guarantee Agreement and the Security Agreement) that such party has signed a
counterpart of each of the Guarantee Agreement and the Security Agreement,
together with:


(i)               a duly completed Perfection Certificate signed by the Borrower
and each initial Guarantor;


(ii)             Uniform Commercial Code financing statements naming each Loan
Party as debtor and the Administrative Agent as secured party in appropriate
form for filing in the jurisdiction of incorporation or formation of each such
Loan Party;


(iii)            certificates representing all certificated Equity Interests
owned directly by any Loan Party to the extent pledged (and required to be
delivered) under the Security Agreement together with stock powers executed in
blank, except as contemplated by Schedule 5.09(c);


93

--------------------------------------------------------------------------------





(iv)            all notes, chattel paper and instruments owned by any Loan Party
to the extent pledged (and required to be delivered) pursuant to the Security
Agreement duly endorsed in blank or with appropriate instruments of transfer;


(v)             short form security agreements in appropriate form for filing
with the United States Patent & Trademark Office and the United States Copyright
Office, as appropriate, with respect to the intellectual property of the Loan
Parties registered with such offices and listed in the Perfection Certificate
and constituting Collateral; and


(vi)            copies of Lien, judgment, copyright, patent and trademark
searches in each jurisdiction reasonably requested by the Administrative Agent
with respect to each Loan Party.


(c)                 The Administrative Agent shall have received the executed
legal opinions of (x) Cravath, Swaine & Moore LLP, special New York counsel to
the Borrower, in form reasonably satisfactory to the Administrative Agent, (y)
Covington & Burling LLP, special regulatory counsel to the Borrower, in form
reasonably satisfactory to the Administrative Agent, and (z) Morris, Nichols,
Arsht & Tunnell LLP, special Delaware counsel to the Borrower and the Guarantors
in form reasonably satisfactory to the Administrative Agent.  The Borrower
hereby requests such counsel to deliver such opinion;


(d)                 The Administrative Agent shall have received such customary
closing documents and certificates as the Administrative Agent or its counsel
may reasonably request relating to the organization, existence and good standing
of the initial Loan Parties, the authorization of the Transactions, and the
identity, authority and capacity of the Responsible Officers of the Loan Parties
authorized to act as such in connection with this Agreement and the other Loan
Documents, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel;


(e)                 After giving effect to the Transactions, the Borrower and
its Restricted Subsidiaries shall have outstanding no Indebtedness for borrowed
money other than (i) the Initial Term Loans and the Revolving Commitments (and
the Revolving Loans thereunder), (ii) the Senior Notes and (iii) Indebtedness
otherwise permitted hereunder;


(f)                  The Administrative Agent shall have received a certificate
attesting to the Solvency of the Borrower and its Subsidiaries (taken as a whole
on a consolidated basis) on the Closing Date after giving effect to the
Transactions, from a Financial Officer of the Borrower;


(g)                 The Lenders shall have received, at least three Business
Days prior to the Closing Date, all documentation and other information
reasonably requested in writing by them at least ten Business Days prior to the
Closing Date in order to allow the Lenders to comply with the Act;


94

--------------------------------------------------------------------------------





(h)                 The Administrative Agent and the Arrangers shall have
received all fees and other amounts due and payable on or prior to the Closing
Date, including, to the extent invoiced three Business Days prior to the Closing
Date, reimbursement or payment of all reasonable out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder;


(i)                   The Administrative Agent shall have received Notes
executed by the Borrower in favor of each Lender requesting Notes at least three
Business Days prior to the Closing Date;


(j)                   The Spin-Off shall have been consummated, or shall be
consummated within one (1) Business Day of the Closing Date, on terms and
conditions reasonably satisfactory to the Lead Arrangers, it being understood
that the consummation of the Spin-Off in all material respects on the terms
disclosed in the Form 10 is satisfactory to the Lead Arrangers;


(k)                 The Administrative Agent shall have received a certificate
signed by a Responsible Officer of the Borrower certifying (A) that the
conditions specified in Sections 4.02(a) and (b) have been satisfied and (B)
that there has been no event or circumstance since December 31, 2014 that has
had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect;


(l)                   The Administrative Agent shall have received certificates
of insurance and endorsements related thereto, naming the Administrative Agent,
on behalf of the Lenders, as an additional insured or loss payee, as the case
may be, under all liability and property insurance policies maintained with
respect to the assets and properties of the Loan Parties that constitute
Collateral; provided that to the extent that, notwithstanding its use of
commercially reasonable efforts in respect thereof, the Borrower is unable to
deliver such certificates and endorsements, such certificates and endorsements
shall not constitute a condition precedent under this Section 4.01 but shall
instead be required to be delivered within 30 days following the Closing Date
(or such longer period as the Administrative Agent may agree in its sole
discretion);


(m)                The Borrower shall have issued the Senior Notes in an
aggregate principal amount of $450,000,000; and


(n)                 The aggregate number of video Basic Subscribers served by
the Cable Systems of the Borrower and its Subsidiaries pursuant to each
Franchise for which (A) no consent with respect to the Spin-Off is required from
any Government Authority issuing such Franchise or (B) any such required consent
has been received (or deemed received under Section 617 of the Communications
Act) as of the date of the Spin-Off shall equal at least 80% of the aggregate
number of video Basic Subscribers served by the Cable Systems of the Borrower
and its Subsidiaries as of the Closing Date.


SECTION 4.02.  Subsequent Credit Events.  Except as provided in Section 2.19,
the obligation of each Lender to make a Loan on the occasion of any Borrowing
(but not a conversion


95

--------------------------------------------------------------------------------





or continuation of Loans), and of the Issuing Banks to issue, amend, renew or
extend any Letter of Credit, in each case, following the Closing Date is subject
to the satisfaction of the following conditions:


(a)                 The representations and warranties of the Borrower set forth
in this Agreement and the other Loan Documents shall be true and correct in all
material respects (except to the extent that any representation and warranty
that is qualified by materiality shall be true and correct in all respects) on
and as of the date of such Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable, except where any
representation and warranty is expressly made as of a specific earlier date,
such representation and warranty shall be true in all material respects as of
any such earlier date.


(b)                 At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing.


(c)                 The Administrative Agent, Swingline Lender or Issuing Bank,
as applicable, shall have received a Borrowing Request, Swingline Loan Notice or
Letter of Credit Application, as applicable.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 4.02.  Notwithstanding anything to the contrary in this
Agreement, paragraphs (a) and (b) of this Section 4.02 (and the preceding
sentence) shall not apply in any respect to Incremental Term Loans made in
connection with the RBI Transactions.


ARTICLE V


Affirmative Covenants


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated or been cash
collateralized or otherwise backstopped on terms satisfactory to the Issuing
Bank and all LC Disbursements shall have been reimbursed, the Borrower covenants
and agrees with the Lenders that:


SECTION 5.01.  Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent (who shall promptly furnish a copy to each
Lender):


(a)                 within ninety (90) days after the end of each fiscal year of
the Borrower, commencing with the fiscal year ending December 31, 2015, the
audited consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries and related statements of operations, stockholders’ equity and cash
flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported


96

--------------------------------------------------------------------------------





on by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit (other than a “going concern” or like qualification or exception resulting
solely from an upcoming maturity date of any Indebtedness or a prospective
non-compliance with any financial maintenance covenant under this Agreement) to
the effect that such consolidated financial statements present fairly in all
material respects the financial position and results of operations of the
Borrower and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP;


(b)                 within forty-five (45) days after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower, commencing with
the fiscal quarter ending June 30, 2015, the unaudited consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries and related statements
of operations and cash flows as of the end of and for such fiscal quarter and
the then elapsed portion of the fiscal year, setting forth, beginning with the
fiscal quarter ended March 31, 2016, in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial position and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;


(c)                 (i) concurrently with any delivery of financial statements
under clause (a) or (b) above, a certificate substantially in the form of
Exhibit G executed by a Financial Officer of the Borrower (x) certifying as to
whether, to the knowledge of such Financial Officer after reasonable inquiry, a
Default has occurred and is continuing and, if so, specifying the details
thereof and any action taken or proposed to be taken with respect thereto and
(y) in the case of any such certificate delivered for any fiscal period ending
on or after September 30, 2015, setting forth reasonably detailed calculations
demonstrating compliance with the financial covenants set forth in Section 6.09
and (ii) concurrently with any delivery of financial statements under clause (a)
above, a Perfection Certificate Supplement or a certificate of a Financial
Officer of the Borrower stating that there has been no change in the information
set forth in the last Perfection Certificate or Perfection Certificate
Supplement, as the case may be, most recently delivered to the Administrative
Agent;


(d)                 within ninety (90) days after the end of each fiscal year of
the Borrower, commencing with the fiscal year ending December 31, 2015, a
reasonably detailed consolidated budget for such fiscal year;


(e)                 promptly after the same become publicly available, copies of
all annual, quarterly and current reports and proxy statements filed by the
Borrower or any Subsidiary with the SEC;


(f)                  promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of the Borrower or any Subsidiary,


97

--------------------------------------------------------------------------------





or compliance with the terms of this Agreement, as the Administrative Agent or
any Lender (through the Administrative Agent) may reasonably request; and


(g)                 at any time there are any Unrestricted Subsidiaries, with
each set of consolidated financial statements referred to in Sections 5.01(a)
and 5.01(b) above, (i) the related combined financial statements of the
Unrestricted Subsidiaries accompanied by the certification of a Financial
Officer of the Borrower certifying that such financial information presents
fairly, in all material respects in accordance with GAAP, the financial position
and result of operations of all Unrestricted Subsidiaries and (ii) a list of all
Unrestricted Subsidiaries as of such date or confirmation that there has been no
change in such information since the date of the last such list; provided,
however, that no information pursuant to this clause (g) shall be required if
the total amount of assets of all Unrestricted Subsidiaries as at the end of the
most recently ended fiscal quarter for which financial statements have been
delivered pursuant to Sections 5.01(a) and 5.01(b) above, determined on a
consolidated basis in accordance with GAAP, are less than 5.0% of Consolidated
Total Assets.


Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto, on the Borrower’s website on the Internet (if such
website address has been identified to the Administrative Agent) or the website
of the SEC; or (ii) on which such documents are delivered by the Borrower to the
Administrative Agent to be posted on the Borrower’s behalf on IntraLinks/or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website (including the SEC)
or whether sponsored by the Administrative Agent); provided that the Borrower
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery.


The Borrower acknowledges and agrees that all financial statements furnished
pursuant to paragraphs (a), (b) and (e) above are hereby deemed to be Borrower
Materials suitable for distribution, and to be made available, to Public Lenders
as contemplated by Section 9.01(c) and may be treated by the Administrative
Agent and the Lenders as if the same had been marked “PUBLIC” in accordance with
such paragraph (unless the Borrower otherwise notifies the Administrative Agent
in writing on or prior to delivery thereof).


SECTION 5.02.  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent (for prompt notification to each Lender) prompt (but in any
event within five (5) Business Days) written notice after any Financial Officer
of the Borrower obtains knowledge of the following:


(a)                 the occurrence of any Default;


98

--------------------------------------------------------------------------------





(b)                 (i) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Restricted Subsidiary and any
Governmental Authority; or (ii) the commencement of, or any material development
in, any litigation or proceeding affecting the Borrower or any Restricted
Subsidiary, including pursuant to any Environmental Laws, in each case that
could reasonably be expected to result in a Material Adverse Effect; and


(c)                 the occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.


SECTION 5.03.  Existence; Conduct of Business.  The Borrower will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (i) its legal
existence, and (ii) the rights, licenses, permits, privileges and franchises
material to the conduct of its business, except, in the case of the preceding
clause (i) (other than with respect to the Borrower) or clause (ii), to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
transaction permitted under Section 6.03 or 6.11.


SECTION 5.04.  Payment of Taxes.  The Borrower will, and will cause each of its
Restricted Subsidiaries to, pay its Tax liabilities, before the same shall
become delinquent or in default, except where (a) (i) the validity or amount
thereof is being contested in good faith by appropriate proceedings and (ii) the
Borrower or such Restricted Subsidiary has set aside on its books reserves with
respect thereto to the extent required by GAAP or (b) the failure to make
payment could not reasonably be expected to, individually or in the aggregate,
result in a Material Adverse Effect.


SECTION 5.05.  Maintenance of Properties; Insurance.


(a)                 The Borrower will, and will cause each of its Restricted
Subsidiaries to, (a) keep and maintain all Mortgaged Property and any tangible
Property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted and casualty or condemnation
excepted, except if the failure to do so could not reasonably be expected to
have a Material Adverse Effect, and (b) maintain, with financially sound and
reputable insurance companies or through self-insurance, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.  The Borrower will, and will cause each of the other Loan Parties to
name the Administrative Agent as loss payee or mortgagee, as its interest may
appear, and/or additional insured with respect to any general and umbrella
liability insurance providing liability coverage or coverage in respect of any
Collateral, and use its commercially reasonable efforts to cause each provider
of any such insurance to agree, by endorsement upon the policy or policies
issued by it or by independent instruments furnished to the Administrative
Agent, that it will give


99

--------------------------------------------------------------------------------





the Administrative Agent prior written notice before any such policy or policies
shall be altered or canceled.


(b)                 If any portion of any Mortgaged Property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the Flood Insurance Laws, (x) maintain,
or cause to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and (y)
deliver to the Administrative Agent evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent.


SECTION 5.06.  Books and Records; Inspection Rights.  The Borrower will, and
will cause each of its Restricted Subsidiaries to, keep proper books of record
and account in which entries that are full, true and correct in all material
respects are made of all material dealings and transactions in relation to its
business and activities.  The Borrower will, and will cause each of its
Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent or, during the continuance of an Event of Default, any
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its senior officers and use commercially
reasonable efforts to make its independent accountants available to discuss the
affairs, finances and condition of the Borrower, all at such reasonable times
and as often as reasonably requested and in all cases subject to applicable Law
and the terms of applicable confidentiality agreements; provided that (i) the
Lenders will conduct such requests for visits and inspections through the
Administrative Agent and (ii) unless an Event of Default has occurred and is
continuing, such visits and inspections can occur no more frequently than once
per year; provided, further, that none of the Borrower or any Restricted
Subsidiary will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter (x) that constitutes non-financial trade secrets or non-financial
proprietary information, (y)  in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (z) that is
subject to attorney-client or similar privilege or constitutes attorney work
product.  The Administrative Agent and the Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s independent
accountants.


SECTION 5.07.  Compliance with Laws.  The Borrower will, and will cause each of
its Restricted Subsidiaries to comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property (including
without limitation Environmental Laws), in each case except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.  The Borrower will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.


SECTION 5.08.  Use of Proceeds and Letters of Credit.  The proceeds of the
Initial Term Loans, together with the proceeds of the Senior Notes, will be used
to finance the


100

--------------------------------------------------------------------------------





Transactions, to pay related fees, costs, and expenses and for working capital
and general corporate purposes (including Permitted Acquisitions) and the
proceeds of Loans and other Credit Events made following the Closing Date will
be used to finance the working capital needs, and for general corporate purposes
(including Permitted Acquisitions or any other purposes not prohibited by this
Agreement), of the Borrower and its Subsidiaries.  No part of the proceeds of
any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the FRB, including Regulations
T, U and X.  The Borrower will not request any Borrowing or Letter of Credit,
and the Borrower shall not use, and shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, to the extent such activities, businesses or transaction would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States or in a European Union member state, or (C) in any manner that would
result in the violation of  any Sanctions applicable to any party hereto.


SECTION 5.09.  Further Assurances; Additional Security and Guarantees.


(a)                 The Borrower shall, and shall cause each applicable
Specified Domestic Subsidiary to, at the Borrower’s expense, comply with the
requirements of the Collateral Documents and take all action reasonably
requested by the Administrative Agent to carry out more effectively the purposes
of the Collateral Documents (including, without limitation, any such action
reasonably requested by the Administrative Agent in connection with the delivery
by the Borrower of any Perfection Certificate Supplement).


(b)                 Upon the formation or acquisition of any Specified Domestic
Subsidiary by the Borrower or any Guarantor or the designation of any
Unrestricted Subsidiary as a Restricted Subsidiary (to the extent such
Restricted Subsidiary is also a Specified Domestic Subsidiary) (and, in the case
of clause (D) below, upon the acquisition of any Material Real Property by any
Loan Party):


(i)                   within sixty (60) (or in the case of clause (D), ninety
(90)) days after such formation or acquisition (or such longer period as may be
reasonably acceptable to the Administrative Agent):


(A)            cause any such Subsidiary to deliver a Perfection Certificate
Supplement to the Administrative Agent;


(B)            deliver all certificated Equity Interests of such Subsidiary held
by any Loan Party that are Collateral pursuant to the Collateral Documents to
the Administrative Agent together with appropriately completed stock powers or
other instruments of transfer executed in blank by a duly authorized officer of
such Loan Party and all intercompany notes owing to such Subsidiary to any Loan
Party required to be delivered pursuant to the Collateral Documents together
with instruments


101

--------------------------------------------------------------------------------





of transfer executed and delivered in blank by a duly authorized officer of such
Loan Party;


(C)            cause each such Subsidiary to execute a supplement to each of the
Guarantee Agreement and the Security Agreement and take all actions reasonably
requested by the Administrative Agent in order to cause the Lien created by the
Security Agreement to be duly perfected to the extent required by such agreement
or this Agreement in accordance with all applicable requirements of Law,
including the filing of financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agent;


(D)            cause any such Subsidiary or the applicable Loan Party to the
extent reasonably requested by the Administrative Agent to duly execute and
deliver to the Administrative Agent counterparts of a Mortgage together with the
other items set forth in Schedule 5.09(c) hereto, with respect to any Material
Real Property; and


(E)             if reasonably requested by the Administrative Agent, deliver a
customary opinion of counsel to the Borrower with respect to the guarantee and
security provided by such Specified Domestic Subsidiary.


(c)                 To the extent not completed prior to the Closing Date, the
Borrower shall satisfy the requirements set forth on Schedule 5.09(c) on or
prior to the dates set forth on such schedule (or such later dates as shall be
reasonably acceptable to the Administrative Agent).


(d)                 Notwithstanding the foregoing, the Borrower and its
Restricted Subsidiaries shall not be required to comply with the provisions of
this Section 5.09 to the extent that the cost of providing any Guarantee or
obtaining the Liens, or perfection thereof, required by this Section are, in the
reasonable determination of the Administrative Agent (in consultation with the
Borrower), excessive in relation to the value to be afforded to the Lenders
thereby.


(e)                 Notwithstanding the foregoing, the Collateral Agent shall
not enter into any Mortgage in respect of any Material Real Property that is
improved with a Building (as defined in the Flood Laws) acquired by the Borrower
or any other Guarantor after the Initial Amendments Effective Date until the
date that occurs (a) if such Mortgaged Property relates to property not located
in a “special flood hazard area”, five (5) Business Days or (b) if such
Mortgaged Property relates to property located in a “special flood hazard area”,
thirty (30) days, after the Administrative Agent has delivered to each Lender
the following documents in respect of such real property: (i) a completed flood
hazard determination from a third party vendor; (ii) if such real property is
located in a “special flood hazard area”, (A) a notification to the applicable
Loan Parties of that fact and (if applicable) notification to the applicable
Loan Parties that flood insurance coverage is not available and (B) evidence of
the receipt by the applicable Loan Parties of such notice; and (iii) if required
by Flood Insurance Laws, evidence of required flood insurance as required by
Section 5.05 hereof.


102

--------------------------------------------------------------------------------





(f)                  Promptly upon reasonable request by the Administrative
Agent (i) correct any mutually identified material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any
Collateral Document or other document or instrument relating to any Collateral,
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
this Agreement and the Collateral Documents.


SECTION 5.10.  [Reserved].


SECTION 5.11.  Designation of Subsidiaries.  The Borrower may at any time
designate any Restricted Subsidiary of the Borrower as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) except with respect to an Escrow Borrower, immediately before and after
such designation, no Event of Default shall have occurred and be con-tinuing,
(ii) except with respect to an Escrow Borrower, immediately after giving effect
to such designation, the Total Net Leverage Ratio on a Pro Forma Basis, as of
the last day of the most recent fiscal year or fiscal quarter for which
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b),
would not exceed 4.50 to 1.00, and, as a condition precedent to the
effectiveness of any such des-ignation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating compliance with such ratio and (iii) no Subsidiary
may be designated as an Unrestricted Subsidiary if it is a “Restricted
Subsidiary” for purposes of any Material Indebtedness. The designation of any
Subsidiary as an Unrestricted Subsidiary after the Closing Date shall constitute
an Investment by the Borrower therein at the date of designation in an amount
equal to the fair market value of the Borrower’s or its Restricted
Subsidiaries’, as applicable, Investments therein at the time of the
designation. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute (i) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time and
(ii) a return on any Investment by the Borrower in Unrestricted Subsidiaries
pursuant to the preceding sentence in an amount equal to the fair market value
at the date of such des-ignation of the Borrower’s or its Subsidiaries, as
applicable, investment in such Subsidiary.


ARTICLE VI


Negative Covenants


From the Closing Date until the Commitments have expired or terminated and the
principal of and interest on each Loan (other than, with respect to Section 6.09
only, Excluded Term Loans) and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated or been cash collateralized
or otherwise backstopped on terms satisfactory to the Issuing Bank and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:


SECTION 6.01.  Indebtedness.  The Borrower will not create, incur, assume or
permit to exist, and will not permit any Restricted Subsidiary to create, incur,
assume or permit to exist, any Indebtedness, except:


103

--------------------------------------------------------------------------------





(a)                 Indebtedness created under the Loan Documents (including by
reason of an Escrow Assumption);


(b)                 Indebtedness existing on the Closing Date and set forth in
Schedule 6.01 and Permitted Refinancing Indebtedness in respect of Indebtedness
permitted by this clause (b);


(c)                 Indebtedness of (i) any Loan Party to any other Loan Party,
(ii) any Restricted Subsidiary that is not a Loan Party to the Borrower or any
other Restricted Subsidiary to the extent permitted by Section 6.05 and
(iii) any Loan Party to any Restricted Subsidiary that is not a Loan Party;
provided all such Indebtedness permitted under this subclause (iii) shall be
subordinated to the Obligations of the issuer of such Indebtedness;


(d)                 Guarantees of Indebtedness of the Borrower or any other
Restricted Subsidiary, all to the extent permitted by Section 6.05;


(e)                 Indebtedness incurred to finance the acquisition,
construction, repair, replacement or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and any Permitted Refinancing Indebtedness in
respect of Indebtedness permitted by this clause (e); provided that (i) such
Indebtedness (other than Permitted Refinancing Indebtedness permitted above in
this clause (e)) is incurred prior to or within two hundred seventy (270) days
after such acquisition or the completion of such construction, repair,
replacement or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed the greater of
(x) $35,000,000 and (y) the product of (i) 0.10 multiplied by (ii) Annualized
Operating Cash Flow for the most recently ended full fiscal quarter ending
immediately prior to such date for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) at any time outstanding;


(f)                  Indebtedness in respect of letters of credit (including
trade letters of credit), bank guarantees or similar instruments issued or
incurred in the ordinary course of business, including in respect of card
obligations or any overdraft and related liabilities arising from treasury,
depository and cash management services or any automated clearing house
transfers, workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding  workers
compensation claims;


(g)                 [reserved];


(h)                 Indebtedness of Restricted Subsidiaries that are not
Guarantors, provided that Indebtedness shall be permitted to be incurred
pursuant to this subclause (h) only if at the time such Indebtedness is incurred
the aggregate principal amount of Indebtedness outstanding pursuant to this
subclause (h) at such time (including such Indebtedness) would not exceed the
greater of (x) $40,000,000 and (y) the product of (i) 0.10 multiplied by
(ii) Annualized Operating Cash Flow for the most recently ended full fiscal
quarter


104

--------------------------------------------------------------------------------





ending immediately prior to such date for which financial statements have been
delivered pursuant to Section 5.01(a) or (b);


(i)                   Indebtedness under Swap Agreements entered into in the
ordinary course of business and not for speculative purposes;


(j)                   Indebtedness in respect of bid, performance, surety, stay,
customs, appeal or replevin bonds or performance and completion guarantees and
similar obligations issued or incurred in the ordinary course of business,
including guarantees or obligations of any Restricted Subsidiary with respect to
letters of credit, bank guarantees or similar instruments supporting such
obligation, in each case, not in connection with Indebtedness for money borrowed
and surety and performance bonds backing pole rental or conduit attachments and
the like, or backing obligations under Franchises, arising in the ordinary
course of business of the Cable Systems of the Borrower and the Restricted
Subsidiaries;


(k)                  Indebtedness in respect of judgments, decrees, attachments
or awards that do not constitute an Event of Default under clause (k) of Article
VII;


(l)                   Indebtedness consisting of bona fide purchase price
adjustments, earn-outs, indemnification obligations, obligations under deferred
compensation or similar arrangements and similar items incurred in connection
with acquisitions and asset sales not prohibited by Section 6.05 or 6.11;


(m)                (i) Indebtedness of a Person acquired in a Permitted
Acquisition existing at the time such Person becomes a Restricted Subsidiary and
not created in contemplation thereof; provided that, after giving effect to the
acquisition of such Person, on a Pro Forma Basis, (A) no Default or Event of
Default shall have occurred and be continuing  or would result therefrom and (B)
the Borrower would be in compliance with Section 6.09 as of the last day of the
most recent fiscal year or fiscal quarter for which financial statements have
been delivered pursuant to Section 5.01(a) or 5.01(b) and (ii) any Permitted
Refinancing Indebtedness in respect of Indebtedness permitted by this clause
(m); provided, further that the aggregate principal amount of Indebtedness
incurred by non-Loan Parties under this clause (m), together with the aggregate
principal amount of Indebtedness incurred by non-Loan Parties under Section
6.01(u) shall not exceed $40,000,000;


(n)                 the Senior Notes and any Permitted Refinancing Indebtedness
in respect thereof (and, in each case, any Guarantees thereof by the
Guarantors);


(o)                 Indebtedness in the form of (x) guarantees of loans and
advances to officers, directors, consultants and employees, in an aggregate
amount not to exceed $6,000,000 at any one time outstanding, and (y)
reimbursements owed to officers, directors, consultants and employees;


(p)                 Indebtedness consisting of obligations to make payments to
current or former officers, directors and employees, their respective estates,
spouses or former


105

--------------------------------------------------------------------------------





spouses with respect to the cancellation, or to finance the purchase or
redemption, of Equity Interests of the Borrower to the extent permitted by
Section 6.04;


(q)                 Cash Management Obligations and other Indebtedness in
respect of card obligations, netting services, overdraft protections and similar
cash management arrangements, in each case in the ordinary course of business;


(r)                   Indebtedness consisting of (x) the financing of insurance
premiums with the providers of such insurance or their affiliates or (y)
take-or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;


(s)                  Indebtedness supported by a Letter of Credit, in a
principal amount not to exceed the face amount of such Letter of Credit;


(t)                  [reserved];


(u)                 (x) Indebtedness of any of the Borrower and its Restricted
Subsidiaries, which indebtedness may be unsecured or secured on a junior basis
to the Obligations, so long as (i) no Event of Default has occurred and is
continuing or would arise after giving effect thereto and (ii) on a Pro Forma
Basis (A) in the case of any such Indebtedness that is unsecured, the Total Net
Leverage Ratio, as of the last day of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 5.01(a) or (b),
would be no greater than 4.50:1.00 and (B) in the case of any such Indebtedness
that is secured, the Senior Secured Net Leverage Ratio, as of the last day of
the most recent fiscal quarter for which financial statements have been
delivered pursuant to Section 5.01(a) or (b), would be no greater than 3.50:1.00
and (y) any Permitted Refinancing Indebtedness in respect of Indebtedness
permitted by this clause (u); provided that (i) the aggregate amount of
Indebtedness of Restricted Subsidiaries of the Borrower that are not Guarantors
outstanding at any one time pursuant to this clause (u), together with the
aggregate amount of Indebtedness incurred by non-Loan Parties pursuant to
Section 6.01(m), shall not exceed $40,000,000 and (ii) (x) the maturity date of
such Indebtedness shall be no earlier than the Term Loan Maturity Date (or any
later date required pursuant to any Additional Credit Extension Amendment that
has previously become effective), (y) the Weighted Average Life to Maturity of
such Indebtedness  shall not be shorter than the then remaining Weighted Average
Life to Maturity of the Initial Term Loans (or any longer Weighted Average Life
to Maturity required pursuant to any Additional Credit Extension Amendment that
has previously become effective) (except to the extent of amortization of up to
1.00% per annum of the original principal amount for periods where amortization
has been eliminated as a result of prepayment of the applicable Term Loans) and
(z) such Indebtedness shall not have terms and conditions (other than pricing,
rate floors, discounts, fees, premiums, call protection and optional prepayment
and redemption provisions) that are materially less favorable (when taken as a
whole) to the Loan Parties than the terms and conditions of the Loan Documents
(when taken as a whole), as determined in good faith by the Borrower (except for
provisions applicable only to periods after the Latest Maturity Date at the time
such Indebtedness is issued or incurred);


106

--------------------------------------------------------------------------------





(v)                 other Indebtedness of the Borrower and its Restricted
Subsidiaries; provided that Indebtedness shall be permitted to be incurred
pursuant to this clause (v) only if at the time such Indebtedness is incurred
the aggregate principal amount of Indebtedness outstanding pursuant to this
clause (v) at such time (including such Indebtedness) would not exceed the
greater of (x) $85,000,000 and (y) the product of (i) 0.25 multiplied by
(ii) Annualized Operating Cash Flow for the most recently ended full fiscal
quarter ending immediately prior to such date for which financial statements
have been delivered pursuant to Section 5.01(a) or (b);


(w)                Indebtedness in respect of Investments permitted by Section
6.05(r);


(x)                  Incremental Equivalent Indebtedness and any Permitted
Refinancing Indebtedness in respect of Indebtedness permitted by this
clause (x);


(y)                 Term Loan Refinancing Debt and any Permitted Refinancing
Indebtedness in respect of Indebtedness permitted by this clause (y); and


(z)                 all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (a) through (y) above.


SECTION 6.02.  Liens.  The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any Property
now owned or hereafter acquired by it, except:


(a)                 Permitted Encumbrances;


(b)                 Liens pursuant to any Loan Document;


(c)                 any Lien on any Property of the Borrower or any Restricted
Subsidiary existing on the Closing Date and set forth in Schedule 6.02 and any
modifications, replacements, renewals or extensions thereof; provided that (i)
such Lien shall not apply to any other Property of the Borrower or any
Restricted Subsidiary other than (A) improvements and after-acquired Property
that is affixed or incorporated into the Property covered by such Lien or
financed by Indebtedness permitted under Section 6.01, and (B) proceeds and
products thereof, and (ii) such Lien shall secure only those obligations which
it secures on the Closing Date and any Permitted Refinancing Indebtedness in
respect thereof;


(d)                 any Lien existing on any Property prior to the acquisition
thereof by the Borrower or any Restricted Subsidiary or existing on any Property
of any Person that becomes a Restricted Subsidiary after the Closing Date
pursuant to a Permitted Acquisition prior to the time such Person becomes a
Restricted Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary, as the case may be, (ii) such Lien shall not apply to
any other Property of the Borrower or any other Restricted Subsidiary (other
than the proceeds or products thereof and other than improvements and
after-acquired property that is affixed or incorporated into the Property
covered by such Lien), (iii) such Lien


107

--------------------------------------------------------------------------------





shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Restricted Subsidiary, as the case
may be and Permitted Refinancing Indebtedness in respect thereof and (iv)
Indebtedness secured thereby (or, as applicable, any modifications,
replacements, renewals or extensions thereof) is permitted under Section 6.01;


(e)                 Liens on fixed or capital assets acquired, constructed,
repaired, replaced or improved by the Borrower or any Restricted Subsidiary;
provided that (i) such security interests secure Indebtedness permitted by
clause (e) of Section 6.01, (ii) such security interests and the Indebtedness
secured thereby (other than Permitted Refinancing Indebtedness permitted by
clause (e) of Section 6.01) are incurred prior to or within two hundred seventy
(270) days after such acquisition or the completion of such construction, repair
or replacement or improvement, (iii) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets and (iv) such security interests shall not apply to any other Property of
the Borrower or any Restricted Subsidiary except for accessions to such
Property, Property financed by such Indebtedness and the proceeds and products
thereof; provided further that individual financings of equipment provided by
one lender may be cross-collateralized to other financings of equipment provided
by such lender;


(f)                  rights of setoff and similar arrangements and Liens in
respect of Cash Management Obligations and in favor of depository and securities
intermediaries to secure obligations owed in respect of card obligations or any
overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers of funds and fees
and similar amounts related to bank accounts or securities accounts (including
Liens securing letters of credit, bank guarantees or similar instruments
supporting any of the foregoing);


(g)                 Liens on assets of a Restricted Subsidiary which is not a
Loan Party securing Indebtedness of such Restricted Subsidiary pursuant to
Section 6.01;


(h)                 Liens (i) on “earnest money” or similar deposits or other
cash advances in connection with acquisitions permitted by Section 6.05 or (ii)
consisting of an agreement to Dispose of any Property in a Disposition permitted
under Section 6.11 including customary rights and restrictions contained in such
agreements;


(i)                   leases, licenses, subleases or sublicenses granted to
others in the ordinary course of business which do not (i) interfere in any
material respect with the business of the Borrower or any Restricted  Subsidiary
or (ii) secure any Indebtedness;


(j)                   Liens in favor of customs and revenue authorities arising
as a matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;


(k)                  Liens (i) of a collection bank arising under Section 4-210
of the Uniform Commercial Code on items in the course of collection and (ii)
attaching to commodity


108

--------------------------------------------------------------------------------





trading accounts or other commodities brokerage accounts incurred in the
ordinary course of business, including Liens encumbering reasonable customary
initial deposits and margin deposits;


(l)                   Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business
permitted by this Agreement;


(m)                Liens deemed to exist in connection with Investments in
repurchase agreements permitted under Section 6.05;


(n)                 rights of setoff relating to purchase orders and other
agreements entered into with customers of the Borrower or any Restricted
Subsidiary in the ordinary course of business;


(o)                 ground leases in respect of real property on which
facilities owned or leased by the Borrower or any of its Restricted Subsidiaries
are located and other Liens affecting the interest of any landlord (and any
underlying landlord) of any real property leased by the Borrower or any
Restricted Subsidiary;


(p)                 Liens on equipment owned by the Borrower or any Restricted
Subsidiary and located on the premises of any supplier and used in the ordinary
course of business and not securing Indebtedness;


(q)                 Liens not otherwise permitted by this Section 6.02, provided
that a Lien shall be permitted to be incurred pursuant to this clause (q) only
if at the time such Lien is incurred the aggregate principal amount of the
obligations secured at such time (including such Lien) by Liens outstanding
pursuant to this clause (q) would not exceed the greater of (x) $85,000,000 and
(y) the product of (i) 0.25 multiplied by (ii) Annualized Operating Cash Flow
for the most recently ended full fiscal quarter ending immediately prior to such
date for which financial statements have been delivered pursuant to Section
5.01(a) or (b);


(r)                  Liens on any Property of (i) any Loan Party in favor of any
other Loan Party and (ii) any Restricted Subsidiary that is not a Loan Party in
favor of the Borrower or any other Restricted Subsidiary;


(s)                 Liens on the Collateral securing Indebtedness of the Loan
Parties permitted by Section 6.01(u), (x) or (y) so long as the holders of such
Indebtedness, or a trustee or agent acting on their behalf, are parties to the
Second Lien Intercreditor Agreement or the First Lien Intercreditor Agreement,
as applicable;


(t)                  Liens on specific items of inventory or other goods and
proceeds of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods;


109

--------------------------------------------------------------------------------





(u)                 Liens arising from Uniform Commercial Code financing
statement filings regarding operating leases or consignments entered into by the
Borrower and its Restricted Subsidiaries in the ordinary course of business;


(v)                 Liens, pledges or deposits made in the ordinary course of
business to secure liability to insurance carriers;


(w)                Liens securing insurance premiums financing arrangements;
provided that such Liens are limited to the applicable unearned insurance
premiums;


(y)                Liens of or restrictions on the transfer of assets imposed by
any Governmental Authority or other franchising authority, utilities or other
regulatory bodies or any federal, state or local statute, regulation or
ordinance, in each case arising in the ordinary course of business in connection
with franchise agreements (including Franchises) or Pole Agreements; and


(z)                  Liens created under Pole Agreements on cables and other
property affixed to transmission poles or contained in underground conduits.


SECTION 6.03.  Fundamental Changes.  The Borrower will not, and will not permit
any Restricted Subsidiary to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, the transactions contemplated by the RBI Acquisition
Agreement are expressly permitted by this Section 6.03 and, in addition, if at
the time of any such merger, consolidation, liquidation or dissolution and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing:


(a)                 any Restricted Subsidiary may be merged or consolidated with
or into any Person and any Restricted Subsidiary may be liquidated or dissolved
or change its legal form, in each case in order to consummate any Investment
otherwise permitted by Section 6.05 or Disposition otherwise permitted by
Section 6.11; provided that if the Borrower is a party to any such merger or
consolidation transaction, the Borrower shall be the surviving Person in such
merger or consolidation;


(b)                 any Loan Party may merge or consolidate with any other
Person in a transaction in which such Loan Party is the surviving Person in such
merger or consolidation;


(c)                 the Borrower may be consolidated with or merged into an
Affiliate incorporated or organized for the purpose of changing the legal
domicile of the Borrower, reincorporating the Borrower in another jurisdiction,
or changing the legal form of the Borrower; provided that the Borrower remains
organized in a jurisdiction under the laws of a State in the United States; and


(d)                 any Restricted Subsidiary may merge into or consolidate with
the Borrower or any other Restricted Subsidiary in a transaction in which the
surviving entity is a Restricted Subsidiary (and, if any party to such merger or
consolidation is a Loan Party, is a


110

--------------------------------------------------------------------------------





Loan Party); provided that if the Borrower is a party to any such merger or
consolidation transaction, the Borrower shall be the surviving Person in such
merger or consolidation.


SECTION 6.04.  Restricted Payments.  The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except


(a) the Borrower or any Restricted Subsidiary may declare and pay dividends or
other distributions with respect to its Equity Interests payable solely in
additional shares of its Qualified Equity Interests or options to purchase
Qualified Equity Interests;


(b) Restricted Subsidiaries may declare and make Restricted Payments ratably
with respect to their Equity Interests;


(c) the Borrower may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for present or former officers,
directors, consultants or employees of the Borrower and its Restricted
Subsidiaries in an amount not to exceed $12,000,000 in any fiscal year (with any
unused amount of such base amount available for use in the next succeeding
fiscal year);


(d) the Borrower or any Restricted Subsidiary may declare and make Restricted
Payments in an amount not to exceed, when combined with prepayment of
Indebtedness pursuant to Section 6.06(a)(v), $60,000,000 in any fiscal year
(with any unused amount of such base amount available for use in the next
succeeding fiscal year);


(e) to the extent constituting Restricted Payments, the Borrower and the
Restricted Subsidiaries may enter into and consummate transactions expressly (x)
permitted by any provision of Section 6.07 (other than Section 6.07(a)) or (y)
provided for under the RBI Acquisition Agreement;


(f) repurchases of Equity Interests in the Borrower or any Restricted Subsidiary
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants;


(g) so long as no Event of Default has occurred and is continuing or would arise
after giving effect thereto, the Borrower may make other Restricted Payments in
an aggregate amount not to exceed the sum of (x) $60,000,000 less any amounts
used to prepay Indebtedness pursuant to Section 6.06(a)(iii)(A), plus (y) the
Available Amount; provided that the Borrower may only make the Restricted
Payments permitted under the foregoing clause (g)(y) so long as the Total Net
Leverage Ratio on a Pro Forma Basis, as of the last day of the most recent
fiscal year or fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01(a) or (b), would be no greater than 4.00:1.00;


(h) the Borrower or any Restricted Subsidiary may make unlimited Restricted
Payments under this clause (h) so long as (A) on a Pro Forma Basis the Total Net
Leverage Ratio as of the last day of the most recent fiscal year or fiscal
quarter for which financial statements


111

--------------------------------------------------------------------------------





have been delivered pursuant to Section 5.01(a) or 5.01(b) does not exceed 3.00
to 1.00 and (B) no Event of Default has occurred and is continuing or would
arise after giving effect thereto;


(i) the payment of cash in lieu of the issuance of fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exercisable for Qualified Equity Interests of the Borrower,
including Designated Preferred Stock;


(j) the declaration and payments of dividends on Disqualified Equity Interests
permitted to be issued pursuant to Section 6.01;


(k) the declaration and payment of dividends or distributions to holders of any
class or series of Designated Preferred Stock (other than Disqualified Equity
Interests) issued after the Closing Date in an amount not to exceed the net cash
proceeds of such Designated Preferred Stock received by the Borrower (other than
from a Restricted Subsidiary);


(l) Restricted Payments made to consummate the Transactions and the Spin-Off;
and


(m) the payment of dividends and distributions within sixty (60) days after the
date of declaration thereof, if at the date of declaration of such payment, such
payment would have complied with any other provision of this Section 6.04.


SECTION 6.05.  Investments.  The Borrower will not, and will not allow any of
its Restricted Subsidiaries to make or hold any Investments, except:


(a)                 Investments by the Borrower or a Restricted Subsidiary in
cash and Cash Equivalents;


(b)                 loans or advances to officers, directors, consultants and
employees of the Borrower and the Restricted Subsidiaries (i) for reasonable and
customary business-related travel, entertainment, relocation and analogous
ordinary business purposes, (ii) in connection with such Person’s purchase of
Equity Interests of the Borrower; provided that an amount equal to the amount of
such loans and advances shall be contributed to the Borrower in cash as common
equity, and (iii) for purposes not described in the foregoing subclauses (i) and
(ii), in an aggregate principal amount outstanding not to exceed $6,000,000;


(c)                 Investments by (i) any Loan Party in any Loan Party, (ii)
any Foreign Subsidiary in any Loan Party, (iii) any Restricted Subsidiary that
is not a Loan Party in the Borrower or any Restricted Subsidiary, (iv) any Loan
Party in any Restricted Subsidiary that is not a Loan Party only if at the time
such Investment is made the aggregate amount of Investments outstanding at such
time (including such Investment) pursuant to this subclause (iv) (valued at cost
and net of any return representing a return of capital in respect of any such
Investment), together with the amount of Investments made in, and acquisitions
of, non-Loan Parties pursuant to clause (I) (b) of the definition of “Permitted
Acquisition” would not exceed the greater of (x) $70,000,000 and (y) the product
of (i) 0.20 multiplied by (ii) Annualized Operating Cash Flow for the most
recently ended full fiscal


112

--------------------------------------------------------------------------------





quarter ending immediately prior to such date for which financial statements
have been delivered pursuant to Section 5.01(a) or (b);


(d)                 (i) Investments consisting of extensions of credit in the
nature of accounts receivable or notes receivable arising from the grant of
trade credit in the ordinary course of business, and (ii) Investments (including
debt obligations and Equity Interests) received in satisfaction or partial
satisfaction  thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business or received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;


(e)                 Investments resulting from the receipt of promissory notes
and other non-cash consideration in connection with any Disposition permitted by
Section 6.11 (other than Section 6.11(e)) or Restricted Payments permitted by
Section 6.04;


(f)                  (i) Investments existing or contemplated on the Closing
Date and set forth on Schedule 6.05(f) and any modification, replacement,
renewal, reinvestment or extension thereof and (ii) Investments existing on the
Closing Date by the Borrower or any Restricted Subsidiary in the Borrower or any
other Restricted Subsidiary and any modification, renewal or extension thereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment or as otherwise permitted by this Section 6.05;


(g)                 Investments in Swap Agreements permitted under Section
6.01(i);


(h)                 Permitted Acquisitions;


(i)                   Investments in the ordinary course of business in prepaid
expenses, negotiable instruments held for collection and lease, utility and
worker’s compensation, performance and other similar deposits provided to third
parties;


(j)                   Investments in the ordinary course of business consisting
of endorsements for collection or deposit;


(k)                 Investments in the ordinary course of business consisting of
the licensing or contribution of intellectual property pursuant to development,
marketing or manufacturing agreements or arrangements or similar agreements or
arrangements with other Persons;


(l)                  any Investment; provided that (i) no Event of Default shall
have occurred and be continuing or would result therefrom and (B) the amount of
such Investment (valued at cost) does not exceed  the Available Amount at the
time such Investment is made;


(m)                advances of payroll payments, fees or other compensation to
officers, directors, consultants or employees, in the ordinary course of
business;


113

--------------------------------------------------------------------------------





(n)                 Investments to the extent that payment for such Investments
is made solely with Qualified Equity Interests of the Borrower;


(o)                 Investments held by a Restricted Subsidiary acquired (or
designated as such) after the Closing Date or of a Person merged into the
Borrower or merged or consolidated with a Restricted Subsidiary in accordance
with Section 6.03 after the Closing Date to the extent that such Investments
were not made in contemplation of or in connection with such acquisition, merger
or consolidation and were in existence on the date of such acquisition, merger
or consolidation;


(p)                 lease, utility and other similar deposits in the ordinary
course of business;


(q)                 Investments resulting from the creation of a Lien permitted
under Section 6.02 and Investments resulting from Dispositions permitted under
Section 6.03(b), Restricted Payments permitted under Section 6.04 and payments
in respect of Indebtedness not prohibited by Section 6.06;


(r)                  any Investment; provided that an Investment shall be
permitted to be made pursuant to this clause (r) only if at the time such
Investment is made the aggregate amount of Investments outstanding at such time
(including such Investment) pursuant to this clause (r) (valued at cost and net
of any return representing a return of capital in respect of any such
Investment) would not exceed the greater of (1) $85,000,000 and (2) the product
of (i) 0.25 multiplied by (ii) Annualized Operating Cash Flow for the most
recently ended full fiscal quarter ending immediately prior to such date for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b); and


(s)                 the Borrower or any Restricted Subsidiary may make unlimited
Investments under this clause (s) so long as (A) on a Pro Forma Basis the Total
Net Leverage Ratio as of the last day of the most recent fiscal year or fiscal
quarter for which financial statements have been delivered pursuant to Section
5.01(a) or 5.01(b) would not exceed 3.00 to 1.00 and (B) no Event of Default has
occurred and is continuing or would arise after giving effect thereto.


SECTION 6.06.  Prepayments, Etc. of Indebtedness.


(a)                 The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner (it being
understood that payments of regularly scheduled interest shall be permitted) any
Junior Financing or make any payment in violation of any subordination terms of
any Junior Financing, except (i) prepayments, redemptions, purchases,
defeasances or other satisfactions of Junior Financing as part of the Target
Refinancing or with the Net Cash Proceeds of any Permitted Refinancing
Indebtedness in respect of such Junior Financing, (ii) payments upon the
conversion of any Junior Financing to cash or Equity Interests (other than
Disqualified Equity Interests) of the Borrower, (iii) so long as no Event of
Default has occurred and is continuing or would arise after giving effect
thereto, prepayments, redemptions, purchases, defeasances and other payments in
respect of any Junior Financing in an aggregate amount not to exceed the sum of


114

--------------------------------------------------------------------------------





(A) $60,000,000 less any amounts used to make Restricted Payments pursuant to
Section 6.04(g)(x) plus (B) the Available Amount; provided that in the case of
clause (iii)(B), the Total Net Leverage Ratio on a Pro Forma Basis, as of the
last day of the most recent fiscal year or fiscal quarter for which financial
statements have been delivered pursuant to Section 5.01(a) or (b), would be no
greater than 4.00:1.00, (iv) the prepayments, redemptions, purchases,
defeasances or other satisfaction of any Junior Financing so long as on a Pro
Forma Basis the Total Net Leverage Ratio as of the last day of the most recent
fiscal year or fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) would not exceed 3.00 to 1.00 and (v)
prepayments, redemptions, purchases, defeasances or other satisfaction of any
Junior Financing, when combined with the amount of Restricted Payments made
pursuant to Section 6.04(d), in an amount not to exceed $60,000,000 in any
fiscal year (with any unused amount of such base amount available for use in the
next succeeding fiscal year).


(b)            The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, amend, modify or change in any manner materially adverse to the
interests of the Lenders any term or condition of any Junior Financing.


SECTION 6.07.  Transactions with Affiliates.  The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, sell, lease or otherwise
transfer any Property to, or purchase, lease or otherwise acquire any Property
from, or otherwise engage in any other transactions involving aggregate
consideration in excess of $1,000,000 with, any of its Affiliates, except (a) at
prices and on terms and conditions substantially as favorable to the Borrower or
such Restricted Subsidiary (in the good faith determination of the Borrower) as
could reasonably be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Borrower and its Restricted
Subsidiaries and any entity that becomes a Restricted Subsidiary as a result of
such transaction not involving any other Affiliate of the Borrower (other than
any Restricted Subsidiary), (c) the payment of customary compensation and
benefits and reimbursements of out-of-pocket costs to, and the provision of
indemnity on behalf of, directors, officers, consultants, employees and members
of the Boards of Directors of the Borrower or such Restricted Subsidiary, (d)
loans and advances to officers, directors, consultants and employees in the
ordinary course of business, (e) Restricted Payments and other payments
permitted under Section 6.04 or 6.06, (f) employment, incentive, benefit,
consulting and severance arrangements entered into in the ordinary course of
business with officers, directors, consultants and employees of the Borrower or
its Restricted Subsidiaries, (g) the transactions pursuant to the agreements set
forth in Schedule 6.07 or any amendment thereto to the extent such an amendment,
taken as a whole, is not adverse to the Lenders in any material respect (as
determined in good faith by the Borrower), (h) the Transactions and the payment
of fees and expenses related to the Transactions, (i) the issuance of Qualified
Equity Interests of the Borrower and the granting of registration or other
customary rights in connection therewith, (j) the existence of, and the
performance by the Borrower or any Restricted Subsidiary of its obligations
under the terms of, any limited liability company agreement, limited partnership
or other organizational document or securityholders agreement (including any
registration rights agreement or purchase agreement related thereto) to which it
is a party on the Closing Date and which is set forth on Schedule 6.07, and
similar agreements that it may enter into thereafter, provided that the
existence of, or the performance by the Borrower or any Restricted Subsidiary of
obligations under, any amendment to any such existing agreement or any such
similar agreement entered into after the Closing Date shall


115

--------------------------------------------------------------------------------





only be permitted by this Section 6.07(j) to the extent not more adverse to the
interest of the Lenders in any material respect when taken as a whole (in the
good faith determination of the Borrower) than any of such documents and
agreements as in effect on the Closing Date, (k) transactions with landlords,
customers, clients, suppliers, joint venture partners or purchasers or sellers
of goods and services, in each case in the ordinary course of business and not
otherwise prohibited by this Agreement and (l) the provision of services to
directors or officers of the Borrower or any of its Restricted Subsidiaries of
the nature provided by the Borrower or any of its Restricted Subsidiaries to
customers in the ordinary course of business.


SECTION 6.08.  Changes in Fiscal Year.  The Borrower will cause its fiscal year
to end on December 31 of each calendar year; provided that the Borrower may upon
written notice to the Administrative Agent cause its fiscal year to end on
another date with the consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed), in which case the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.


SECTION 6.09.  Financial Covenants.


(a)                 The Borrower will not permit the Total Net Leverage Ratio as
of the last day of any fiscal quarter of the Borrower to be greater than 4.50 to
1.00.


(b)                 The Borrower will not permit the First Lien Net Leverage
Ratio as of the last day of any fiscal quarter of the Borrower to be greater
than 3.50 to 1.00.


SECTION 6.10.  Burdensome Agreements.  The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, enter into or permit to exist any
Contractual Obligation that limits the ability of (a) any Restricted Subsidiary
to make Restricted Payments to the Borrower or any Guarantor or to otherwise
transfer property to or invest in the Borrower or any Guarantor, or (b) the
Borrower or any Loan Party to create, incur, assume or suffer to exist Liens on
property of such Person for the benefit of the Secured Parties with respect to
the Obligations or under the Loan Documents; provided that the foregoing shall
not apply to Contractual Obligations which (i) (A) exist on the date hereof and
(to the extent not otherwise permitted by this Section 6.10) are listed in
Schedule 6.10, (B) are contained in the Senior Notes or Senior Notes Indenture
as in effect on the date hereof and (C) to the extent Contractual Obligations
permitted by clauses (A) and (B) are set forth in an agreement evidencing
Indebtedness, such Contractual Obligations may set forth in any agreement
evidencing any permitted renewal, extension or refinancing of such Indebtedness
so long as such renewal, extension or refinancing does not expand the scope of
the restrictions described in clauses (a) or (b) that are contained in such
Contractual Obligation, (ii) are binding on a Restricted Subsidiary at the time
such Restricted Subsidiary first becomes a Restricted Subsidiary, so long as
such Contractual Obligations were not entered into in contemplation of such
Person becoming a Restricted Subsidiary, (iii) represent Indebtedness of a
Restricted Subsidiary which is not a Loan Party which is permitted by Section
6.01, (iv) arise in connection with any Disposition permitted by Section 6.11,
(v) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 6.05 and
applicable solely to such joint venture, (vi) are negative pledges and
restrictions


116

--------------------------------------------------------------------------------





on Liens in favor of any holder of Indebtedness permitted under Section 6.01 but
solely to the extent any negative pledge relates to the property financed by or
secured by such Indebtedness (and excluding in any event any Indebtedness
constituting any Junior Financing) or that expressly permits Liens for the
benefit of the Administrative Agent and the Lenders with respect to the credit
facilities established hereunder and the Obligations under the Loan Documents on
a senior basis without the requirement that such holders of such Indebtedness be
secured by such Liens on an equal and ratable, or junior, basis, (vii) are
customary restrictions on leases, subleases, licenses or asset sale agreements
otherwise permitted hereby so long as such restrictions may relate to the assets
subject thereto, (viii) comprise restrictions imposed by any agreement relating
to secured Indebtedness permitted pursuant to Section 6.01(e) to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness, (ix) are customary provisions restricting assignment or transfer
of any agreement entered into in the ordinary course of business, (x) arise in
connection with cash or other deposits permitted under Section 6.02 or are
restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business and (xi) are restrictions in any
one or more agreements governing Indebtedness entered into after the Closing
Date that contain encumbrances and other restrictions that are, taken as a
whole, in the good faith judgment of the Borrower, no more restrictive in any
material respect with respect to the Borrower or any Restricted Subsidiary than
those encumbrances and other restrictions that are in effect on the Closing Date
pursuant to agreements and instruments in effect on the Closing Date or, if
applicable, on the date on which such Restricted Subsidiary became a Restricted
Subsidiary pursuant to agreements and instruments in effect on such date.


SECTION 6.11.  Dispositions.  The Borrower will not, and will not permit any
Restricted Subsidiary to, make any Disposition, except:


(a)                 Dispositions of obsolete or worn out Property and
Dispositions of property no longer used or useful in the conduct of the business
of the Borrower and the Restricted Subsidiaries, in each case, in the ordinary
course of business;


(b)                 Dispositions of inventory and immaterial assets in the
ordinary course of business;


(c)                 Dispositions of Property to the extent that (i) such
Property is exchanged for credit against the purchase price of similar
replacement Property or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement Property;


(d)                 Dispositions of Property (i) to the Borrower or to a
Restricted Subsidiary; provided that if the transferor of such Property is a
Loan Party, the transferee thereof must be a Loan Party, (ii) to the extent such
transaction constitutes an Investment permitted under Section 6.05 and
(iii) consisting of Equity Interests of non-Loan Parties to other non-Loan
Parties;


(e)                 Dispositions permitted by Sections 6.03, 6.04 and 6.05 and
Liens permitted by Section 6.02;


117

--------------------------------------------------------------------------------





(f)                  Dispositions of cash and Cash Equivalents;


(g)                 Dispositions of accounts receivable in connection with the
collection or compromise thereof;


(h)                 leases, subleases, licenses or sublicenses, in each case in
the ordinary course of business and which do not materially interfere with the
business of the Borrower and the Restricted Subsidiaries;


(i)                   transfers of Property to the extent subject to Casualty
Events;


(j)                   Dispositions of Investments in, and issuances of any
Equity Interests in, joint ventures to the extent required by, or made pursuant
to customary buy/sell arrangements between, the joint venture parties set forth
in joint venture arrangements and similar binding arrangements;


(k)                 any Disposition of Property; provided that (i) at the time
of such Disposition (other than any such Disposition made pursuant to a legally
binding commitment entered into at a time when no Event of Default exists), no
Event of Default shall exist or would result from such Disposition, (ii) at the
time of any such Disposition, on a Pro Forma Basis after giving effect to such
Disposition (including the application of the net cash proceeds thereof), the
Borrower would be in compliance with Section 6.09 as of the last day of the most
recent fiscal year or fiscal quarter for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) and (iii) except in the case of a
Permitted Asset Swap, with respect to any Disposition pursuant to this clause
(k), the Borrower or a Restricted Subsidiary shall receive not less than 75% of
such consideration in the form of cash or Cash Equivalents; provided, however,
that for the purposes of this clause (iii), each of the following shall be
deemed to be cash:  (A) any liabilities (as shown on the Borrower’s or such
Restricted Subsidiary’s most recent balance sheet provided hereunder or in the
footnotes thereto) of the Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Obligations, that are assumed by the transferee with respect to the applicable
Disposition and for which the Borrower and all of the Restricted Subsidiaries
shall have been validly released by all applicable creditors in writing, (B) any
securities received by the Borrower or such Restricted Subsidiary from such
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash (to the extent of the cash received) within 180 days following the closing
of the applicable Disposition and (C) any Designated Non-Cash Consideration
received by the Borrower or such Restricted Subsidiary from such transferee
having an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (C) that is at that time
outstanding, not in excess of $60,000,000, with the fair market value of each
item of Designated Non-Cash Consideration being measured at the time received
and without giving effect to subsequent changes in value, shall be deemed to be
cash consideration;


118

--------------------------------------------------------------------------------





(l)                   any Restricted Subsidiary may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders; and


(m)                Dispositions of the real property set forth on Schedule 6.11;


provided that, except in the case of any Disposition required to be made in
order to secure any regulatory approval for the RBI Acquisition, any Disposition
of any Property to the extent classified pursuant to Section 6.11(k) shall be
for no less than the fair market value of such Property at the time of such
Disposition in the good faith determination of the Borrower.


SECTION 6.12.  Lines of Business.  The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, engage to any material extent in any
business substantially different from the businesses of the type conducted by
the Borrower and its Restricted Subsidiaries on the date of execution of this
Agreement and businesses reasonably related, ancillary or complementary thereto
and reasonable extensions thereof.


SECTION 6.13.  Amendments to Organizational Documents.  The Borrower shall not
amend or otherwise modify any of its organizational documents in a manner that
would be materially adverse to the Lenders.


ARTICLE VII


Events of Default


If any of the following events (each an “Event of Default”) shall occur and be
continuing:


(a)                 the Borrower shall fail to pay any principal of any Loan or
any reimbursement obligation in respect of any LC Disbursement (unless financed
with a Borrowing as contemplated by Section 2.05(c)) when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;


(b)                 the Borrower shall fail to pay any interest on any Loan or
any fee or any other amount (other than an amount referred to in clause (a) of
this Article) payable under this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of five
(5) Business Days;


(c)                 any representation or warranty made or deemed made by or on
behalf of the Borrower or Restricted Subsidiary in this Agreement or any other
Loan Document, or in any certificate, or other document required to be delivered
in connection with this Agreement or any other Loan Document, shall prove to
have been incorrect in any material respect when made or deemed made;


(d)                 the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Article VI, Section 2.10(b)(vii), Section
5.02(a), Section 5.03(i) (solely with respect to the legal existence of the
Borrower) or Section 5.08; provided that


119

--------------------------------------------------------------------------------





any failure to comply with Section 6.09 shall not constitute an Event of Default
with respect to any Excluded Term Loans unless and until the Required Financial
Covenant Lenders have terminated Commitments and/or accelerated Loans (other
than Excluded Term Loans) as a result thereof;


(e)                 any Loan Party, as applicable, shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Article) or any other
Loan Document, and such failure shall continue unremedied for a period of thirty
(30) days after written notice thereof from the Administrative Agent to the
Borrower;


(f)                  (i) the Borrower or any Restricted Subsidiary shall fail to
make any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness (other than any Swap Agreement), when and
as the same shall become due and payable, or if a grace period shall be
applicable to such payment under the agreement or instrument under which such
Indebtedness was created, beyond such applicable grace period; or (ii) the
occurrence under any Swap Agreement of an “early termination date” (or
equivalent event) of such Swap Agreement resulting from any event of default or
“termination event” under such Swap Agreement as to which the Borrower or any
Restricted Subsidiary is the “defaulting party” or “affected party” (or
equivalent term) and, in either event, the termination value with respect to any
such Swap Agreement owed by the Borrower or any Restricted Subsidiary as a
result thereof is greater than $30,000,000 and the Borrower or any Restricted
Subsidiary fails to pay such termination value when due after applicable grace
periods.


(g)                 the Borrower or any Restricted Subsidiary shall default in
the performance of any obligation in respect of any Material Indebtedness or any
“change of control” (or equivalent term) shall occur with respect to any
Material Indebtedness, in each case, that results in such Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both, but after giving effect
to any applicable grace period) the holder or holders of such Material
Indebtedness or any trustee or agent on its or their behalf to cause such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity (other than
solely in Qualified Equity Interests); provided that this clause (g) shall not
apply to (i) secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness or as a
result of a casualty event affecting such property or assets, (ii) Indebtedness
that becomes due as a result of the RBI Transactions or (iii) any default that
is validly waived by the holders of the relevant Material Indebtedness prior to
any termination of Commitments or acceleration of Loans as provided below in
this Article;


(h)                 an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of the Borrower or any Restricted Subsidiary (other than
an Immaterial Subsidiary) or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a


120

--------------------------------------------------------------------------------





receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Restricted Subsidiary (other than an Immaterial Subsidiary)
or for a substantial part of its assets, and, in any such case, such proceeding
or petition shall continue undismissed or unstayed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;


(i)                   the Borrower or any Restricted Subsidiary (other than an
Immaterial Subsidiary) shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary (other than an
Immaterial Subsidiary) or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate action for the purpose of effecting any of the
foregoing;


(j)                   the Borrower or any Restricted Subsidiary (other than an
Immaterial Subsidiary) shall become generally unable, admit in writing its
inability generally or fail generally to pay its debts as they become due;


(k)                 one or more final, non-appealable judgments for the payment
of money in an aggregate amount in excess of $30,000,000 (to the extent due and
payable and not covered by insurance as to which the relevant insurance company
has not denied coverage) shall be rendered against the Borrower, any Restricted
Subsidiary or any combination thereof and the same shall remain unpaid or
undischarged for a period of thirty (30) consecutive days during which execution
shall not be paid, bonded or effectively stayed;


(l)                   an ERISA Event shall have occurred that, when taken
together with all other ERISA Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect;


(m)                a Change in Control shall occur;


(n)                 at any time, any Lien purported to be created by any
Collateral Document, for any reason other than (i) as expressly permitted
hereunder or thereunder (including as a result of a transaction permitted under
Section 6.03 or 6.11) or the satisfaction in full of all the Obligations or
(ii) as a result of the Administrative Agent’s failure to (A) maintain
possession of any stock certificate, promissory note or other instrument
delivered to it under any Collateral Document or (B) file Uniform Commercial
Code continuation statements; (provided that in the case of each of subclauses
(A) and (B) the Loan Parties shall have taken such remedial action as the
Administrative Agent may reasonably request), ceases to be in full force and
effect; or any Loan Party contests in writing the validity or enforceability of
any provision of any Collateral Document; or any Loan Party denies in writing
that it has any or further liability or obligation under any Collateral


121

--------------------------------------------------------------------------------





Document (other than as a result of repayment in full of the Obligations and
termination of the Commitments), or purports in writing to revoke or rescind any
Collateral Document, in each case with respect to a material portion of the
Collateral purported to be covered by the Collateral Documents,


then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders (or, in the case of an Event of Default under
clause (d) of this Article in respect of a failure to comply with Section 6.09
that has not become an Event of Default with respect to Excluded Term Loans, at
the request of the Required Financial Covenant Lenders (but such actions taken
by the Administrative Agent shall not apply to Excluded Term Loans)) shall, by
notice to the Borrower, take any or all of the following actions, at the same or
different times:  (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately,(ii) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other Obligations of the Borrower
accrued hereunder and under the other Loan Documents, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower and (iii) require the
Borrower to Cash Collateralize 103% of the outstanding LC Exposure; and in case
of any event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower and the
Borrower shall Cash Collateralize 103% of the outstanding LC Exposure.


ARTICLE VIII


The Administrative Agent


(a)                 Each of the Lenders and the Issuing Banks hereby irrevocably
appoints JPMorgan Chase Bank, N.A. as its agent and authorizes JPMorgan Chase
Bank, N.A. to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.  Each of the Lenders and the Issuing Banks hereby irrevocably appoints
the Administrative Agent as its collateral agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the collateral agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the collateral agent, the Lenders and the Issuing
Bank, and no Borrower shall have rights as a third party beneficiary of any of
such provisions.


(b)                 The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as


122

--------------------------------------------------------------------------------





though it were not the Administrative Agent, and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Administrative Agent hereunder in
its individual capacity.  Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


(c)                 Any assignor of a Loan or seller of a participation
hereunder shall be entitled to rely conclusively on a representation of the
assignee Lender or Participant in the relevant Assignment and Assumption or
participation agreement, as applicable, that such assignee or purchaser is an
Eligible Assignee. The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to Disqualified Lenders. Without
limiting the generality of the foregoing, the Administrative Agent shall not (x)
be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Lender or (y)
have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information to, any
Disqualified Lender.


(d)                 The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing; (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or by the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Laws; and (c)
except as expressly set forth herein and in the other Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided herein) or in the absence of its own bad faith, gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
non-appealable judgment.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice describing such Default
thereof is given to the Administrative Agent by the Borrower, a Lender or the
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any


123

--------------------------------------------------------------------------------





of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.


(e)                 The Administrative Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
be made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


(f)                  The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents reasonably appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers through
their respective Related Parties.  The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


(g)                 The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Bank and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower and (unless an Event of Default under clause (a),
(b), (h) or (i) of Article VII shall have occurred and be continuing) with the
consent of the Borrower (which consent of the Borrower shall not be unreasonably
withheld or delayed), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may on behalf of the Lenders and the
Issuing Bank, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral


124

--------------------------------------------------------------------------------





security held by the Administrative Agent on behalf of the Lenders or the
Issuing Bank under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Bank directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.  Any resignation by JPMorgan Chase Bank, N.A. as
Administrative Agent pursuant to this Section shall also constitute its
resignation as Issuing Bank and Swingline Lender.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Bank and Swingline Lender, (b) the retiring
Issuing Bank and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor Issuing Bank shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring Issuing Bank to effectively
assume the obligations of the retiring Issuing Bank with respect to such Letters
of Credit.  If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition of Defaulting Lender, the Required
Lenders may, to the extent permitted by applicable Laws, by notice in writing to
the Borrower and such Person, remove such Person as Administrative Agent, and
the Borrower in consultation with the Lenders shall, unless an Event of Default
shall have occurred and be continuing, in which case the Required Lenders in
consultation with the Borrower shall, appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States; provided that, without the consent of the Borrower
(not to be unreasonably withheld), the Required Lenders shall not be permitted
to select a successor that is not a U.S. financial institution described in
Treasury Regulation Section 1.1441-1(b)(2)(ii) or a U.S. branch of a foreign
bank described in Treasury Regulation Section 1.1441-1(b)(2)(iv)(A).  If no such
successor shall have been appointed by the Borrower or the Required Lenders, as
applicable, and shall have accepted such appointment within thirty (30) days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with notice on the Removal Effective Date.


(h)                 Each Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own


125

--------------------------------------------------------------------------------





credit analysis and decision to enter into this Agreement.  Each Lender and the
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.


(i)                   To the extent required by any applicable Laws, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax.  Without limiting or expanding the
provisions of Section 2.16, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
30 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the Internal Revenue Service or any other Governmental
Authority as a result of any failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of such Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective).  A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this clause (i). 
The agreements in this clause (i) shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.  For the avoidance of doubt,
a “Lender” shall, for purposes of this clause (i), include any Swingline Lender
and any Issuing Bank.


(j)                   The Lenders irrevocably agree:


(i)                   that any Lien on any Property granted to or held by the
Administrative Agent under any Loan Document shall be automatically released (A)
upon termination of the Commitments and payment in full of all Obligations (in
each case, other than (x) obligations under Secured Hedge Agreements, (y) Cash
Management Obligations and (z) contingent reimbursement and indemnification
obligations, in each case not yet accrued and payable) and the expiration or
termination or cash collateralization of all Letters of Credit, (B) at the time
the Property subject to such Lien is transferred in connection with any transfer
permitted hereunder to any Person (other than in the case of a transfer by a
Loan Party, any transfer to another Loan Party), (C) subject to Section 9.02, if
the release of such Lien is approved, authorized or ratified in writing by the
Required Lenders (or such greater number of Lenders as may be required pursuant
to Section 9.02), or (D) if the Property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guarantee under the applicable Guarantee Agreement pursuant to clause (iii)
below;


126

--------------------------------------------------------------------------------





(ii)                 (A) to release or subordinate any Lien on any Property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02(e) the
extent and for so long as the contract or other agreement in which such Lien is
granted validly prohibits the creation of any other Lien on such assets and (B)
that the Administrative Agent is authorized (but not required) to subordinate
any Lien on any Property granted to or held by the Administrative Agent under
any Loan Document to the holder of any Lien on such Property that is permitted
by any other clause of Section 6.02 to be senior to the Liens securing the
Obligations; and


(iii)                that any Guarantor shall be automatically released from its
obligations under the Guarantee Agreement if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder.


Upon request by the Administrative Agent at any time, the Required Lenders (or
such greater number of Lenders as may be required pursuant to Section 9.02) will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under the Guarantee Agreement or Security
Agreement pursuant to this paragraph (j).  In each case as specified in this
paragraph (j), the Administrative Agent will (and each Lender irrevocably
authorizes the Administrative Agent to), at the Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release or subordination of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to evidence the release of such Guarantor from its
obligations under the Guarantee Agreement or Security Agreement, in each case in
accordance with the terms of the Loan Documents and this paragraph (j) and
subject to the Administrative Agent’s receipt of a certification by the Borrower
and applicable Loan Party stating that such transaction is in compliance with
this Agreement and the other Loan Documents and as to such other matters with
respect thereto as the Administrative Agent may reasonably request.


Anything herein to the contrary notwithstanding, none of the Arrangers listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Bank hereunder.


ARTICLE IX


Miscellaneous


SECTION 9.01.  Notices.


(a)                 Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:


127

--------------------------------------------------------------------------------





(i)                   if to the Borrower, the Administrative Agent, the Issuing
Bank or the Swingline Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 9.01; and


(ii)                 if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)                 Electronic Communications.  Notices and other communications
to the Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Article II if such Lender or the Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)                 The Platform; Borrower Materials.  The Borrower hereby
acknowledges that (a) the Administrative Agent and/or the Arrangers will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Intralinks or another similar
electronic system (the “Platform”), and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or their respective
Subsidiaries or any of their respective securities) (each, a “Public Lender”).
The Borrower hereby agrees that it will identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (i) all such
Borrower Materials shall


128

--------------------------------------------------------------------------------





be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Administrative Agent, the Arrangers, the Issuing Bank and
the Lenders to treat such Borrower Materials as solely containing information
that is either (A) publicly available information or (B) not material (although
it may be sensitive and proprietary) with respect to the Borrower or the
Subsidiaries or any of their respective securities for purposes of United States
Federal securities laws (provided, however, that such Borrower Materials shall
be treated as set forth in Section 9.12, to the extent such Borrower Materials
constitute information subject to the terms thereof), (iii) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor;” and (iv) the Administrative Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”.  THE ADMINISTRATIVE AGENT, ITS RELATED PARTIES AND THE ARRANGERS DO
NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT, ANY OR ITS
RELATED PARTIES OR ANY ARRANGER IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM.


(d)                 Change of Address, Etc.  Each of the Borrower, the
Administrative Agent, the Issuing Bank and the Swingline Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the Issuing Bank
and the Swingline Lender.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.


SECTION 9.02.  Waivers; Amendments.


(a)                 No failure or delay by the Administrative Agent, any Issuing
Bank or any Lender in exercising any right or power hereunder or under any other
Loan Document shall operate as a


129

--------------------------------------------------------------------------------





waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether the Administrative Agent, any Lender or
any Issuing Bank may have had notice or knowledge of such Default at the time.


(b)                 Except as otherwise set forth in this Agreement or any other
Loan Document, neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or by the Borrower and the Administrative Agent with the
consent of the Required Lenders; provided, that no such agreement shall (i)
increase the Commitment of any Lender without the written consent of each Lender
directly adversely affected thereby, it being understood that a waiver of any
condition precedent set forth in Section 4.02 or the waiver of any Default or
mandatory prepayment shall not constitute an increase of any Commitment of any
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest or premium thereon (other than any waiver of the
application of the default rate of interest pursuant to Section 2.12(c), which
shall only require the consent of the Required Lenders), or reduce any fees
payable hereunder, without the written consent of each Lender directly adversely
affected thereby, it being understood that any change to the definition of
“Total Net Leverage Ratio” or in the component definitions thereof shall not
constitute a reduction in such rate or fee, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly adversely
affected thereby, it being understood that the waiver of (or amendment to the
terms of) any mandatory prepayment of the Term Loans shall not constitute a
postponement of any date scheduled for the payment of principal or interest,
(iv) change Section 2.17(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each Lender
directly adversely affected thereby, (v) change any of the provisions of this
Section, the definition of “Required Lenders”, the definition of “Required
Financial Covenant Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder without the written
consent of each Lender, each Lender of the applicable Class or each Lender with
Commitments and Credit Exposure included in the calculation of “Required
Financial Covenant Lenders”, as applicable, (vi) release all or substantially
all of the value of the Guarantees provided by the Guarantors under the
Guarantee Agreement, without the written consent of each Lender (except in
connection with a transaction permitted hereby), (vii) after the Closing Date,
waive or modify any condition precedent set forth in Section 4.02 with respect
to Borrowings of Revolving Loans, without the written consent of the Required
Revolving Lenders or (viii) release


130

--------------------------------------------------------------------------------





all or substantially all of the Collateral from the Lien of the Collateral
Documents, without the written consent of each Lender (except in connection with
a transaction permitted hereby); provided that (1) no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, any Issuing Bank or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, the relevant Issuing Bank or the
Swingline Lender, as the case may be, (2) the Administrative Agent and the
Borrower may, with the consent of the other but without the consent of any other
Person, amend, modify or supplement this Agreement and any other Loan Document
to cure any ambiguity, typographical or technical error, omission, mistake,
defect or inconsistency, (3) any waiver, amendment or other modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
the Lenders of one or more Classes (but not the Lenders of any other Class) may
be effected by an agreement or agreements in writing entered into by the
Borrower and the requisite number or percentage in interest of each affected
Class of Lenders that would be required to consent thereto under this Section if
such Class of Lenders were the only Class of Lenders hereunder at the time,
(4) if the terms of any waiver, amendment or other modification of this
Agreement or any other Loan Document provide that any Class of Loans (together
with all accrued interest thereon and all accrued fees payable with respect to
the Commitments of such Class) will be repaid or paid in full, and the
Commitments of such Class (if any) terminated, as a condition to the
effectiveness of such waiver, amendment or other modification, then so long as
the Loans of such Class (together with such accrued interest and fees) are in
fact repaid or paid in full and such Commitments are in fact terminated, in each
case prior to or substantially simultaneously with the effectiveness of such
amendment, then such Loans and Commitments shall not be included in the
determination of the Required Lenders with respect to such amendment and (5) the
provisions of Section 6.09 (and any definition solely as it relates to such
Section) may be amended or modified and any Event of Default arising from a
failure to comply with Section 6.09 may be waived, in each case, with the
consent of solely the Borrower and the Required Financial Covenant Lenders. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
other than an amendment, waiver or consent described in clauses (i), (ii), (iii)
or (iv) above (it being understood that any Commitments or Loans held or deemed
held by any Defaulting Lender shall be excluded for a vote of the Lenders
hereunder requiring any consent of less than all affected Lenders).


Notwithstanding the foregoing, (A) this Agreement and the other Loan Documents
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (i) to add one or
more additional credit facilities to this Agreement and to permit the extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans and Revolving Credit Exposures and
the accrued interest and fees in respect thereof and (ii) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and (B) this Agreement may be amended as contemplated by
Section 2.19 and Section 2.20 with only the consent of such parties as is
provided for by such Sections.


In addition, notwithstanding the foregoing, this Agreement and the other Loan
Documents may be amended with the written consent of the Borrower and the
Lenders providing the Replacement Term Loans (as defined below) to permit the
refinancing of all or any portion of


131

--------------------------------------------------------------------------------





outstanding Term Loans of any Class (“Refinanced Term Loans”) with a replacement
term loan tranche denominated in Dollars (“Replacement Term Loans”) hereunder;
provided that (a) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Refinanced Term Loans,
(b)  the Weighted Average Life to Maturity of such Replacement Term Loans shall
not be shorter than the Weighted Average Life to Maturity of such Refinanced
Term Loans at the time of such refinancing (except to the extent of nominal
amortization for periods where amortization has been eliminated as a result of
prepayment of such Refinanced Term Loans), (c) such Replacement Term Loans shall
be secured by the Collateral on a pari passu basis with the Obligations, (d)
such Replacement Term Loans shall have such pricing and optional prepayment
terms as may be agreed by the Borrower and the applicable Lenders thereof, (e)
such Replacement Term Loans shall not participate on a greater than pro rata
basis with the other Term Loans in any mandatory prepayment hereunder (except in
the case of incurrence of Refinancing Indebtedness in respect thereof) and (f)
subject to clauses (a) through (e) above, such Replacement Term Loans shall have
terms and conditions (other than pricing and optional prepayment terms) that are
(as determined by the Borrower in good faith) substantially identical to, or
(when taken as a whole) no more favorable in any material respect to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.


SECTION 9.03.  Expenses; Indemnity; Damage Waiver.


(a)                 The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers and
their Affiliates (limited, in the case of legal expenses, to the reasonable and
documented fees, charges and disbursements of a single counsel for the Arrangers
and the Administrative Agent and their Affiliates (and, if necessary, one local
counsel in each applicable jurisdiction and any reasonably necessary regulatory
counsel)), in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of this Agreement and the other
Loan Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable and documented out-of-pocket
expenses incurred by the relevant Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Bank or any Lender
(limited, in the case of legal expenses, to the reasonable and documented fees,
charges and disbursements of a single counsel (and, if necessary, one local
counsel in each applicable jurisdiction, any reasonably necessary regulatory
counsel and one additional counsel for each group of similarly affected Persons
in the event of a conflict of interest)), in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonable and documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.


132

--------------------------------------------------------------------------------





(b)                 The Borrower shall indemnify the Administrative Agent, the
Arrangers, each Issuing Bank and each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related reasonable and documented out-of-pocket expenses
(limited, in the case of legal expenses, to the reasonable and documented fees,
charges and disbursements of a single counsel for the Indemnitees (and, if
necessary, one local counsel in each applicable jurisdiction and one additional
counsel for each group of similarly affected Indemnitees in the event of a
conflict of interest)), incurred by or asserted against any Indemnitee arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement or any agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) to the
extent relating to or arising from any of the foregoing, any actual or alleged
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto and whether brought by a
Borrower, its equityholders or any third party; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from (i) the bad faith, gross negligence or willful misconduct of such
Indemnitee or any of its Related Parties or (ii) the material breach of this
Agreement or any other Loan Document by such Indemnitee or any of its Related
Parties or (y) resulted from any dispute solely among Indemnitees (other than
any dispute involving claims against the Administrative Agent and any Arranger,
in each case in its capacity as such) and not arising out of any act or omission
of the Borrower or any of its Affiliates.  The Borrower shall not be liable for
any settlement if such settlement was effected without its consent (which
consent shall not be unreasonably withheld), but if settled with its written
consent, the indemnification obligations of the Borrower under this Section
9.03(b) shall apply in respect thereof.  The Borrower shall not, without the
prior written consent of an Indemnitee (which consent shall not be unreasonably
withheld or delayed), effect any settlement of any pending or threatened
proceedings in respect of which indemnity could have been sought hereunder by
such Indemnitee unless (a) such settlement includes an unconditional release of
such Indemnitee in form and substance reasonably satisfactory to such Indemnitee
from all liability on claims that are the subject matter of such proceedings and
(b) does not include any statement as to or any admission of fault, culpability
or a failure to act by or on behalf of any Indemnitee or any injunctive relief
or other non-monetary remedy.


(c)                 To the extent that the Borrower fails to pay any amount
required to be paid by it to the Administrative Agent, an Issuing Bank or the
Swingline Lender under paragraph (a) or (b) of this Section, but without
releasing the Borrower from its obligation to do so, each Lender severally
agrees to pay to the Administrative Agent, the relevant Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable


133

--------------------------------------------------------------------------------





unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, such Issuing Bank or the Swingline Lender in
its capacity as such.


(d)                 To the extent permitted by applicable Laws, no party hereto
shall assert, and each party hereto hereby waives, any claim against any other
party hereto and any Indemnitee on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof; provided, that this clause (d) shall in no way limit the
Borrower’s indemnification obligations set forth in this Section 9.03.


(e)                 All amounts due under this Section shall be payable not
later than fifteen (15) days after written demand therefor; provided, however,
that an Indemnitee shall promptly refund any amount received under this Section
9.03, without interest, to the extent that there is a final judicial or arbitral
determination that such Indemnitee was not entitled to indemnification rights
with respect to such payment pursuant to the express terms of this Section 9.03.


SECTION 9.04.  Successors and Assigns.


(a)                 Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of this Section, (ii) by way of participation in accordance with the
provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.


(b)                 Assignments by Lenders.  Any Lender may at any time assign
to one or more assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in LC
Disbursement and in Swingline Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:


134

--------------------------------------------------------------------------------





(i)                   Minimum Amounts.
 
(A)                in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitments of any Class and the Loans at the time
owing to it of such Class or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and


(B)                 in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.


(ii)                 Proportionate Amounts.  Each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not (A) apply to the
Swingline Lender’s rights and obligations in respect of Swingline Loans or (B)
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Classes on a non-pro rata basis;


(iii)            Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:


(A)            the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default pursuant
to Article VII(a), (b), (h) or (i) has occurred and is continuing at the time of
such assignment or (2) such assignment is an assignment of a Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment if it has not responded
to a request for its consent by written notice to the Administrative Agent
within ten (10) Business Days after having received such request;


(B)            the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Loan Commitment or Revolving Commitment if such assignment is to
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund


135

--------------------------------------------------------------------------------





with respect to such Lender or (2) any Term Loan to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund;


(C)            the consent of the Issuing Banks (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and


(D)            the consent of the Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of Revolving Loans.


(iv)                Assignment and Assumption.  The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


(v)                 No Assignment to the Borrower.  Subject to Section 9.04(h),
no such assignment shall be made to the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.


(vi)               No Assignment to Natural Persons.  No such assignment shall
be made to a natural person.


(vii)              No Assignment to a Defaulting Lender.  No such assignment
shall be made to a Defaulting Lender or any Affiliate thereof.


(viii)            No Assignment to a Disqualified Lender.  No such assignment
shall be made to a Disqualified Lender.


The Administrative Agent shall have the right, and the Borrower hereby expressly
authorizes the Administrative Agent, to (A) post the list of Disqualified
Lenders provided by the Borrower and any updates thereto from time to time on
the Platform, including that portion of the Platform that is designated for
“public side” Lenders (it being understood that the list of Disqualified Lenders
shall not be effective until it has been posted to that portion of the Platform
that is designated for “public side” Lenders) or (B) provide the list of
Disqualified Lenders to each Lender requesting the same.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights


136

--------------------------------------------------------------------------------





and obligations under this Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 2.14,
2.15, 2.16 and 9.03 with respect to facts and circumstances occurring prior to
the effective date of such assignment.  Upon request, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.


(c)                 Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts and interest thereon of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


(d)                 Participations.  Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person, a Defaulting Lender
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in LC Disbursements and/or
Swingline Loans) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the Issuing
Bank shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.  Any agreement
or instrument pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in Section 9.02(b)(i) that affects such
Participant.  Subject to subsection (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.14, 2.15
and 2.16 (subject to the limitations and requirements of such Sections and
Section 2.18) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section (it being
agreed that any documentation required to be provided under Section 2.16(e)
shall be provided solely to the participating Lender).  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.08
as though it were a Lender, provided such Participant shall be subject to
Sections 2.17 and 2.18 as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts and interest thereon of each
participant’s interest in


137

--------------------------------------------------------------------------------





the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of the participation in question for
all purposes of this Agreement notwithstanding any notice to the contrary.  For
the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.


(e)                 Limitations upon Participant Rights.  A Participant shall
not be entitled to receive any greater payment under Section 2.14 or 2.16 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent or except to
the extent the entitlement to a greater payment results from a Change in Law
after the sale of such participation.


(f)                  Certain Pledges.  Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note(s), if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.


(g)                 Resignation as Issuing Bank or Swingline Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time JPMorgan Chase Bank, N.A. assigns all of its Revolving Commitment and
Revolving Loans pursuant to subsection (b) above, JPMorgan Chase Bank, N.A. may,
(i) upon 30 days’ notice to the Borrower and the Lenders, resign as Issuing Bank
and/or (ii) upon 30 days’ notice to the Borrower, resign as Swingline Lender. 
In the event of any such resignation as Issuing Bank or Swingline Lender, the
Borrower shall be entitled to appoint from among the Lenders a successor Issuing
Bank or Swingline Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of JPMorgan
Chase Bank, N.A. as Issuing Bank or Swingline Lender, as the case may be.  If
JPMorgan Chase Bank, N.A. resigns as Issuing Bank, it shall retain all the
rights, powers, privileges and duties of the Issuing Bank hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as Issuing Bank and all LC Disbursement with respect thereto (including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in Unreimbursed Amounts pursuant to Section 2.05(c)).  If JPMorgan Chase Bank,
N.A. resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swingline Loans pursuant to Section 2.04.  Upon the appointment
of a successor Issuing Bank and/or Swingline Lender, (a)


138

--------------------------------------------------------------------------------





such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank or Swingline Lender,
as the case may be, and (b) the successor Issuing Bank shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to JPMorgan
Chase Bank, N.A.  to effectively assume the obligations of JPMorgan Chase Bank,
N.A. with respect to such Letters of Credit.


(h)            Notwithstanding anything to the contrary herein, any Lender under
any Class of Incremental Term Loans may, subject to the provisions of clause
(vii) of the last sentence of Section 2.19(a), assign all or any portion of its
Incremental Term Loans of such Class to the Borrower or any Restricted
Subsidiary.


SECTION 9.05.  Survival.  All representations and warranties made hereunder and
in any other Loan Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof.  Such representations and warranties have been or
will be relied upon by the Administrative Agent and each Lender, regardless of
any investigation made by the Administrative Agent or any Lender or on their
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default at the time of any Credit Event, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.  The provisions of Sections 2.14, 2.15, 2.16 and 9.03
and Article VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.


SECTION 9.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto as of
the Closing Date, and thereafter shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.  Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or.pdf
shall be effective as delivery of an originally executed counterpart of this
Agreement.


SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


139

--------------------------------------------------------------------------------





SECTION 9.08.  Right of Setoff.


(a)                  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower against any of and all the Obligations of the
Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.  Notwithstanding
anything herein or in any other Loan Document to the contrary, in no event shall
the assets of any Foreign Subsidiary that is not a Loan Party constitute
collateral security for payment of the Obligations of the Borrower or any
Domestic Subsidiary, it being understood that (a) the Equity Interests of any
Foreign Subsidiary that is a first-tier Subsidiary of a Loan Party do not
constitute such an asset (if owned by a Loan Party) and (b) the provisions
hereof shall not limit, reduce or otherwise diminish in any respect the
Borrower’s obligations to make any mandatory prepayment pursuant to Section
2.10(b)(ii).


(b)                 To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the Issuing Bank or any Lender, or
the Administrative Agent, the Issuing Bank or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the Issuing Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the Issuing Bank severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Bank Funding Rate from time to time in effect, in the
applicable currency of such recovery or payment.  The obligations of the Lenders
and the Issuing Bank under clause (b) of the preceding sentence shall survive
the payment in full of the Obligations and the termination of this Agreement.


SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process.


(a)                 This Agreement shall be construed in accordance with and
governed by the law of the State of New York (without regard to the conflict of
law principles thereof to the extent that the application of the laws of another
jurisdiction would be required thereby).


(b)                 Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the courts of the State of New York sitting in


140

--------------------------------------------------------------------------------





New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Notwithstanding the foregoing,
nothing in any Loan Document shall affect any right that the Administrative
Agent or any Lender may otherwise have to bring any action or proceeding to
enforce any award or judgment against the Borrower, its Subsidiaries or their
respective properties or to exercise any right under the Collateral Documents
against any Collateral in the courts of any jurisdiction.


(c)                 Each of the parties hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.


(d)                 Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.


SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


141

--------------------------------------------------------------------------------





SECTION 9.12.  Confidentiality.  Each of the Administrative Agent, the Lenders
and the Issuing Bank agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested or required by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (provided, that to the extent
practicable and permitted by law, the Borrower has been notified prior to such
disclosure so that the Borrower may seek, at the Borrower’s sole expense, a
protective order or other appropriate remedy), (d) to any other party hereto,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or any Eligible Assignee invited to be a Lender pursuant to Section
2.19 or (ii) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to a Borrower and its obligations, (g)
with the consent of the Borrower, or (h) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the Issuing Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.  For purposes of this Section, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower
or any Subsidiary; provided that all information received after the Closing Date
from the Borrower or any of its Subsidiaries shall be deemed confidential unless
such information is clearly identified at the time of delivery as not being
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.  Notwithstanding the foregoing, any
Lender may provide the list of Disqualified Lenders to any potential assignee or
participant on a confidential basis for the purpose of verifying whether such
Person is a Disqualified Lender.


Each of the Administrative Agent, the Lenders and the Issuing Bank acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.


In addition, the Administrative Agent and the Lenders may disclose the existence
of this Agreement and publicly available information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Administrative


142

--------------------------------------------------------------------------------





Agent and the Lenders in connection with the administration and management of
this Agreement, the other Loan Documents, the Commitments and the Loans.


SECTION 9.13.  USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and each other Loan Party, which information includes
the name and address of the Borrower and each other Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and each other Loan Party in accordance
with the Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.


SECTION 9.14.  Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, if at any time the interest rate
applicable to any Loan, together with all fees, charges and other amounts which
are treated as interest on such Loan under applicable Law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.


SECTION 9.15.  No Fiduciary Duty.  In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
and each other Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and the Arrangers, on the other hand, (B) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, each Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower, any other Loan Party
or any of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor any Arranger nor any Lender has any obligation to the
Borrower,


143

--------------------------------------------------------------------------------





any other Loan Party or any of  their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arrangers, the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower, the other Loan Parties and their respective Affiliates, and neither
the Administrative Agent nor any Arranger nor any Lender has any obligation to
disclose any of such interests to the Borrower, any other Loan Party or any of
their respective Affiliates.  To the fullest extent permitted by Laws, each of
the Borrower and the other Loan Parties hereby waives and releases any claims
that it may have against the Administrative Agent, the Arrangers and the Lenders
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.


SECTION 9.16.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party to this Agreement acknowledges that any liability of any party hereto
(other than a Loan Party) that is an EEA Financial Institution arising under any
Loan Document may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledge and agrees to
be bound by:


(a)                 the application of any Write-Down and Conversion Powers by
an EEA Resolution Authority to any such liabilities arising hereunder which may
be payable to it by any party hereto (other than a Loan Party) that is an EEA
Financial Institution; and


(b)                 the effects of any Bail-In Action on any such liability,
including, if applicable:


(i)                   a reduction in full or in part or cancellation of any such
liability;


(ii)                 a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)                the variation of the terms of such liability in connection
with the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 
 
144